TABLE OF CONTENTS

Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of May 8, 2012,

among

TRAVELPORT LLC,

as Borrower,

TRAVELPORT LIMITED,

as Holdings,

WALTONVILLE LIMITED,

as Intermediate Parent,

TDS INVESTOR (LUXEMBOURG) S.À R.L.,

as TDS Intermediate Parent,

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent,

and

THE LENDERS PARTY HERETO

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

UBS SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC.

and

J.P. MORGAN SECURITIES LLC,

as Joint Bookrunners and Joint Lead Arrangers,

and

UBS SECURITIES LLC,

as Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE LOANS ARE ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271
ET SEQ. OF THE UNITED STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED.
BEGINNING NO LATER THAN 10 DAYS AFTER THE CLOSING DATE, A LENDER MAY OBTAIN THE
ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY
FOR THE LOANS BY SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO THE
BORROWER AT THE FOLLOWING ADDRESS: 300 GALLERIA PARKWAY, ATLANTA, GA 30339,
ATTENTION OF CHIEF FINANCIAL OFFICER (FAX NO. (770)563-7878)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

 

         Page   ARTICLE I    Definitions and Accounting Terms   

SECTION 1.01.

  Defined Terms      2   

SECTION 1.02.

  Other Interpretive Provisions      51   

SECTION 1.03.

  Accounting Terms      52   

SECTION 1.04.

  Rounding      52   

SECTION 1.05.

  References to Agreements, Laws, Etc.      52   

SECTION 1.06.

  Times of Day      53   

SECTION 1.07.

  Timing of Payment or Performance      53   

SECTION 1.08.

  Currency Equivalents Generally      53    ARTICLE II    The Loans   

SECTION 2.01.

  The Loans      53   

SECTION 2.02.

  Borrowings, Conversions and Continuations of Loans      54   

SECTION 2.03.

  [Reserved]      56   

SECTION 2.04.

  [Reserved]      56   

SECTION 2.05.

  Prepayments      56   

SECTION 2.06.

  [Reserved]      63   

SECTION 2.07.

  Repayment of Loans      63   

SECTION 2.08.

  Interest      63   

SECTION 2.09.

  Fees      64   

SECTION 2.10.

  Computation of Interest and Fees      64   

SECTION 2.11.

  Evidence of Indebtedness      64   

SECTION 2.12.

  Payments Generally      65   

SECTION 2.13.

  Sharing of Payments      67   

SECTION 2.14.

  Incremental Loans      67   

SECTION 2.15.

  Loan Modification Offers      70    ARTICLE III    Taxes, Increased Costs
Protection and Illegality   

SECTION 3.01.

  Taxes      71   

SECTION 3.02.

  Illegality      74   

SECTION 3.03.

  Inability To Determine Rates      75   

SECTION 3.04.

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      75   

SECTION 3.05.

  Funding Losses      76   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.06.

  Matters Applicable to All Requests for Compensation      77   

SECTION 3.07.

  Replacement of Lenders under Certain Circumstances      78   

SECTION 3.08.

  Survival      79    ARTICLE IV    Conditions Precedent to Effectiveness   

SECTION 4.01.

  Conditions to Effectiveness      79    ARTICLE V    Representations and
Warranties   

SECTION 5.01.

  Existence, Qualification and Power; Compliance with Laws      82   

SECTION 5.02.

  Authorization; No Contravention      82   

SECTION 5.03.

  Governmental Authorization; Other Consents      83   

SECTION 5.04.

  Binding Effect      83   

SECTION 5.05.

  Financial Statements; No Material Adverse Effect      83   

SECTION 5.06.

  Litigation      84   

SECTION 5.07.

  No Default      84   

SECTION 5.08.

  Ownership of Property; Liens      84   

SECTION 5.09.

  Environmental Compliance      84   

SECTION 5.10.

  Taxes      85   

SECTION 5.11.

  ERISA Compliance      85   

SECTION 5.12.

  Subsidiaries; Equity Interests      86   

SECTION 5.13.

  Margin Regulations; Investment Company Act      86   

SECTION 5.14.

  Disclosure      87   

SECTION 5.15.

  Intellectual Property; Licenses, Etc.      87   

SECTION 5.16.

  Solvency      87   

SECTION 5.17.

  Subordination of Subordinated Financing      87   

SECTION 5.18.

  Labor Matters      87    ARTICLE VI    Affirmative Covenants   

SECTION 6.01.

  Financial Statements      88   

SECTION 6.02.

  Certificates; Other Information      89   

SECTION 6.03.

  Notices      91   

SECTION 6.04.

  Payment of Obligations      91   

SECTION 6.05.

  Preservation of Existence, Etc.      91   

SECTION 6.06.

  Maintenance of Properties      92   

SECTION 6.07.

  Maintenance of Insurance      92   

SECTION 6.08.

  Compliance with Laws      92   

SECTION 6.09.

  Books and Records      92   

SECTION 6.10.

  Inspection Rights      92   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.11.

  Covenant to Guarantee Obligations and Give Security      93   

SECTION 6.12.

  Compliance with Environmental Laws      95   

SECTION 6.13.

  Further Assurances      95   

SECTION 6.14.

  Designation of Subsidiaries      96   

SECTION 6.15.

  Flood Insurance      97   

SECTION 6.16.

  Orbitz Indebtedness      97   

SECTION 6.17.

  Post-Closing Matters      97    ARTICLE VII    Negative Covenants   

SECTION 7.01.

  Liens      98   

SECTION 7.02.

  Investments      102   

SECTION 7.03.

  Indebtedness      107   

SECTION 7.04.

  Fundamental Changes      112   

SECTION 7.05.

  Dispositions      114   

SECTION 7.06.

  Restricted Payments      116   

SECTION 7.07.

  Change in Nature of Business      119   

SECTION 7.08.

  Transactions with Affiliates      119   

SECTION 7.09.

  Burdensome Agreements      120   

SECTION 7.10.

  Use of Proceeds      121   

SECTION 7.11.

  Maximum Total Leverage Ratio      121   

SECTION 7.12.

  Maximum Senior Secured Leverage Ratio      122   

SECTION 7.13.

  Accounting Changes      122   

SECTION 7.14.

  Prepayments, Etc. of Indebtedness      122   

SECTION 7.15.

  Equity Interests of the Borrower and Restricted Subsidiaries      123   

SECTION 7.16.

  Holding Company; Foreign Subsidiaries      123    ARTICLE VIII    Events of
Default and Remedies   

SECTION 8.01.

  Events of Default      123   

SECTION 8.02.

  Remedies upon Event of Default      126   

SECTION 8.03.

  Exclusion of Immaterial Subsidiaries      127   

SECTION 8.04.

  Application of Funds      127   

SECTION 8.05.

  Borrower’s Right to Cure      128    ARTICLE IX    Administrative Agent and
Other Agents   

SECTION 9.01.

  Appointment and Authorization of Agents      129   

SECTION 9.02.

  Delegation of Duties      130   

SECTION 9.03.

  Liability of Agents      130   

SECTION 9.04.

  Reliance by Agents      130   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.05.

   Notice of Default      131   

SECTION 9.06.

   Credit Decision; Disclosure of Information by Agents      131   

SECTION 9.07.

   Indemnification of Agents      132   

SECTION 9.08.

   Agents in their Individual Capacities      132   

SECTION 9.09.

   Successor Agents      133   

SECTION 9.10.

   Administrative Agent May File Proofs of Claim      134   

SECTION 9.11.

   Collateral and Guaranty Matters      135   

SECTION 9.12.

   Other Agents and Arrangers      137   

SECTION 9.13.

   Appointment of Supplemental Administrative Agents      137    ARTICLE X   
Miscellaneous   

SECTION 10.01.

   Amendments, Etc.      139   

SECTION 10.02.

   Notices and Other Communications; Facsimile Copies      142   

SECTION 10.03.

   No Waiver; Cumulative Remedies      145   

SECTION 10.04.

   Attorney Costs and Expenses      145   

SECTION 10.05.

   Indemnification by the Borrower      146   

SECTION 10.06.

   Payments Set Aside      147   

SECTION 10.07.

   Successors and Assigns      147   

SECTION 10.08.

   Confidentiality      151   

SECTION 10.09.

   Setoff      152   

SECTION 10.10.

   Interest Rate Limitation      153   

SECTION 10.11.

   Counterparts      153   

SECTION 10.12.

   Integration      153   

SECTION 10.13.

   Survival of Representations and Warranties      153   

SECTION 10.14.

   Severability      154   

SECTION 10.15.

   Tax Forms      154   

SECTION 10.16.

   GOVERNING LAW; SERVICE OF PROCESS      156   

SECTION 10.17.

   WAIVER OF RIGHT TO TRIAL BY JURY      157   

SECTION 10.18.

   Binding Effect      158   

SECTION 10.19.

   Judgment Currency      158   

SECTION 10.20.

   Lender Action      158   

SECTION 10.21.

   PATRIOT ACT      158   

SECTION 10.22.

   Intercreditor Agreements      158   

SECTION 10.23.

   No Fiduciary Relationship      159   

SCHEDULES

 

  1.01A     

Certain Security Interests and Guarantees

  1.01B     

Unrestricted Subsidiaries

  1.01C     

Excluded Subsidiaries

  2.01     

Commitments

  5.05     

Certain Liabilities

  5.09(b)     

Environmental Matters

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  5.09(d)      Hazardous Materials   5.10      Taxes   5.11(a)      ERISA
Compliance   5.12      Subsidiaries and Other Equity Investments   7.01(b)     
Existing Liens   7.02(f)      Existing Investments   7.03(b)      Existing
Indebtedness   7.04(f)      Permitted Subsidiary Fundamental Changes   7.05(k)
     Dispositions   7.05(m)      Permitted Subsidiary Dispositions   7.08     
Transactions with Affiliates   7.09      Existing Restrictions   10.02     
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

  A      Committed Loan Notice   B      Note   C      Compliance Certificate   D
     Assignment and Assumption   E      Guaranty   F      Security Agreement   G
     Intellectual Property Security Agreement   H      First Lien Intercreditor
Agreement   I      Second Lien Intercreditor Agreement

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT dated as of May 8, 2012, among TRAVELPORT LLC, a Delaware
limited liability company (the “Borrower”), TRAVELPORT LIMITED, a company
incorporated under the laws of Bermuda (“Holdings”), WALTONVILLE LIMITED, a
company incorporated under the laws of Gibraltar (“Intermediate Parent”), TDS
INVESTOR (LUXEMBOURG) S.À R.L., a société à responsabilité limitée incorporated
under the laws of Luxembourg (“TDS Intermediate Parent”), CREDIT SUISSE AG, as
Administrative Agent and Collateral Agent, and each LENDER from time to time
party hereto.

PRELIMINARY STATEMENTS

WHEREAS capitalized terms used in these preliminary statements and not otherwise
defined herein shall have the respective meanings set forth for such terms in
Section 1.01 hereof;

WHEREAS the Borrower has, prior to the date hereof, incurred indebtedness under
the First Lien Credit Agreement, including the Non-Extended Term Loans (as
defined therein) and the Extended Term Loans (as defined therein);

WHEREAS the Lenders have agreed to make Loans to the Borrower, on the terms and
subject to the conditions set forth herein, in an aggregate principal amount
equal to $175,000,000;

WHEREAS the proceeds of the Loans are to be used solely to refinance in full the
Non-Extended Term Loans and a portion of the Extended Term Loans and to pay
accrued interest, fees and expenses in connection therewith;

WHEREAS this Agreement constitutes a “First Lien Credit Agreement” under the
Second Lien Debt Documents and the Loans to be incurred hereunder on the Closing
Date constitute “Permitted Refinancing Indebtedness” under the First Lien Credit
Agreement and “First Lien Credit Agreement Permitted Refinancing Indebtedness”
under the Second Lien Indenture;

WHEREAS the Borrower and the Guarantors have agreed to satisfy, and to cause
their respective Subsidiaries to satisfy, the Collateral and Guarantee
Requirement, as applicable; and

WHEREAS the Obligations hereunder will be secured by the Collateral on a junior
priority basis to the “Obligations” under the First Lien Debt Documents and on a
senior priority basis to the “Obligations” under the Second Lien Debt Documents.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2014 Senior Notes” means, collectively, (a) $450,000,000 in aggregate principal
amount of the Borrower’s 9 7/8% senior dollar fixed rate notes due 2014,
(b) $150,000,000 in aggregate principal amount of the Borrower’s dollar floating
rate senior unsecured notes due 2014 and (c) €235,000,000 in aggregate principal
amount of the Borrower’s euro floating rate senior unsecured notes due 2014.

“2014 Senior Notes Indenture” means the Indenture for the 2014 Senior Notes,
dated as of August 23, 2006.

“2016 Senior Notes” means $250,000,000 in aggregate principal amount of the
Borrower’s 9% senior dollar fixed rate notes due 2016.

“2016 Senior Notes Indenture” means the Indenture for the 2016 Senior Notes,
dated as of August 18, 2010.

“5% Shareholder” means any Person that, to the knowledge of the Borrower (after
due inquiry), together with its Affiliates, directly or indirectly holds 5% or
more of the outstanding Equity Interests of Holdings and shall include the
Affiliates of any such Person.

“10% Shareholder” means any Person that, together with its Affiliates, directly
or indirectly holds 10% or more of the outstanding Equity Interests of Holdings
and shall include the Affiliates of any such Person.

“Accepting Lenders” has the meaning specified in Section 2.15(a).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to Holdings, Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Acquired Entity or Business and its Subsidiaries), all as determined on
a consolidated basis for such Acquired Entity or Business.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Additional Lender” has the meaning specified in Section 2.14.

“Adjusted Excess Cash Flow” has the meaning specified in Section 2.05(b)(i).

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Rate Loan for any
Interest Period, an interest rate per annum equal to the product of (a) the LIBO
Rate in effect for such Interest Period and (b) Statutory Reserves; provided
that if the “Adjusted LIBO Rate” as calculated above with respect to any
Eurocurrency Rate Loan would be lower than 1.50% per annum at any time, the
“Adjusted LIBO Rate” shall be deemed to be 1.50% per annum at such time.

“Administrative Agent” means Credit Suisse AG, in its capacity as administrative
agent under the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Class” has the meaning specified in Section 2.15(a).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, partners, members, trustees, employees,
agents, administrators, managers, representatives, advisors and
attorneys-in-fact of such Persons and Affiliates (including any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 9.02).

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Arrangers and the Supplemental Administrative Agents
(if any).

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Applicable Discount” has the meaning specified in Section 2.05(f)(iii).

“Applicable Rate” means (a) with respect to any Base Rate Loan, 8.50% per annum,
and (b) with respect to any Eurocurrency Rate Loan, 9.50% per annum.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Credit Suisse Securities (USA) LLC, UBS Securities LLC,
Deutsche Bank Securities Inc. and J.P. Morgan Securities LLC, each in its
capacity as a Joint Bookrunner and a Joint Lead Arranger under this Agreement.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction” has the meaning specified in Section 2.05(f)(i).

“Auction Amount” has the meaning specified in Section 2.05(f)(i).

“Auction Notice” has the meaning specified in Section 2.05(f)(i).

“Audited Financial Statements” means the audited consolidated balance sheets of
Holdings and its Subsidiaries as of each of December 31, 2011, 2010 and 2009,
and the related audited consolidated statements of income, stockholders’ equity
and cash flows for Holdings and its Subsidiaries for the fiscal years ended
December 31, 2011, 2010 and 2009, respectively.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate on such day for a one
month Interest Period commencing on the second Business Day after such day plus
1%; provided that if the “Base Rate” as calculated above would be lower than
2.50% per annum at any time, the “Base Rate” shall be deemed to be 2.50% at such
time. If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Rate or the Adjusted LIBO Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition of Federal Funds Rate, the Base
Rate shall be determined without regard to clause (b) or (c), as applicable, of
the preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Rate or the Adjusted LIBO Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Rate or the Adjusted
LIBO Rate, as the case may be.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 10.02(a).

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to remain closed under the Laws of, or are in
fact closed in, the State of New York and, if such day relates to any interest
rate settings as to a Eurocurrency Rate Loan, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or any
other dealings to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by Holdings, the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of
Holdings, the Borrower and the Restricted Subsidiaries, (b) all Capitalized
Software Expenditures for such period and (c) the value of all assets under
Capitalized Leases incurred by Holdings, the Borrower and the Restricted
Subsidiaries during such period; provided that the term “Capital Expenditures”
shall not include (i) expenditures made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed with
(x) insurance proceeds paid on account of the loss of or damage to the assets
being replaced, restored or repaired or (y) awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced,
(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time, (iii) the purchase of plant,
property or equipment or software to the extent financed with the proceeds of
Dispositions that are not required to be applied to prepay (x) any Senior Lien
Indebtedness, (y) any Pari Passu Lien Indebtedness or (z) any Loans pursuant to
Section 2.05(b), (iv) expenditures that constitute any part of Consolidated
Lease Expense, (v) expenditures that are accounted for as capital expenditures
by Holdings, the Borrower or any Restricted Subsidiary and that actually are
paid for by a Person other than Holdings, the Borrower or any Restricted
Subsidiary and for which none of Holdings, the Borrower or any Restricted
Subsidiary has provided or is required to provide or incur,

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

directly or indirectly, any consideration or obligation to such Person or any
other Person (whether before, during or after such period), (vi) the book value
of any asset owned by Holdings, the Borrower or any Restricted Subsidiary prior
to or during such period to the extent that such book value is included as a
capital expenditure during such period as a result of such Person reusing or
beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period; provided that (x) any
expenditure necessary in order to permit such asset to be reused shall be
included as a Capital Expenditure during the period in which such expenditure
actually is made and (y) such book value shall have been included in Capital
Expenditures when such asset was originally acquired, or (vii) expenditures that
constitute Permitted Acquisitions.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings, the Borrower or any Restricted Subsidiary:

(a) Dollars, Euros or, in the case of any Foreign Subsidiary, such local
currencies held by it from time to time in the ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union, in each case having
average maturities of not more than 12 months from the date of acquisition
thereof; provided that the full faith and credit of the United States or a
member nation of the European Union is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of (i) the United States or (ii) any member nation of
the European Union, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;

(f) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(h) instruments equivalent to those referred to in clauses (a) through (g) above
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized in such jurisdiction; and

(i) Investments, classified in accordance with GAAP as current assets of
Holdings, the Borrower or any Restricted Subsidiary, in money market investment
programs which are registered under the Investment Company Act of 1940 or which
are administered by financial institutions having capital of at least
$250,000,000, and, in either case, the portfolios of which are limited such that
substantially all of such investments are of the character, quality and maturity
described in clauses (a) through (h) of this definition.

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or
other Law, (b) any change in any rule, regulation, treaty or other Law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means the earliest to occur of:

(a) the Permitted Holders ceasing to have the power, directly or indirectly, to
vote or direct the voting of securities having a majority of the ordinary voting
power for the election of directors of Holdings; provided that the occurrence of
the foregoing event shall not be deemed a Change of Control if:

(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings at such time or (B) the Permitted Holders own a majority
of the outstanding voting Equity Interests of Holdings at such time, or

(ii) at any time upon or after the consummation of a Qualifying IPO, and for any
reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), excluding the Permitted Holders, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of
more than the greater of (x) thirty-five percent (35%) of the then outstanding
voting stock of Holdings and (y) the percentage of the then outstanding voting
stock of Holdings owned, directly or indirectly, beneficially by the Permitted
Holders, and (B) during each period of twelve (12) consecutive months, the board
of directors of Holdings shall consist of a majority of the Continuing
Directors; or

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) any “Change of Control” (or any comparable term) in any document pertaining
to any Senior Lien Indebtedness, any Pari Passu Lien Indebtedness, any Junior
Lien Indebtedness, any Second Lien Indebtedness, the High Yield Notes (or any
Permitted Refinancing thereof), any Subordinated Financing or any Permitted
Refinancing Indebtedness with an aggregate outstanding principal amount in
excess of the Threshold Amount; or

(c) at any time prior to a Qualifying IPO of the Borrower, the Borrower ceasing
to be a directly or indirectly wholly owned Subsidiary of Holdings.

“Class” means (a) as applied to Lenders, the Lenders having outstanding Loans;
provided that if any Other Loans are outstanding, the Lenders having such Other
Loans shall be treated as a separate Class with respect to such Other Loans, and
(b) as applied to any Loan or Borrowing, the Loans; provided that if any Other
Loans are outstanding, such Other Loans shall be treated as a separate Class.

“Closing Date” means May 8, 2012.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral”, or terms of similar import, as
defined in any Collateral Document, including the Mortgaged Properties.

“Collateral Agent” means Credit Suisse AG, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered (i) on the Closing Date pursuant to Section 4.01(a) or
(ii) pursuant to Section 6.11 or 6.17 at such time, duly executed by each Loan
Party thereto;

(b) all Obligations shall have been unconditionally guaranteed pursuant to the
Guaranty by Holdings, Intermediate Parent, TDS Intermediate Parent, any other
Intermediate Holding Company that is not an Excluded Subsidiary and each
Restricted Subsidiary of Holdings that is a Domestic Subsidiary and not an
Excluded Subsidiary;

(c) all guarantees issued or to be issued in respect of the Senior Subordinated
Notes (i) shall be subordinated to the Guaranties to the same extent that the
Senior Subordinated Notes are subordinated to the Obligations and (ii) shall
provide for their automatic release upon a release of the corresponding
Guaranty;

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) the Obligations and the Guaranties shall have been secured by a perfected
security interest (which such security interest shall be (x) junior in priority
to any Senior Liens, (y) senior in priority to any Junior Liens or Second Liens
and (z) pari passu in priority to any Pari Passu Liens) in: (i) all of the
Equity Interests of the Borrower, (ii) all Equity Interests (other than Equity
Interests of Unrestricted Subsidiaries and any Equity Interest of any Restricted
Subsidiary pledged to secure Indebtedness permitted under Section 7.03(g)) of
each wholly owned direct Subsidiary of Holdings, Intermediate Parent, TDS
Intermediate Parent, any other Intermediate Holding Company, the Borrower or a
Domestic Subsidiary of Holdings that is or is required hereunder to be a
Guarantor and (iii) 65% of the issued and outstanding Equity Interests of each
wholly owned Foreign Subsidiary that is directly owned by Holdings, Intermediate
Parent, TDS Intermediate Parent, any other Intermediate Holding Company, the
Borrower or any Domestic Subsidiary of Holdings that is or is required hereunder
to be a Guarantor;

(e) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Guaranties shall have been secured by a
perfected security interest in, and mortgages on, substantially all tangible and
intangible assets of Holdings, the Borrower and each other Domestic Guarantor
(including accounts (other than deposit accounts or other bank or securities
accounts, which are the subject of clause (f) below), inventory, equipment,
investment property, contract rights, intellectual property, other general
intangibles, owned (but not leased) real property and proceeds of the
foregoing), in each case, with the priority required by the Collateral
Documents; provided that security interests in real property shall be limited to
the Mortgaged Properties;

(f) with respect to each domestic deposit account and other domestic bank and
securities accounts (other than (i) the First Lien Tranche S Collateral Account
and (ii) such deposit accounts or other bank or securities accounts, the average
daily balance of which has not, for any period of twenty (20) consecutive
Business Days after the First Lien Fourth Amendment Restatement Effective Date,
exceeded $5,000,000 for any such account), maintained by the Borrower or any
Domestic Guarantor with any depositary bank or securities intermediary, the
Collateral Agent shall have, subject to Section 6.17, received a counterpart,
duly executed and delivered by the Borrower or the applicable Domestic Guarantor
and such depositary bank or securities intermediary, as the case may be, of a
control agreement; provided, that neither the Borrower nor any Domestic
Guarantor shall be required to deliver any such control agreement with respect
to any domestic deposit account or other domestic bank and securities account
until all Senior Lien Indebtedness has been paid in full and there are no
commitments or letters of credit outstanding under the definitive documentation
for any Senior Lien Indebtedness (other than letters of credit that have been
cash collateralized);

(g) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01;

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) subject to Section 6.17, the Collateral Agent shall have received
(i) counterparts of a Mortgage (which such Mortgage shall be (x) junior in
priority to any Senior Liens, (y) senior in priority to any Junior Liens or
Second Liens and (z) pari passu in priority to any Pari Passu Liens) with
respect to (A) the owned real property of the Loan Parties located at 5350 South
Valentia Way, Greenwood Village, Colorado and (B) each other owned property that
has a book value in excess of $7,250,000 referred to in Section 6.11 or 6.13
(the “Mortgaged Properties”) duly executed and delivered by the record owner of
such property, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid Lien on the property described therein (which such Lien
shall be (x) junior in priority to any Senior Liens, (y) senior in priority to
any Junior Liens or Second Liens and (z) pari passu in priority to any Pari
Passu Liens), free of any other Liens except as expressly permitted by
Section 7.01, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, and (iii) such existing
surveys, existing abstracts, existing appraisals, legal opinions and other
documents as the Administrative Agent may reasonably request with respect to any
such Mortgaged Property;

(i) subject to Section 6.17 and clause (k) below, Holdings and the Borrower
shall use commercially reasonable best efforts to ensure that, to the extent
permitted by Law and subject to no material adverse tax, regulatory or legal
consequences (as determined by Holdings in good faith after consultation with
the Administrative Agent), the Obligations shall be unconditionally guaranteed
in full by each Restricted Subsidiary of Holdings (other than an Excluded
Subsidiary) that is not required to provide a guarantee pursuant to clause (b)
above, pursuant to a guarantee in form and substance reasonably satisfactory to
the Administrative Agent, and upon the actual execution and delivery of each
such guarantee pursuant to this Agreement, such guarantee will also be
considered a Guaranty and such guarantor will also be considered a Guarantor for
all purposes of this Agreement and the other Loan Documents;

(j) subject to Section 6.17 and clause (k) below, Holdings and the Borrower
shall use commercially reasonable best efforts to ensure that, to the extent
permitted by Law and subject to no material adverse tax, regulatory or legal
consequences (as determined by Holdings in good faith after consultation with
the Administrative Agent), the Obligations and the Guaranties shall have been
secured by a perfected security interest (which such security interest shall be
(x) junior in priority to any Senior Liens, (y) senior in priority to any Junior
Liens or Second Liens and (z) pari passu in priority to any Pari Passu Liens)
in: (i) 100% of the Equity Interests of each direct wholly owned Foreign
Subsidiary of Holdings (to the extent not already subject to a 100% pledge
pursuant to clause (d) above), (ii) 100% of the issued and outstanding
non-voting Equity Interests of each direct wholly owned Foreign Subsidiary of a
Guarantor (other than Holdings) or of the Borrower (to the extent not already
subject to a 100% pledge pursuant to clause (d) above) and (iii) 65% (or, at the
election of the Borrower, such greater percentage as shall not result in the
consequences referred

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to above) of the issued and outstanding voting Equity Interests of each direct
wholly owned Foreign Subsidiary of a Guarantor (other than Holdings) or of the
Borrower (to the extent not already subject to a 65% pledge pursuant to
clause (d) above); provided that with respect to each direct wholly owned
Foreign Subsidiary of a Guarantor (other than Holdings) or of the Borrower the
non-voting Equity Interests of such Foreign Subsidiary pledged pursuant to the
foregoing clause (ii) and voting Equity Interests of such Foreign Subsidiary
pledged pursuant to the foregoing clause (iii) shall collectively not exclude
more than an immaterial portion of the economic value of such Foreign
Subsidiary; and

(k) no Restricted Subsidiary shall be required to provide a guarantee pursuant
to clause (i) above (and any such Restricted Subsidiary shall be automatically
released from its obligations under a Guaranty) or have its Equity Interests
pledged pursuant to clause (j) above (and any such Equity Interest pledge shall
be automatically released) if it is determined by Holdings acting in good faith
that (i) the total assets of such Restricted Subsidiary on a consolidated basis
have a value of less than $2,500,000 as of the date of the most recent financial
information prepared for such Restricted Subsidiary (or, if such financial
information has not been prepared within the prior 12 months, as of a reasonably
recent date determined by such Restricted Subsidiary) or (ii) there are holders
of minority interests in such Restricted Subsidiary or pledges or Liens on the
assets of such Restricted Subsidiary or any other arrangement that would prevent
the economic value of such Restricted Subsidiary from being available to the
Secured Parties in an Insolvency Proceeding (as defined in the First Lien
Intercreditor Agreement) of Holdings.

For purposes of clauses (i) and (j) above, commercially reasonable best efforts
shall include appropriate amendments to charters and/or the interposition of
intermediate holding companies in furtherance of the requirements of this
definition.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent (confirmed in writing by notice to the Borrower),
the cost of creating or perfecting such pledges or security interests in such
assets or obtaining title insurance or surveys in respect of such assets shall
be excessive in view of the benefits to be obtained by the Lenders therefrom.
The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by the Borrower or any other Domestic Guarantor,
the

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower shall not be required to take any action with respect to creation or
perfection of security interests with respect to such leases, (b) Liens required
to be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth in the
Collateral Documents as in effect on the Closing Date and, to the extent
appropriate in the applicable jurisdiction, as agreed between the Administrative
Agent and the Borrower and (c) Orbitz TopCo and its Subsidiaries shall not be
subject to the Collateral and Guarantee Requirements other than pursuant to
Section 6.16.

Notwithstanding anything to the contrary herein or in any other Loan Document,
(a) the Obligations and Guaranties shall not be secured by any Person’s rights,
title or interest in or to the Second Lien Notes held by such Person and (b) no
Liens shall be permitted to exist directly or indirectly on the Second Lien
Tranche A Intercompany Note or the Second Lien Series A Notes until the
Permitted Transfer Date.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements, control agreements or other similar agreements delivered to
the Collateral Agent for the benefit of the Lenders pursuant to Section 4.01,
6.11, 6.13 or 6.17, the Guaranty and each of the other agreements, instruments
or documents that creates or purports to create a Lien or Guarantee in favor of
the Administrative Agent or the Collateral Agent, as the case may be, for the
benefit of the Secured Parties, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

“Collateral Trigger Date” means the date on which the Borrower shall deliver a
notice to the Administrative Agent, certified in good faith by a Responsible
Officer of the Borrower, together with any supporting documentation and
calculations reasonably requested by the Administrative Agent, stating that the
Obligations have been, pursuant to the Collateral Documents, (a) guaranteed by
and (b) secured by valid and perfected Liens (which Liens shall be, pursuant to
the Intercreditor Agreements, (i) junior in priority to any Senior Liens,
(ii) senior in priority to any Junior Liens or any Second Liens and (iii) pari
passu in priority to any Pari Passu Liens) on 100% of the Equity Interests in,
Subsidiaries representing on a non-consolidated basis no less than 80% of
Consolidated EBITDA for the then most recently ended Test Period.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder in a maximum principal amount not to exceed the amount
set forth for such Lender on Schedule 2.01, as the same may be reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.07.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Communications” has the meaning specified in Section 10.02(a).

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities;

(ii) provision for taxes based on income, profits or capital of Holdings, the
Borrower and the Restricted Subsidiaries, including state, franchise and similar
taxes (such as the Pennsylvania capital tax) and foreign withholding taxes paid
or accrued during such period;

(iii) depreciation and amortization, including amortization of Capitalized
Software Expenditures;

(iv) Non-Cash Charges;

(v) extraordinary losses and unusual or non-recurring charges, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans (other than any amounts that could be
added back to Consolidated EBITDA pursuant to clause (vi) or (ix) below, but for
the cap contained therein);

(vi) restructuring charges or reserves (including restructuring costs related to
acquisitions after the First Lien Original Closing Date and to
closure/consolidation of facilities), which amount, when combined with the
amounts added pursuant to clause (ix) below, shall not exceed $35,000,000 for
any period consisting of four consecutive fiscal quarters;

(vii) any deductions attributable to minority interests;

(viii) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsor to the extent permitted hereunder;

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ix) the amount of any restructuring charges, integration costs or other
business optimization expenses or reserves deducted (and not added back) in such
period in computing Consolidated Net Income, including any one-time costs
incurred in connection with acquisitions after the First Lien Original Closing
Date and costs related to the closure and/or consolidation of facilities and the
business-to-consumer platform, which amount, when combined with the amounts
added pursuant to clause (vi) above, shall not exceed $35,000,000 for any period
consisting of four consecutive fiscal quarters;

(x) any costs or expenses incurred by Holdings, the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of Holdings, the Borrower or net
cash proceeds of an issuance of Equity Interests of Holdings (other than
Disqualified Equity Interests); and

(xi) any payments with respect to the FASA Credits; less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains;

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period);

(iii) gains on asset sales (other than asset sales in the ordinary course of
business);

(iv) any net after-tax income from the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments;

(v) all gains from investments recorded using the equity method; provided that
Consolidated EBITDA shall be increased by the amount of dividends or
distributions or other payments from such investment to a Loan Party or the
Restricted Subsidiary which made the investment that are actually paid in cash
during such period (or to the extent converted into cash during such period);
and

(vi) United EBITDA;

in each case, as determined on a consolidated basis for Holdings, the Borrower
and the Restricted Subsidiaries in accordance with GAAP; provided that, to the
extent included in Consolidated Net Income,

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses (after any offset) related to currency
remeasurements of Indebtedness (including the net loss or gain resulting from
Swap Contracts for currency exchange risk);

(ii) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments (after any offset) resulting from the application of Statement
of Financial Accounting Standards No. 133; and

(iii) (A) there shall be included in determining Consolidated EBITDA for any
period, without duplication, (x) the Acquired EBITDA of any Person, property,
business or asset acquired by Holdings, the Borrower or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired), to the
extent not subsequently sold, transferred or otherwise disposed by Holdings, the
Borrower or such Restricted Subsidiary during such period (each such Person,
property, business or asset acquired and not subsequently so disposed of, an
“Acquired Entity or Business”), based on the actual Acquired EBITDA of such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) and (y) for the purposes of the definition
of the term “Permitted Acquisition”, Section 7.11 and Section 7.12, an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a certificate executed by a Responsible Officer and delivered to
the Lenders and the Administrative Agent and (B) for purposes of determining the
Total Leverage Ratio and the Senior Secured Leverage Ratio only, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset sold, transferred or otherwise
disposed of by Holdings, the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”), based on the actual Disposed EBITDA of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer or disposition).

For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) non-cash losses on discontinued operations and asset sales, disposals
or abandonments (including, without limitation, the Travel 2 Travel 4 operations
being disposed), (b) any impairment charge or asset write-off including, without
limitation, those related to intangible assets, long-lived assets, and
investments in debt and equity securities, in each case, pursuant to GAAP,
(c) all losses from investments recorded using the equity method,
(d) stock-based awards compensation expense and (e) other non-cash charges
including, without limitation, the amortization of up-front bonuses in
connection with the supplier services business (provided that if any non-cash
charges referred to in this clause (e) represent an accrual or reserve for
potential cash items in any future period, the

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

cash payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period).

“Consolidated Lease Expense” means, for any period, all rental expenses of
Holdings, the Borrower and the Restricted Subsidiaries during such period under
operating leases for real or personal property (including in connection with
sale-leaseback transactions permitted by Section 7.05(f)), excluding real estate
taxes, insurance costs and common area maintenance charges and net of sublease
income, other than (a) obligations under vehicle leases entered into in the
ordinary course of business, (b) all such rental expenses associated with assets
acquired pursuant to a Permitted Acquisition to the extent such rental expenses
relate to operating leases in effect at the time of (and immediately prior to)
such acquisition and related to periods prior to such acquisition and (c) all
obligations under Capitalized Leases, all as determined on a consolidated basis
in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication, (a) the net income of any Restricted Subsidiary of Holdings (other
than any Guarantors) during such period to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
that income is not permitted by operation of the terms of its organizational
documents or any agreement, instrument or requirement of Law or regulation
applicable to that Restricted Subsidiary during such period unless such
restriction has been legally waived, (b) extraordinary items for such period,
(c) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income, (d) any fees and
expenses incurred during such period, or any amortization thereof for such
period, in connection with any acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Closing Date and
any such transaction undertaken but not completed) and any charges or
integration or non-recurring merger costs incurred during such period as a
result of any such transaction (including, without limitation, (i) bonuses paid
in connection with the Gullivers Travel Associates Acquisition and (ii) any
adjustments to liabilities owing to former owners of Orbitz under a tax sharing
agreement), (e) any income (loss) for such period attributable to the early
extinguishment of Indebtedness and (f) (i) accruals and reserves that are
established within twelve months after the First Lien Original Closing Date that
are so required to be established as a result of the First Lien Original Closing
Date Transactions in accordance with GAAP and (ii) accruals and reserves that
are established within twelve months after the Worldspan Closing Date that are
so required to be established as a result of the Worldspan Transactions in
accordance with GAAP; provided that, for the avoidance of doubt, any net income
attributable to a Restricted Subsidiary shall only constitute Consolidated Net
Income after deducting for any minority interests in such Restricted Subsidiary.
There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments to property and equipment, software and other
intangible assets, deferred revenue and debt line items in component

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amounts required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to Holdings, the Borrower
and the Restricted Subsidiaries), as a result of any acquisition consummated
prior to the Closing Date, any Permitted Acquisitions, or the amortization or
write-off of any amounts thereof, net of taxes (other than the impact of
unfavorable contract liabilities and commission agreements under purchase
accounting). In addition, FASA Credits provided by Worldspan, L.P. to Northwest
or Delta shall reduce consolidated net income in the period in which such credit
was provided regardless of accounting treatment in accordance with GAAP, except
to the extent FASA Credits have been prepaid with the proceeds of debt issuances
by Worldspan Technologies Inc.

“Consolidated Total Debt” means, as of any date of determination, (a) (i) the
aggregate principal amount of Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments, plus (ii) the present value of all
remaining payments due under the FASA Credits at an assumed 11% discount rate
(unless remaining payments under the FASA Credits are classified as a liability
on the consolidated balance sheet of Holdings, the Borrower and the Restricted
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP, in which case, the amount under this clause (ii) shall be the amount of
such liability), minus (b) without duplication, the aggregate amount of cash and
Cash Equivalents credited to the First Lien Tranche S Collateral Account as of
such date and the aggregate amount of cash and Cash Equivalents (in each case,
free and clear of all Liens, other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Section 7.01(a), Section 7.01(l),
Section 7.01(r), Section 7.01(s), clauses (i) and (ii) of Section 7.01(u),
Section 7.01(aa), Section 7.01(bb) and Section 7.01(cc)) included in the
consolidated balance sheet of Holdings, the Borrower and the Restricted
Subsidiaries as of such date; provided that Consolidated Total Debt shall not
include the First Lien Synthetic L/C Facilities or the First Lien Credit-Linked
Deposits, except to the extent of First Lien Unreimbursed Amounts thereunder and
outstanding First Lien Tranche S Term Loans and First Lien Non-Extended
Synthetic L/C Loans; provided further that notwithstanding the foregoing,
Consolidated Total Debt shall include all outstanding Indebtedness in respect of
the Second Lien Notes.

“Consolidated Total Senior Secured Debt” means, as of any date of determination,
the aggregate principal amount of Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money
and debt obligations evidenced by promissory notes or similar instruments that,
in each case as of such date, is outstanding under the Loan Documents or is
secured by a Senior Lien or a Pari Passu Lien on any asset or property of
Holdings, the Borrower or any of its Restricted Subsidiaries.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings, the Borrower and the
Restricted Subsidiaries at such date over (b) the sum of all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings,
the Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans, Senior Lien Indebtedness
(including First Lien L/C Obligations), Pari Passu Lien Indebtedness, Junior
Lien Indebtedness and Second Lien Indebtedness to the extent otherwise included
therein, (iii) the current portion of interest and (iv) the current portion of
current and deferred income taxes.

“Continuing Directors” means the directors of Holdings on the First Lien
Original Closing Date, as elected or appointed after giving effect to the First
Lien Original Closing Date Transactions, and each other director, if, in each
case, such other directors’ nomination for election to the board of directors of
Holdings (or the Borrower after a Qualifying IPO of the Borrower) is recommended
by a majority of the then Continuing Directors or such other director receives
the vote of the Permitted Holders in his or her election by the stockholders of
Holdings (or the Borrower after a Qualifying IPO of the Borrower).

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Delta” means Delta Air Lines, Inc., a Delaware corporation.

“Delta FASA” means the Delta Founder Airline Services Agreement, dated as
June 30, 2003, between Delta and the Borrower.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings, the Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(j) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent, setting forth the
basis of such valuation (which amount will be reduced by the fair market value
of the portion of the non-cash consideration converted to cash within 180 days
following the consummation of the applicable Disposition).

“Discount Range” has the meaning specified in Section 2.05(f)(i).

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to Holdings, the Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Sold Entity or Business and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, event of loss or asset disposition
so long as any rights of the holders thereof upon the occurrence of a change of
control, event of loss or asset disposition event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Dollar” and “$” mean lawful money of the United States.

“Domestic Guarantor” means any Guarantor that is organized under the Laws of the
United States, any state thereof or the District of Columbia.

“Domestic Loan Parties” means, collectively, the Borrower and each Domestic
Guarantor.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Investors” means the Sponsor, the Other Sponsor and the Management
Stockholders.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted LIBO Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions (other than acquisitions of inventory in the ordinary course of
business) by Holdings, the Borrower and the Restricted Subsidiaries completed
during such period)), and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by
Holdings, the Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(e) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash, except to
the extent that such Capital Expenditures were financed with the proceeds of
Indebtedness of Holdings, the Borrower or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of
Holdings, the Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases, (B) any
Mandatory Bond Prepayments and (C) the amount of any mandatory prepayment of
Loans pursuant to Section 2.05(b)(ii) or any mandatory prepayment of Pari Passu
Lien Indebtedness (including as a result of any mandatory offer to repurchase,
redeem or prepay Pari Passu Lien Indebtedness), in each case to the extent
required due to a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, but excluding all other
prepayments of Loans or Pari Passu Lien Indebtedness) made during such period
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), except to the
extent financed with the proceeds of other Indebtedness of Holdings, the
Borrower or the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings, the Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions by
Holdings, the Borrower and the Restricted Subsidiaries during such period),

(vi) cash payments by Holdings, the Borrower and the Restricted Subsidiaries
during such period in respect of long-term liabilities of Holdings, the Borrower
and the Restricted Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02(b), (i) or

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(n) to the extent that such Investments and acquisitions were financed with
internally generated cash flow of Holdings, the Borrower and the Restricted
Subsidiaries,

(viii) [Reserved],

(ix) the aggregate amount of expenditures actually made by Holdings, the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Holdings, the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Holdings,
the Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions or Capital Expenditures to be consummated or
made during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided that to the extent the aggregate
amount of internally generated cash actually utilized to finance such Permitted
Acquisitions during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, and

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of Holdings, (b) each Subsidiary listed on Schedule 1.01C, (c) any
Subsidiary that is prohibited by applicable Law from guaranteeing the
Obligations, (d) any Domestic Subsidiary that is a Subsidiary of (i) a Foreign
Subsidiary of the Borrower or (ii) a Foreign Subsidiary (other than an
Intermediate Holding Company or a Subsidiary of the Borrower) of Holdings,
(e) any Restricted Subsidiary acquired pursuant to a Permitted Acquisition
financed with secured Indebtedness incurred pursuant to Section 7.03(g) and each
Restricted Subsidiary thereof that guarantees such Indebtedness; provided that
each such Restricted Subsidiary shall cease to be an Excluded Subsidiary under
this clause (e) if such secured Indebtedness is repaid or becomes unsecured or
if such Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable, and (f) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.

“Failed Auction” has the meaning specified in Section 2.05(f)(iii).

“FASA Credits” means the Delta FASA Credits and the Northwest FASA Credits, as
defined in the Delta FASA and the Northwest FASA, respectively.

“FATCA” means Sections 1471 through 1474 of the Code (effective as of the date
hereof) and any regulations promulgated thereunder.

“Federal Funds Rate” means, for any day, the weighted average of the per annum
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“First Lien Collateral Documents” has the meaning assigned to the term
“Collateral Documents” in the First Lien Credit Agreement.

“First Lien Credit Agreement” means the Fourth Amended and Restated Credit
Agreement, dated as of August 23, 2006, as amended and restated on September 30,
2011, among the Borrower, Holdings, UBS AG, Stamford Branch, as administrative
agent, UBS AG, Stamford Branch, as collateral agent, UBS AG, Stamford Branch, as
L/C issuer and as swing line lender, each lender from time to time party thereto
and the other agents and arrangers named therein, and as further amended,
amended and restated, supplemented or otherwise modified from time to time;
provided that the term First Lien Credit Agreement shall also include any
renewal, extension, refunding, restructuring, replacement or refinancing thereof
(whether with the original lenders or with an

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

administrative agent or agents or other lenders, whether provided under the
original First Lien Credit Agreement or any other credit or other agreement or
indenture and whether entered into concurrently with or subsequent to the
termination of the prior First Lien Credit Agreement). Any reference to the
First Lien Credit Agreement herein shall be deemed a reference to any First Lien
Credit Agreement then in existence (other than this Agreement).

“First Lien Credit Agreement Permitted Refinancing Indebtedness” means
“Permitted Refinancing Indebtedness” as defined in the First Lien Credit
Agreement as in effect on the date hereof.

“First Lien Credit Agreement Permitted Refinancing Indebtedness Documentation”
means “Permitted Refinancing Indebtedness Documentation” as defined in the First
Lien Credit Agreement as in effect on the date hereof.

“First Lien Credit-Linked Deposit” means “Credit-Linked Deposit” as defined in
the First Lien Credit Agreement as in effect on the Closing Date.

“First Lien Debt Documents” means each First Lien Credit Agreement, the First
Lien Collateral Documents and the other “Loan Documents” (or the equivalent
thereof) as defined in any First Lien Credit Agreement, including each mortgage
and other security documents, guaranties and the notes, if any, issued
thereunder.

“First Lien Fourth Amendment and Restatement Effective Date” means September 30,
2011.

“First Lien Intercreditor Agreement” means the Intercreditor Agreement described
in clause (a) of the definition of Senior Lien Intercreditor Agreement.

“First Lien L/C Obligations” has the meaning specified in the First Lien Credit
Agreement as in effect on the date hereof.

“First Lien Letter of Credit” means any Letter of Credit issued and outstanding
under the First Lien Credit Agreement.

“First Lien Non-Extended Synthetic L/C Loans” means “Non-Extended Synthetic L/C
Loans” as defined in the First Lien Credit Agreement as in effect on the date
hereof.

“First Lien Original Closing Date” means August 23, 2006.

“First Lien Original Closing Date Transactions” means “Original Closing Date
Transactions” as defined in the First Lien Credit Agreement as in effect on the
date hereof.

“First Lien Secured Hedge Agreements” means “Secured Hedge Agreements” as
defined in the First Lien Credit Agreement.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“First Lien Synthetic L/C Facilities” means “Synthetic L/C Facilities” as
defined in the First Lien Credit Agreement as in effect on the date hereof.

“First Lien Synthetic L/C Issuer” means “Synthetic L/C Issuer” as defined in the
First Lien Credit Agreement as in effect on the date hereof.

“First Lien Tranche S Collateral Account” means “Tranche S Collateral Account”
as defined in the First Lien Credit Agreement as in effect on the date hereof
and any replacements or substitutions therefor supporting a synthetic letter of
credit facility.

“First Lien Tranche S Collateral Account Agreement” means “Tranche S Collateral
Account Agreement” as defined in the First Lien Credit Agreement as in effect on
the date hereof.

“First Lien Tranche S Term Loans” means “Tranche S Term Loans” as defined in the
First Lien Credit Agreement as in effect on the date hereof.

“First Lien Unreimbursed Amount” means “Unreimbursed Amount” as defined in the
First Lien Credit Agreement as in effect on the date hereof.

“First Priority Administrative Agent” has the meaning assigned to such term in
the Senior Lien Intercreditor Agreement.

“First Priority Collateral Agent” has the meaning assigned to such term in the
Senior Lien Intercreditor Agreement.

“Foreign Disposition” has the meaning specified in Section 2.05(b)(ii)(C).

“Foreign Guarantor” means any Guarantor that is not a Domestic Guarantor.

“Foreign Holdco” means a direct wholly owned Subsidiary of Holdings which shall
hold all of Holdings’ interests in all of its other Foreign Subsidiaries.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of
Holdings which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including Indebtedness in respect of the Loans and
Indebtedness under the First Lien Debt Documents or the Second Lien Debt
Documents, any Pari Passu Lien Indebtedness, any Junior Lien Indebtedness, any
Second Lien Indebtedness, any High Yield Notes (and any Permitted Refinancing
thereof), any Subordinated Financing and any Permitted Refinancing Indebtedness
.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the First
Lien Original Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantor” means each Person that is required to and has unconditionally
guaranteed all Obligations to the extent set forth in the definition of
“Collateral and Guarantee Requirement”.

“Guaranty” means (a) the guaranty made by Holdings and the Subsidiary Guarantors
in favor of the Administrative Agent, on behalf of the Secured Parties,
substantially in the form of Exhibit E, and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 6.11 or 6.17, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“High Yield Notes” means the Senior Notes and Senior Subordinated Notes.

“High Yield Notes Documentation” means the High Yield Notes, and all documents
executed and delivered with respect to the High Yield Notes, including the
Senior Notes Indentures and the Senior Subordinated Notes Indenture.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Holdings Annual Report” means the Annual Report of Holdings on Form 10-K filed
with the SEC on March 22, 2012.

“Incremental Amendment” has the meaning specified in Section 2.14.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Incremental Facility Closing Date” has the meaning specified in Section 2.14.

“Incremental Loan Amount” means, at any time, the excess, if any, of
(a) $72,500,000 over (b) the aggregate principal amount of all Incremental Loans
(other than any Incremental Refinancing Loans) incurred prior to such time
pursuant to Section 2.14.

“Incremental Loans” has the meaning specified in Section 2.14.

“Incremental Refinancing Loans” means any Incremental Loans incurred to
refinance any Loans or any Senior Lien Indebtedness then outstanding; provided
that 100% of the Net Cash Proceeds of such Incremental Loans are used
substantially concurrently with the incurrence thereof to prepay, repay,
repurchase, redeem or otherwise satisfy and discharge such Loans or such Senior
Lien Indebtedness.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Holdings and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business consistent with past
practice. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit G.

“Intercreditor Agreements” means the Senior Lien Intercreditor Agreements, the
Pari Passu Lien Intercreditor Agreements, the Junior Lien Intercreditor
Agreements and the Second Lien Intercreditor Agreements.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurocurrency Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent available to each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Intermediate Holding Company” means any Subsidiary of Holdings that, directly
or indirectly, owns any of the issued and outstanding Equity Interests of the
Borrower.

“Intermediate Parent” has the meaning specified in the introductory paragraph to
this Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings and
its Subsidiaries, intercompany loans, advances, or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-over or extensions of terms) and
made in the ordinary course of business consistent with past practice) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Transaction” means, collectively, (a) the contribution of the Second
Lien Series A Notes to the Travelport Guarantor as a capital contribution,
(b) the guaranty by the Travelport Guarantor of certain obligations under the
PIK Credit Agreement and the pledge of the Second Lien Series A Notes to secure
the Travelport Guarantor’s obligations under such guaranty, and the escrow
arrangements related thereto, (c) the consummation of any other transactions
incidental to any of the foregoing and (d) the payment of fees and expenses in
connection with any of the foregoing.

“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Administrative Agent for the benefit of the Secured Parties.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 10.19.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Junior Lien Indebtedness” means any Indebtedness secured by Junior Liens.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance satisfactory to the Administrative Agent providing for any Liens
securing Indebtedness (and related obligations) to be junior in priority to the
Liens securing the Obligations and setting forth the relative creditor rights.

“Junior Liens” means Liens on all or a portion of the Collateral (and on no
asset or property that is not Collateral) securing Indebtedness (and related
obligations), which Liens are junior in priority to the Liens securing the
Obligations; provided that such Liens shall be subject to, and the
administrative agent, collateral agent, trustee and/or any similar
representative (in each case, as determined by the Administrative Agent) acting
on behalf of the holders of such Indebtedness (and related obligations) shall
have become party to, a Junior Lien Intercreditor Agreement (and such Junior
Lien Intercreditor Agreement shall have been executed by the Loan Parties).

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Amendment, other than any such Person that shall have ceased to be a
party hereto pursuant to an Assignment and Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBO Rate” means, with respect to any Eurocurrency Rate Loan for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the average of the rates per annum at which deposits in Dollars are offered for
such Interest Period to major banks in the London interbank market in London,
England by the Administrative Agent at approximately 11:00 a.m. (London time) on
the date that is two Business Days prior to the beginning of such Interest
Period.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit made by a Lender to the Borrower under
Article II.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) each Incremental Amendment, (d) each Loan Modification Agreement, (e) the
Intercreditor Agreements and (f) the Guaranty and the other Collateral
Documents.

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the other Loan Parties, one or more Accepting
Lenders and the Administrative Agent.

“Loan Modification Offer” has the meaning specified in Section 2.15(a).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Mandatory Bond Prepayments” has the meaning specified in the First Lien Credit
Agreement as in effect on the date hereof.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and its Subsidiaries, taken as a whole, (b) a material adverse effect
on the ability of the Loan Parties (taken as a whole) to perform their
respective payment obligations under any Loan Document to which any of the Loan
Parties is a party or (c) a material adverse effect on the rights and remedies
of the Lenders or the Agents under any Loan Document.

“Maturity Date” means November 22, 2015.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Maximum Rate” has the meaning specified in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a document in form and substance reasonably satisfactory to the
Administrative Agent.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (h) of the
definition of “Collateral and Guarantee Requirement”.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions or, during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by Holdings, the Borrower or
any Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings, the
Borrower or any Restricted Subsidiary) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents, any Permitted Refinancing Indebtedness, any Junior
Lien Indebtedness, any Second Lien Indebtedness and any Pari Passu Lien
Indebtedness), (B) the out-of-pocket expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by Holdings, the Borrower or such Restricted Subsidiary in
connection with such Disposition or Casualty Event, (C) taxes paid or reasonably
estimated to be actually payable in connection therewith and (D) any reserves
for adjustment in respect of (x) the sale price of such assets or assets
established in accordance with GAAP, including working capital adjustments,
(y) any liabilities associated with such asset or assets and retained by
Holdings, the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

environmental matters, and (z) any indemnification obligations associated with
such asset or assets or such transaction , it being understood that “Net Cash
Proceeds” shall include any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration received by Holdings, the Borrower or
any Restricted Subsidiary in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) of the preceding
sentence or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within three hundred and sixty-five (365) days after
such Disposition or Casualty Event, the amount of such reserve; provided that
(x) no net cash proceeds calculated in accordance with the foregoing realized in
a single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $7,250,000 and (y) no such
net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $21,750,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (a));
and

(b) with respect to the incurrence or issuance of any Indebtedness by Holdings,
the Borrower or any Restricted Subsidiary, the excess, if any, of (i) the sum of
the cash received in connection with such incurrence or issuance over (ii) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses incurred by Holdings, the
Borrower or such Restricted Subsidiary in connection with such incurrence or
issuance.

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Northwest” means Northwest Airlines, Inc., a Minnesota corporation.

“Northwest FASA” means the Northwest Founder Airline Services Agreement, dated
as of June 30, 2003, between Northwest and the Borrower.

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event that is proposed to be applied to a particular use
or transaction, that such amount (a) was not required to be applied to prepay
any Indebtedness and (b) was not previously applied, or is not simultaneously
being applied, to any Investment, Restricted Payment or prepayment, redemption,
purchase, defeasance or other payment in respect of Indebtedness under any
Subordinated Financing pursuant to Section 7.02(n), 7.06(g)(i), 7.06(i) or
7.14(a).

“Note” means any promissory note of the Borrower payable to a Lender (or its
registered assigns) evidencing the aggregate Indebtedness of the Borrower to
such Lender resulting from extensions of credit made by such Lender hereunder,
which shall be in substantially the form set forth in Exhibit B or in such other
form reasonably satisfactory to the Borrower, the Administrative Agent and the
applicable Lender.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or Subsidiary of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include (i) the obligation (including guarantee obligations) to pay principal,
interest, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party or its Subsidiaries
under any Loan Document and (ii) the obligation of any Loan Party or any of its
Subsidiaries to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party or such Subsidiary.

“OID” has the meaning specified in Section 2.14.

“Orbitz Business” means the Persons whose assets and operations comprise the
former Orbitz Worldwide Business division of Holdings (as such division was
comprised (other than de minimis portions) on the First Lien Original Closing
Date).

“Orbitz IPO” means the initial public offering of common Equity Interests of
Orbitz Worldwide, Inc., completed on July 25, 2007.

“Orbitz TopCo” means a Subsidiary of Holdings that is part of the Orbitz
Business that owns any and all of the other Persons comprising the Orbitz
Business.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Other Loans” means, collectively, (a) any Incremental Loans incurred pursuant
to Section 2.14 having terms different from the Loans made by the Lenders on the
Closing Date and (b) any Loans having terms different from the Loans made by the
Lenders on the Closing Date as a result of a Loan Modification Offer made
pursuant to Section 2.15.

“Other Sponsor” means another financial sponsor identified to the Administrative
Agent that is a purchaser of Equity Interests in Holdings on or prior to
December 4, 2008.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Pari Passu Lien Indebtedness” means any Indebtedness secured by Pari Passu
Liens.

“Pari Passu Lien Intercreditor Agreement” means an intercreditor agreement in
form and substance satisfactory to the Administrative Agent providing for any
Liens securing Indebtedness (and related obligations) to be pari passu in
priority to the Liens securing the Obligations and setting forth the relative
creditor rights.

“Pari Passu Liens” means, collectively, Liens on all or a portion of the
Collateral (and on no asset or property that is not Collateral) to secure
Indebtedness (and related obligations), which Liens are pari passu in priority
to the Liens securing the Obligations; provided that such Liens shall be subject
to, and the administrative agent, collateral agent, trustee and/or any similar
representative (in each case, as determined by the Administrative Agent) acting
on behalf of the holders of such Indebtedness (and related obligations) shall
have become party to, a Pari Passu Lien Intercreditor Agreement (and such Pari
Passu Lien Intercreditor Agreement shall have been executed by the Loan
Parties).

“Participant” has the meaning specified in Section 10.07(e)(i).

“Participant Register” has the meaning specified in Section 10.07(e).

“PATRIOT ACT” has the meaning specified in Section 4.01(h).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Permitted Amendments” has the meaning specified in Section 2.15(a).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings on or after the Closing Date (and, after a Qualifying IPO,
of the Borrower or an Intermediate Holding Company) to the extent permitted
hereunder.

“Permitted Holders” means each of (a) the Sponsor, (b) the Management
Stockholders and (c) the Other Sponsor; provided that if the Management
Stockholders own beneficially or of record more than fifteen percent (15%) of
the outstanding voting stock of Holdings in the aggregate, they shall be treated
as Permitted Holders of only fifteen percent (15%) of the outstanding voting
stock of Holdings at such time; provided further that if the Other Sponsor owns
beneficially or of record more than fifteen percent (15%) of the outstanding
voting stock of Holdings in the aggregate, it shall be treated as a Permitted
Holder of only fifteen percent (15%) of the outstanding voting stock of Holdings
at such time.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e) or 7.03(v), such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e) or 7.03(v), at the time
thereof, no Event of Default shall have occurred and be continuing, (d) if such
Indebtedness being modified, refinanced, refunded, renewed or extended is
Indebtedness permitted pursuant to Section 7.03(b), 7.03(t), 7.03(w) or 7.03(y),
(i) to the extent such Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees), and (iii) such modification, refinancing,
refunding, renewal or extension is incurred by the Person that is the obligor of
the Indebtedness being modified, refinanced, refunded, renewed or extended,
(e) if such Indebtedness being modified, refinanced, refunded, renewed or
extended is Second Lien Indebtedness, such modification, refinancing, refunding,
renewal or extension (and related obligations) constitutes “Second Priority
Claims” under a Second Lien Intercreditor Agreement and is secured by Second
Liens and (f) if such Indebtedness being modified, refinanced, refunded, renewed
or extended is Indebtedness permitted pursuant to Section 7.03(u), such
modification, refinancing, refunding, renewal or extension is unsecured or, if
secured by any Lien on any property or assets of Holdings or any Subsidiary, the
Liens on such property or assets are either Pari Passu Liens or Junior Liens
(and are not Senior Liens).

“Permitted Refinancing Indebtedness” means (a) Indebtedness of the Borrower and
any Guarantees thereof by the Guarantors incurred to refinance the Loans;
provided that (i) the stated final maturity of such Indebtedness is not earlier
than 91 days after the Maturity Date, and such stated final maturity is not
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes such 91st day (it being understood that
acceleration or mandatory repayment, prepayment, redemption or repurchase of
such Indebtedness upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition shall not be deemed to
constitute a change in the stated final maturity thereof), (ii) such
Indebtedness is not required to be repaid, prepaid, redeemed, repurchased or
defeased, whether on one or more fixed dates, upon the occurrence of one or more
events or at the option of any holder thereof (except, in each case, upon the
occurrence of an event of default, a change in control, an event of loss or an
asset disposition) prior to the date that is 91 days after the Maturity Date,
provided that, notwithstanding the foregoing, scheduled amortization payments
(however denominated) of such Indebtedness shall be permitted so long as the
Weighted Average Life to Maturity of such Indebtedness shall be longer than the
remaining Weighted Average Life to Maturity of each Class of the Loans
refinanced thereby, (iii) such Indebtedness shall not be an obligation
(including pursuant to a Guarantee) of any Person other than the Borrower and
the Guarantors, (iv) 100% of the Net Cash Proceeds of such Indebtedness shall be
applied, within five (5) Business Days of the date of the incurrence thereof, to
repay or prepay all or any portion of the outstanding Loans (including any
accrued interest), (v) if such Indebtedness or any Guarantee thereof is secured
by any Lien on any property or assets of Holdings or any Subsidiary, the Liens
on such property or assets securing such Indebtedness or Guarantee are either
Pari Passu Liens or Junior Liens (and are not Senior Liens) and (vi) both
immediately prior and after giving effect thereto, no Default exists or would
result therefrom and (b) any Permitted Refinancing in respect of the
Indebtedness referred to in clause (a) above.

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Permitted Refinancing Indebtedness Documentation” means any documentation
governing any Permitted Refinancing Indebtedness.

“Permitted Transfer Date” has the meaning specified in the PIK Credit Agreement
attached as Exhibit A to Exhibit F (Amendment Agreement) to the Disclosure
Statement, dated September 28, 2011, and filed by Holdings with the Securities
and Exchange Commission.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Credit Agreement” means the Amended and Restated Credit Agreement among
Travelport Holdings, Wells Fargo Bank, National Association, as administrative
agent, each lender from time to time party thereto and the other agents and
arrangers named therein, in substantially the form attached as Exhibit A to
Exhibit F (Amendment Agreement) to the Disclosure Statement, dated September 28,
2011, and filed by Holdings with the Securities and Exchange Commission.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 10.02(a).

“Post-Acquisition Period” means, with respect to the acquisition of an Acquired
Entity or Business, the period beginning on the date such acquisition is
consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such acquisition is consummated.

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower. The prime rate is a rate set by
Credit Suisse AG based upon various factors, including Credit Suisse AG’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such rate.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Borrower, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Borrower in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of Holdings, the Borrower and the Restricted Subsidiaries; provided
that, so

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

long as such actions are taken during such Post-Acquisition Period or such costs
are incurred during such Post-Acquisition Period, as applicable, the cost
savings related to such actions or such additional costs, as applicable, it may
be assumed, for purposes of projecting such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, that such
cost savings will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period; provided further that any such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (a) to the
extent applicable, the Pro Forma Adjustment shall have been made and (b) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of Holdings or any division, product
line, or facility used for operations of Holdings or any of its Subsidiaries,
shall be excluded, and (B) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(ii) any retirement of Indebtedness and (iii) any Indebtedness incurred or
assumed by Holdings, the Borrower or any of the Restricted Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to clause (a) above, the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to events
(including operating expense reductions) that are (1) (x) directly attributable
to such transaction, (y) expected to have a continuing impact on Holdings, the
Borrower and the Restricted Subsidiaries and (z) factually supportable or
(2) otherwise consistent with the definition of Pro Forma Adjustment. Any
provision of this Agreement that contains a requirement for the Borrower to be
in Pro Forma Compliance or in compliance with the covenants set forth in
Sections 7.11 and 7.12 on a Pro Forma Basis on a date that is prior to the time
that compliance with the covenants set forth in Sections 7.11 and 7.12 is
otherwise applicable shall be deemed to require compliance with the levels
applicable to compliance with the covenants set forth in Sections 7.11 and 7.12
for the fiscal quarter ending June 30, 2012.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the aggregate principal amount of the Commitments and
Loans outstanding of such Lender at such time and the denominator of which is
the aggregate principal amount of the Commitments and Loans of all Lenders
outstanding at such time; provided that if

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

all Loans have been repaid, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
repayment; provided further that the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender after giving effect to any
subsequent assignments made pursuant to the terms hereof.

“Public Lender” has the meaning specified in Section 10.02(a).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying Bids” has the meaning specified in Section 2.05(f)(iii).

“Qualifying IPO” means the issuance by Holdings, any direct or indirect parent
of Holdings, any Intermediate Holding Company or the Borrower of its common
Equity Interests in an underwritten primary public offering (other than an
offering solely in respect of an employee stock purchase program) in the United
States, Canada, Switzerland or any member nation of the European Union.

“Qualifying Lender” has the meaning specified in Section 2.05(f)(iv).

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Reply Amount” has the meaning specified in Section 2.05(f)(ii).

“Reply Discount” has the meaning specified in Section 2.05(f)(ii).

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Total Outstandings; provided that the portion of Total
Outstandings held or deemed held by Holdings, any Affiliate of Holdings or any
10% Shareholder shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings’, the Borrower’s or any Restricted Subsidiary’s
stockholders, partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of Holdings (including any
Intermediate Holding Company) other than an Unrestricted Subsidiary and other
than the Borrower.

“Return Bid” has the meaning specified in Section 2.05(f)(ii).

“Return Bid Date” has the meaning specified in Section 2.05(f)(ii).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Collateral Documents” has the meaning assigned to the term
“Collateral Documents” in the Second Lien Indenture.

“Second Lien Debt Documents” means each Second Lien Indenture, the Second Lien
Collateral Documents and the other “Loan Documents” (or any equivalent term) as
defined in any Second Lien Indenture, including each mortgage and other security
documents, guaranties and the notes, if any, issued thereunder. For the
avoidance of doubt, any Indebtedness incurred or outstanding pursuant to
Section 7.03(w) shall be deemed to have been incurred and outstanding under the
Second Lien Debt Documents.

“Second Lien Indebtedness” means any Indebtedness secured by a Second Lien.

“Second Lien Indenture” means that certain Indenture dated as of November 30,
2011, among the Loan Parties, Wells Fargo Bank, National Association, acting
through such of its branches or affiliates as it deems appropriate, as trustee
and collateral agent, as amended, restated, supplemented or modified from time
to time to the extent permitted by this Agreement and the applicable Second Lien
Intercreditor Agreement, and shall also include any renewal, extension,
refunding, restructuring, replacement or refinancing thereof permitted by this
Agreement and the applicable Second Lien Intercreditor Agreement (whether with
the original lenders or with an administrative agent or agents or other lenders,
whether provided under the original

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Second Lien Indenture or any other credit or other indenture or agreement and
whether entered into prior to, concurrently with or subsequent to the
termination of the prior Second Lien Indenture). Any reference to the Second
Lien Indenture herein shall be deemed a reference to any Second Lien Indenture
then in existence.

“Second Lien Intercreditor Agreement” means (a) the Intercreditor Agreement
dated as of the date hereof, among the Administrative Agent, the Collateral
Agent, Wells Fargo Bank, National Association, as the Second Lien Trustee, Wells
Fargo Bank, National Association, as the Second Lien Collateral Agent, the
Borrower and the other Loan Parties, which shall be substantially in the form of
Exhibit I, or (b) any other intercreditor agreement in form and substance
satisfactory to the Administrative Agent providing for any Liens securing any
Indebtedness or other obligations to be junior in priority to the Liens securing
the Obligations and setting forth the relative creditor rights; provided that
the terms thereof are no less favorable in any material respect to the Secured
Parties than those contained in Exhibit I (other than deficiency claim turnover
provisions if the Secured Parties are not subject to any deficiency claim
turnover provisions pursuant to the terms of any Senior Lien Intercreditor
Agreement at the time such Second Lien Intercreditor Agreement becomes effective
(other than as a result of the exercise of rights or remedies by any Person)),
in each case, as amended, restated, supplemented or otherwise modified from time
to time.

“Second Lien Notes” means the senior secured second lien notes issued and
outstanding under the Second Lien Indenture in effect on the Closing Date.

“Second Lien Series A Notes” means the “Series A Notes” as defined in the Second
Lien Indenture as of the Closing Date.

“Second Lien Tranche A Intercompany Note” means the “Tranche A Intercompany
Note” as defined in the Second Lien Indenture as of the Closing Date.

“Second Liens” means Liens on all or a portion of the Collateral (and on no
asset or property that is not Collateral) securing Indebtedness (and related
obligations), which Liens are junior in priority to the Liens securing the
Obligations; provided that such Liens shall be subject to, and the
administrative agent, collateral agent, trustee and/or any similar
representative (in each case, as determined by the Administrative Agent) acting
on behalf of the holders of such Indebtedness (and related obligations) shall
have become party to, a Second Lien Intercreditor Agreement (and such Second
Lien Intercreditor Agreement shall have been executed by the Loan Parties).

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Supplemental Administrative Agent, each co-agent or
sub-agent appointed by the Administrative Agent or the Collateral Agent from
time to time pursuant to Section 9.01(c) and, other than for purposes of the
Intercreditor Agreements, the Indemnitees.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit F, together with each
Security Agreement Supplement executed and delivered pursuant to Section 6.11 or
6.17.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Lien Indebtedness” means any Indebtedness secured by Senior Liens.

“Senior Lien Intercreditor Agreement” means (a) the Intercreditor Agreement
dated as of the date hereof, among the Administrative Agent, the Collateral
Agent, UBS AG, Stamford Branch, as the First Priority Administrative Agent, UBS
AG, Stamford Branch, as the First Priority Collateral Agent, the Borrower and
the other Loan Parties, which shall be substantially in the form of Exhibit H,
or (b) any other intercreditor agreement in form and substance satisfactory to
the Administrative Agent providing for any Liens securing any Indebtedness or
other obligations to be senior in priority to the Liens securing the Obligations
and setting forth the relative creditor rights, provided that the terms thereof
are no less favorable in any material respect to the Secured Parties than those
contained in Exhibit H, in each case, as amended, restated, supplemented or
otherwise modified from time to time.

“Senior Liens” means Liens on all or a portion of the Collateral to secure
Indebtedness (and related obligations), which Liens are senior in priority to
the Liens securing the Obligations; provided that such Liens shall be subject
to, and the administrative agent, collateral agent, trustee and/or any similar
representative (in each case, as determined by the Administrative Agent) acting
on behalf of the holders of such Indebtedness (and related obligations) shall
have become party to, a Senior Lien Intercreditor Agreement (and such Senior
Lien Intercreditor Agreement shall have been executed by the Loan Parties).

“Senior Note Event” means the 2014 Senior Notes shall not have been repaid,
redeemed, defeased, refinanced or otherwise satisfied in full on or prior to
August 28, 2014 (with any such repayment, redemption, defeasance, refinancing or
other satisfaction financed, in whole or in part, with the proceeds of
Indebtedness (if other than the Loans) qualifying as such for purposes of this
definition only if (a) the stated final maturity of such Indebtedness shall not
be earlier than 91 days after the Maturity Date, and such stated final maturity
shall not be subject to any conditions that could result in such stated final
maturity occurring on a date that precedes such 91st day (it being understood
that acceleration or mandatory repayment, prepayment, redemption or repurchase
of such Indebtedness upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition shall not be deemed to
constitute a change in the stated final maturity thereof) and (b) such
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default, a change in control, an event of loss or
an asset disposition) prior to the date that is 91 days after the Maturity Date;

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided that, notwithstanding the foregoing, scheduled amortization payments
(however denominated) of such Indebtedness shall be permitted so long as the
Weighted Average Life to Maturity of such Indebtedness shall be longer than the
remaining Weighted Average Life to Maturity of each Class of Loans outstanding
as of the date of incurrence thereof).

“Senior Notes” means, collectively the 2014 Senior Notes and 2016 Senior Notes.

“Senior Notes Indenture” means, collectively the 2014 Senior Notes Indenture and
2016 Senior Notes Indenture.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Total Senior Secured Debt as of the last day of such
Test Period to (b) Consolidated EBITDA for such Test Period.

“Senior Subordinated Notes” means, collectively, (a) $300,000,000 in aggregate
principal amount of the Borrower’s 11 7/8% senior subordinated notes due 2016
and (b) €160,000,000 in aggregate principal amount of the Borrower’s 10 7/8%
senior euro fixed rate notes due 2016.

“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated as of August 23, 2006.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Collateral” means IP Collateral (as defined in the First Lien Credit
Agreement in effect on the Closing Date), the Equity Interests of the Borrower
and the Foreign Holdco and the Mortgaged Property.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment or Subsidiary designation that by
the terms of this Agreement requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis”.

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Sponsor” means The Blackstone Group and its Affiliates, but not including,
however, any of its portfolio companies.

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Sponsor and the Borrower.

“Sponsor Termination Fees” means the one time payment under the Sponsor
Management Agreement of a termination fee to the Sponsor and its Affiliates in
the event of either a Change of Control or the completion of a Qualifying IPO.

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
FRB and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the FRB). Eurocurrency Rate Loans
shall be deemed to constitute Eurocurrency Liabilities (as defined in
Regulation D of the FRB) and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Financing” has the meaning specified in Section 7.14(a).

“Subordinated Financing Documentation” means any documentation governing any
Subordinated Financing.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of Holdings that
are Guarantors.

“Successor Borrower” has the meaning specified in Section 7.04(d).

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Supplemental Administrative Agent” has the meaning specified in Section 9.13.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Taxes” has the meaning specified in Section 3.01(a).

“TDS Intermediate Parent” has the meaning specified in the introductory
paragraph to this Agreement.

“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of Holdings ended on or prior to such time (taken as
one accounting period) in respect of which financial statements for each quarter
or fiscal year in such period have been or are required to be delivered pursuant
to Section 6.01(a) or (b); provided that, prior to the first date that financial
statements have been or are required to be delivered pursuant to Section 6.01(a)
or (b), the Test Period in effect shall be the period of four consecutive fiscal
quarters of Holdings ended March 31, 2012. A Test Period may be designated by
reference to the last day thereof (i.e., the “March 31, 2012 Test Period” refers
to the period of four consecutive fiscal quarters of Holdings ended March 31,
2012), and a Test Period shall be deemed to end on the last day thereof.

“Threshold Amount” means $40,000,000.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Total Assets” means the total assets of the Borrower, Holdings and Holdings’
Restricted Subsidiaries on a consolidated basis, as shown on the most recent
balance sheet of Holdings delivered pursuant to Section 6.01(a) or (b) or, for
the period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the Unaudited Financial Statements.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Outstandings” means, with respect to the Loans, on any date, the
principal amount outstanding thereof after giving effect to any borrowings and
prepayments or repayments of the Loans occurring on such date.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party on the
Closing Date, (b) the incurrence by the Borrower of the Loans made on the
Closing Date and the use of proceeds thereof and (c) the payment of fees and
expenses in connection with any of the foregoing.

“Travelport Guarantor” means Travelport Guarantor LLC, a Delaware limited
liability company, which is a direct wholly owned Subsidiary of Holdings.

“Travelport Holdings” means Travelport Holdings Limited, a Bermuda exempted
company.

“Travelport Holdings Guarantee” means any Guarantee by Holdings, the Borrower or
any Restricted Subsidiary in respect of any obligations of Travelport Holdings
(including under the PIK Credit Agreement).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of income and cash flows of Holdings and its
Subsidiaries for each fiscal quarter commencing after December 31, 2011, and
ended at least forty-five (45) days before the Closing Date, which financial
statements shall be prepared in accordance with GAAP.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code, as the
same may from time to time be in effect in the State of New York, or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United EBITDA” means (a) for each fiscal quarter ending on or prior to
March 31, 2012, $60,000,000, (b) for the fiscal quarter ending June 30, 2012,
$45,000,000, (c) for the fiscal quarter ending September 30, 2012, $30,000,000,
(d) for the fiscal quarter ending December 31, 2012, $15,000,000 and (e) for any
subsequent fiscal quarter, $0.

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means each Subsidiary of Holdings listed on Schedule
1.01B, other than any such Subsidiary that has been redesignated as a Restricted
Subsidiary pursuant to Section 6.14 subsequent to the Closing Date.

“U.S. Lender” has the meaning specified in Section 10.15(b).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(a) directors’ qualifying shares and (b) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Worldspan Closing Date” means “Worldspan Closing Date” as defined in the First
Lien Credit Agreement as in effect on the date hereof.

“Worldspan Transactions” means “Worldspan Transactions” as defined in the First
Lien Credit Agreement as in effect on the date hereof.

“Yield Differential” has the meaning specified in Section 2.14.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Total Leverage
Ratio and the Senior Secured Leverage Ratio shall be calculated with respect to
such period on a Pro Forma Basis.

SECTION 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by the Loan Documents; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period or as
otherwise expressly provided herein) or performance shall extend to the
immediately succeeding Business Day.

SECTION 1.08. Currency Equivalents Generally. (a) Any amount specified in this
Agreement (other than in Articles II, IX and X or as set forth in paragraph (b)
of this Section) or any of the other Loan Documents to be in Dollars shall also
include the equivalent of such amount in any currency other than Dollars, such
equivalent amount to be determined at the rate of exchange quoted by the Reuters
World Currency Page for the applicable currency at 11:00 a.m. (London time) on
such day (or, in the event such rate does not appear on any Reuters World
Currency Page, by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower, or, in the absence of such agreement, such rate shall instead be
the arithmetic average of the spot rates of exchange of the Administrative Agent
in the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m. (New York City time)
on such date for the purchase of Dollars for delivery two Business Days later).
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

(b) For purposes of determining compliance under Sections 7.02, 7.05, 7.06, 7.11
and 7.12, any amount in a currency other than Dollars will be converted to
Dollars based on the average Exchange Rate for such currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating EBITDA for the applicable
period and, in the case of Section 7.11, after taking into account any net
obligations under any Swap Contract relating to Indebtedness denominated in any
currency other than Dollars.

ARTICLE II

The Loans

SECTION 2.01. The Loans. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

severally and not jointly, to make a Loan to the Borrower on the Closing Date in
a principal amount not to exceed its Commitment. Amounts paid or prepaid in
respect of Loans may not be reborrowed. Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. The Commitment of each
Lender shall automatically terminate upon the earlier of the making of a Loan by
such Lender and 5:00 p.m. (New York, New York time) on the Closing Date.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 p.m. (New York, New York time) (i) three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans or
any conversion of Base Rate Loans to Eurocurrency Rate Loans and (ii) one
(1) Business Day before the requested date of any Borrowing of or conversion to
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $500,000 in excess thereof. Each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing of Eurocurrency Rate Loans or Base Rate Loans, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount and Class of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Borrowing. In the case of each Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office not later than 1:00 p.m. (New York, New York
time) on the Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Adjusted LIBO Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the
announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may, with the Borrower’s consent, assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (b) above, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and the
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error. If such
Lender’s portion of such Borrowing is not made

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

available to the Administrative Agent by such Lender within three Business Days
after the date of such Borrowing, the Administrative Agent shall also be
entitled to recover such amount with interest thereon accruing from the date on
which the Administrative Agent made the funds available to the Borrower at the
rate per annum applicable to Base Rate Loans, on demand, from the Borrower. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement, and the Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(g)
shall cease.

SECTION 2.03. [Reserved].

SECTION 2.04. [Reserved].

SECTION 2.05. Prepayments. (a) Optional. (i) Subject to Section 2.05(e), the
Borrower may, upon prior written notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans of any Class, in whole or in part;
provided that (A) such notice must be received by the Administrative Agent not
later than 12:00 p.m. (New York, New York time) (1) three (3) Business Days
prior to any date of prepayment of Eurocurrency Rate Loans and (2) on the date
of prepayment of Base Rate Loans; (B) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $2,500,000 or a whole multiple of $500,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid and shall be irrevocable, except as
permitted under Section 2.05(a)(ii). The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, subject to Section 2.05(a)(ii), the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 2.05(e) or Section 3.05. Each prepayment of
the Loans pursuant to this Section 2.05(a) shall be paid to the Lenders in
accordance with their respective Pro Rata Shares.

(ii) Notwithstanding anything to the contrary contained in this Agreement, any
notice of prepayment under Section 2.05(a)(i) may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied.

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Mandatory. The provisions of this paragraph (b) shall be subject to
Sections 2.05(d) and 2.05(e) below.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b), the Borrower shall cause to be prepaid an
aggregate principal amount of the Loans then outstanding equal to (A) 100% of
Excess Cash Flow, if any, for the fiscal year covered by such financial
statements (commencing with the fiscal year ended December 31, 2012) minus
(B) the sum of (i) all voluntary prepayments of Senior Lien Indebtedness during
such fiscal year (provided that voluntary prepayments of revolving loans shall
be excluded unless the commitments in respect of such revolving loans are
voluntarily permanently reduced by the amount of such payments) and (ii) all
voluntary prepayments of Loans or any Pari Passu Lien Indebtedness during such
fiscal year, in the case of each of the immediately preceding clauses (i) and
(ii), to the extent such prepayments are not funded with the proceeds of
Indebtedness (such amount, “Adjusted Excess Cash Flow”); provided that the
Borrower may use a portion of such Adjusted Excess Cash Flow to repurchase,
redeem or prepay or offer to repurchase, redeem or prepay Pari Passu Lien
Indebtedness, in each case to the extent the definitive documentation in respect
of any applicable Pari Passu Lien Indebtedness requires the Borrower to
repurchase, redeem or prepay or make an offer to repurchase, redeem or prepay
such Pari Passu Lien Indebtedness with such Adjusted Excess Cash Flow, in each
case in an amount not to exceed the product of (1) the amount of such Adjusted
Excess Cash Flow and (2) a fraction, the numerator of which is the outstanding
principal amount of Pari Passu Lien Indebtedness with respect to which such a
requirement to repurchase, redeem or prepay or make an offer to repurchase,
redeem or prepay exists and the denominator of which is the sum of the
outstanding principal amount of such Pari Passu Lien Indebtedness and the
outstanding principal amount of Loans; provided further that if any offer to
repurchase, redeem or prepay any Pari Passu Lien Indebtedness is made pursuant
to the preceding proviso and the aggregate amount of Adjusted Excess Cash Flow
that has been offered to be applied to repurchase, redeem or prepay such Pari
Passu Lien Indebtedness shall exceed the aggregate principal amount of such
Adjusted Excess Cash Flow with respect to which such offer has been accepted,
then within five (5) Business Days after the expiration of such offer the
Borrower shall cause to be prepaid an aggregate principal amount of the Loans
then outstanding equal to the amount of such excess.

(ii) (A) If (x) Holdings, the Borrower or any Restricted Subsidiary Disposes of
any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition by any Restricted Subsidiary to a Loan Party), (e), (g) or (h)) or
(y) any Casualty Event occurs, which in the aggregate results in the realization
or receipt by Holdings, the Borrower or such Restricted Subsidiary of Net Cash
Proceeds, the Borrower shall cause to be prepaid on or prior to the date which
is ten (10) Business Days after the date of the realization or receipt of such
Net Cash

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Proceeds an aggregate principal amount of Loans then outstanding equal to 100%
of all Net Cash Proceeds realized or received; provided that no such prepayment
shall be required pursuant to this Section 2.05(b)(ii)(A) with respect to such
portion of such Net Cash Proceeds that the Borrower shall have, on or prior to
such date, given written notice to the Administrative Agent of its intent to
reinvest in accordance with Section 2.05(b)(ii)(B) (which notice may only be
provided if no Event of Default has occurred and is then continuing); provided
further that, except with respect to any Net Cash Proceeds with respect to which
the Borrower shall have given any such reinvestment notice, the Borrower may use
a portion of such Net Cash Proceeds to repurchase, redeem or prepay or offer to
repurchase, redeem or prepay Pari Passu Lien Indebtedness, in each case to the
extent the definitive documentation in respect of any applicable Pari Passu Lien
Indebtedness requires the Borrower to repurchase, redeem or prepay or make an
offer to repurchase, redeem or prepay such Pari Passu Lien Indebtedness with
such Net Cash Proceeds, in each case in an amount not to exceed the product of
(1) the amount of such Net Cash Proceeds and (2) a fraction, the numerator of
which is the outstanding principal amount of the Pari Passu Lien Indebtedness
with respect to which such a requirement to repurchase, redeem or prepay or make
an offer to repurchase, redeem or prepay exists and the denominator of which is
the sum of the outstanding principal amount of such Pari Passu Lien Indebtedness
and the outstanding principal amount of Loans; provided further that if any
offer to repurchase, redeem or prepay any Pari Passu Lien Indebtedness is made
pursuant to the immediately preceding proviso and the aggregate amount of Net
Cash Proceeds that has been offered to be applied to repurchase, redeem or
prepay such Pari Passu Lien Indebtedness shall exceed the aggregate principal
amount of such Net Cash Proceeds with respect to which such offer has been
accepted, then within five (5) Business Days after the expiration of such offer
the Borrower shall cause to be prepaid an aggregate principal amount of the
Loans then outstanding equal to the amount of such excess.

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for the business of Holdings and/or its Subsidiaries
within (x) fifteen (15) months following receipt of such Net Cash Proceeds or
(y) if the Borrower enters into a legally binding commitment to reinvest such
Net Cash Proceeds within fifteen (15) months following receipt thereof, within
one hundred and eighty (180) days of the date of such legally binding
commitment; provided that (i) so long as an Event of Default shall have occurred
and be continuing, the Borrower shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default is continuing) and
(ii) if any Net Cash Proceeds are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reinvestment election, an amount equal to any such Net Cash Proceeds shall be
applied within five (5) Business Days after the Borrower reasonably determines
that such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of Loans as set forth in this Section 2.05(b).

(C) Notwithstanding any other provision of this Section 2.05(b)(ii) to the
contrary, (1) to the extent that any or all of the Net Cash Proceeds of any
Disposition by a Foreign Subsidiary (a “Foreign Disposition”) giving rise to any
mandatory prepayments pursuant to Section 2.05(b)(ii)(A) are prohibited or
delayed by applicable Law from being repatriated to the United States, the
portion of such Net Cash Proceeds so affected will not be required to be applied
to repay Loans at the times provided in this Section 2.05(b)(ii) but may be
retained by the applicable Foreign Subsidiary so long as, but only so long as,
applicable Law delays or does not permit repatriation to the United States, and
once such repatriation of any of such affected Net Cash Proceeds is permitted
under applicable Law or such delay ceases, such repatriation shall immediately
be effected and such repatriated Net Cash Proceeds shall promptly be applied
(and in any event not later than five (5) Business Days after such repatriation)
(net of additional Taxes payable or reserved against as a result thereof) to the
repayment of Loans (and any Pari Passu Lien Indebtedness) pursuant to this
Section 2.05(b)(ii) and (2) to the extent that the Borrower has determined in
good faith that repatriation of any or all of the Net Cash Proceeds of any
Foreign Disposition would have a material adverse tax consequence with respect
to such Net Cash Proceeds, the Net Cash Proceeds so affected may be retained by
the applicable Foreign Subsidiary.

(iii) If Holdings, the Borrower or any Restricted Subsidiary incurs or issues
any Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall cause to be prepaid an aggregate principal
amount of Loans then outstanding equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds.

(iv) [Reserved].

(v) Each prepayment of Loans pursuant to this Section 2.05(b) shall be allocated
among the Classes of Loans on a ratable basis; and each such prepayment shall be
paid to the Lenders of any Class in accordance with their respective Pro Rata
Shares subject to clause (vi) of this Section 2.05(b). In connection with any
mandatory prepayments by the Borrower of the Loans pursuant to this
Section 2.05(b), such prepayments shall be applied within each Class on a pro
rata basis to the then outstanding Loans being prepaid irrespective of whether
such outstanding Loans are Base Rate Loans or Eurocurrency Rate

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loans; provided that if no Lenders exercise the right to waive a given mandatory
prepayment of the Loans pursuant to Section 2.05(b)(vi), then, with respect to
such mandatory prepayment, the amount of such mandatory prepayment shall be
applied first to Loans that are Base Rate Loans to the full extent thereof
before application to Loans that are Eurocurrency Rate Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 3.05.

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clauses (i)
through (iii) of this Section 2.05(b) at least three (3) Business Days prior to
the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Lender of the
contents of the Borrower’s prepayment notice and of such Lender’s ratable share
of the prepayment. Each Lender may reject all or a portion of its ratable share
of any mandatory prepayment of Loans required to be made pursuant to clauses (i)
through (iii) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. (New York time) one Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment;
provided that any Rejection Notice may be rejected by the Borrower by 5:00 p.m.
(New York time) on the day of its receipt and shall thereupon become
ineffective. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Loans to be rejected by such
Lender. If a Lender fails to deliver a Rejection Notice to the Administrative
Agent within the time frame specified above or such Rejection Notice fails to
specify the principal amount of the Loans to be rejected, any such failure will
be deemed an acceptance of the total amount of such mandatory repayment of
Loans. In the event a Lender rejects all or any portion of its ratable share of
any mandatory prepayment of Loans required pursuant to clauses (i) through
(iii) of this Section 2.05(b), the rejected portion of such Lender’s ratable
share of such prepayment shall be retained by the Borrower.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon and any premium payable under
Section 2.05(e), together with, in the case of any such prepayment of a
Eurocurrency Rate Loan on a date other than the last day of an Interest Period
therefor, any amounts owing in respect of such Eurocurrency Rate Loan pursuant
to Section 3.05.

(d) Repayment of Senior Lien Indebtedness. Notwithstanding the foregoing
provisions of this Section 2.05, no prepayment of the Loans shall be required to
be made pursuant to this Section 2.05 until all Senior Lien Indebtedness had
been paid in full in Same Day Funds and there are no commitments or letters of
credit outstanding under any definitive documentation for any Senior Lien
Indebtedness (other than letters of credit that have been cash collateralized).

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Prepayment Premiums. In the event that for any reason the Loans are repaid
or become due and payable in whole or in part prior to the third anniversary of
the Closing Date (including pursuant to Section 8.02 after the occurrence of any
Event of Default), the Borrower shall pay to Lenders a prepayment premium on the
principal amount so repaid or accelerated as follows:

 

Relevant Period

   Prepayment Premium (expressed
as a percentage of amount  repaid)

Prior to the first anniversary of the Closing Date

   3.0%

Prior to the second anniversary of the Closing Date but on or after the first
anniversary of the Closing Date

   2.0%

Prior to the third anniversary of the Closing Date but on or after the second
anniversary of the Closing Date

   1.0%

On or after the third anniversary of the Closing Date

   0.0%

(f) Auctions. Notwithstanding anything to the contrary contained in this
Section 2.05 or any other provision of this Agreement and without otherwise
limiting the rights in respect of prepayments of the Loans, so long as no
Default or Event of Default has occurred and is continuing, the Borrower may
repurchase outstanding Loans pursuant to this Section 2.05(f) on the following
basis:

(i) The Borrower may conduct one or more auctions (each, an “Auction”) to
repurchase all or any portion of the Loans of any Class by providing written
notice to the Administrative Agent (for distribution to the Lenders of the
applicable Class) identifying the Loans that will be the subject of the Auction
(an “Auction Notice”). Each Auction Notice shall be in a form reasonably
acceptable to the Administrative Agent and shall contain (x) an aggregate bid
amount, which may be expressed at the election of the Borrower as either the
total par principal amount or the total cash value of the bid, in a minimum
amount of $5,000,000 and with minimum increments of $100,000 (the “Auction
Amount”) and (y) the discount to par, which shall be a range (the “Discount
Range”) of percentages of the par principal amount of the Loans of the
applicable Class that represents the range of purchase prices that could be paid
in such Auction.

(ii) In connection with any Auction, each Lender of the applicable Class may, in
its sole discretion, participate in such Auction and may provide the

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent with a notice of participation (the “Return Bid”), which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (x) a discount to par, which must be expressed as a price (the “Reply
Discount”) and which must be within the Discount Range, and (y) a principal
amount of Loans of the applicable Class of such Lender which must be in
increments of $100,000 or in an amount equal to the Lender’s entire remaining
amount of such Loans (the “Reply Amount”). Lenders may only submit one Return
Bid with respect to each Class per Auction (unless the Administrative Agent and
the Borrower elect to permit multiple bids, in which case the Administrative
Agent and the Borrower may agree to establish procedures under which each Return
Bid may contain up to three bids with respect to each Class, only one of which
can result in a Qualifying Bid (as defined below) with respect to such Class).
In addition to the Return Bid, the participating Lender must execute and
deliver, to be held in escrow by the Administrative Agent, an Assignment and
Assumption in a form reasonably acceptable to the Administrative Agent. Each
Return Bid and accompanying Assignment and Assumption must be returned by each
participating Lender by the time and date specified by the Administrative Agent
as the due date for Return Bids (the “Return Bid Due Date”) for the applicable
Auction, which shall be a date not more than 10 Business Days from the date of
delivery of the Auction Notice, unless the Borrower and the Administrative Agent
otherwise agree.

(iii) If more than one Class is included in an Auction, the following procedures
will apply separately for each such Class. Based on the Reply Discounts and
Reply Amounts received by the Administrative Agent, the Administrative Agent, in
consultation with the Borrower, will determine the applicable discount (the
“Applicable Discount”) for such Auction, which will be the lowest Reply Discount
for which the Borrower can complete such Auction at the Auction Amount; provided
that, in the event that the Reply Amounts received by the applicable Return Bid
Due Date are insufficient to allow the Borrower to complete a purchase of the
entire Auction Amount (any such Auction, a “Failed Auction”), the Borrower shall
either, at its election, (x) withdraw such Auction or (y) complete such Auction
at an Applicable Discount equal to the highest Reply Discount that will permit
the Borrower to complete such Auction. The Borrower shall purchase Loans subject
to such Auction (or the respective portions thereof) from each applicable Lender
with a Reply Discount that is equal to or greater than the Applicable Discount
(“Qualifying Bids”) at the Applicable Discount; provided that if the aggregate
proceeds required to purchase all Loans subject to Qualifying Bids would exceed
the Auction Amount for such Auction, the Borrower shall purchase such Loans at
the Applicable Discount ratably based on the principal amounts of such
Qualifying Bids (subject to rounding requirements specified by the
Administrative Agent). In any Auction for which the Administrative Agent and the
Borrower have elected to permit multiple bids, if a Lender has submitted a
Return Bid containing multiple bids at different Reply Discounts, only the bid
with the highest Reply Discount that is equal to or less than the Applicable
Discount will be deemed the Qualifying Bid of such Lender. Each participating
Lender will receive notice of a Qualifying Bid as soon as reasonably practicable
but in no case later than five (5) Business Days from the Return Bid Due Date.

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) Once initiated by an Auction Notice, the Borrower may not withdraw an
Auction other than a Failed Auction. Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender (each, a
“Qualifying Lender”) will be obligated to sell the entirety or its allocable
portion of the Reply Amount, as the case may be, at the Applicable Discount. The
Borrower will not have any obligation to purchase any Loans outside of the
applicable Discount Range nor will any Reply Discounts outside such applicable
Discount Range be considered in any calculation of the Applicable Discount or
satisfaction of the Auction Amount. Each purchase of Loans in an Auction shall
be consummated pursuant to procedures (including as to response deadlines,
rounding amounts, type and Interest Period of accepted Loans, and calculation of
the Applicable Discount referred to above) established by the Administrative
Agent and agreed to by the Borrower. To the extent that no Lenders have validly
tendered any Loans of a Class requested in an Auction Notice or as otherwise
agreed by the Administrative Agent in its sole discretion, the Borrower may
amend such Auction Notice for such Loans at least 24 hours before then
then-scheduled expiration time for such Auction. In addition, the Borrower may
extend the expiration time of an Auction at least 24 hours before such
expiration time.

(v) With respect to all repurchases made by the Borrower pursuant to this
Section 2.05(f), such repurchases shall be deemed to be voluntary prepayments
pursuant to this Section 2.05(f) in an amount equal to the aggregate principal
amount of such Loans; provided that such repurchases shall not be subject to the
provisions of Sections 2.05(a), 2.05(e), 2.12 and 2.13.

(vi) The repurchases by the Borrower of Loans pursuant to this Section 2.05(f)
shall be subject to the following conditions: (x) the Auction is open to all
Lenders of the applicable Class, (y) no Default or Event of Default has occurred
or is continuing or would result therefrom and (z) any Loans repurchased
pursuant to this Section 2.05(f) shall be automatically and permanently canceled
upon acquisition thereof by the Borrower.

SECTION 2.06. [Reserved].

SECTION 2.07. Repayment of Loans. The Borrower shall repay on the Maturity Date
to the Administrative Agent, for the ratable account of the Lenders, the
aggregate principal amount of all Loans outstanding on such date.

SECTION 2.08. Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing or conversion date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Interest on each Loan shall be payable in Dollars.

SECTION 2.09. Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of three hundred and sixty-five/three hundred and
sixty-six (365/366) days and actual days elapsed. All other computations of fees
and interest shall be made on the basis of a three hundred and sixty (360) day
year and actual days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 2.11. Evidence of Indebtedness. (a) The Loans made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as a non-fiduciary agent for the Borrower, in each case in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Loans made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12. Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. All such payments shall be made to such account as may be
specified by the Administrative Agent, except that payments pursuant to
Sections 10.04 and 10.05 shall be made directly to the Persons entitled thereto
and payments pursuant to other Loan Documents shall be made to the Persons
specified therein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. (New
York, New York time) may, in the sole discretion of the Administrative Agent, be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

(b) Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Federal Funds Rate
from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the Federal Funds Rate from time to time in effect. When such
Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to make Loans
pursuant to Section 2.01 or to prejudice any rights which the Administrative
Agent or the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the Total Outstandings.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.13 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

SECTION 2.14. Incremental Loans. (a) The Borrower may at any time or from time
to time after the Closing Date, by notice to the Administrative Agent

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(whereupon the Administrative Agent shall promptly deliver a copy thereof to
each of the Lenders), request additional term loans (“Incremental Loans”), which
may have terms that are identical to any then outstanding Classes of Loans or
may be Other Loans; provided that (i) both at the time of any such request and
upon the effectiveness of any Incremental Amendment referred to below, no
Default or Event of Default shall exist, (ii) the Borrower shall be in
compliance with the covenants set forth in Sections 7.11 and 7.12 for the Test
Period in effect at the applicable Incremental Facility Closing Date determined
on a Pro Forma Basis and (iii) the aggregate principal amount of such
Incremental Loans (other than any Incremental Refinancing Loans) does not exceed
the excess, if any, (x) the Incremental Loan Amount as of the time of the
incurrence thereof over (y) the sum of (1) the aggregate principal amount of
Indebtedness of Foreign Subsidiaries outstanding at such time pursuant to
Section 7.03(n) that is secured by Liens on any assets or property of Foreign
Subsidiaries, but only, in the case of this clause (1), to the extent such
aggregate principal amount exceeds at such time $50,000,000 and (2) the
aggregate principal amount of Indebtedness outstanding at such time pursuant to
Section 7.03(x). Each tranche of Incremental Loans (other than any Incremental
Refinancing Loans) shall be in an aggregate principal amount that is not less
than $25,000,000 (provided that such amount may be less than $25,000,000 if such
amount represents all remaining availability under the limit set forth in the
immediately preceding sentence). The Incremental Loans (i) shall rank pari passu
in right of payment and of security in all respects (including with respect to
any intercreditor arrangements) with the Loans, (ii) shall mature no earlier
than the Maturity Date, (iii) shall have a Weighted Average Life to Maturity no
shorter than the then remaining Weighted Average Life to Maturity of the Loans
and (iv) except as set forth above, shall be treated substantially the same as
the Loans (in each case, including with respect to mandatory and voluntary
prepayments); provided that (A) the terms and conditions applicable to
Incremental Loans may be materially different from those of the Loans to the
extent such differences are reasonably acceptable to the Administrative Agent
and (B) subject to clause (iii) above, the interest rates and amortization
schedule applicable to the Incremental Loans shall be determined by the Borrower
and the lenders thereof; provided further that, except with respect to
Incremental Refinancing Loans, if the initial yield (excluding upfront or
arrangement fees payable to the arranger, if any, of such Loan) on such
Incremental Loans (as determined by the Administrative Agent to be equal to the
sum of (x) the margin above the Adjusted LIBO Rate on such Incremental Loans
(which shall be increased by the amount that any “LIBOR floor” applicable to
such Incremental Loans on the date such Incremental Loans are made would exceed
the Adjusted LIBO Rate that would be in effect for a three-month Interest Period
commencing on such date) and (y) if such Incremental Loans are initially made at
a discount or the Lenders making the same (as opposed to the arranger, if any,
thereof) receive a fee directly or indirectly from Holdings, the Borrower or any
Subsidiary for doing so (the amount of such discount or fee, expressed as a
percentage of the Incremental Loans, being referred to herein as “OID”), the
amount of such OID divided by the lesser of (A) the Weighted Average Life to
Maturity of such Incremental Loans and (B) four) exceeds by more than 50 basis
points the sum of (1) the margin then in effect for Eurocurrency Rate Loans of
any Class (which shall be the sum of the Applicable Rate for Eurocurrency Rate
Loans of such Class increased by the amount that any “LIBOR floor” applicable to
such Eurocurrency

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Rate Loans of such Class on such date would exceed the Adjusted LIBO Rate that
would be in effect for a three-month Interest Period commencing on such date)
plus (2) the OID (if any) initially paid in respect of such Loans (the
applicable amount of such excess above 50 basis points being referred to herein
as the “Yield Differential”) then the Applicable Rate then in effect for each
such affected Class of Loans shall automatically be increased by the applicable
Yield Differential, effective upon the making of the Incremental Loans.

(b) Each notice from the Borrower pursuant to this Section 2.14 shall set forth
the requested amount and proposed terms of the relevant Incremental Loans.
Incremental Loans may be made by any existing Lender or by any other bank or
other financial institution (any such other bank or other financial institution
being called an “Additional Lender”); provided that the Administrative Agent
shall have consented (not to be unreasonably withheld) to such Lender’s or
Additional Lender’s making such Incremental Loans if such consent would be
required under Section 10.07(b) for an assignment of Loans to such Lender or
Additional Lender. Commitments in respect of Incremental Loans shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by Holdings, the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.14, including,
(i) such amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the judgment of the Administrative Agent and the Collateral
Agent, to provide the rights and benefits of this Agreement and the other Loan
Documents to each new “Class” of loans resulting therefrom, including any
amendments to the definition of “Pro Rata Share” and Section 10.01 and, if the
final maturity date of the applicable Incremental Loans shall be a date other
than the Maturity Date, any amendment to the definition of the term “Maturity
Date” (and references thereto) to give effect thereto, and (ii) if, at the time
of the incurrence of any Incremental Loans pursuant to such Incremental
Amendment, the First Lien Credit Agreement would not permit all of the
Obligations (after giving effect to the incurrence of such Incremental Loans) to
be secured by the Specified Collateral, amendments to the Collateral Documents
to provide that the Liens on the Specified Collateral in favor of the Collateral
Agent, for the benefit of the Secured Parties, shall not secure Obligations in
an amount greater than (or to provide that the recovery on account of any such
Lien may not exceed an amount equal to) the aggregate principal amount of Loans
incurred as “Permitted Refinancing Indebtedness” under the First Lien Credit
Agreement in effect at the time of such incurrence (and, for the avoidance of
doubt, such Liens on the Specified Collateral in favor of the Collateral Agent,
for the benefit of the Secured Parties, shall, subject to the foregoing
limitation, secure all Obligations and such limitation shall apply to all
Obligations (and not only to the applicable Incremental Loans)). The
effectiveness of (and the borrowing under) any Incremental Amendment shall be
subject to the satisfaction on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in Sections 4.01(d) and
4.01(e) (it being understood that all references to “Closing Date” or similar
language in such sections shall

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be deemed to refer to the effective date of such Incremental Amendment) and such
other conditions as the parties thereto shall agree. The Borrower will use the
proceeds of the Incremental Loans for any purpose not prohibited by this
Agreement. No Lender shall be obligated to provide any Incremental Loans unless
it so agrees.

(c) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15. Loan Modification Offers. (a) The Borrower may, by written notice
to the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders of one or more Classes (each Class
subject to such a Loan Modification Offer, an “Affected Class”) to make one or
more Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment(s) and (ii) the date on which such Permitted Amendment(s) is requested
to become effective (which shall not be less than 10 Business Days nor more than
30 Business Days after the date of such notice, unless otherwise agreed to by
the Administrative Agent). Permitted Amendments shall become effective only with
respect to the Loans of the Lenders of the Affected Class that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans of
such Affected Class as to which such Lender’s acceptance has been made.

(b) Holdings, the Borrower, each other Loan Party and each Accepting Lender
shall execute and deliver to the Administrative Agent a Loan Modification
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Loan Modification Agreement. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendment evidenced thereby and only with respect to the applicable
Loans of the Accepting Lenders of the Affected Class, including any amendments
necessary to treat the applicable Loans of the Accepting Lenders as a new
“Class” of Loans hereunder. Notwithstanding the foregoing, no Permitted
Amendment shall become effective under this Section 2.15 unless the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent, shall have received legal opinions, board resolutions, officer’s and
secretary’s certificates and other documentation consistent with those delivered
on the Closing Date under Article IV.

(c) “Permitted Amendments” means any or all of the following: (i) an extension
of the Maturity Date applicable to the applicable Loans of the Accepting
Lenders, (ii) a change in the Applicable Rate, premium and/or other fees payable
with respect to the applicable Loans of the Accepting Lenders, (iii) the
inclusion of additional fees to be payable to the Accepting Lenders, (iv) such
amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the judgment of the Administrative

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent and the Collateral Agent, to provide the rights and benefits of this
Agreement and the other Loan Documents to each new “Class” of loans resulting
therefrom, including any amendments to the definition of “Pro Rata Share” and
Section 10.01 and any amendment to the definition of the term “Maturity Date”
(and references thereto) to give effect thereto, and (v) such other amendments
to this Agreement and the other Loan Documents as shall be necessary or
appropriate, in the judgment of the Administrative Agent and the Collateral
Agent or as otherwise may be agreed upon by the parties to such Permitted
Amendment, to obtain or give effect to the foregoing Permitted Amendments.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes. (a) Except as provided in this Section 3.01, any and all
payments by the Borrower or any Guarantor to or for the account of any Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, excluding, in the case of each Agent and each Lender, (x) taxes imposed
on or measured by its net income (including branch profits), and franchise (and
similar) taxes imposed on it in lieu of net income taxes, by the jurisdiction
(or any political subdivision thereof) under the Laws of which such Agent or
such Lender, as the case may be, is organized or maintains a Lending Office and
(y) U.S. federal withholding taxes imposed pursuant to FATCA, and, in each case,
all liabilities (including additions to tax, penalties and interest) with
respect thereto (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”). If the Borrower or any Guarantor
shall be required by any Laws to deduct any Taxes or Other Taxes from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01), each of such Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or such Guarantor shall make such deductions, (iii) the
Borrower or such Guarantor shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(iv) within thirty (30) days after the date of such payment (or, if receipts or
evidence are not available within thirty (30) days, as soon as possible
thereafter), the Borrower or such Guarantor shall furnish to such Agent or
Lender (as the case may be) the original or a certified copy of a receipt
evidencing payment thereof to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. If the Borrower or any Guarantor fails to pay any Taxes or
Other Taxes when due to the appropriate taxing authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence, the Borrower or such Guarantor shall indemnify such Agent and such
Lender for any incremental taxes, interest or penalties that may become payable
by such Agent or such Lender arising out of such failure, within ten (10) days
after written demand therefor.

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) In addition, the Loan Parties agree to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (including additions to tax, penalties and interest related
thereto) (hereinafter referred to as “Other Taxes”).

(c) The Loan Parties agree to indemnify each Agent and each Lender for (i) the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable and paid under this
Section 3.01) payable by such Agent and such Lender and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that such Agent or Lender, as the case may be, provides the
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts. Payment under this Section 3.01(c) shall
be made within ten (10) days after the date such Lender or such Agent makes a
demand therefor.

(d) Each Lender shall severally indemnify each Agent for any taxes (including
any taxes that are excluded from the definition of “Taxes” pursuant to this
Section 3.01, but, in the case of any Taxes, only to the extent that the
Borrower has not already indemnified such Agent for such Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by such Agent in connection with any Loan Document or
attributable to such Lender’s failure to comply with the provisions of
Section 10.07(e) relating to the maintenance of a Participant Register and any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that such Agent provides the Lender with a written statement thereof setting
forth in reasonable detail the basis and calculation of such amounts. Payment
under this Section 3.01(d) shall be made within ten (10) days after the date
such Agent makes a demand therefor. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this Section 3.01(d).

(e) The Loan Parties shall not be required pursuant to this Section 3.01 to pay
any additional amount to, or to indemnify, any Lender or Agent, as the case may
be, to the extent that such Lender or such Agent becomes subject to Taxes
subsequent to the Closing Date (or, if later, the date such Lender or Agent
becomes a party to this Agreement) as a result of a change in the place of
organization of such Lender or Agent or a change in the Lending Office of such
Lender, except to the extent that any such change is requested or required in
writing by the Borrower (provided that nothing in this clause (e) shall be
construed as relieving the Loan Parties from any obligation to make such
payments or indemnification in the event of a change in Lending Office or place
of organization that precedes a Change in Law to the extent such Taxes result
from a Change in Law).

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Notwithstanding anything else herein to the contrary, if a Foreign Lender or
an Agent is subject to U.S. Federal withholding tax at a rate in excess of zero
percent at the time such Lender or such Agent, as the case may be, first becomes
a party to this Agreement, U.S. Federal withholding tax imposed by such
jurisdiction at such rate shall be considered excluded from Taxes unless and
until such Lender or Agent, as the case may be, provides the appropriate forms
certifying that a lesser rate applies, whereupon U.S. Federal withholding tax at
such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided that, if at the date of the Assignment and
Assumption pursuant to which a Foreign Lender becomes a party to this Agreement,
the Lender assignor was entitled to payments under clause (a) of this
Section 3.01 in respect of U.S. Federal withholding tax with respect to interest
paid at such date, then, to such extent, the term Taxes shall include (in
addition to U.S. Federal withholding taxes that may be imposed in the future or
other amounts otherwise includable in Taxes) U.S. Federal withholding tax, if
any, applicable with respect to the Lender assignee on such date. A Lender that
is entitled to an exemption from or reduction of Bermuda withholding tax shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law and as reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable Law as will permit such payments to be made without withholding or at
a reduced rate; provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s reasonable judgment
such completion, execution or submission would not materially prejudice the
legal position of such Lender or be otherwise materially disadvantageous to such
Lender; provided further that the Borrower, shall reimburse such Lender for any
material out-of-pocket costs that are incurred by the Lender with respect to
providing any such documentation.

(g) If a payment made to or for the account of any Agent or any Lender
(including an Assignee to which a Lender assigns its interest in accordance with
Section 10.07 and any Participant to which a Lender sells its interest or a
portion thereof in accordance with Section 10.07(e)) under any Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Agent
or Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b), as applicable),
such Agent or Lender shall deliver to the Borrower and the Administrative Agent
at the time or times prescribed by Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA and, if necessary, to
determine the amount to deduct and withhold from such payment. Solely for the
purposes of this subsection 3.01(g), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) If any Lender or Agent determines, in its sole discretion, that it has
received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall promptly remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 3.01 with respect to the Taxes or Other Taxes giving
rise to such refund plus any interest included in such refund by the relevant
taxing authority attributable thereto) to the Borrower, net of all out-of-pocket
expenses of the Lender or Agent, as the case may be and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that the Borrower, upon the request of the Lender or Agent, as
the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential). Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.

(i) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan
affected by such event; provided that such efforts are made on terms that, in
the sole judgment of such Lender, cause such Lender and its Lending Office(s) to
suffer no economic, legal or regulatory disadvantage; provided further that
nothing in this Section 3.01(i) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.01(a) or (c).

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted and all amounts due, if any, in connection with
such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

SECTION 3.03. Inability To Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Adjusted LIBO Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Adjusted LIBO Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
or that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a conversion to or
continuation of Base Rate Loans in the amount specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. (a) If any Lender determines that as a result of any
Change in Law, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining Eurocurrency Rate Loans, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) taxes expressly excluded from the definitions of Taxes in
Section 3.01(a) or (ii) reserve requirements contemplated by Section 3.04(c)),
then from time to time within fifteen (15) days after demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

(b) If any Lender determines that any Change in Law regarding capital adequacy,
or compliance by such Lender (or its Lending Office) therewith, has the effect
of reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within fifteen (15) days after receipt of such demand.

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the funding of
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided that the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Borrower of its
intention to demand, compensation therefor; provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage; provided further that nothing in
this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.04(a), (b), (c) or
(d).

SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

        (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan; or

        (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Adjusted LIBO Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

SECTION 3.06. Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article III shall deliver a
certificate to the Borrower setting forth the additional amount or amounts to be
paid to it hereunder which shall be conclusive in the absence of manifest error.
In determining such amount, such Agent or such Lender may use any reasonable
averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) If the obligation of any Lender to continue from one Interest Period to
another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loans (or, in the case of an immediate conversion required by Section 3.02, on
such earlier date as required by Law) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis and Interest Periods) in
accordance with their respective Pro Rata Share.

SECTION 3.07. Replacement of Lenders under Certain Circumstances. (a) If at any
time (i) the Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or 3.04 as a result of any condition
described in such Sections or any Lender ceases to make Eurocurrency Rate Loans
as a result of any condition described in Section 3.02 or Section 3.04 or
(ii) any Lender becomes a Non-Consenting Lender, then the Borrower may, on ten
(10) Business Days’ prior written notice to the Administrative Agent and such
Lender, replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents.

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s outstanding Loans and (ii) deliver any Notes evidencing such Loans to
the Borrower or Administrative Agent. Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s outstanding Loans, (B) all obligations of the
Borrower owing to the assigning Lender relating to the Loans and participations
so assigned shall be paid in full by the assignee Lender to such assigning
Lender concurrently with such assignment and assumption and (C) upon such
payment and, if so requested by the assignee Lender, delivery to the assignee
Lender of the appropriate Note or Notes executed by the Borrower, the assignee
Lender shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive repayment of all other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Effectiveness

SECTION 4.01. Conditions to Effectiveness. The effectiveness of this Agreement
is subject to the satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of this Agreement, the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement and each Guaranty;

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) a Note executed by the Borrower in favor of each Lender, upon the request
of any Lender made through the Administrative Agent;

(iii) each Collateral Document set forth on Schedule 1.01A, duly executed by
each Loan Party thereto, together with, evidence that all other actions,
recordings and filings that the Administrative Agent may deem reasonably
necessary to satisfy the Collateral and Guarantee Requirement shall have been
taken, completed or otherwise provided for in a manner reasonably satisfactory
to the Administrative Agent;

(iv) a perfection certificate with respect to the Loan Parties dated as of the
Closing Date;

(v) in respect of each Loan Party, a certificate of such Loan Party attaching
(i) a copy of its Organization Documents and, to the extent applicable,
certified as of the Closing Date or a recent date prior thereto by the
appropriate Governmental Authority; (ii) signature and incumbency certificates
of the officers of such Loan Party executing the Loan Documents to which such
Loan Party is a Party; (iii) resolutions of the board of directors, board of
managers or similar governing body (and, if applicable, of the shareholders or
members) of such Loan Party approving and authorizing the execution, delivery
and performance of the Loan Documents to which such Loan Party is a party or is
to be a party on the Closing Date, certified as of the Closing Date by its
secretary, an assistant secretary, director, counsel, attorney or other
Responsible Officer as being in full force and effect without modification or
amendment; (iv) if applicable in the jurisdiction of incorporation, organization
or formation, as applicable, of such Loan Party, a good standing, status or
similar certificate from the applicable governmental authority of such Loan
Party’s jurisdiction of incorporation, organization or formation, each dated the
Closing Date or a recent date prior thereto; and (v) other certificates of
Responsible Officers of such Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions set forth below in clauses (c) and (d) have been satisfied
and no “Default” or “Event of Default” exists under and as defined in any First
Lien Debt Document or any Second Lien Debt Document;

(vii) a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) on the Closing Date after giving effect to the Transactions, from the
Chief Financial Officer of the Borrower;

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(viii) evidence that all insurance (other than title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that, subject to the terms of the First Lien Intercreditor Agreement, the
Collateral Agent has been named as additional insured under each insurance
policy with respect to such insurance as to which the Collateral Agent shall
have requested to be so named; and

(ix) copies of recent Lien search results in each jurisdiction reasonably
requested by the Collateral Agent with respect to the Loan Parties.

        (b) All fees and expenses required to be paid hereunder or in connection
with the Transactions and invoiced before the Closing Date, including any fees
required to be paid on or prior to the Closing Date pursuant to any fee letter
entered into between the Borrower and the Administrative Agent on or prior to
the Closing Date, shall have been paid in full in Same Day Funds.

        (c) The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the Closing Date; provided that,
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such respective dates.

        (d) No Default or Event of Default shall exist or would result from the
Loans made on the Closing Date or the application of the proceeds therefrom.

        (e) The Administrative Agent shall have received opinions from
(i) Skadden, Arps, Slate, Meagher & Flom LLP, New York counsel to the Borrower,
which shall, in addition to the customary opinions addressed below, also include
validity and perfection of liens and no conflicts with applicable law or
material debt documents and (ii) special Bermuda, Gibraltar and Luxembourg
counsel to the respective Loan Parties, each such opinion addressed to the
Administrative Agent, the Collateral Agent and each Lender and addressing due
authorization, execution and delivery and enforceability of the Loan Documents.

        (f) The Administrative Agent shall have received a form UCC-1 financing
statement for each Loan Party, naming such Loan Party as debtor and the
Collateral Agent as secured party, in proper form for filing in the applicable
filing office.

        (g) Each Lender shall have received all documentation and other
information requested by each Lender at least five (5) Business Days prior

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to the Closing Date and required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107 56 (signed into
law October 26, 2001)) (the “PATRIOT ACT”).

(h) The Borrower shall have received (i) consent from Revolving Credit Lenders
(as defined in the First Lien Credit Agreement) to extend the final maturity
date of no less than $55,000,000 of the aggregate principal amount of the
Revolving Credit Commitments (as defined in the First Lien Credit Agreement) to
a date no earlier than May 24, 2015 (subject to customary springing maturity
provisions with respect to the Senior Notes) and (ii) confirmation of a public
corporate rating from S&P and a public corporate family rating from Moody’s, in
each case in respect of the Borrower, and public ratings for the Loans from S&P
and Moody’s.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders on the
Closing Date that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

subject; or (c) violate any material Law; except with respect to any conflict,
breach or contravention or payment (but not creation of Liens) referred to in
clause (b)(i), to the extent that such conflict, breach, contravention or
payment could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws, fraudulent transfer, preference or similar laws
and by general principles of equity.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and the Unaudited Financial Statements
fairly present in all material respects the financial condition of Holdings and
its Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein.

(b) Since December 31, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) As of the Closing Date, neither Holdings nor any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under or permitted by this Agreement and (iii) liabilities incurred in the
ordinary course of business) that, either individually or in the aggregate, have
had or could reasonably be expected to have a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.06. Litigation. Except as set forth in Item 3 of the Holdings Annual
Report, there are no actions, suits, proceedings, claims or disputes pending or,
to the knowledge of the Borrower, threatened in writing or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
Holdings or any of its Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

SECTION 5.07. No Default. Neither Holdings nor any of its Subsidiary is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.09. Environmental Compliance.

(a) There are no claims, actions, suits, or proceedings alleging potential
liability or responsibility for violation of, or otherwise relating to, any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Except as specifically disclosed in Schedule 5.09(b) or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) none of the properties currently or formerly owned, leased
or operated by any Loan Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (ii) there are no and never have
been any underground or aboveground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of by any Person on any property currently or formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries and Hazardous Materials
have not otherwise been released, discharged or disposed of by any of the Loan
Parties and their Subsidiaries at any other location.

(c) The properties owned, leased or operated by Holdings and the Subsidiaries do
not contain any Hazardous Materials in amounts or concentrations which

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) constitute, or constituted a violation of, (ii) require remedial action
under or (iii) could give rise to liability under, Environmental Laws, which
violations, remedial actions and liabilities, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

(d) Except as specifically disclosed in Schedule 5.09(d), neither Holdings nor
any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.

SECTION 5.10. Taxes. Except as set forth in Schedule 5.10 or except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, Holdings and its Subsidiaries have timely filed
all Federal and state and other tax returns and reports required to be filed by
them and have timely paid all Federal and state and other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.

SECTION 5.11. ERISA Compliance.

(a) Except as set forth in Schedule 5.11(a) or as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan; (ii) no Pension Plan has an “accumulated funding deficiency” (as
defined in Section 412 of the Code), whether or not waived; (iii) neither any
Loan Party nor any

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(c) Except where noncompliance would not reasonably be expected to result in a
Material Adverse Effect, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
Laws, statutes, rules, regulations and orders, and neither a Loan Party nor any
Subsidiary has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan. Except as would not
reasonably be expected to result in a Material Adverse Effect, the present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Plan which is funded, determined as of the end of the most recently ended fiscal
year of a Loan Party or Subsidiary (based on the actuarial assumptions used for
purposes of the applicable jurisdiction’s financial reporting requirements), did
not exceed the current value of the assets of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.

SECTION 5.12. Subsidiaries; Equity Interests. As of the Closing Date, neither
Holdings nor any Loan Party has any Subsidiaries other than those specifically
disclosed in Schedule 5.12, and all of the outstanding Equity Interests in
material Subsidiaries have been validly issued, are fully paid and nonassessable
and all Equity Interests owned by Holdings or any other Loan Party are owned
free and clear of all Liens, except (i) those created under the Collateral
Documents, (ii) the Senior Liens and the Second Liens in effect on the Closing
Date and (iii) any nonconsensual Lien that is permitted under Section 7.01. As
of the Closing Date, Schedule 5.12 (a) sets forth the name and jurisdiction of
each Subsidiary, (b) sets forth the ownership interest of Holdings, the Borrower
and any other Subsidiary in each Subsidiary, including the percentage of such
ownership and (c) identifies each Subsidiary that is an Excluded Subsidiary as
of the Closing Date and each Subsidiary that is a Subsidiary the Equity
Interests of which are required to be pledged on the Closing Date pursuant to
the Collateral and Guarantee Requirement.

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any Loan
will be used for any purpose that violates Regulation U.

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) None of Holdings, any Person Controlling the Borrower or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

SECTION 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement (including any amendment hereto) or delivered
hereunder or any other Loan Document (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and pro forma financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

SECTION 5.15. Intellectual Property; Licenses, Etc. Each of the Loan Parties and
their Subsidiaries own, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No such IP Rights
infringe upon any rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any such IP Rights,
is pending or, to the knowledge of the Borrower, threatened against any Loan
Party or Subsidiary, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.16. Solvency. On the Closing Date after giving effect to the
Transactions, the Loan Parties, on a consolidated basis, are Solvent.

SECTION 5.17. Subordination of Subordinated Financing. The Obligations are
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Subordinated
Financing Documentation.

SECTION 5.18. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings or any of its Subsidiaries pending or, to the
knowledge of Holdings or the Borrower, threatened; (b) none of hours worked by
nor any payments made to employees of Holdings or any of its Subsidiaries have
been in violation of the Fair Labor Standards Act or any other applicable Laws
dealing with such matters; and (c) all payments due from Holdings or any of its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the relevant party.

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, each of Holdings and the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Restricted Subsidiary to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Holdings, a consolidated balance sheet of Holdings and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Deloitte & Touche LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of
Holdings, a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal quarter, and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of Holdings and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable financial statements of
Holdings (or any direct or indirect parent of Holdings that holds all of the
Equity Interests of Holdings) or (B) Holdings’ (or any direct or indirect parent
thereof), as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, with respect to each of clauses (A) and (B), to the extent such
information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent registered
public accounting firm certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default resulting from a violation of Sections 7.11 or 7.12 or, if any such
Event of Default shall exist, stating the nature and status of such event;

(b) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower and, if such Compliance
Certificate demonstrates an Event of Default resulting from a violation of
Section 7.11 or 7.12, any of the Equity Investors may deliver, together with
such Compliance Certificate, notice of their intent to cure (a “Notice of Intent
to Cure”) such Event of Default pursuant to Section 8.05; provided that the
delivery of a Notice of Intent to Cure shall in no way affect or alter the
occurrence, existence or continuation of any such Event of Default or the
rights, benefits, powers and remedies of the Administrative Agent and the
Lenders under any Loan Document;

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Borrower files with the SEC or with any Governmental Authority that may
be substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

course of business) or material statements or material reports furnished to any
holder of debt instruments of any Loan Party or of any of its Subsidiaries
pursuant to the terms of any Senior Lien Indebtedness, any Pari Passu Lien
Indebtedness, any Junior Lien Indebtedness, any Second Lien Indebtedness, the
High Yield Notes (or any Permitted Refinancing thereof), any Subordinated
Financing or any Permitted Refinancing Indebtedness with an aggregate
outstanding principal amount in excess of the Threshold Amount and not otherwise
required to be furnished to the Lenders pursuant to any other clause of this
Section 6.02;

(e) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(b),
(i) a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last such report, (ii) a
description of each event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.05(b) and (iii) a list of each Subsidiary that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings or the Borrower posts such documents, or provides a link thereto on
Holdings’ or the Borrower’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on
Holdings’ or the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide to the
Administrative Agent paper copies of the Compliance Certificates required by
Section 6.02(b). Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.03. Notices. Promptly (and, in the case of clauses (a) and (b) below,
after obtaining knowledge thereof) notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default or event of default under, a Contractual
Obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or as any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event; and

(c) of any amendments, restatements, supplements or other material modifications
to the First Lien Debt Documents or the Second Lien Debt Documents or the
definitive documentation in respect of any Senior Lien Indebtedness, any Pari
Passu Lien Indebtedness, any Junior Lien Indebtedness, any Second Lien
Indebtedness, the High Yield Notes (or any Permitted Refinancing thereof), any
Subordinated Financing or any Permitted Refinancing Indebtedness.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) stating that such notice
is being delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 7.04 or 7.05.

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.

SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as
Holdings, Borrower and the Restricted Subsidiaries) as are customarily carried
under similar circumstances by such other Persons.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of Holdings
or such Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with Holdings’ independent public accountants.

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement is
and continues to be satisfied at all times, including (but in any such case
subject to Section 6.17 and the terms of the First Lien Intercreditor Agreement
and any other Senior Lien Intercreditor Agreement):

(a) upon (i) the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by
any Loan Party, (ii) the designation in accordance with Section 6.14 of any
existing direct or indirect wholly owned Domestic Subsidiary (other than an
Excluded Subsidiary) as a Restricted Subsidiary, (iii) any non-wholly owned
Domestic Subsidiary becoming a wholly owned Domestic Subsidiary (other than an
Excluded Subsidiary) or (iv) any Domestic Subsidiary that was previously an
Excluded Subsidiary ceasing to be an Excluded Subsidiary:

(i) within thirty (30) days after such formation, acquisition, designation or
other event or such longer period as the Administrative Agent may agree in its
discretion:

(A) cause each such Restricted Subsidiary that is or is required to be a
Domestic Guarantor under the Collateral and Guarantee Requirement to furnish to
the Administrative Agent a description of the real properties owned by such
Restricted Subsidiary that have a book value in excess of $7,250,000 in detail
reasonably satisfactory to the Administrative Agent;

(B) cause (x) each such Restricted Subsidiary that is or is required to be a
Domestic Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Administrative Agent or the Collateral Agent (as
appropriate) Mortgages, Security Agreement Supplements, Intellectual Property
Security Agreements and other security agreements and documents (including, with
respect to Mortgages, the documents listed in Section 6.13(b)), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other Collateral Documents in
effect on the Closing Date or required to be delivered in connection with the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement and (y) each direct parent of each such Restricted
Subsidiary that is or is required to be a Guarantor pursuant to the Collateral
and Guarantee Requirement or that is the Borrower to duly execute and deliver to
the Administrative Agent or the Collateral Agent (as appropriate) such Security
Agreement Supplements and other security agreements as reasonably requested by
and in form and

 

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

substance reasonably satisfactory to the Administrative Agent (consistent with
the Security Agreements in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement;

(C) (x) cause each such Restricted Subsidiary that is or is required to be a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank, and instruments evidencing the
intercompany Indebtedness held by such Restricted Subsidiary and required to be
pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent, and (y) cause each direct parent of such Restricted Subsidiary
to deliver any and all certificates representing the outstanding Equity
Interests (to the extent certificated) of such Restricted Subsidiary that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank, and instruments evidencing the intercompany Indebtedness
issued by such Restricted Subsidiary and required to be pledged in accordance
with the Collateral Documents, indorsed in blank to the Collateral Agent; and

(D) take, and cause such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary that is or is required to be a Guarantor
pursuant to the Collateral and Guarantee Requirement or that is the Borrower to
take, whatever action (including the recording of Mortgages, the filing of
Uniform Commercial Code financing statements and delivery of stock and
membership interest certificates) may be necessary in the reasonable opinion of
the Administrative Agent to vest in the Administrative Agent or the Collateral
Agent (or in any representative or Supplemental Administrative Agent of the
Administrative Agent or the Collateral Agent designated by it) valid Liens
required by the Collateral and Guarantee Requirement, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity;

(ii) within thirty (30) days after the request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent, the Collateral Agent and the Lenders, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 6.11(a) as the Administrative Agent
may reasonably request; and

 

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of real property that is owned by such Restricted Subsidiary that is or
is required to be a Domestic Guarantor pursuant to the Collateral and Guarantee
Requirement and has a book value in excess of $7,250,000 any existing title
reports, surveys or environmental assessment reports.

(b) Promptly after (x) the acquisition of any material personal property by the
Borrower or any Domestic Guarantor or (y) the acquisition of any owned real
property by the Borrower or any Domestic Guarantor with a book value in excess
of $7,250,000, and if such personal property or owned real property shall not
already be subject to a perfected Lien in favor of the Collateral Agent pursuant
to the Collateral and Guarantee Requirement, the Borrower shall give notice
thereof to the Administrative Agent and promptly thereafter shall cause such
assets to be subjected to a Lien to the extent required by the Collateral and
Guarantee Requirement and will take, or cause the Borrower or relevant Domestic
Guarantor to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect or record such Lien, including, as
applicable, the actions referred to in Section 6.13(b) with respect to real
property.

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.

SECTION 6.13. Further Assurances. (a) Promptly upon reasonable request by the
Administrative Agent (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.

(b) In the case of any real property referred to in Section 6.11(b), provide the
Administrative Agent with Mortgages with respect to such owned real property
within thirty (30) days of the acquisition of, or, if requested by the
Administrative Agent, entry into, or renewal of, a ground lease in respect of,
such real property in each case together with:

 

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens (which such Mortgage shall
be (x) junior in priority to any Senior Liens, (y) senior in priority to any
Junior Liens or Second Liens and (z) pari passu in priority to any Pari Passu
Liens) on the property described therein, free and clear of all defects and
encumbrances, subject to Liens permitted by Section 7.01, and providing for such
other affirmative insurance (including endorsements for future advances under
the Loan Documents) and such coinsurance and direct access reinsurance as the
Administrative Agent may reasonably request;

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;

(iv) evidence that each such space lease contains a provision reasonably
acceptable to the Administrative Agent permitting a collateral assignment with
respect to such provisions; provided that the Administrative Agent shall be
permitted to waive this requirement if it is reasonably satisfied that the
Borrower has used its commercially reasonable efforts to comply with this
requirement; and

(v) such other evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages has been taken.

SECTION 6.14. Designation of Subsidiaries. The Unrestricted Subsidiaries listed
on Schedule 1.01B shall continue to be Unrestricted Subsidiaries unless and
until designated as a Restricted Subsidiary in accordance with the other
provisions of the Loan Documents applicable to designating Unrestricted
Subsidiaries as Restricted Subsidiaries. Each Unrestricted Subsidiary will
automatically be designated as a Restricted Subsidiary if such Unrestricted
Subsidiary is a “Restricted Subsidiary” under

 

96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any First Lien Debt Document or any Second Lien Debt Document or any definitive
documentation in respect of any Senior Lien Indebtedness, any Pari Passu Lien
Indebtedness, any Junior Lien Indebtedness, any Second Lien Indebtedness, the
High Yield Notes (or any Permitted Refinancing thereof), any Subordinated
Financing or any Permitted Refinancing Indebtedness.

SECTION 6.15. Flood Insurance. With respect to each Mortgaged Property, obtain
flood insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any improvements are located on any Mortgaged Property is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time.

SECTION 6.16. Orbitz Indebtedness. If Orbitz Topco, any of its Subsidiaries or
any other Person whose primary assets or operations comprise a portion of the
Orbitz Business and that is not then a Loan Party Guarantees or otherwise
becomes liable for any Indebtedness of Holdings and its Subsidiaries (other than
Orbitz Topco, any of its Subsidiaries or any other Person whose primary assets
or operations comprise a portion of the Orbitz Business), such Person shall
become subject to the Collateral and Guarantee Requirement hereunder as if such
Person were a Restricted Subsidiary (it being understood that in such case such
Person shall, other than for purposes of granting guarantees and collateral
pursuant to the Collateral and Guarantee Requirement, not be considered a
Restricted Subsidiary hereunder).

SECTION 6.17. Post-Closing Matters. (a) To the extent such items have not been
delivered as of the Closing Date, within sixty (60) days after the Closing Date,
unless waived or extended by the Administrative Agent in its sole discretion,
the Borrower and the applicable Domestic Guarantor shall deliver to the
Collateral Agent: (i) counterparts of a Mortgage (which such Mortgage shall be
(x) junior in priority to any Senior Liens, (y) senior in priority to any Junior
Liens or Second Liens and (z) pari passu in priority to any Pari Passu Liens)
with respect to (A) the owned real property of the Loan Parties located at 5350
South Valentia Way, Greenwood Village, Colorado and (B) the other Mortgaged
Properties duly executed and delivered by the record owner of such property,
(ii) a policy or policies of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each such Mortgage as a valid Lien
(which such Lien shall be (x) junior in priority to any Senior Liens, (y) senior
in priority to any Junior Liens or Second Liens and (z) pari passu in priority
to any Pari Passu Liens) on the property described therein, free and clear of
all other Liens except as expressly permitted by Section 7.01, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably require, (iii) such existing surveys, existing abstracts, existing
appraisals, legal opinions and other documents as the Administrative Agent may
reasonably request with respect to any such Mortgaged Property and (iv) evidence
that all other actions, recordings and filings in connection with the Mortgage
that the Administrative Agent may deem reasonably necessary shall have been
taken, completed or otherwise provided for in a manner reasonably satisfactory
to the

 

97



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent; provided that the applicable Loan Party shall not be
required to deliver the foregoing items if such Mortgaged Property shall have
been sold, transferred or otherwise disposed of pursuant to a Disposition
permitted by Section 7.05 within 60 days after the Closing Date.

(b) Within sixty (60) days after the Closing Date, or such longer period that is
reasonably acceptable to the Administrative Agent, the applicable Loan Party
(other than a Foreign Guarantor) shall deliver to the Collateral Agent executed
control agreements and ensure that the Collateral Agent has “control” (within
the meaning of Section 9-104 of the New York Uniform Commercial Code) over each
deposit account and securities account that the Collateral Agent is entitled to
have “control” over pursuant to clause (f) of the Collateral and Guarantee
Requirement, to the extent required thereby.

(c) Within two hundred and seventy (270) days after the First Lien Fourth
Amendment and Restatement Effective Date, or such longer period that is
reasonably acceptable to the Administrative Agent, Holdings shall use
commercially reasonable efforts to ensure that the requirements set forth in
clauses (i) and (j) of the Collateral and Guarantee Requirement are satisfied.

(d) To the extent such items have not been delivered as of the Closing Date,
within fourteen (14) days after the Closing Date, or such longer period that is
reasonably acceptable to the Administrative Agent, the Borrower shall deliver to
the Collateral Agent evidence that all insurance (other than title insurance)
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect and that, subject to the terms of the First Lien Intercreditor
Agreement, the Collateral Agent has been named as loss payee under each
insurance policy with respect to such insurance as to which the Collateral Agent
shall have requested to be so named.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, Holdings and the Borrower shall not, nor shall they permit any of
their Restricted Subsidiaries to, directly or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals or extensions thereof; provided that
(i) no such Lien extends to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such

 

98



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lien or financed by Indebtedness permitted under Section 7.03 and (B) proceeds
and products thereof, and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03;

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or, if more than thirty (30) days overdue, are
unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of Holdings, the Borrower or any material Subsidiary;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness (and accessions to such property) and the proceeds and the

 

99



--------------------------------------------------------------------------------

TABLE OF CONTENTS

products thereof and (iii) with respect to Capitalized Leases, such Liens do not
at any time extend to or cover any assets (except for accessions to such assets)
other than the assets subject to such Capitalized Leases; provided that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of Holdings, the Borrower or any material Subsidiary or (ii) secure any
Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and which are within the general parameters customary in
the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or to be applied
against the purchase price for such Investment, (ii) attaching to commodity
trading accounts or other commodities brokerage accounts incurred in the
ordinary course of business and (iii) consisting of an agreement to Dispose of
any property in a Disposition permitted under Section 7.05, in each case, solely
to the extent such Investment or Disposition, as the case may be, would have
been permitted on the date of the creation of such Lien;

(n) Liens on property (i) of any Foreign Subsidiary that is not a Loan Party as
of the Closing Date and (ii) that does not constitute Collateral, which Liens
secure Indebtedness of such Foreign Subsidiary permitted under Section 7.03;

(o) Liens in favor of Holdings, the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the First Lien Original Closing Date (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary) and the
replacement, extension or renewal of any Lien permitted by this clause (p) upon
or in the same property previously subject thereto in connection with the
replacement, extension or renewal (without increase in the amount or any change
in any direct or contingent obligor) of the amount or value secured thereby;

 

100



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(e), (g) or (k);

(q) any interest or title of a lessor under leases entered into by Holdings, the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

(r) Liens on all or a portion of the Collateral to secure Permitted Refinancing
Indebtedness, which Liens may be Pari Passu Liens or Junior Liens (but may not
be Senior Liens);

(s) Liens encumbering out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings, the Borrower or
any of the Restricted Subsidiaries in the ordinary course of business permitted
by this Agreement;

(t) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02 and reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and not for speculative purposes;

(u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings, the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of Holdings,
the Borrower or any Restricted Subsidiary in the ordinary course of business;

(v) Liens solely on any cash earnest money deposits made by Holdings, the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

(w) (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 7.03(g) in connection with such Permitted

 

101



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Acquisition and (ii) Liens placed upon the assets of such Restricted Subsidiary
and any of its Subsidiaries to secure a Guarantee by such Restricted Subsidiary
and its Subsidiaries of any such Indebtedness incurred pursuant to
Section 7.03(g);

(x) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) Liens on all or a portion of the Collateral and Liens on the First Lien
Tranche S Collateral Account in favor of the First Lien Synthetic L/C Issuer
pursuant to the First Lien Tranche S Collateral Account Agreement, in each case
securing Indebtedness (and related obligations) incurred pursuant to
Section 7.03(v) or 7.03(x), which Liens shall, (i) in the case of Indebtedness
(and related obligations) incurred pursuant to Section 7.03(v), be Senior Liens,
Pari Passu Liens or Junior Liens and (ii) in the case of Indebtedness (and
related obligations) incurred pursuant to Section 7.03(x), be Senior Liens (and
may not be Pari Passu Liens or Junior Liens); provided that if such Liens are
Senior Liens, such Liens shall also be senior in priority to all Pari Passu
Liens, Junior Liens and Second Liens;

(bb) Liens on all or a portion of the Collateral securing Indebtedness (and
related obligations) incurred pursuant to Section 7.03(w) or 7.03(y); provided
that such Liens are Second Liens; and

(cc) other Liens securing Indebtedness (and related obligations) in an aggregate
principal amount outstanding at any time not to exceed an amount equal to
(i) $72,500,000 less (ii) the sum of (A) the aggregate principal amount of
Incremental Loans (other than Incremental Refinancing Loans) outstanding at such
time, (B) the aggregate principal amount of Indebtedness outstanding at such
time pursuant to Section 7.03(x) and (C) the aggregate principal amount of
Indebtedness of Foreign Subsidiaries outstanding at such time pursuant to
Section 7.03(n) that is secured by Liens on any assets of Foreign Subsidiaries,
but only, in the case of this clause (C), to the extent such aggregate principal
amount exceeds at such time $50,000,000.

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by Holdings, the Borrower or a Restricted Subsidiary in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of Holdings, the
Borrower and the Restricted Subsidiaries (i) for reasonable and customary

 

102



--------------------------------------------------------------------------------

TABLE OF CONTENTS

business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings (or any direct or indirect parent thereof or after a
Qualifying IPO, the Borrower or any Intermediate Holding Company) (provided that
the proceeds of any such purchase of Equity Interests shall be contributed to
the Borrower in cash as common equity) and (iii) for purposes not described in
the foregoing clauses (i) and (ii), in an aggregate principal amount outstanding
not to exceed $7,975,000;

(c) Investments (i) by Holdings, the Borrower or any Restricted Subsidiary in
any Loan Party (excluding any new Restricted Subsidiary which becomes a Loan
Party and excluding any Foreign Subsidiary), (ii) by any Restricted Subsidiary
that is not a Loan Party in any other such Restricted Subsidiary that is also
not a Loan Party and (iii) by the Borrower or any Restricted Subsidiary (A) in
any Restricted Subsidiary that is not a Loan Party; provided that the aggregate
amount of such Investments in Persons that are not Loan Parties (together with,
but without duplication of, (x) the aggregate consideration paid in respect of
Permitted Acquisitions of Persons that do not become Loan Parties pursuant to
Section 7.02(i)(B), (y) the aggregate consideration paid on or prior to the
Closing Date in respect of Permitted Acquisitions of Persons that did not become
“Loan Parties” under the First Lien Credit Agreement in effect on the Closing
Date pursuant to Section 7.02(i)(B) of such First Lien Credit Agreement and
(z) any amounts invested on or prior to the Closing Date in Foreign Subsidiaries
that were not, at the time of such investment, “Loan Parties” under the First
Lien Credit Agreement in effect on the Closing Date pursuant to
Section 7.02(c)(iii)(A) of such First Lien Credit Agreement, but in each case
after giving effect to any Investment permitted by Section 7.02(q) (including,
in respect of clauses (y) and (z) above, any amounts invested on or prior to the
Closing Date pursuant to Section 7.02(q) of the First Lien Credit Agreement in
effect on the Closing Date)) shall not exceed $398,750,000 (net of any return
representing a return of capital in respect of any such Investment), (B) in any
Foreign Subsidiary that is a Loan Party consisting of the contribution of Equity
Interests of any other Foreign Subsidiary held directly by the Borrower or such
Restricted Subsidiary in exchange for Indebtedness, Equity Interests or a
combination thereof of the Foreign Subsidiary to which such contribution is
made, (C) in any Foreign Subsidiary constituting an exchange of Equity Interests
of such Foreign Subsidiary for Indebtedness of such Foreign Subsidiary or
(D) constituting Guarantees of Indebtedness or other monetary obligations of
Foreign Subsidiaries owing to any Loan Party, to the extent such Guarantees are
permitted under Section 7.03, and (iv) by any Foreign Subsidiary that is a Loan
Party in any other Foreign Subsidiary that is a Loan Party (other than any new
Restricted Subsidiary that becomes a Loan Party);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

103



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(f) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by Holdings, the
Borrower or any Restricted Subsidiary in the Borrower or any other Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of any Investment permitted pursuant to this Section 7.02(f) is not
materially increased from the amount of such Investment on the Closing Date via
the transfer of assets from any of Holdings or any Subsidiary thereof to the
investee in respect of such Investment;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(i) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Subsidiary of Holdings (including
as a result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(i) (each, a
“Permitted Acquisition”):

(A) subject to clause (B) below, a majority of all property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement, the Subsidiaries of such created or acquired Subsidiary) shall be
Guarantors and shall have complied with the requirements of Section 6.11, within
the times specified therein (for the avoidance of doubt, this clause (A) shall
not override any provisions of the Collateral and Guarantee Requirement);

(B) the aggregate amount of consideration paid in respect of acquisitions of
Persons that do not become Loan Parties (together with, but without duplication
of, (x) the aggregate amount of all Investments in Restricted Subsidiaries that
are not Loan Parties pursuant to Section 7.02(c)(iii)(A), (y) the aggregate
consideration paid on or prior to the Closing Date in respect of Permitted
Acquisitions of Persons that did not become “Loan Parties” under the First Lien
Credit Agreement in effect on the Closing Date pursuant to Section 7.02(i)(B) of
such First Lien Credit Agreement and (z) any amounts invested on or prior to the
Closing Date in

 

104



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Foreign Subsidiaries that were not, at the time of such investment, “Loan
Parties” under the First Lien Credit Agreement in effect on the Closing Date
pursuant to Section 7.02(c)(iii)(A) of such First Lien Credit Agreement, but in
each case after giving effect to any Investment permitted by Section 7.02(q)
(including, in respect of clauses (y) and (z) above, any amounts invested on or
prior to the Closing Date pursuant to Section 7.02(q) of the First Lien Credit
Agreement in effect on the Closing Date)) shall not exceed $398,750,000 (net of
any return representing a return of capital in respect of any such Investment);

(C) the acquired property, assets, business or Person is in the same line of
business as Holdings and the Subsidiaries, taken as a whole;

(D) the board of directors (or similar governing body) of the Person to be so
purchased or acquired shall not have indicated publicly its opposition to the
consummation of such purchase or acquisition (which opposition has not been
publicly withdrawn);

(E) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, Holdings, the Borrower and the Restricted Subsidiaries shall be in
Pro Forma Compliance with the covenants set forth in Sections 7.11 and 7.12 for
the Test Period in effect at the time such purchase or other acquisition is to
occur and, in the case of acquisitions the aggregate consideration which is in
excess of $39,875,000, evidenced by a certificate from the Chief Financial
Officer of the Borrower demonstrating such compliance calculation in reasonable
detail; and

(F) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(j) the Investment Transaction;

(k) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

 

105



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such parent) in accordance
with Section 7.06(h) or (i);

(n) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing and Holdings, the Borrower and the
Restricted Subsidiaries will be in Pro Forma Compliance with the covenants set
forth in Sections 7.11 and 7.12 for the Test Period in effect at the time such
Investment is being made, other Investments that do not exceed $22,000,000 in
the aggregate (net of any return representing return of capital in respect of
any such investment and valued at the time of the making thereof); provided
that, such amount shall be increased by the Net Cash Proceeds of Permitted
Equity Issuances (other than Permitted Equity Issuances made pursuant to
Section 8.05 of the First Lien Credit Agreement (or any comparable provision) or
Section 8.05 hereof) that are Not Otherwise Applied;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings (or of the Borrower or an
Intermediate Holding Company after a Qualifying IPO of Holdings, the Borrower or
such Intermediate Holding Company);

(q) Investments held by a Restricted Subsidiary (acquired after the First Lien
Original Closing Date) or of a Person merged into the Borrower or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the First Lien Original Closing Date (or, if prior to the Closing Date,
Section 7.04 of the First Lien Credit Agreement in effect on the Closing Date)
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(r) Guarantees by Holdings, the Borrower or any Restricted Subsidiary of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

 

106



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(s) [Reserved]; and

(t) any Investments in Orbitz TopCo, so long as the amount actually invested in
Orbitz TopCo by Holdings, the Borrower or a Restricted Subsidiary does not
increase upon and following the Orbitz IPO (it being understood that increases
in the value of Orbitz TopCo upon and following the Orbitz IPO that do not
result from Investments by Holdings, the Borrower or a Restricted Subsidiary in
Orbitz TopCo shall be permitted by this clause (t));

provided that the only Investment in Travelport Guarantor that shall be
permitted to be made under this Section 7.02 shall be pursuant to the Investment
Transaction.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of Holdings, the Borrower and any Restricted Subsidiary under
the Loan Documents;

(b) Indebtedness (i) outstanding on the Closing Date and listed on
Schedule 7.03(b) and, other than in respect of any letter of credit or any
surety bond listed thereon or any drawing upon any such letter of credit or
surety bond, any Permitted Refinancing thereof and (ii) intercompany
Indebtedness outstanding on the Closing Date;

(c) Guarantees by Holdings, the Borrower or any Restricted Subsidiary in respect
of Indebtedness of Holdings, the Borrower or any Restricted Subsidiary otherwise
permitted hereunder (except that a Restricted Subsidiary that is not a Loan
Party may not, by virtue of this clause (c), Guarantee Indebtedness that such
Restricted Subsidiary could not otherwise incur under this Section 7.03);
provided that (i) no Guarantee by any Restricted Subsidiary of any Indebtedness
under any Second Lien Debt Document, any Pari Passu Lien Indebtedness, any
Junior Lien Indebtedness, any Second Lien Indebtedness, any High Yield Notes (or
any Permitted Refinancing thereof), any Junior Financing or any Permitted
Refinancing Indebtedness shall be permitted unless such Restricted Subsidiary
shall have also provided a Guarantee of the Obligations substantially on the
terms set forth in the Guaranty, (ii) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness, (iii) any Guarantee
by a Person that is not a Loan Party of Indebtedness of a Loan Party permitted
by clause (g) of this Section 7.03 shall, for purposes of the proviso set forth
in clause (g) of this Section 7.03, be deemed to be Indebtedness of such Person
outstanding in reliance on clause (g) of this Section 7.03 and (iv) any
Guarantee by a Foreign Subsidiary of

 

107



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Indebtedness of Holdings or a Domestic Subsidiary permitted by clause (n) of
this Section 7.03 shall, for purposes of the proviso set forth in clause (n) of
this Section 7.03, be deemed to be Indebtedness of such Foreign Subsidiary
outstanding in reliance on clause (n) of this Section 7.03;

(d) Indebtedness of Holdings, the Borrower or any Restricted Subsidiary owing to
Holdings, the Borrower or any other Restricted Subsidiary to the extent
constituting an Investment permitted by Section 7.02; provided that, all such
Indebtedness of any Loan Party owed to any Person that is not a Loan Party shall
be subject to the subordination terms set forth in Section 5.03 of the Security
Agreement;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets, other than software; provided that such
Indebtedness is incurred concurrently with or within two hundred and seventy
(270) days after the applicable acquisition, construction, repair, replacement
or improvement, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(f) and (iii) any Permitted Refinancing of
any Indebtedness set forth in the immediately preceding clauses (i) and (ii);
provided that the aggregate principal amount of Indebtedness outstanding at any
time pursuant to this clause (e) shall not exceed 5.0% of Total Assets at such
time;

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(g) (i) Indebtedness of the Borrower, any Foreign Subsidiary or any Guarantor
(A) assumed in connection with any Permitted Acquisition; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition, or
(B) incurred to finance a Permitted Acquisition and (ii) any Permitted
Refinancing of the foregoing; provided that (x) such Indebtedness and all
Indebtedness resulting from any Permitted Refinancing thereof, if secured, is
secured only by the assets or business acquired in the applicable Permitted
Acquisition (including any acquired Equity Interests), (y) both immediately
prior and after giving effect to such Indebtedness and any Indebtedness
resulting from any Permitted Refinancing thereof, (1) no Default shall exist or
result therefrom, and (2) Holdings, the Borrower and the Restricted Subsidiaries
will be in Pro Forma Compliance with the covenants set forth in Sections 7.11
and 7.12 for the Test Period in effect at the time of the assumption or
incurrence of such Indebtedness and (z) the aggregate principal amount of such
Indebtedness and all Indebtedness resulting from any Permitted Refinancing
thereof at any time outstanding pursuant to this clause (g) does not exceed
$145,000,000; provided that the aggregate principal amount of Indebtedness
outstanding at Persons that are not Loan Parties shall not exceed $100,000,000
at any one time;

 

108



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) (i) Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
(A) assumed in connection with any Permitted Acquisition; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition, or
(B) incurred to finance a Permitted Acquisition and (ii) any Permitted
Refinancing of the foregoing; provided that (x) such Indebtedness and all
Indebtedness resulting from any Permitted Refinancing thereof (1) is unsecured,
(2) matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the Maturity Date (it being understood
that such Indebtedness may have mandatory prepayment, repurchase or redemptions
provisions satisfying the requirement of clause (3) below), (3) has terms and
conditions (other than interest rate, redemption premiums and subordination
terms), taken as a whole, that are not materially less favorable to the Borrower
as the terms and conditions of the High Yield Notes are as of the Closing Date;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the assumption or
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees), and (4) with
respect to such Indebtedness described in clause (B) of this clause (h) or any
Permitted Refinancing thereof, is incurred by the Borrower or a Guarantor and
(y) both immediately prior and after giving effect to such Indebtedness and any
Indebtedness resulting from a Permitted Refinancing thereof, (1) no Default
shall exist or result therefrom and (2) Holdings, the Borrower and the
Restricted Subsidiaries will be in Pro Forma Compliance with the covenants set
forth in Sections 7.11 and 7.12 for the Test Period in effect at the time of the
assumption or incurrence of such Indebtedness; provided further that
notwithstanding anything contained in the Loan Documents to the contrary,
(I) the maximum principal amount of all Indebtedness described in clause (A) of
this clause (h) (together with any Permitted Refinancing in respect thereof)
with respect to which a Restricted Subsidiary that is not a Guarantor may become
liable shall be $145,000,000 and (II) the only obligors with respect to any
Indebtedness incurred pursuant to clause (A) of this clause (h) or any Permitted
Refinancing in respect thereof shall be only those Persons that were obligors
with respect to such Indebtedness immediately prior to such Permitted
Acquisition;

(i) Indebtedness representing deferred compensation to employees of the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings permitted by Section 7.06;

 

109



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) Indebtedness incurred by Holdings, the Borrower or any Restricted Subsidiary
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition to the extent constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments;

(l) Indebtedness consisting of obligations of Holdings, the Borrower or any
Restricted Subsidiary under deferred compensation or other similar arrangements
incurred by such Person in connection with Permitted Acquisitions or any other
Investment expressly permitted hereunder;

(m) Indebtedness in respect of netting services, overdraft protections and
similar arrangements in each case in connection with deposit accounts;

(n) Indebtedness in an aggregate principal amount not to exceed at any time
outstanding an amount equal to (i) $362,500,000 less (ii) the aggregate
principal amount of 2016 Senior Notes (and any Permitted Refinancing thereof)
outstanding at such time, but only to the extent such aggregate principal amount
exceeds $174,500,000; provided that the aggregate principal amount of
Indebtedness of Foreign Subsidiaries permitted to be outstanding under this
clause (n) shall not exceed (A) prior to the Collateral Trigger Date,
$50,000,000 and (B) from and after the Collateral Trigger Date, the excess, if
any, at such time of (x) $145,000,000 over (y) the sum of (1) the aggregate
principal amount of Incremental Loans (other than any Incremental Refinancing
Loans) incurred on or prior to such time pursuant to Section 2.14 and (2) the
aggregate principal amount of Indebtedness outstanding at such time pursuant to
Section 7.03(x);

(o) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by Holdings, the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business, including in respect of workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within
30 days following the incurrence thereof;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by
Holdings, the Borrower or any of the Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

 

110



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(r) [Reserved];

(s) Indebtedness supported by a First Lien Letter of Credit, in a principal
amount not to exceed the face amount of such First Lien Letter of Credit;

(t) Indebtedness in respect of the High Yield Notes and any Permitted
Refinancing thereof;

(u) any Permitted Refinancing Indebtedness;

(v) Indebtedness under the First Lien Credit Agreement and any First Lien Credit
Agreement Permitted Refinancing Indebtedness (and any Permitted Refinancing in
respect thereof); provided that (i) the aggregate principal amount of
Indebtedness permitted to be outstanding under this clause (v) at any time
(giving effect to any letter of credit referred to in clause (s) above that is
deemed to be outstanding under this clause (v)) shall not exceed the sum of
(A) $2,000,000,000 plus (B) the aggregate amount of fees and expenses reasonably
incurred by the Loan Parties in connection with the incurrence of any First Lien
Credit Agreement Permitted Refinancing Indebtedness or any Permitted Refinancing
referred to in this clause (v) and (ii) Liens securing such Indebtedness are
permitted by Section 7.01(aa); provided further that, if, as a result of changes
in exchange rates, the limitation set forth in clause (i) of the immediately
preceding proviso is exceeded, Indebtedness incurred under this clause (v) will
be permitted to be refinanced with First Lien Credit Agreement Permitted
Refinancing Indebtedness (or any Permitted Refinancing in respect thereof)
incurred under this clause (v) notwithstanding that, after giving effect to such
refinancing, such excess shall continue;

(w) Indebtedness of the Loan Parties under the Second Lien Debt Documents (and
any Permitted Refinancing thereof) in an aggregate principal amount at any time
outstanding not to exceed $342,500,000 plus the amount of any interest added to
the principal thereof in accordance with the terms of the Second Lien Debt
Documents as in effect on the Closing Date (or the equivalent documentation with
respect to any Permitted Refinancing thereof); provided that such Indebtedness
(and related obligations) (i) constitutes “Second Priority Claims” under a
Second Lien Intercreditor Agreement and is secured by Liens on all or any
portion of the Collateral permitted by Section 7.01(bb) or (ii) if the Secured
Parties are not subject to any deficiency claim turnover provisions pursuant to
the terms of any Senior Lien Intercreditor Agreement at the time such
Indebtedness is incurred (other than as a result of the exercise of rights or
remedies by any Person), is unsecured;

(x) other Indebtedness of the Loan Parties secured by Liens on all or a portion
of the Collateral; provided that (i) the aggregate principal amount of
Indebtedness permitted to be outstanding under this clause (x) at any time shall
not exceed the excess, if any, of (A) the Incremental Loan Amount at such time

 

111



--------------------------------------------------------------------------------

TABLE OF CONTENTS

less (B) the aggregate principal amount of Indebtedness of Foreign Subsidiaries
outstanding at such time pursuant to Section 7.03(n) that is secured by Liens on
any assets or property of Foreign Subsidiaries, but only, in the case of this
clause (B), to the extent such aggregate principal amount exceeds at such time
$50,000,000 and (ii) Liens securing such Indebtedness are permitted by
Section 7.01(aa);

(y) other Indebtedness of the Loan Parties secured by Liens on all or a portion
of the Collateral; provided that such Indebtedness (and related obligations)
(i) constitutes “Second Priority Claims” under a Second Lien Intercreditor
Agreement and is secured by Liens permitted by Section 7.01(bb) or (ii) if the
Secured Parties are not subject to any deficiency claim turnover provisions
pursuant to the terms of any Senior Lien Intercreditor Agreement at the time
such Indebtedness is incurred (other than as a result of the exercise of rights
or remedies by any Person), is unsecured; and

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above;

provided that no Indebtedness that would otherwise be permitted under this
Section 7.03 shall be permitted hereunder to the extent such Indebtedness
(i) constitutes a Travelport Holdings Guarantee or (ii) is incurred or issued in
exchange for, or to prepay, redeem, purchase, defease or otherwise satisfy,
Indebtedness or other obligations of Travelport Holdings, including any
Indebtedness or other obligations under the PIK Credit Agreement.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge with (i) the Borrower (including a
merger the purpose of which is to reorganize the Borrower into a new
jurisdiction); provided that (A) the Borrower shall be the continuing or
surviving Person and (B) such merger does not result in the Borrower ceasing to
be incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary
(other than the Borrower) may liquidate or dissolve or change its legal form if
Holdings determines in good faith that such action is in the best interests of
Holdings and its Subsidiaries and if not materially disadvantageous to the
Lenders;

 

112



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor or the Borrower, then (i) the transferee must either be the Borrower
or a Guarantor or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Borrower shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guarantee shall apply to
the Successor Borrower’s obligations under this Agreement, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement,
(E) each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, and (F) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided further that if the foregoing are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;

(f) so long as no Default exists or would result therefrom and no material
assets have been transferred to such Subsidiaries from Holdings or any
Subsidiary thereof from the Closing Date to the date of such dissolution or
liquidation, the Subsidiaries listed on Schedule 7.04(f) may be dissolved or
liquidated; and

 

113



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05. Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(d) Dispositions of property to the Borrower or to a Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor or the Borrower,
(i) the transferee thereof must either be a Guarantor or the Borrower or (ii) to
the extent such transaction constitutes an Investment, such transaction is
permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.04 and 7.06, Liens permitted by
Section 7.01 and Investments permitted by Section 7.02;

(f) Dispositions of property (other than IP Collateral) pursuant to
sale-leaseback transactions; provided that (i) with respect to such property
owned by Holdings, the Borrower or any Restricted Subsidiary on the Closing
Date, the fair market value of all property so Disposed of after the Closing
Date (taken together with the aggregate book value of all property Disposed of
pursuant to Section 7.05(j)) shall not exceed 5.5% of Total Assets per year and
(ii) with respect to such property acquired by Holdings, the Borrower or any
Restricted Subsidiary after the Closing Date, the applicable sale-leaseback
transaction occurs within two hundred and seventy (270) days after the
acquisition or construction (as applicable) of such property;

(g) Dispositions in the ordinary course of business of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Holdings,
the Borrower and the Restricted Subsidiaries;

 

114



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (j) (taken together with the aggregate fair market value
of all property Disposed of pursuant to Section 7.05(f)) shall not exceed 5.5%
of Total Assets per year and (iii) with respect to any Disposition pursuant to
this clause (j) for a purchase price in excess of $15,950,000, Holdings, the
Borrower or a Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(s) and clauses (i)
and (ii) of Section 7.01(u)); provided however that for the purposes of this
clause (iii), (A) any liabilities (as shown on Holdings’, the Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of Holdings, the Borrower or such Restricted Subsidiary,
other than liabilities that are by their terms subordinated to the payment in
cash of the Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which Holdings, the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by Holdings, the Borrower or
such Restricted Subsidiary from such transferee that are converted by Holdings,
the Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received by Holdings, the Borrower
or such Restricted Subsidiary in respect of such Disposition having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of 2.5% of Total Assets (as such term is defined in
the Senior Notes Indenture as of the Closing Date) at the time of the receipt of
such Designated Non-Cash Consideration, with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be
cash;

(k) any Disposition of any Subsidiary listed on Schedule 7.05(k), so long as no
material assets have been or are transferred to any such Subsidiary from
Holdings or any Subsidiary thereof from the Closing Date to the date of such
Disposition;

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

 

115



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(m) any Disposition of any Subsidiary listed on Schedule 7.05(m) to any wholly
owned Subsidiary that is not a Loan Party so long as no material assets have
been or are transferred to any such Subsidiary from Holdings or any Subsidiary
thereof from the Closing Date to the date of such Disposition;

(n) any Disposition of Equity Interests of Orbitz TopCo;

(o) [Reserved];

(p) any Disposition consisting of a substantially concurrent cancellation of the
Second Lien Tranche A Intercompany Note and Second Lien Series A Notes; and

(q) the Disposition of the Second Lien Series A Notes to the Travelport
Guarantor pursuant to the Investment Transaction;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (m), (p) and (q) and except for
Dispositions from a Loan Party to another Loan Party), shall be for no less than
the fair market value of such property at the time of such Disposition. To the
extent any Collateral is Disposed of as expressly permitted by this Section 7.05
to any Person other than Holdings, the Borrower or any Restricted Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Borrower, upon the certification by the
Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing;
provided further that no Disposition of any Second Lien Series A Notes (or any
Indebtedness in respect of any Permitted Refinancing thereof) other than
pursuant to the Investment Transaction shall be permitted to be made hereunder
if such Disposition is being made, directly or indirectly, to any 5% Shareholder
(other than Dispositions in connection with ratable redemptions).

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) the Borrower and each Restricted Subsidiary may make Restricted Payments to
Holdings, the Borrower and to other Restricted Subsidiaries (and, in the case of
a Restricted Payment by a non-wholly owned Restricted Subsidiary, to Holdings,
the Borrower and any other Restricted Subsidiary and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

(b) Holdings, the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

 

116



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) [Reserved];

(d) [Reserved];

(e) to the extent constituting Restricted Payments, Holdings, the Borrower and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 (other than Section 7.08(f));

(f) repurchases of Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

(g) Holdings (or the Borrower or any Intermediate Holding Company after a
Qualifying IPO of Holdings, the Borrower or such Intermediate Holding Company,
as the case may be) may pay (or make Restricted Payments to allow any direct or
indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of Holdings (or of any
such parent of Holdings or of the Borrower or any Intermediate Holding Company
after a Qualifying IPO of Holdings, the Borrower or such Intermediate Holding
Company, as the case may be) by any future, present or former employee or
director of Holdings (or any direct or indirect parent of Holdings) or any of
its Subsidiaries pursuant to any employee or director equity plan, employee or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee or director of Holdings or any of its Subsidiaries; provided that the
aggregate amount of Restricted Payments made pursuant to this clause (g) shall
not exceed $31,900,000, in any calendar year (which shall increase to
$39,875,000 subsequent to the consummation of a Qualifying IPO of Holdings, the
Borrower or such Intermediate Holding Company, as the case may be) (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum (without giving effect to the following proviso) of
$39,875,000 in any calendar year (which shall increase to $79,750,000,
subsequent to the consummation of a Qualifying IPO of Holdings, the Borrower or
such Intermediate Holding Company, as the case may be)); provided further that
such amount in any calendar year may be increased by an amount not to exceed:

(i) the Net Cash Proceeds from the sale of Equity Interests (other than
Disqualified Equity Interests) of Holdings and, to the extent contributed to
Holdings, Equity Interests of any of Holdings’ direct or indirect parent
companies, in each case to members of management, directors or consultants of
Holdings, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after the First Lien Original Closing Date, to the extent
the Net Cash Proceeds from the sale of such Equity Interests have been Not
Otherwise Applied to the payment of Restricted Payments by virtue of
Section 7.06(i); plus

 

117



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) the Net Cash Proceeds of key man life insurance policies received by
Holdings, the Borrower or its Restricted Subsidiaries after the First Lien
Original Closing Date; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(g);

provided further that any cancellation of Indebtedness owing to Holdings from
members of management of Holdings, any of Holdings’ direct or indirect parent
companies, the Borrower or any of Holdings’ Restricted Subsidiaries in
connection with a repurchase of Equity Interests of Holdings or any of its
direct or indirect parent companies will be deemed not to constitute a
Restricted Payment for purposes of this covenant or any other provision of this
Agreement;

(h) the Borrower and its Restricted Subsidiaries may make Restricted Payments to
Holdings:

(i) the proceeds of which will be used to pay (or to make Restricted Payments to
allow any direct or indirect parent of Holdings to pay) the tax liability to
each relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns for the relevant jurisdiction of Holdings (or such parent)
attributable to Holdings, the Borrower or its Subsidiaries determined as if the
Borrower and its Subsidiaries filed separately;

(ii) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to pay)
its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $4,785,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of Holdings (or
any parent thereof) attributable to the ownership or operations of the Borrower
and its Subsidiaries;

(iii) the proceeds of which shall be used by Holdings to pay franchise taxes and
other fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;

(iv) the proceeds of which shall be used by Holdings to make Restricted Payments
permitted by Section 7.06(g);

 

118



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or its
Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition, in
each case, in accordance with the requirements of Section 6.11; and

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay)
customary fees and expenses (other than to Affiliates) related to any
unsuccessful equity or debt offering permitted by this Agreement; and

(i) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional Restricted Payments to Holdings the proceeds of which may be
utilized by Holdings to make additional Restricted Payments, in an aggregate
amount, together with the aggregate amount of (A) prepayments, redemptions,
purchases, defeasance and other payments in respect of Subordinated Financings
made pursuant to Section 7.15(a)(ii)(6) and (B) loans and advances to Holdings
made pursuant to Section 7.02(m) in lieu of Restricted Payments permitted by
this clause (i), not to exceed the aggregate amount of Net Cash Proceeds of
Permitted Equity Issuances (other than Permitted Equity Issuances made pursuant
to Section 8.05 of the First Lien Credit Agreement and Section 8.05 hereof) that
are Not Otherwise Applied.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Holdings whether or not in the ordinary course of
business, other than (a) transactions among Loan Parties or with any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) on terms substantially as favorable to Holdings, the
Borrower or such Restricted Subsidiary as would be obtainable by Holdings, the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) the payment of fees and
expenses related to the Investment Transaction or the Transactions,
(d) [Reserved], (e) the payment of management and monitoring fees to the Sponsor
in an aggregate amount in any fiscal year not to exceed the amount permitted to
be paid pursuant to the Sponsor Management Agreement as in effect on the First
Lien Original Closing Date and any Sponsor Termination Fees not to exceed the
amount set forth in the Sponsor Management Agreement as in effect on the

 

119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

First Lien Original Closing Date and related indemnities and reasonable
expenses, (f) equity issuances, repurchases, retirements or other acquisitions
or retirements of Equity Interests by Holdings permitted under Section 7.06,
(g) loans and other transactions by Holdings, the Borrower and the Restricted
Subsidiaries to the extent permitted under this Article VII, (h) employment and
severance arrangements between Holdings, the Borrower and the Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business, (i) payments by Holdings (and any direct or indirect parent
thereof), the Borrower and the Restricted Subsidiaries pursuant to the tax
sharing agreements among Holdings (and any such parent thereof), the Borrower
and the Restricted Subsidiaries on customary terms to the extent attributable to
the ownership or operation of the Borrower and the Restricted Subsidiaries,
(j) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of
Holdings, the Borrower and the Restricted Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of Holdings,
the Borrower and the Restricted Subsidiaries, (k) transactions pursuant to
permitted agreements in existence on the First Lien Original Closing Date and
set forth on Schedule 7.08 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect, (l) dividends,
redemptions and repurchases permitted under Section 7.06, (m) customary payments
by Holdings, the Borrower and any Restricted Subsidiaries to the Sponsor made
for any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities (including in connection with
acquisitions or divestitures), which payments are approved by the majority of
the members of the board of directors or a majority of the disinterested members
of the board of directors of Holdings in good faith and (n) the consummation of
the Investment Transaction.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Guarantor
to make Restricted Payments to the Borrower or any Guarantor or (b) the Borrower
or any other Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Obligations or under the Loan Documents; provided that the foregoing clauses (a)
and (b) shall not apply to Contractual Obligations which (i) (x) exist on the
Closing Date and (to the extent not otherwise permitted by this Section 7.09)
are listed on Schedule 7.09 and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such Contractual Obligation, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary, so long as such Contractual Obligations were
not entered into solely in contemplation of such Person becoming a Restricted
Subsidiary; provided that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.14, (iii) represent Indebtedness of a Restricted
Subsidiary which is not a Loan Party which is permitted by Section 7.03,
(iv) arise in connection with any Disposition permitted by Section 7.05, (v) are
customary provisions in joint venture agreements and other similar agreements

 

120



--------------------------------------------------------------------------------

TABLE OF CONTENTS

applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture entered into in the ordinary course of business, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Subordinated
Financing), (vii) are customary restrictions on leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto, (viii) comprise restrictions imposed by
any agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(e) or 7.03(g) to the extent that such restrictions apply only to
the property or assets securing such Indebtedness or, in the case of
Indebtedness incurred pursuant to Section 7.03(g) only, to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, (xii) are restrictions set forth in the First Lien Credit Agreement,
any other First Lien Debt Document or any First Lien Credit Agreement Permitted
Refinancing Indebtedness Documentation; provided that (A) such restrictions do
not conflict with the collateral and guarantee requirements set forth in the
Loan Documents and (B) any First Lien Credit Agreement, any other First Lien
Debt Document or any First Lien Credit Agreement Permitted Refinancing
Indebtedness Documentation that becomes effective after the Closing Date may not
include any sublimitation on Liens on the Specified Collateral securing the
Obligations, (xiii) are restrictions set forth in any Permitted Refinancing
Indebtedness Documentation or any definitive documentation in respect of any
Pari Passu Lien Indebtedness; provided that such restrictions do not conflict
with the collateral and guarantee requirements set forth in the Loan Documents,
or (ix) are restrictions set forth in the Second Lien Credit Agreement, any
other Second Lien Debt Document or any definitive documentation in respect of
any Junior Lien Indebtedness or any Second Lien Indebtedness; provided that
(x) with respect to clause (a) above, such restrictions are no more onerous than
those set forth herein and in the other Loan Documents and (y) with respect to
clause (b) above, such restrictions do not conflict with the collateral and
guarantee requirements set forth in the Loan Documents.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, in a manner inconsistent with the uses set forth in the preliminary
statements to this Agreement or in Section 2.14.

SECTION 7.11. Maximum Total Leverage Ratio. Permit the Total Leverage Ratio for
any Test Period ending on any date set forth below to be greater than the ratio
set forth below opposite such date:

 

121



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

2012

    8.75:1   8.75:1   8.75:1

2013

  8.75:1   8.75:1   8.50:1   8.50:1

2014

  8.25:1   8.25:1   8.25:1   8.25:1

2015

  8.00:1   8.00:1   8.00:1  

SECTION 7.12. Maximum Senior Secured Leverage Ratio. Permit the Senior Secured
Leverage Ratio for any Test Period ending on any date set forth below to be
greater than the ratio set forth below opposite such date:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

2012

    4.95:1   4.95:1   4.95:1

2013

  4.75:1   4.75:1   4.75:1   4.75:1

2014

  4.50:1   4.50:1   4.50:1   4.50:1

2015

  4.25:1   4.25:1   4.25:1  

SECTION 7.13. Accounting Changes. Make any change in fiscal year; provided,
however, that Holdings may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.14. Prepayments, Etc. of Indebtedness. (a) (i) Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner or make any payment of interest in respect of, the Senior
Subordinated Notes, any subordinated Indebtedness incurred under Section 7.03(h)
or any other Indebtedness that is required to be subordinated to the Obligations
pursuant to the terms of the Loan Documents (other than, for the avoidance of
doubt, any Second Lien Indebtedness) (collectively, “Subordinated Financing”) or
(ii) make any payment in violation of any subordination terms of any
Subordinated Financing Documentation, except in the case of clauses (i) and
(ii), (1) the refinancing of Indebtedness under any Subordinated Financing with
the Net Cash Proceeds of any Indebtedness (to the extent such Indebtedness
constitutes a Permitted Refinancing in respect thereof and is permitted pursuant
to Section 7.03), (2) the conversion of any Subordinated Financing to Equity
Interests (other than Disqualified Equity Interests) of Holdings or any of its
direct

 

122



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or indirect parents, (3) the prepayment of Indebtedness of the Borrower or any
Restricted Subsidiary to the Borrower or any Restricted Subsidiary to the extent
not prohibited by the Collateral Documents, (4) the payment of regularly
scheduled interest in respect of Subordinated Financings and (5) prepayments,
redemptions, purchases, defeasances and other payments in respect of
Subordinated Financings prior to their scheduled maturity in an aggregate
amount, together with the aggregate amount of (1) Restricted Payments made
pursuant to Section 7.06(i) and (2) loans and advances to Holdings made pursuant
to Section 7.02(m), not to exceed the amount of Net Cash Proceeds of Permitted
Equity Issuances (other than Permitted Equity Issuances made pursuant to
Section 8.05 of the First Lien Credit Agreement (or any comparable provision) or
Section 8.05 hereof) that are Not Otherwise Applied.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Subordinated Financing Documentation
without the consent of the Administrative Agent.

SECTION 7.15. Equity Interests of the Borrower and Restricted Subsidiaries.
Permit any Domestic Subsidiary that is a Restricted Subsidiary to become a
non-wholly owned Subsidiary, except if such Restricted Subsidiary continues to
be a Guarantor or in connection with a sale of all of the Equity Interests in
such Restricted Subsidiary.

SECTION 7.16. Holding Company; Foreign Subsidiaries. In the case of Holdings,
Intermediate Parent and TDS Intermediate Parent, conduct, transact or otherwise
engage in any business or operations other than those incidental to (a) its
ownership of the Equity Interests of the Borrower and the Foreign Holdco or
other Foreign Subsidiaries, (b) the maintenance of its legal existence, (c) the
performance of the Loan Documents, (d) the performance of the First Lien Debt
Documents and the Second Lien Debt Documents to which it is a party, (e) any
public offering of its common stock or any other issuance of its Equity
Interests not prohibited by this Article VII or (f) any transaction that
Holdings, Intermediate Parent or TDS Intermediate Parent is permitted to enter
into or consummate under this Article VII.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Any of the following events referred to in any
of clauses (a) through (n) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

 

123



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Specific Covenants. Holdings or the Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a) or 6.05(a)
(solely with respect to Holdings and the Borrower) or Article VII; provided that
any Event of Default under Section 7.11 or 7.12 is subject to cure as
contemplated by Section 8.05; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (i) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise), in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount or
(ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of First Lien Secured Hedge Agreements, termination
events or equivalent events pursuant to the terms of such First Lien Secured
Hedge Agreements), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(ii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed

 

124



--------------------------------------------------------------------------------

TABLE OF CONTENTS

for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Inability To Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect,
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect or (iii) a termination, withdrawal or noncompliance with
applicable Law or plan terms or termination, withdrawal or other event similar
to an ERISA Event occurs with respect to a Foreign Plan that could reasonably be
expected to result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations), or purports in writing to revoke or
rescind any Loan Document; or

 

125



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to the terms of this Agreement shall for any reason (other than
pursuant to the terms hereof or thereof, including as a result of a transaction
permitted under Section 7.04 or 7.05) cease to create a valid and perfected lien
on, and security interest in, with the priority required by the Collateral
Documents (or other security purported to be created on the applicable
Collateral), any material portion of the Collateral purported to be covered
thereby, subject to Liens permitted under Section 7.01, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied or failed to acknowledge coverage, (ii) any of the Equity Interests of
the Borrower ceasing to be pledged pursuant to the Security Agreement free of
Liens other than Liens created by the Collateral Documents or Liens created by
the collateral documents governing any Indebtedness permitted to be incurred
pursuant to Section 7.03 and secured by Senior Liens, Pari Passu Liens, Junior
Liens or Second Liens permitted to be incurred pursuant to Section 7.01, or any
nonconsensual Liens arising solely by operation of Law or (iii) any Second Lien
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or any Pari
Passu Lien Intercreditor Agreement is not or ceases to be binding on or
enforceable against any party thereto (or against any person on whose behalf any
such party makes any covenant or agreements therein), or shall otherwise not be
effective to create the rights and obligations purported to be created
thereunder; or

(m) Subordinated Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Subordinated Financing
Documentation or (ii) the subordination provisions set forth in any Subordinated
Financing Documentation shall, in whole or in part, cease to be effective or
cease to be legally valid, binding and enforceable against the holders of any
Subordinated Financing, if applicable; or

(n) Senior Notes. There occurs any Senior Note Event.

SECTION 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may, and at the request of the Required
Lenders shall, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

 

126



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) declare the unpaid principal amount of all outstanding Loans, including the
prepayment premium provided for in Section 2.05(e), if any, interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans, premium, if
any, and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.

SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that did not, as of
the last day of the most recent completed fiscal quarter of Holdings, have
consolidated assets with a value in excess of 5% of the consolidated total
assets of Holdings, Borrower and the Restricted Subsidiaries and did not, as of
the four quarter period ending on the last day of such fiscal quarter, have
consolidated revenues exceeding 5% of the total consolidated revenues of
Holdings, the Borrower and the Restricted Subsidiaries (it being agreed that all
Restricted Subsidiaries affected by any event or circumstance referred to in any
such clause shall be considered together, as a single consolidated Restricted
Subsidiary, for purposes of determining whether the condition specified above is
satisfied).

SECTION 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02) and subject to the
provisions of the First Lien Intercreditor Agreement, any other Senior Lien
Intercreditor Agreement and any Pari Passu Lien Intercreditor Agreement, any
amounts received by the Administrative Agent or the Collateral Agent on account
of the Obligations shall be applied by the Administrative Agent in the following
order; provided that, subject to applicable law, the Collateral Agent shall have
absolute discretion as to the time of application of any proceeds of any sale or
collection of Collateral in accordance with the Loan Documents:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such and any of its
Agent-Related Persons in connection with its capacity as such;

 

127



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest and premium, if any, on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, (i) in accordance with the Intercreditor Agreements or (ii) to the
extent not required to be applied as set forth in clause (i) pursuant to any
Intercreditor Agreement, to the Borrower or as otherwise required by Law.

SECTION 8.05. Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01, in the
event of any Event of Default resulting from a violation of the covenants set
forth in Section 7.11 or 7.12 and until the expiration of the tenth (10th) day
after the date on which financial statements are required to be delivered with
respect to the applicable fiscal quarter hereunder, Holdings or an Intermediate
Holding Company (or, following a Qualifying IPO, the Borrower) may engage in a
Permitted Equity Issuance to any of the Equity Investors and apply the amount of
the Net Cash Proceeds thereof to increase Consolidated EBITDA with respect to
such applicable quarter; provided that such Net Cash Proceeds (i) are actually
received by the Borrower through capital contribution of such Net Cash Proceeds
by Holdings or an Intermediate Holding Company to the Borrower no later than ten
(10) days after the date on which financial statements are required to be
delivered with respect to such fiscal quarter hereunder, (ii) are Not Otherwise
Applied and (iii) do not exceed the aggregate amount necessary to cure such
Event of Default from a violation of the covenants set forth in Section 7.11 or
7.12 for any applicable period. The parties hereby acknowledge that this
Section 8.05(a) may not be relied on for purposes of calculating any financial
ratios other than as applicable to Sections 7.11 or 7.12 and shall not result in
any adjustment to any amounts other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence.

 

128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) In each period of four fiscal quarters, there shall be at least two
(2) consecutive fiscal quarters in which no cure set forth in Section 8.05(a) is
made.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent and the
Collateral Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers and discretion as are
reasonably incidental thereto. In addition, to the extent required under the
Laws of any jurisdiction other than the United States of America, each of the
Lenders hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the Laws of such
jurisdiction on such Lender’s behalf. Notwithstanding any provision to the
contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent and the Collateral Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have, or be deemed to have, any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent, as applicable. Without limiting
the generality of the foregoing sentence, the use of the term “agent” herein and
in the other Loan Documents with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(b) The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of (and to hold any
security interest created by the Collateral Documents for and on behalf of or on
trust for) such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as Collateral
Agent (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Collateral Agent pursuant to Section 9.02 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Collateral Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the Collateral Agent) as if set forth in full herein
with respect thereto.

 

129



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.02. Delegation of Duties. The Administrative Agent or the Collateral
Agent may execute any of its duties under this Agreement or any other Loan
Document (including, in the case of the Collateral Agent, for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent and the Collateral
Agent shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects in the absence of gross negligence
or wilful misconduct (as determined in the final judgment of a court of
competent jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or wilful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent or the Collateral Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

SECTION 9.04. Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such other number of Lenders as may be

 

130



--------------------------------------------------------------------------------

TABLE OF CONTENTS

expressly required (or as may be believed by such Agent to be required)
hereunder in any instance) and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01 or any corresponding Section of any amendment agreement with
respect to this Agreement, each Lender that has signed this Agreement or any
such amendment agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document (including the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement to be
entered into on the Closing Date) or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.

SECTION 9.05. Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent or the
Collateral Agent for the account of the Lenders, unless the Administrative Agent
or the Collateral Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”. The Administrative Agent and the
Collateral Agent will notify the Lenders of its receipt of any such notice. The
Administrative Agent shall take such action with respect to any Event of Default
as may be directed by the Required Lenders in accordance with Article VIII;
provided that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own
evaluation of this Agreement and the other Loan Documents and decision to enter
into this Agreement and to extend credit to the Borrower and the other Loan
Parties hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such appraisals and

 

131



--------------------------------------------------------------------------------

TABLE OF CONTENTS

investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
wilful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required (or as may be believed by such Agent-Related Person to be required)
by the Loan Documents) shall be deemed to constitute gross negligence or wilful
misconduct for purposes of this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent and the Collateral Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent or the
Collateral Agent, as applicable, in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent or the Collateral Agent, as applicable, is not
reimbursed for such expenses by or on behalf of the Borrower; provided that such
reimbursement by the Lenders shall not affect the Loan Parties’ continuing
reimbursement obligations with respect thereto. The undertaking in this
Section 9.07 shall survive the payment of all Obligations and the resignation of
the Administrative Agent or the Collateral Agent, as applicable.

SECTION 9.08. Agents in their Individual Capacities. Credit Suisse AG and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Credit Suisse AG was
not the Administrative Agent or Collateral Agent hereunder and without notice to
or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Credit Suisse AG or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including

 

132



--------------------------------------------------------------------------------

TABLE OF CONTENTS

information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that neither the Administrative
Agent nor the Collateral Agent shall be under any obligation to provide such
information to them. With respect to its Loans, if any, Credit Suisse AG shall
have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent or the Collateral Agent, as applicable, and
the terms “Lender” and “Lenders” include Credit Suisse AG in its individual
capacity.

SECTION 9.09. Successor Agents. The Administrative Agent or the Collateral Agent
may resign as the Administrative Agent or the Collateral Agent, as applicable,
upon thirty (30) days’ notice to the Lenders and the Borrower. If the
Administrative Agent or the Collateral Agent resigns under this Agreement, the
Required Lenders shall appoint a successor agent for the Lenders, which
successor agent shall be consented to by the Borrower at all times other than
during the existence of an Event of Default under Section 8.01(f) or (g) (which
consent of the Borrower shall not be unreasonably withheld or delayed). If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent or the Collateral Agent, the Administrative Agent or
the Collateral Agent, as applicable, may appoint, after consulting with the
Lenders and the Borrower, a successor agent from among the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, the Person acting as
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent or the Collateral Agent, as applicable, and the
term “Administrative Agent” or “Collateral Agent”, as applicable, shall mean
such successor administrative agent or collateral agent, as the case may be, and
the retiring Administrative Agent’s or Collateral Agent’s appointment, powers
and duties as the Administrative Agent or Collateral Agent shall be terminated.
After the retiring Administrative Agent’s or Collateral Agent’s resignation
hereunder as the Administrative Agent or the Collateral Agent, as applicable,
the provisions of this Article IX and Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent or Collateral Agent (or, in the case of the Collateral
Agent, while it held the security interest as contemplated below). If no
successor agent has accepted appointment as the Administrative Agent or
Collateral Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s or Collateral Agent’s notice of resignation, the retiring
Administrative Agent’s or Collateral Agent’s resignation shall nevertheless
thereupon become effective, and the retiring Administrative Agent’s or
Collateral Agent’s appointment, powers and duties as the Administrative Agent or
Collateral Agent shall be terminated, and the Lenders shall perform all of the
duties of the Administrative Agent or the Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above; provided that, solely for purposes of maintaining any security interest
granted to the Collateral Agent under any Collateral Document for the benefit of
the Secured Parties, the retiring Collateral Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the Collateral
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Collateral Agent is appointed and accepts such appointment in
accordance with this

 

133



--------------------------------------------------------------------------------

TABLE OF CONTENTS

paragraph (it being understood and agreed that the retiring Collateral Agent
shall have no duty or obligation to take any further action under any Collateral
Document, including any action required to (a) continue the perfection of the
Liens granted or purported to be granted by the Collateral Documents or
(b) otherwise ensure that the Collateral and Guarantee Requirement is
satisfied).

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Administrative Agent,
the Collateral Agent and the other Secured Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Administrative Agent, the Collateral Agent and their respective agents and
counsel and all other amounts due the Lenders, the Administrative Agent and the
Collateral Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each other Secured Party to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

134



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree
that:

(a) any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent under any Loan Document shall be automatically released
(i) upon the payment in full of all Obligations (other than contingent
indemnification obligations not yet accrued and payable), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, the Borrower or any of the
Restricted Subsidiaries; provided that no Lien granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document on any
property shall be released unless all Senior Liens, Pari Passu Liens, Junior
Liens and Second Liens on such property are released substantially
simultaneously in the same manner, (iii) if such Lien was required solely as a
result of the application of clause (i) or (j) of the definition of Collateral
and Guarantee Requirement and such Lien is no longer required to be provided
pursuant to clause (k) of the definition of Collateral and Guarantee
Requirement, (iv) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders or (v) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);
provided that no Lien granted to or held by the Administrative Agent or the
Collateral Agent under any Loan Document on any property shall be released or
subordinated unless all Senior Liens, Pari Passu Liens, Junior Liens and Second
Liens on such property are released or subordinated substantially simultaneously
in the same manner; and

(c) any Guarantor shall be automatically released from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
sale of all of the Equity Interests in such Restricted Subsidiary in a
transaction permitted hereunder or if such Guarantor was required to provide a
Guaranty solely as a result of the application of clause (i) or (j) of the
definition of Collateral and Guarantee Requirement and is no longer required to
provide a Guaranty pursuant to clause (k) of the definition of Collateral and
Guarantee Requirement; provided that no such release shall occur if such
Guarantor continues to be a guarantor in respect of Indebtedness under a First
Lien Debt Document or a Second Lien Debt Document, any Senior Lien Indebtedness,
any Pari Passu Lien Indebtedness, any Junior Lien Indebtedness, any Second Lien
Indebtedness, any 2016 Senior Notes (or any Permitted Refinancing thereof), any
High Yield Notes (or any Permitted Refinancing thereof), any Subordinated
Financing or any Permitted Refinancing Indebtedness.

 

135



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will (and each Lender irrevocably authorizes the Administrative Agent or the
Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

In addition, each Lender acknowledges that obligations of the Borrower and the
Guarantors under the Senior Lien Indebtedness, the Pari Passu Lien Indebtedness,
the Junior Lien Indebtedness and the Second Lien Indebtedness may be secured by
Liens on assets of the Borrower and the Guarantors that constitute Collateral,
in each case to the extent permitted hereby. Each Lender hereby irrevocably
authorizes the Administrative Agent and/or the Collateral Agent to execute and
deliver (a) on the Closing Date, the First Lien Intercreditor Agreement and a
Second Lien Intercreditor Agreement and (b) from time to time after the Closing
Date, any other Senior Lien Intercreditor Agreement, any other Second Lien
Intercreditor Agreement, any Pari Passu Lien Intercreditor Agreement or any
Junior Lien Intercreditor Agreement and any documents relating to any of the
foregoing (including any amendments to the Collateral Documents) as the Borrower
may request and the Administrative Agent and the Collateral Agent shall
determine to be appropriate to cause such Indebtedness, and certain obligations
related thereto, to be secured as contemplated hereunder, in each case subject
to the requirements set forth herein with respect to such Indebtedness and
without any further consent, authorization or other action by any Lender. In the
case of any Collateral the perfection of which, or the enforcement of rights in
respect of which, is governed by the Laws of a jurisdiction other than the
United States of America, each Lender hereby irrevocably authorizes the
Administrative Agent and/or the Collateral Agent (i) to execute and deliver any
other intercreditor agreement that the Administrative Agent and/or the
Collateral Agent shall have determined will, to the extent practicable, provide
to the Lenders substantially the same benefits, and impose upon the Lenders
substantially the same burdens, in respect of their rights in respect of such
Collateral or any Lien thereon as is contemplated by the applicable
Intercreditor Agreement (and any such other intercreditor agreement shall, for
all purposes hereof (including Section 10.01), be deemed to be an Intercreditor
Agreement of the applicable type) and (ii) to the extent the Administrative
Agent and/or the Collateral Agent shall have determined that the granting or
perfection of multiple Liens on any Collateral is not permitted or reasonably
practicable to achieve under the Laws of such jurisdiction, to enter into such
alternative collateral documents, including collateral documents providing for a
single Lien securing the Obligations and any other Indebtedness or obligations,
as the Administrative Agent and/or the Collateral Agent shall have determined to
be advisable for purposes of providing, to the extent practicable, the Lenders
substantially the same benefits, and imposing upon the Lenders

 

136



--------------------------------------------------------------------------------

TABLE OF CONTENTS

substantially the same burdens, in respect of their rights in respect of any
Collateral or any Lien thereon as is contemplated by the applicable
Intercreditor Agreement. Each Lender irrevocably agrees that (A) upon the
execution and delivery of any Senior Lien Intercreditor Agreement, any Second
Lien Intercreditor Agreement, any Pari Passu Lien Intercreditor Agreement or any
Junior Lien Intercreditor Agreement (including any such Intercreditor Agreement
in the form referred to in clause (i) above) and any documents relating to any
of the foregoing (including any amendments to the Collateral Documents), each
Lender will be bound by the provisions thereof as if it were a signatory thereto
and will take no actions contrary to the provisions thereof and (B) none of the
Lenders or any other Secured Party shall have any right of action whatsoever
against the Administrative Agent or the Collateral Agent as a result of any
action taken by such Agent as contemplated by this paragraph or in accordance
with the terms of any Senior Lien Intercreditor Agreement, any Second Lien
Intercreditor Agreement, any Pari Passu Lien Intercreditor Agreement or any
Junior Lien Intercreditor Agreement or any documents relating to any of the
foregoing. Each Lender acknowledges that, to the extent set forth in the
definitions of such terms, the terms and conditions of any Senior Lien
Intercreditor Agreement, any Second Lien Intercreditor Agreement, any Pari Passu
Lien Intercreditor Agreement or any Junior Lien Intercreditor Agreement (and, as
set forth above, the terms and conditions of any such Intercreditor Agreement in
the form referred to in clause (i) above and any alternative collateral
documents) shall be determined by the Administrative Agent, and hereby
irrevocably authorizes the Administrative Agent to make such determination and
agrees that neither the Administrative Agent nor any of its Agent-Related
Persons shall have any liability in connection with (and none of the Lenders or
any other Secured Party shall have any right of action whatsoever against the
Administrative Agent or the Collateral Agent as a result of) any such
determination. Each Lender further irrevocably authorizes the Administrative
Agent and the Collateral Agent to enter into such amendments, supplements or
other modifications to any Intercreditor Agreement in connection with any
extension, renewal, refinancing or replacement of any Loans or any other
Indebtedness as the Administrative Agent or the Collateral Agent, as applicable,
may determine to be required to give effect thereto, in each case on behalf of
such Lender and without any further consent, authorization or other action by
such Lender.

SECTION 9.12. Other Agents and Arrangers . None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent”, “joint bookrunner” or “arranger” shall have any obligation,
liability, responsibility or duty under this Agreement other than (if such
Person is a Lender) those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

SECTION 9.13. Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction.

 

137



--------------------------------------------------------------------------------

TABLE OF CONTENTS

It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent and (ii) the provisions of Section 8.02, this Article IX
and of Sections 10.04 and 10.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

(c) Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

(d) Each Lender acknowledges that Eligible Assignees hereunder may include
Holdings, Affiliates of Holdings and 10% Shareholders and that Holdings,
Affiliates of Holdings and 10% Shareholders may purchase (including pursuant to
privately negotiated transactions with one or more Lenders that are not made
available for participation to all Lenders or all Lenders of a particular Class)
Loans hereunder from

 

138



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lenders from time to time, subject to the restrictions set forth herein,
including Section 10.07. Each Lender agrees that the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire as to whether
Holdings, any Affiliate of Holdings or any 10% Shareholder intends to acquire or
has acquired any Loan or as to whether any Lender is at any time an Affiliate of
Holdings or a 10% Shareholder and that, unless the Administrative Agent shall
have received, pursuant to the covenants of such Lender set forth herein or in
the Assignment and Assumption pursuant to which such Lender shall have acquired
any Loan hereunder, prior written notice from any Lender that such Lender is an
Affiliate of Holdings or a 10% Shareholder, as the case may be, the
Administrative Agent may deal with such Lender (including for purposes of
determining the consent, approval, vote or other similar action of the Lenders
or the Lenders of any Class), and shall not incur any liability for so doing, as
if such Lender were not Holdings, an Affiliate of Holdings or a 10% Shareholder.

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement
(including Sections 2.14 and 2.15 and the succeeding provisions of this
Section 10.01) or in any Intercreditor Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.01 shall not constitute an extension or increase of any
Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 or of any prepayment premium
under Section 2.05(e), in each case, without the written consent of each Lender
directly affected thereby (it being understood that the waiver of (or amendment
to the terms of) any mandatory prepayment of the Loans shall not constitute a
postponement of any date scheduled for the payment of principal, interest or
premium);

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (i) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document
(including any prepayment premium under Section 2.05(e)) without the written
consent of each Lender directly affected thereby (it being understood that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate);

 

139



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” (or any other provision of any Loan Document
specifying the number or percentage of Lenders) or Section 2.13 or 8.04 without
the written consent of each Lender affected thereby;

(e) other than in a transaction permitted under Section 7.05 or 9.11 or as
provided in any Senior Lien Intercreditor Agreement, release all or
substantially all of the Collateral from the Liens of the Collateral Documents
in any transaction or series of related transactions, without the written
consent of each Lender (except as expressly provided in the applicable
Collateral Documents (including any such release by the Administrative Agent or
the Collateral Agent in connection with any sale or other disposition of the
Collateral upon the exercise of remedies under the Collateral Documents), it
being understood that an amendment or other modification of the type of
obligations secured by the Collateral Documents shall not be deemed to be a
release of the Collateral from the Liens of the Collateral Documents);

(f) other than in a transaction permitted under Section 7.04, 7.05 or 9.11,
release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender (except as expressly provided in the
applicable Collateral Documents (including any such release by the
Administrative Agent or the Collateral Agent in connection with any sale or
other disposition of any Subsidiary upon the exercise of remedies under the
Collateral Documents), it being understood that an amendment or other
modification of the type of obligations guaranteed under the Collateral
Documents shall not be deemed to be a release of any Guarantee); or

(g) change the currency in which any Loan is denominated of any Loan without the
written consent of the Lender holding such Loans;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent or the Collateral Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent or the Collateral
Agent, as applicable, under this Agreement or any other Loan Document and
(ii) in the event any additional Class of Loans is established hereunder
(including pursuant to Section 2.14 or 2.15) the consent of Lenders holding more
than 50% of any Class of Loans shall be required with respect to any amendment,
waiver or consent that by its terms adversely affects the rights of such Class
in a manner different than such amendment affects any other Class of Loans
(provided, that the portion of Total Outstandings held or deemed held by
Holdings, any Affiliate of Holdings or any 10% Shareholder shall be excluded for
purposes of making a determination of such Lenders holding more than 50% of such
Class).

 

140



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding the foregoing, any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by the Borrower
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, (a) such amendment does not adversely
affect the rights of any Lender or (b) the Lenders shall have received at least
ten (10) Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within ten (10) Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders or “Pro Rata Share” (or any other
provision of any Loan Document specifying the number or percentage of Lenders)
or Section 2.13 or 8.04.

Notwithstanding the foregoing, no consent of the Borrower or any Loan Party
shall be required for amendments or waivers to any Intercreditor Agreement
except to the extent expressly set forth in such Intercreditor Agreement.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Holdings or any of its Subsidiaries in connection with this Agreement may be in
a form reasonably determined by the Administrative Agent (including in
connection with any alternative collateral arrangements referred to in
Section 9.11) and may be, together with this Agreement, amended and waived with
the consent of the Administrative Agent at the request of the Borrower without
the need to obtain the consent of any other Lender if such amendment or waiver
is delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to cure ambiguities or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.

Notwithstanding anything herein to the contrary or in any other Loan Document,
(a) the Administrative Agent or the Collateral Agent may, without the consent of
any Secured Party, consent to a departure by any Loan Party from any covenant of
such Loan Party set forth in this Agreement or in any other Loan Document to the
extent such departure is consistent with the authority of the Administrative
Agent or the Collateral Agent set forth in the definition of the term
“Collateral and Guarantee Requirement” and (ii) the Administrative Agent or the
Collateral Agent and the Borrower may, without the consent of any Lender or any
other Person, amend this Agreement and the Loan Documents to add provisions with
respect to “parallel debt” and other non-U.S. guarantee and collateral matters,
including any authorizations, collateral trust arrangements or other granting of
powers by the Lenders and the other Secured Parties in

 

141



--------------------------------------------------------------------------------

TABLE OF CONTENTS

favor of the Administrative Agent or the Collateral Agent, in each case if such
amendment is necessary or desirable to create or perfect, or preserve the
validity, legality, enforceability and perfection of, the Guarantees and Liens
contemplated to be created pursuant to this Agreement or the other Loan
Documents (with the Borrower hereby agreeing to provide its agreement to any
such amendment to this Agreement or any other Loan Document reasonably requested
by the Administrative Agent).

SECTION 10.02. Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Loan Document shall be in writing
(including by facsimile transmission). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or electronic
mail address as follows:

(i) if to the Borrower, the Administrative Agent or the Collateral Agent, to the
address, facsimile number or electronic mail address specified for such Person
on Schedule 10.02 or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other parties;
and

(ii) if to any Lender, to the address, facsimile number or electronic mail
address specified in its Administrative Questionnaire or to such other address,
facsimile number or electronic mail address as shall be designated by such party
in a notice to the Borrower and the Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent pursuant to Article II shall not be
effective until actually received by the Administrative Agent. In no event shall
a voice mail message be effective as a notice, communication or confirmation
hereunder.

Each of Holdings and the Borrower hereby agree, unless directed otherwise by the
Administrative Agent or unless the electronic mail addresses referred to below
has not been provided by the Administrative Agent to Holdings and the Borrower,
that it will, or will cause its respective Subsidiaries to, provide to the
Administrative Agent and the Collateral Agent all information, documents and
other materials that it is obligated to furnish to the Administrative Agent and
the Collateral Agent pursuant to the Loan Documents or to the Lenders under
Article VI, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (a) is or relates to a notice pursuant to Section 2.02,
(b) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (c) provides notice of any
Default or

 

142



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Event of Default under this Agreement or any other Loan Document or (d) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Loans hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium that is properly
identified in a format acceptable to the Administrative Agent or the Collateral
Agent, as applicable, to an electronic mail address as directed by the
Administrative Agent or the Collateral Agent, as applicable. In addition,
Holdings and the Borrower agree, and agree to cause their respective
Subsidiaries, to continue to provide the Communications to the Administrative
Agent, the Collateral Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent or the Collateral Agent.

Holdings and the Borrower hereby acknowledge that (a) the Administrative Agent
and the Collateral Agent will make available to the Lenders materials and/or
information provided by or on behalf of Holdings or the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Holdings, the Borrower,
their respective Affiliates or their respective securities) (each, a “Public
Lender”). Holdings and the Borrower hereby agree that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” Holdings and the Borrower shall be deemed to have
authorized the Administrative Agent, the Collateral Agent and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to Holdings, the Borrower, their respective Affiliates
or their respective securities for purposes of United States Federal and state
securities Laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08);
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor”; and (iv) the
Administrative Agent and the Collateral Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor”.
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent and the
Collateral Agent promptly that any such document contains material non-public
information: (A) the Loan Documents and (B) notification of changes in the terms
of the Loan Documents. Each Lender acknowledges that all information, including
requests for waivers and amendments, furnished by Holdings, the Borrower, the
Administrative Agent or the Collateral Agent pursuant to or in connection with,
or in the course of administering, this Agreement will be syndicate-level
information, which may contain material non-public information with respect to
Holdings, the Borrower, their respective Affiliates or their respective
securities for purposes of United States Federal and state securities Laws. Each
Lender represents to Holdings, the Borrower, the Administrative Agent and the
Collateral Agent that it has developed compliance procedures regarding

 

143



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the use of material non-public information and that it will handle material
non-public information in accordance with such procedures and applicable Law,
including United States Federal and state securities Laws.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
Holdings, the Borrower, their respective Affiliates or their respective
securities for purposes of United States Federal or state securities Laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT OR ANY OF THE AGENT-RELATED PARTIES WARRANTS THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM
AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OF THE
AGENT-RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN
NO EVENT SHALL THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OF THE
AGENT-RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY
OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY
AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE TRANSMISSION BY THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT OR ANY AGENT-RELATED PARTY OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT
TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL AND
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its provided e-mail address shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of the
Loan Documents. Each Lender agrees that receipt of notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees to notify the
Administrative Agent in writing

 

144



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent, the
Collateral Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or wilful misconduct of such Agent-Related Person or such Lender, as
applicable. All telephonic notices to the Administrative Agent or the Collateral
Agent may be recorded by the Administrative Agent or the Collateral Agent, as
applicable, and each of the parties hereto hereby consents to such recording.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender, the
Administrative Agent or the Collateral Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses. The Borrower agrees (a) to pay or
reimburse the Administrative Agent, the Collateral Agent, any other Agent and
the Arrangers for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of local and foreign counsel, and (b) to pay or reimburse the
Administrative Agent, the

 

145



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Collateral Agent, any other Agent, the Arrangers and each Lender for all
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of counsel to the Administrative Agent). The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges and fees and taxes related thereto, and other (reasonable, in the case
of Section 10.04(a)) out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the repayment of all other
Obligations. All amounts due under this Section 10.04 shall be paid within ten
(10) Business Days of receipt by the Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail. If any Loan Party fails to pay
when due any costs, expenses or other amounts payable by it hereunder or under
any other Loan Document, such amount may, but is not required to, be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

SECTION 10.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
officers, directors, partners, members, trustees, employees, counsel, agents,
administrators, managers, representatives, advisors and attorneys-in-fact
(collectively, the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Loan or the use
or proposed use of the proceeds therefrom, (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by Holdings, the Borrower or any of their Subsidiaries, or any
Environmental Liability related in any way to Holdings, the Borrower or any of
their Subsidiaries or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) (all the foregoing, collectively, the “Indemnified Liabilities”), in
all cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from the gross negligence or wilful
misconduct of such Indemnitee or of any Affiliate, officer, director, partner,
member, trustee, employee, counsel, agent, administrator, manager,
representative, advisor or attorney-in-fact of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or

 

146



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any Loan Party have any liability (on any theory of liability) for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith; provided, however, that nothing contained in this sentence will limit
the indemnity obligations of the Loan Parties set forth in this Section 10.05 or
in any other Loan Document. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents is consummated. All amounts due under
this Section 10.05 shall be paid within ten (10) Business Days after demand
therefor; provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification rights with respect to
such payment pursuant to the express terms of this Section 10.05; provided
further that the Administrative Agent is authorized to deduct and retain
sufficient amounts from any payment received from the Borrower to reimburse the
Administrative Agent for any such costs and expenses and any amounts owing to
the Administrative Agent in accordance with Section 2.09 prior to the
distribution of any amounts to Lenders. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the repayment, satisfaction or discharge of all the Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

SECTION 10.07. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Holdings
nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 10.07(e) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of

 

147



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, the Arrangers,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural person)
(“Assignees”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, any Assignee; provided further that no such consent of the Borrower
shall be required during the primary syndication of the Loans to the Persons
identified to the Borrower by the Administrative Agent prior to the Closing
Date; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to
another Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans of any Class, the amount of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consents; provided that (1) no
such consent of the Borrower shall be required (x) during the primary
syndication of the Loans to the Persons identified to the Borrower by the
Administrative Agent prior to the Closing Date or (y) if an Event of Default
under Section 8.01(a), (f) or (g) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

 

148



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Assumption, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, any applicable tax form
and any other information reasonably requested by the Administrative Agent; and

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (D) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one “class” of Loans.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05).
Upon request, and the surrender by the assigning Lender of its Note, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph (c) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and principal amounts (and
related interest amounts) of the Loans owing to each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender

 

149



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and, as
to any entries pertaining to it, any Lender, at any reasonable time and from
time to time upon reasonable prior notice. Upon receipt by the Administrative
Agent of an Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), any applicable tax forms and the
processing and recordation fee referred to in this Section 10.07, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that the Administrative
Agent shall not be required to accept such Assignment and Assumption or so
record the information contained therein if the Administrative Agent reasonably
believes that such Assignment and Assumption lacks any written consent required
by this Section 10.07 or is otherwise not in proper form, it being acknowledged
that the Administrative Agent shall have no duty or obligation (and shall incur
no liability) with respect to obtaining (or confirming the receipt) of any such
written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph, and following such recording, unless otherwise determined by the
Administrative Agent (such determination to be made in the sole discretion of
the Administrative Agent, which determination may be conditioned on the consent
of the assigning Lender and the assignee), shall be effective notwithstanding
any defect in the Assignment and Assumption relating thereto. Each assigning
Lender and the assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the Administrative Agent that
all written consents required by this Section 10.07 with respect thereto (other
than the consent of the Administrative Agent) have been obtained and that such
Assignment and Assumption is otherwise duly completed and in proper form, and
each assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee.

(e) (i) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Loans; provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall

 

150



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be entitled to the benefits of Sections 3.01 (subject to the requirements of
Section 10.15), 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement or any other Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under this Agreement or any other Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Loan or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Each Lender that is an Affiliate of Holdings or a 10% Shareholder covenants
to promptly notify the Administrative Agent of its status as an Affiliate of
Holdings or a 10% Shareholder upon the earlier of (i) such Person becoming a
Lender hereunder and (ii) such Lender becoming an Affiliate of Holdings or a 10%
Shareholder.

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such

 

151



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07(g), counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
counterparty to a Swap Contract, Eligible Assignee of or Participant in, any of
its rights or obligations under this Agreement; (f) with the written consent of
the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08; (h) to any
Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating such
Person or its Affiliates; (i) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender); (j) to the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the credit facilities provided for herein or (k) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder. In addition,
the Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments and the Loans. For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party relating to any Loan Party or its business, other than any such
information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from a Loan
Party after the Closing Date, such information is (i) clearly identified at the
time of delivery as confidential or (ii) is delivered pursuant to Section 6.01,
6.02 or 6.03.

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party and its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates to or for the credit or the
account of the Loan Parties and their Subsidiaries against any and all
Obligations owing to such Lender and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Lender shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such

 

152



--------------------------------------------------------------------------------

TABLE OF CONTENTS

setoff and application made by such Lender or its Affiliates; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 10.09 are in addition
to other rights and remedies (including other rights of setoff) that such Lender
may have.

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by facsimile or other electronic image transmission (e.g., “PDF” or “TIF” via
electronic mail) of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
facsimile be confirmed by a manually signed original thereof; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
document or signature delivered by facsimile.

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter (but do not supersede any other provisions of
any engagement letter or fee letter with the Arrangers (or any separate letter
agreements with respect to fees payable to the Administrative Agent) that do not
by the terms of such documents terminate upon the effectiveness of this
Agreement, all of which provisions shall remain in full force and effect). In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document the provisions of this Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of the Agents or
the Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or

 

153



--------------------------------------------------------------------------------

TABLE OF CONTENTS

other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by or on behalf of any
Agent, any Arranger or any Lender and notwithstanding that any Agent, any
Arranger or any Lender may have had notice or knowledge of any Default at the
time any Loan was made, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied.

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15. Tax Forms. (a) (i) Each Lender and Agent that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code (each, a
“Foreign Lender”) shall, to the extent it may lawfully do so, deliver to the
Borrower and the Administrative Agent, on or prior to the date which is ten
(10) Business Days after the Closing Date (or, in the case of any Lender
becoming a Lender hereunder after the Closing Date, upon accepting an assignment
of an interest herein), two duly signed, properly completed copies of either IRS
Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, United States withholding
tax on all payments to be made to such Foreign Lender by the Borrower or any
other Loan Party pursuant to this Agreement or any other Loan Document) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to
such Foreign Lender by the Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document) or such other evidence reasonably
satisfactory to the Borrower and the Administrative Agent that such Foreign
Lender is entitled to an exemption from, or reduction of, United States federal
withholding tax, including any exemption pursuant to Section 871(h) or 881(c) of
the Code, and in the case of a Foreign Lender claiming such an exemption under
Section 881(c) of the Code, a certificate that establishes in writing to the
Borrower and the Administrative Agent that such Foreign Lender is not (i) a
“bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a 10-percent
stockholder within the meaning of Section 871(h)(3)(B) of the Code or (iii) a
controlled foreign corporation related to the Borrower with the meaning of
Section 864(d) of the Code. Thereafter and from time to time, each such Foreign
Lender shall, to the extent it may lawfully do so, (A) promptly submit to the
Borrower and the Administrative Agent such additional duly completed and signed
copies of one or more of such forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant United States
taxing authorities) as may then be available under then current United States
Laws and regulations to avoid, or such evidence as is reasonably satisfactory to
the Borrower and the Administrative Agent of any available exemption from, or
reduction of, United States federal withholding taxes in respect of all payments
to be made to such Foreign Lender by the Borrower or other Loan Party pursuant
to this Agreement, or any other Loan Document, in each case,

 

154



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(1) on or before the date that any such form, certificate or other evidence
expires or becomes obsolete, (2) after the occurrence of a change in the
Lender’s circumstances requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Borrower and the Administrative
Agent and (3) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and (B) promptly notify the Borrower and
the Administrative Agent of any change in the Lender’s circumstances which would
modify or render invalid any claimed exemption or reduction.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Borrower or the Administrative Agent (in
either case, in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Foreign Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to United States federal withholding tax, and
(B) two duly signed completed copies of IRS Form W-8IMY (or any successor
thereto), together with any information such Foreign Lender chooses to transmit
with such form, and any other certificate or statement of exemption required
under the Code, to establish that such Foreign Lender is not acting for its own
account with respect to a portion of any such sums payable to such Foreign
Lender.

(iii) The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a) or (B) any U.S. Lender if such U.S. Lender shall have failed to
satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this Section 10.15(a) or
Section 10.15(b), as applicable, on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) or Section 10.15(b) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate and (ii) nothing in this Section 10.15(a) shall relieve the
Borrower of its obligation to pay any amounts pursuant to Section 3.01 in the
event that the requirements of 10.15(a)(ii) have not been

 

155



--------------------------------------------------------------------------------

TABLE OF CONTENTS

satisfied if the Borrower is entitled, under applicable Law, to rely on any
applicable forms and statements required to be provided under this Section 10.15
by the Foreign Lender that does not act or has ceased to act for its own account
under any of the Loan Documents, including in the case of a typical
participation.

(iv) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.

(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower two duly signed, properly completed copies
of IRS Form W-9 on or prior to the Closing Date (or, in the case of any Lender
becoming a Lender hereunder after the Closing Date, upon accepting an assignment
of an interest herein), certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding tax, or any successor form. If
such U.S. Lender fails to deliver such forms, then the Administrative Agent may
withhold from any payment to such U.S. Lender an amount equivalent to the
applicable backup withholding tax imposed by the Code.

SECTION 10.16. GOVERNING LAW; SERVICE OF PROCESS. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER, HOLDINGS, INTERMEDIATE PARENT, TDS INTERMEDIATE
PARENT, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. THE BORROWER, HOLDINGS, INTERMEDIATE
PARENT, TDS INTERMEDIATE PARENT, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY CONSENTS

 

156



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF
ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.

(c) EACH OF HOLDINGS, INTERMEDIATE PARENT AND TDS INTERMEDIATE PARENT HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE BORROWER AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS THAT MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. SUCH
SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO HOLDINGS,
INTERMEDIATE PARENT AND TDS INTERMEDIATE PARENT IN CARE OF THE BORROWER AT THE
BORROWER’S ADDRESS USED FOR PURPOSES OF GIVING NOTICES UNDER SECTION 10.02, AND
EACH OF HOLDINGS, INTERMEDIATE PARENT AND TDS INTERMEDIATE PARENT HEREBY
IRREVOCABLY AUTHORIZES AND DIRECTS THE BORROWER TO ACCEPT SUCH SERVICE ON ITS
BEHALF.

(d) IN THE EVENT HOLDINGS, INTERMEDIATE PARENT OR TDS INTERMEDIATE PARENT OR ANY
OF ITS ASSETS HAS OR HEREAFTER ACQUIRES, IN ANY JURISDICTION IN WHICH JUDICIAL
PROCEEDINGS MAY AT ANY TIME BE COMMENCED WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, ANY IMMUNITY FROM JURISDICTION, LEGAL PROCEEDINGS,
ATTACHMENT (WHETHER BEFORE OR AFTER JUDGMENT), EXECUTION, JUDGMENT OR SETOFF,
HOLDINGS, INTERMEDIATE PARENT OR TDS INTERMEDIATE PARENT, AS APPLICABLE, HEREBY
IRREVOCABLY AGREES NOT TO CLAIM AND HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES SUCH IMMUNITY.

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

157



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 10.18. Binding Effect. This Agreement shall become effective as provided
herein on the Closing Date, and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender and their respective
permitted successors and assigns.

SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or under any other
Loan Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any rights on account of any banker’s lien
or similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent. The provisions of this
Section 10.20 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

SECTION 10.21. PATRIOT ACT. Each Lender hereby notifies the Borrower and each of
the Guarantors that pursuant to the requirements of the PATRIOT ACT, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and each of the
Guarantors and other information that will allow such Lender to identify the
Borrower and each of the Guarantors in accordance with the PATRIOT ACT.

SECTION 10.22. Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the lien and security interest granted to secure the Obligations and

 

158



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the exercise of any right or remedy by any Secured Party hereunder or under any
Loan Document are subject to the provisions of the Intercreditor Agreements. It
is hereby expressly provided that, without the prior written consent of the
Administrative Agent, the Collateral Agent and the Required Lenders, no Loan
Document may be amended or otherwise modified by virtue of the provisions of any
Intercreditor Agreement to secure additional extensions of credit or add
additional secured parties.

SECTION 10.23. No Fiduciary Relationship. Each of Holdings, Intermediate Parent,
TDS Intermediate Parent and the Borrower, on behalf of itself and its
Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, Holdings,
the Borrower, the other Subsidiaries and their Affiliates, on the one hand, and
the Administrative Agent, the Collateral Agent, the Arrangers, the Lenders and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Collateral Agent, the Arrangers, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. The Administrative Agent, the
Collateral Agent, the Arrangers, the Lenders and their Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of Holdings, the
Borrower and their Affiliates, and none of the Administrative Agent, the
Collateral Agent, the Arrangers, the Lenders or their Affiliates has any
obligation to disclose any of such interests to Holdings, the Borrower or any of
their Affiliates. To the fullest extent permitted by Law, each of Holdings,
Intermediate Parent, TDS Intermediate Parent and the Borrower, on behalf of
itself and its Subsidiaries, hereby waives and releases any claims that it or
any of its Affiliates may have against the Administrative Agent, the Collateral
Agent, the Arrangers, the Lenders and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

159



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRAVELPORT LLC,         By     /s/ Rochelle J. Boas  

Name: Rochelle J. Boas

Title:   Authorized Person

 

TRAVELPORT LIMITED,         By     /s/ Rochelle J. Boas  

Name: Rochelle J. Boas

Title:   Senior Vice President and

            Assistant Secretary

 

WALTONVILLE LIMITED,         By     /s/ Rochelle J. Boas  

Name: Rochelle J. Boas

Title:   Director

 

TDS INVESTOR (LUXEMBOURG) S.À R.L.,         By     /s/ John Sutherland  

Name: John Sutherland

Title:   Manager

 

160



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent and a Lender,         By     /s/ Judith E. Smith  

Name: Judith E. Smith

Title:   Managing Director

 

        By  

 

/s/ Tyler R. Smith

 

Name: Tyler R. Smith

Title:   Associate

 

161



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

[FORM OF]

COMMITTED LOAN NOTICE

Credit Suisse AG, as Administrative Agent

Eleven Madison Avenue

New York, New York 10010

ATTN: Agency Group

[DATE]1

Ladies and Gentlemen:

The undersigned, TRAVELPORT LLC, a Delaware limited liability company (the
“Borrower”), refers to the Credit Agreement dated as of May [•], 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Travelport LLC, a Delaware limited
liability company, Travelport Limited, a company incorporated under the laws of
Bermuda, Waltonville Limited, a company incorporated under the laws of
Gibraltar, TDS Investor (Luxembourg) S.À R.L., a société à responsabilité
limitée incorporated under the laws of Luxembourg, the lenders from time to time
party thereto (the “Lenders”) and Credit Suisse AG, as administrative agent (in
such capacity “Administrative Agent”) and collateral agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

The Borrower hereby gives you notice pursuant to Section 2.02 of the Credit
Agreement that it requests a [Borrowing] [conversion of Loans] [continuation of
Eurocurrency Rate Loans] under the Credit Agreement, and in that connection sets
forth below the terms on which such [Borrowing] [conversion of Loans]
[continuation of Eurocurrency Rate Loans] is requested to be made:

 

(A)

Date of [Borrowing] / [conversion] / [continuation]:2
                                

 

[(B)

Type of [Borrowing3] / [conversion4]                                  ]

 

(C)

Principal Amount5 :                                     

 

(D) Account Number and Location:                                     

 

[(E) Interest Period:]                                     

 

 

 

1 

Must be notified irrevocably by telephone (a) in the case of a Eurocurrency Rate
Loan, not later than 12:00 noon (New York City time), three Business Days before
a proposed Borrowing, and (b) in the case of a Base Rate Loan, not later than
12:00 noon (New York City time), one Business Day before a proposed Borrowing,
in each case to be promptly confirmed by delivery.

2 

Must be a Business Day.

3 

Specify whether such Borrowing is to be a Eurocurrency Rate Loan or a Base Rate
Loan.

4 

Indicate the Type into which existing Loans will be converted.

5 

Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $2,500,000 or a whole multiple of $500,000 in
excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
related Borrowing, no Event of Default has occurred and is continuing.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT LLC

        by        

Name:

Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

[FORM OF]

PROMISSORY NOTE

 

PRINCIPAL AMOUNT: $[            ]

New York

     New York,   

[            ], 20[ ]

FOR VALUE RECEIVED, the undersigned, TRAVELPORT LLC, a Delaware limited
liability company (the “Borrower”), hereby promises to pay to the order of
[            ] (the “Lender”) or its registered assigns, at the office of Credit
Suisse AG (the “Administrative Agent”) at Eleven Madison Avenue, New York, New
York 10010, on the dates and in the amounts set forth in the Credit Agreement
dated as of May [•], 2012 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Travelport LLC, a Delaware limited liability company, Travelport Limited,
a company incorporated under the laws of Bermuda, Waltonville Limited, a company
incorporated under the laws of Gibraltar, TDS Investor (Luxembourg) S.À R.L., a
société à responsabilité limitée incorporated under the laws of Luxembourg, the
lenders from time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent and collateral agent, in lawful money of the United States
of America in immediately available funds, the aggregate unpaid principal amount
of all Loans made by the Lender to the Borrower pursuant to the Credit Agreement
and to pay interest on the unpaid principal amount thereof, in like funds, at
said office, at the rate or rates per annum and payable on the dates provided in
the Credit Agreement.

Terms used but not defined herein shall have the meanings assigned to them in
the Credit Agreement. The submission to jurisdiction and consent to service of
process provisions set forth in Section 10.16 of the Credit Agreement are hereby
incorporated by reference in their entirety.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind. The nonexercise by the holder hereof of any of its rights hereunder in
any particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof that shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such a notation shall not affect the obligations of the Borrower
under this Note.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Note is one of the promissory notes referred to and is subject to the terms
and conditions contained in the Credit Agreement that, among other things,
contains provisions for the acceleration of the maturity hereof upon the
happening of certain events, for optional and mandatory prepayment of the
principal hereof prior to the maturity hereof and for the amendment or waiver of
certain provisions of the Credit Agreement, all upon the terms and conditions
therein specified. This Note is entitled to the benefit of the Credit Agreement
and is guaranteed and secured as provided therein and in the other Loan
Documents referred to in the Credit Agreement. THIS NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

TRAVELPORT LLC

        by 

      Name:   Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C

COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the
Borrower, Holdings, Intermediate Parent and TDS Intermediate Parent under the
Credit Agreement are as set forth in the Credit Agreement, and nothing in this
Compliance Certificate, or the form hereof, shall modify such obligations or
constitute a waiver of compliance therewith in accordance with the terms of the
Credit Agreement. In the event of any conflict between the terms of this
Compliance Certificate and the terms of the Credit Agreement, the terms of the
Credit Agreement shall govern and control, and the terms of this Compliance
Certificate are to be modified accordingly.]

Reference is made to the Credit Agreement dated as of May [ ], 2012 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Travelport LLC (the “Borrower”), Travelport Limited
(“Holdings”), Waltonville Limited, TDS Investor (Luxembourg) S.À R.L., a société
à responsabilité limitée incorporated under the laws of Luxembourg, the lenders
from time to time party thereto and Credit Suisse AG, as administrative agent
and collateral agent. Capitalized terms used herein have the meanings attributed
thereto in the Credit Agreement unless otherwise defined herein. Pursuant to
Section 6.02(b) of the Credit Agreement, the undersigned, in his/her capacity as
a Responsible Officer of the Borrower, certifies as follows:

 

  1. [Attached hereto as Exhibit [Al is the consolidated balance sheet of
Holdings and its Subsidiaries as at the end of the fiscal year ended on
December 31, 200[ ], and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Deloitte & Touche LLP or any other
independent registered public accounting firm of nationally recognized standing,
prepared in accordance with generally accepted auditing standards and not
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.]

 

  2. [Attached hereto as Exhibit [Bl is the consolidated balance sheet of
Holdings and its Subsidiaries as at the end of the fiscal quarter ended on [ ],
and the related (i) consolidated statements of income or operations for such
fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail. These fairly
present in all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of Holdings and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.]

 

  3.

To my knowledge, except as otherwise disclosed to the Administrative Agent in
writing pursuant to the Credit Agreement, at no time during the period between [
] and [ ] (the “Certificate Period”) did a Default or an Event of Default exist.
[If



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  unable to provide the foregoing certification, fully describe the reasons
therefor and circumstances thereof and any action taken or proposed to be taken
with respect thereto (including the delivery of a “Notice of Intent to Cure”
concurrently with delivery of this Compliance Certificate) on Annex A attached
hereto.]

 

  4. The following represent true and accurate calculations, as of the last day
of the Certificate Period, to be used to determine whether the Borrower is in
compliance with the covenant set forth in Section 7.11 of the Credit Agreement:

 

  Total Leverage Ratio.

 

 

Consolidated Total Debt=

Consolidated EBITDA=

Actual Ratio=

Required Ratio=

  

[         ]

[         ]

[         ] to 1.0

[         ] to 1.0

  

Supporting detail showing the calculation of Consolidated Total Debt is attached
hereto as Schedule 1. Supporting detail showing the calculation of Consolidated
EBITDA is attached hereto as Schedule 2.

 

  5. The following represent true and accurate calculations, as of the last day
of the Certificate Period, to be used to determine whether the Borrower is in
compliance with the covenant set forth in Section 7.12 of the Credit Agreement:

Senior Secured Leverage Ratio.

 

 

Consolidated Total Senior Secured Debt=

Consolidated EBITDA=

Actual Ratio=

Required Ratio=

  

[         ]

[         ]

[         ] to 1.0

[         ] to 1.0

  

Supporting detail showing the calculation of Consolidated Total Senior Secured
Debt is attached hereto as Schedule 3.

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this              day
of             .

 

TRAVELPORT LLC, By:      

Name:

Title:

,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D

[FORM OF]

ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement dated as of May [•], 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Travelport LLC, a Delaware limited liability company
(the “Borrower”), Travelport Limited, a company incorporated under the laws of
Bermuda, Waltonville Limited, a company incorporated under the laws of
Gibraltar, TDS Investor (Luxembourg) S.À R.L., a société à responsabilité
limitée incorporated under the laws of Luxembourg, the lenders from time to time
party thereto (the “Lenders”) and Credit Suisse AG, as administrative agent (in
such capacity “Administrative Agent”) and collateral agent. Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Credit Agreement.

1. The Assignor (as defined herein) hereby sells and assigns, without recourse,
to the Assignee, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Effective Date (as defined
herein) set forth below (but not prior to the registration of the information
contained herein in the Register pursuant to Section 10.07(d) of the Credit
Agreement), the interests set forth below (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement and the other Loan
Documents, including, without limitation, the amounts and percentages set forth
below of (i) the Commitments of the Assignor on the Effective Date and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date. Each of
the Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in the last sentence of
Section 10.07(d) of the Credit Agreement, a copy of which has been received by
each such party. From and after the Effective Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the interests assigned by this Assignment and Assumption, have the
rights and obligations of a Lender thereunder and under the Loan Documents and
(ii) the Assignor shall, to the extent of the interests assigned by this
Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement; provided that the obligations of the
Assignor under Section 10.08 of the Credit Agreement shall survive the execution
of this Assignment and Assumption and the assignment of interests effected
hereby. [The Assignee hereby represents and warrants that as of the date hereof,
it is [a Lender] [an Affiliate of a Lender] [an Approved Fund].6

2. This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) if the Assignee is not already a Lender under the Credit
Agreement, a completed Administrative Questionnaire and all applicable tax forms
and (ii) if required by Section 10.07(b)(ii) of the Credit Agreement, a
processing and recordation fee of $3,500.

 

 

6

Include for any assignment to a Lender, an Affiliate Lender or an Approved Fund
pursuant to Section 10.07(b).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor (“Assignor”):

Legal Name of Assignee (“Assignee”):

Effective Date of Assignment (“Effective Date”):

 

Facility
Assigned

   Aggregate Amount
of Commitments/
Loans of all
Lenders      Principal Amount
Assigned7      Percentage Assigned of
Commitment/Loans  (set
forth, to at least 8 decimals,
as a percentage of the
aggregate Commitments of
all Lenders)

Commitments/Loans

   $         $         %

[Remainder of page intentionally left blank]

 

 

7 

Amount of Commitments and/or Loans assigned is governed by Section 10.07(b)(ii)
of the Credit Agreement.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The terms set forth above are

hereby agreed to:

 

                    , as Assignor,

by:

   

 

  Name:   Title:

 

                    , as Assignee,

by:

   

 

  Name:   Title:

ACCEPTED:

 

[CREDIT SUISSE AG, as Administrative Agent]8,

by:

   

 

  Name:   Title:

by:

   

 

  Name:   Title:

 

 

8 

If the Administrative Agent’s consent is required pursuant to
Section 10.07(b)(i) of the Credit Agreement.

 

Annex A to Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[TRAVELPORT LLC, as Borrower]9,

by:

   

 

  Name:   Title:

 

9 

If the Borrower’s consent is required pursuant to Section 10.07(b)(i) of the
Credit Agreement.

 

Annex A to Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit E

EXECUTION VERSION

 

 

 

GUARANTY

dated as of

May 8, 2012,

among

TRAVELPORT LIMITED,

as Holdings,

WALTONVILLE LIMITED,

as Intermediate Parent,

TDS INVESTOR (LUXEMBOURG) S.À R.L.,

as TDS Intermediate Parent,

CERTAIN OTHER SUBSIDIARIES OF HOLDINGS

IDENTIFIED HEREIN

and

CREDIT SUISSE AG,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

     Page  

ARTICLE I

  

Definitions

  

SECTION 1.01. Credit Agreement

     2   

SECTION 1.02. Other Defined Terms

     3   

ARTICLE II

  

Guaranty

  

SECTION 2.01. Guaranty

     4   

SECTION 2.02. Guaranty of Payment

     4   

SECTION 2.03. No Limitations

     4   

SECTION 2.04. Reinstatement

     5   

SECTION 2.05. Agreement to Pay; Subrogation

     5   

SECTION 2.06. Information

     6   

SECTION 2.07. Payments Free of Taxes

     6   

SECTION 2.08. Authorization; Binding Effect

     6    ARTICLE III    Indemnity, Subrogation and Subordination   

SECTION 3.01. Indemnity and Subrogation

     6   

SECTION 3.02. Contribution and Subrogation

     6   

SECTION 3.03. Subordination

     7    ARTICLE IV    Miscellaneous   

SECTION 4.01. Notices

     7   

SECTION 4.02. Waivers; Amendment

     7   

SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification

     8   

SECTION 4.04. Successors and Assigns

     9   

SECTION 4.05. Survival of Agreement

     9   

SECTION 4.06. Counterparts; Effectiveness; Several Agreement

     9   

SECTION 4.07. Severability

     10   

SECTION 4.08. Right of Set-Off

     10   

SECTION 4.09. GOVERNING LAW; SERVICE OF PROCESS

     10   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4.10. WAIVER OF RIGHT TO TRIAL BY JURY

     11   

SECTION 4.11. Headings

     12   

SECTION 4.12. Obligations Absolute

     12   

SECTION 4.13. Termination or Release

     12   

SECTION 4.14. Additional Restricted Subsidiaries

     12   

SECTION 4.15. Intercreditor Agreement

     13   

SCHEDULES

Schedule I         Subsidiary Parties

EXHIBITS

Exhibit I             Form of Guaranty Supplement

GUARANTY dated as of May 8, 2012, among TRAVELPORT LIMITED, a company
incorporated under the laws of Bermuda (“Holdings”), WALTONVILLE LIMITED, a
company incorporated under the laws of Gibraltar (“Intermediate Parent”), TDS
INVESTOR (LUXEMBOURG) S.À R.L., a société à responsabilité limitée incorporated
under the laws of Luxembourg (“TDS Intermediate Parent”), the other Subsidiaries
of Holdings from time to time party hereto and CREDIT SUISSE AG, as
Administrative Agent (as defined below).

Reference is made to the Credit Agreement, dated as of May 8, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Travelport LLC, a Delaware limited liability company
(the “Borrower”), Holdings, Intermediate Parent, TDS Intermediate Parent, Credit
Suisse AG, as Administrative Agent and Collateral Agent, and each Lender from
time to time party thereto. The Lenders have agreed to extend credit to the
Borrower subject to the terms and conditions set forth in the Credit Agreement.
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. Holdings and the
Subsidiary Parties are Affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Administrative Agent” means Credit Suisse AG, in its capacity as administrative
agent under the Loan Documents, or any successor administrative agent.

“Agreement” means this Guaranty.

“Borrower” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Claiming Party” has the meaning assigned to such term in Section 3.02.

“Contributing Party” has the meaning assigned to such term in Section 3.02.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Guaranty Supplement” means an instrument in the form of Exhibit I hereto.

“Guarantor” means each of Holdings and each Subsidiary Party.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of May 8,
2012, among UBS AG, Stamford Branch, in its capacity as First Priority
Collateral Agent (as defined therein), UBS AG, Stamford Branch, in its capacity
as First Priority Administrative Agent (as defined therein), Credit Suisse AG,
in its capacity as Second Priority Collateral Agent (as defined therein), Credit
Suisse AG, in its capacity as Second Priority Administrative Agent (as defined
therein) and the other parties thereto, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Intermediate Parent” has the meaning assigned to such term in the preamble to
this Agreement.

“Obligations” means all “Obligations” as defined in the Credit Agreement.

“Secured Parties” means “Secured Parties” as defined in the Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Subsidiary Parties” means (a) the entities identified on Schedule I and
(b) each other Restricted Subsidiary that becomes a party to this Agreement as a
Subsidiary Party after the Closing Date.

“TDS Intermediate Parent” has the meaning assigned to such term in the preamble
to this Agreement.

ARTICLE II

Guaranty

SECTION 2.01. Guaranty. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, to the Administrative Agent, for the benefit of the Secured Parties, the
due and punctual payment and performance of the Obligations. Each of the
Guarantors further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each of the Guarantors waives presentment to, demand of payment from
and protest to the Borrower or any other Loan Party of any of the Obligations,
and also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

SECTION 2.02. Guaranty of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations, or to any balance of any deposit account or credit
on the books of the Administrative Agent or any other Secured Party in favor of
the Borrower or any other Person.

SECTION 2.03. No Limitations.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 4.13, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of any security held by the Collateral Agent or any other
Secured Party for the Obligations; (iv) any default, failure or delay, willful
or otherwise, in the performance of the Obligations; or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

full in cash of all the Obligations). Each Guarantor expressly authorizes the
Secured Parties to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.

(b) Except for termination of a Guarantor’s obligations hereunder as expressly
permitted in Section 4.13, to the fullest extent permitted by applicable law,
each Guarantor waives any defense based on or arising out of any defense of the
Borrower or any other Loan Party or the unenforceability of the Obligations, or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower or any other Loan Party, other than the indefeasible
payment in full in cash of all the Obligations. The Administrative Agent and the
other Secured Parties may in accordance with the terms of the Collateral
Documents, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with the Borrower or any other Loan
Party or exercise any other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been fully and indefeasibly paid in full in cash. To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrower or any other Loan
Party, as the case may be, or any security.

SECTION 2.04. Payment Subject to Turnover; Reinstatement. Each of the Guarantors
agrees that, notwithstanding anything herein or in any other Loan Document to
the contrary, if any of the Administrative Agent, the Collateral Agent or any
other Secured Party is required to turn over or pay over any payment, or any
part thereof, of any Obligation to any other holder of any Indebtedness or other
obligation of the Borrower or any other Loan Party pursuant to any intercreditor
agreement (including the Intercreditor Agreement) entered into by the
Administrative Agent and/or the Collateral Agent, on behalf of the Secured
Parties, then, for all purposes of this Agreement and the other Loan Documents,
to the extent of such turnover or payover the amount of such payment of such
Obligation shall be disregarded and deemed not to have been made, and such
Obligation shall continue to be due and outstanding and shall not be deemed to
have been discharged or paid. Each of the Guarantors further agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation, is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of the Borrower, any other
Loan Party or otherwise, or must be turned over or payed over to any other
holder of any Indebtedness or other obligation of the Borrower or any other Loan
Party pursuant to any intercreditor agreement (including the Intercreditor
Agreement) entered into by the Administrative Agent and/or the Collateral Agent,
on behalf of the Secured Parties.

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
Secured Parties in cash the amount of such unpaid Obligation. Upon payment by
any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against the Borrower or any other Loan Party arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Payments Free of Taxes. Each Guarantor that is not a party to the
Credit Agreement hereby acknowledges the provisions of Section 3.01 of the
Credit Agreement and agrees to be bound by such provisions with the same force
and effect, and to the same extent, as if such Guarantor were a party to the
Credit Agreement.

SECTION 2.08. Authorization; Binding Effect. Each Guarantor represents and
warrants to the Administrative Agent and the other Secured Parties that this
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as such enforceability may be limited by Debtor Relief
Laws, fraudulent transfer, preference or similar laws and by general principles
of equity.

ARTICLE III

Indemnity, Subrogation and Subordination

SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), the Borrower agrees that in the event a payment of an
Obligation shall be made by any Guarantor under this Agreement, the Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment.

SECTION 3.02. Contribution and Subrogation. Each Subsidiary Party (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Subsidiary Party hereunder in respect of any
Obligation and such other Subsidiary Party (the “Claiming Party”) shall not have
been fully indemnified by the Borrower as provided in Section 3.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the amount of such payment, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Contributing
Parties together with the net worth of the Claiming Party on the date hereof
(or, in the case of any Guarantor becoming a party hereto pursuant to
Section 4.14, the date of the Guaranty Supplement hereto executed and delivered
by such Guarantor). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 3.02 shall be subrogated to the rights of such
Claiming Party to the extent of such payment.

SECTION 3.03. Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Sections 3.01 and 3.02 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations. No failure on the part of the Borrower or any Guarantor to make the
payments required by Sections 3.01 and 3.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.

(b) Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.

ARTICLE IV

Miscellaneous

SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower as provided
in Section 10.02 of the Credit Agreement.

SECTION 4.02. Waivers; Amendment.

(a) No failure or delay by the Administrative Agent, the Collateral Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 4.02, and then such waiver or consent shall be effective only in
the

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Collateral Agent, any Arranger or any Lender may have had notice or knowledge of
such Default at the time. No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.

SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification.

(a) The Guarantors, jointly and severally, agree to reimburse the Administrative
Agent for its costs and expenses as provided in Section 10.04 of the Credit
Agreement as if each reference in such Section to the “Borrower” were a
reference to “each Guarantor” and with the same force and effect as if such
Guarantor (if not a party to the Credit Agreement) were a party to the Credit
Agreement.

(b) Without limitation of the indemnification obligations under the other Loan
Documents, the Guarantors, jointly and severally, agree to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreements or instruments contemplated hereby, whether or not
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or of any Affiliate, officer,
director, partner, member, trustee, employee, counsel, agent, administrator,
manager, representative, advisor or attorney-in-fact of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 4.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 4.03 shall be payable within 10 days of written demand
therefor.

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) No Indemnitee shall be liable for any damages arising from the use by others
of any information or other materials obtained through IntraLinks or other
similar information transmission systems in connection with this Agreement, nor
shall any Indemnitee or any Loan Party have any liability (on any theory of
liability) for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith; provided, however, that nothing contained in
this sentence will limit the indemnity obligations of the Guarantors set forth
in this Section 4.03 or in any other Loan Document.

SECTION 4.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 4.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Agents and the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by or on behalf of any Agent or any Lender
and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document is outstanding and
unpaid.

SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic image transmission (e.g. “PDF” or “TIF” via electronic mail) shall be
as effective as delivery of a manually signed counterpart of this Agreement.
This Agreement shall become effective as to any Loan Party when a counterpart
hereof executed on behalf of such Loan Party shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Loan
Party and the Administrative Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the Administrative
Agent and the other Secured Parties and their respective successors and assigns,
except that no Loan Party shall have the right to assign or transfer its rights
or obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly permitted by this Agreement and the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or uneforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 4.08. Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower and each Loan Party to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender and its Affiliates to
or for the credit or the account of the respective Loan Parties against any and
all Obligations owing to such Lender and its Affiliates hereunder, now or
hereafter existing, irrespective of whether or not such Lender or Affiliate
shall have made demand under this Agreement and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Lender
under this Section 4.08 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent and such Lender may have.

SECTION 4.09. GOVERNING LAW; SERVICE OF PROCESS.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 4.01. NOTHING
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(c) EACH OF HOLDINGS, INTERMEDIATE PARENT, TDS INTERMEDIATE PARENT AND EACH
OTHER FOREIGN GUARANTOR HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE
BORROWER AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE
FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL
LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH
PROCESS TO HOLDINGS, INTERMEDIATE PARENT, TDS INTERMEDIATE PARENT OR SUCH
FOREIGN GUARANTOR IN CARE OF THE BORROWER AT THE BORROWER’S ADDRESS USED FOR
PURPOSES OF GIVING NOTICES UNDER SECTION 4.01, AND EACH OF HOLDINGS,
INTERMEDIATE PARENT AND TDS INTERMEDIATE PARENT AND EACH OTHER FOREIGN GUARANTOR
HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE BORROWER TO ACCEPT SUCH SERVICE ON
ITS BEHALF.

(d) IN THE EVENT HOLDINGS, INTERMEDIATE PARENT, TDS INTERMEDIATE PARENT OR ANY
OTHER FOREIGN GUARANTOR OR ANY OF ITS ASSETS HAS OR HEREAFTER ACQUIRES, IN ANY
JURISDICTION IN WHICH JUDICIAL PROCEEDINGS MAY AT ANY TIME BE COMMENCED WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, ANY IMMUNITY FROM
JURISDICTION, LEGAL PROCEEDINGS, ATTACHMENT (WHETHER BEFORE OR AFTER JUDGMENT),
EXECUTION, JUDGMENT OR SETOFF, HOLDINGS, INTERMEDIATE PARENT, TDS INTERMEDIATE
PARENT OR SUCH OTHER FOREIGN GUARANTOR, AS APPLICABLE, HEREBY IRREVOCABLY AGREES
NOT TO CLAIM AND HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES SUCH IMMUNITY.

SECTION 4.10. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 4.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 4.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 4.12. Obligations Absolute. All rights of the Administrative Agent
hereunder and all obligations of each Guarantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any release or amendment or
waiver of or consent under or departure from any guarantee guaranteeing all or
any of the Obligations or (d) subject to the terms of Section 4.13, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Guarantor in respect of the Obligations or this Agreement.

SECTION 4.13. Termination or Release.

(a) This Agreement and the Guaranties made herein shall terminate with respect
to all Obligations when all the outstanding Obligations have been indefeasibly
paid in full and the Lenders have no further commitment to lend under the Credit
Agreement.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder as provided in Section 9.11(c) of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 4.13, the Administrative Agent shall execute and deliver to
any Guarantor, at such Guarantor’s expense, all documents that such Guarantor
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section 4.13 shall be without
recourse to or warranty by the Administrative Agent.

SECTION 4.14. Additional Restricted Subsidiaries. Pursuant to Sections 6.11 of
the Credit Agreement, certain Restricted Subsidiaries that were not in existence
or not Restricted Subsidiaries on the date of the Credit Agreement are required
to enter in this Agreement as Subsidiary Parties. Upon execution and delivery by
the Administrative Agent and a Restricted Subsidiary of a Guaranty Supplement,
such Restricted Subsidiary shall become a Subsidiary Party hereunder with the
same force and effect as if originally named as a Subsidiary Party herein. The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4.15. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the exercise of any right or remedy by the Administrative Agent
hereunder is subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRAVELPORT LIMITED

By:

  /s/ Rochelle J. Boas

Name:

  Rochelle J. Boas

Title:

  Senior Vice President and Assistant Secretary

 

WALTONVILLE LIMITED By:   /s/ Rochelle J. Boas

Name:

  Rochelle J. Boas

Title:

  Director

 

TDS INVESTOR (LUXEMBOURG) S.À R.L. By:   /s/ John Sutherland

Name:

  John Sutherland

Title:

  Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT INC.

GALILEO TECHNOLOGIES LLC

TRAVELPORT NORTH AMERICA, INC.

OWW2, LLC

TRAVEL INDUSTRIES, INC.

TRAVELPORT HOLDINGS, INC.

TRAVELPORT HOLDINGS, LLC

TRAVELPORT INTERNATIONAL SERVICES, INC.

TRAVELPORT OPERATIONS, INC.

WORLDSPAN LLC

WORLDSPAN BBN HOLDINGS, LLC

WORLDSPAN DIGITAL HOLDINGS, LLC

WORLDSPAN IJET HOLDINGS, LLC

WORLDSPAN OPENTABLE HOLDINGS, LLC

WORLDSPAN S.A. HOLDINGS II, L.L.C.

WORLDSPAN SOUTH AMERICAN HOLDINGS LLC

WORLDSPAN STOREMAKER HOLDINGS, LLC

WORLDSPAN TECHNOLOGIES INC.

WORLDSPAN VIATOR HOLDINGS, LLC

WORLDSPAN XOL LLC

WS FINANCING CORP.

By:   /s/ Rochelle Boas Name:   Rochelle J. Boas Title:   Senior Vice President
and Secretary

TRAVELPORT, LP

BY: TRAVELPORT HOLDINGS, LLC, as

General Partner

By:   /s/ Rochelle Boas              Name:   Rochelle J. Boas Title:  

Senior Vice President and Secretary of

Travelport Holdings, LLC, as General Partner

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Administrative Agent,

By:   /s/ Judith E. Smith Name:   Judith E. Smith Title:   Managing Director

By:   /s/ Tyler R. Smith Name:   Tyler R. Smith Title:   Associate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, for the purposes of Section 3.01 and 4.03 only, the
undersigned has executed this Agreement as of the date first written above.

 

TRAVELPORT LLC By:   /s/ Rochelle J. Boas Name:   Rochelle J. Boas Title:  
Authorized Person



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit I to the

Guaranty

SUBSIDIARY PARTIES

 

Name of Subsidiary Party

  

Jurisdiction of

Formation

Galileo Technologies LLC

   Delaware

OWW2, LLC

   Delaware

Travel Industries, Inc.

   Delaware

TDS Investor (Luxembourg) S.à r.l.

   Luxembourg

Travelport Holdings, Inc.

   Delaware

Travelport Holdings, LLC

   Delaware

Travelport Inc.

   Delaware

Travelport International Services, Inc.

   Delaware

Travelport Operations, Inc.

   Delaware

Travelport North America, Inc.

   Delaware

Travelport, LP

   Delaware

Waltonville Limited

   Gibraltar

WORLDSPAN BBN Holdings, LLC

   California

WORLDSPAN Digital Holdings, LLC

   Delaware

WORLDSPAN IJET HOLDINGS, LLC

   Delaware

Worldspan LLC

   Delaware

WORLDSPAN OPENTABLE HOLDINGS, LLC

   Georgia

WORLDSPAN S.A. HOLDINGS II, L.L.C.

   Georgia

WORLDSPAN South American Holdings LLC

   Georgia

Worldspan StoreMaker Holdings, LLC

   Delaware

Worldspan Technologies Inc.

   Delaware

Worldspan Viator Holdings, LLC

   Delaware

WORLDSPAN XOL LLC

   Georgia

WS Financing Corp.

   Delaware

SUPPLEMENT NO. __, dated as of [•] (this “Supplement”), to the Guaranty, dated
as of May 8, 2012 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Guaranty”), among TRAVELPORT LIMITED, a company
incorporated under the laws of Bermuda (“Holdings”), WALTONVILLE LIMITED, a
company incorporated under the laws of Gibraltar (“Intermediate Parent”), TDS
INVESTOR (LUXEMBOURG) S.À R.L., a société à responsabilité limitée incorporated
under the laws of Luxembourg (“TDS Intermediate Parent”), the other Subsidiaries
of Holdings from time to time party thereto and CREDIT SUISSE AG, as
Administrative Agent.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

A. Reference is made to the Credit Agreement, dated as of May 8, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Travelport LLC, a Delaware limited
liability company (the “Borrower”), Holdings, Intermediate Parent, TDS
Intermediate Parent, Credit Suisse AG, as Administrative Agent and Collateral
Agent, and each Lender from time to time party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty.

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans. Section 4.14 of the Guaranty provides that additional Restricted
Subsidiaries may become Subsidiary Parties under the Guaranty by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Restricted Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Party under the Guaranty and as consideration for Loans previously made
continuing to be outstanding.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 4.14 of the Guaranty, the New Subsidiary
by its signature below becomes a Subsidiary Party (and accordingly, becomes a
Guarantor under the Guaranty with the same force and effect as if originally
named therein as a Subsidiary Party), and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the Guaranty applicable to it as a Subsidiary
Party and Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof. Each reference to a “Guarantor” in the
Security Agreement shall be deemed to include the New Subsidiary. The Guaranty
is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws, fraudulent
transfer, preference or similar laws and by general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic image transmission (e.g. “PDF” or “TIF” via
electronic mail) shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.

SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

SECTION 9. Notwithstanding anything herein to the contrary, the exercise of any
right or remedy by the Administrative Agent hereunder is subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

[NAME OF NEW SUBSIDIARY] By:     Name:   Title:  

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Administrative Agent,

By:     Name:   Title:  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit F

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

dated as of

May 8, 2012,

among

TRAVELPORT LLC,

as the Borrower,

TRAVELPORT LIMITED,

as Holdings,

WALTONVILLE LIMITED,

as Intermediate Parent,

TDS INVESTOR (LUXEMBOURG) S.À R.L.,

as TDS Intermediate Parent,

CERTAIN OTHER SUBSIDIARIES OF HOLDINGS

IDENTIFIED HEREIN

and

CREDIT SUISSE AG,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

ARTICLE I

  

Definitions

  

SECTION 1.01

   Credit Agreement      1   

SECTION 1.02

   Other Defined Terms      1   

ARTICLE II

  

Pledge of Securities

  

SECTION 2.01

   Pledge      4   

SECTION 2.02

   Delivery of the Pledged Collateral      6   

SECTION 2.03

   Representations, Warranties and Covenants      6   

SECTION 2.04

   Certification of Limited Liability Company and Limited Partnership Interests
     8   

SECTION 2.05

   Registration in Nominee Name; Denominations      8   

SECTION 2.06

   Voting Rights; Dividends and Interest      8   

ARTICLE III

  

Security Interests in Personal Property

  

SECTION 3.01

   Security Interest      10   

SECTION 3.02

   Representations and Warranties      12   

SECTION 3.03

   Covenants      14   

SECTION 3.04

   Other Actions      16   

SECTION 3.05

   Tranche S Collateral Account      17   

ARTICLE IV

  

Remedies

  

SECTION 4.01

   Remedies Upon Default      17   

SECTION 4.02

   Application of Proceeds      19   

ARTICLE V

  

Indemnity, Subrogation and Subordination

  

SECTION 5.01

   Indemnity      20   

SECTION 5.02

   Contribution and Subrogation      20   

SECTION 5.03

   Subordination      20   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VI

  

Miscellaneous

  

SECTION 6.01

   Notices      21   

SECTION 6.02

   Waivers; Amendment      21   

SECTION 6.03

   Collateral Agent’s Fees and Expenses; Indemnification      22   

SECTION 6.04

   Successors and Assigns      22   

SECTION 6.05

   Survival of Agreement      23   

SECTION 6.06

   Counterparts; Effectiveness; Several Agreement      23   

SECTION 6.07

   Severability      23   

SECTION 6.08

   Right of Set-Off      23   

SECTION 6.09

   GOVERNING LAW; SERVICE OF PROCESS      24   

SECTION 6.10

   WAIVER OF RIGHT TO TRIAL BY JURY      24   

SECTION 6.11

   Headings      25   

SECTION 6.12

   Security Interest Absolute      25   

SECTION 6.13

   Termination or Release      26   

SECTION 6.14

   Additional Restricted Subsidiaries      26   

SECTION 6.15

   Collateral Agent Appointed Attorney-in-Fact      27   

SECTION 6.16

   General Authority of the Collateral Agent      27   

ARTICLE VII

  

Intercreditor Agreement

  

SECTION 7.01

   Intercreditor Agreement Controls      28   

SECTION 7.02

   Possession or Control of Collateral      28   

 

SCHEDULES

    

Schedule I

   Subsidiary Parties

Schedule II

   Pledged Equity; Pledged Debt

Schedule III

   Commercial Tort Claims

Schedule IV

   Permitted Subsidiary Dispositions, Dissolutions and Liquidations

Schedule V

   100% Pledged Foreign Subsidiaries

Schedule VI

   Deposit Accounts, Securities Accounts

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBITS    Exhibit I    Form of Security Agreement Supplement Exhibit II   
Form of Perfection Certificate

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECURITY AGREEMENT, dated as of May 8, 2012, among TRAVELPORT LIMITED, a company
incorporated under the laws of Bermuda (“Holdings”), TRAVELPORT LLC, a Delaware
corporation (the “Borrower”), WALTONVILLE LIMITED, a company incorporated under
the laws of Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.À
R.L., a société à responsabilité limitée incorporated under the laws of
Luxembourg (“TDS Intermediate Parent”), the other Subsidiaries of Holdings from
time to time party hereto and CREDIT SUISSE AG, as Collateral Agent (as defined
below) for the Secured Parties (as defined below).

Reference is made to the Credit Agreement, dated as of May 8, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, Intermediate Parent, TDS
Intermediate Parent, Credit Suisse AG, as Administrative Agent and Collateral
Agent, and each Lender from time to time party thereto. The Lenders have agreed
to extend credit to the Borrower subject to the terms and conditions set forth
in the Credit Agreement. The obligations of the Lenders to extend such credit
are conditioned upon, among other things, the execution and delivery of this
Agreement. Holdings and the Subsidiary Parties are Affiliates of the Borrower,
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms defined in the
New York UCC (as defined herein) and not defined in this Agreement have the
meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account Debtor” means any Person that is or that may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning assigned to such term in Article 9 of the New York
UCC.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Administrative Agent” means Credit Suisse AG, in its capacity as administrative
agent hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article IX of the Credit Agreement.

“Agreement” means this Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Claiming Party” has the meaning assigned to such term in Section 5.02.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” means Credit Suisse AG, in its capacity as collateral agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article IX of the Credit Agreement.

“Contributing Party” has the meaning assigned to such term in Section 5.02.

“Control” shall mean, in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Deposit Account Control Agreement” means a control agreement, in form and
substance reasonably satisfactory to the Collateral Agent, executed and
delivered by one or more Domestic Grantors, the Collateral Agent, the applicable
bank (with respect to a Deposit Account) and, if applicable, the First Priority
Collateral Agent (as defined in the Intercreditor Agreement).

“Deposit Accounts” means, collectively, with respect to each Domestic Grantor,
all “deposit accounts” (as such term is defined in the UCC) located in the
United States or any of its States or territories.

“Discharge of First Priority Claims” has the meaning assigned to such term in
the Intercreditor Agreement.

“Domestic Grantors” means, collectively, Holdings, the Borrower and each Grantor
that is a Domestic Subsidiary.

“Excluded Accounts” means (a) each Deposit Account the funds in which are
specially and exclusively used for payroll, payroll taxes and other employee
wage benefit payments to or for the benefit of any Loan Party’s employees,
(b) each Deposit Account that holds funds not owned by any Loan Party,
(c) Deposit Accounts or Securities Accounts not located in the United States or
any of its States or territories, (d) tax withholding accounts (to the extent
maintained by the Borrower and its Subsidiaries exclusively for the purpose of

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

maintaining or holding tax withholding amounts payable to applicable
Governmental Authorities), in each case, entered into in the ordinary course of
business and consistent with prudent business conduct, (e) segregated Deposit
Accounts constituting zero balance accounts, in each case to the extent such
zero balance accounts are swept on a daily basis to a Deposit Account that is
subject to a Deposit Account Control Agreement, (f) the First Lien Tranche S
Collateral Account and (g) any Deposit Accounts or Securities Accounts, the
average daily balance of which has not, for any period of twenty
(20) consecutive Business Days after the Closing Date, exceeded $5,000,000 for
any such account.

“First Priority Collateral Agent” has the meaning assigned to such term in the
Intercreditor Agreement.

“Foreign Collateral Agreement” means any Collateral Document that is not
governed by the Laws of the United States, any state thereof or the District of
Columbia and that creates or purports to create a Lien or other security
interest over any Grantor’s right, title and interest in, to and under any
assets or property.

“Foreign Grantor” means any Grantor other than a Domestic Grantor.

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes corporate or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, Swap Contracts and other agreements), goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor, as the
case may be, to secure payment by an Account Debtor of any of the Accounts,
provided that General Intangibles shall not include any intellectual property
and related assets subject to the Intellectual Property Security Agreement.

“Grantor” means each of Holdings, the Borrower and each Subsidiary Party.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of May 8,
2012, among UBS AG, Stamford Branch, in its capacity as First Priority
Collateral Agent, UBS AG, Stamford Branch, in its capacity as First Priority
Administrative Agent, Credit Suisse AG, in its capacity as Second Priority
Collateral Agent, Credit Suisse AG, in its capacity as Second Priority
Administrative Agent, and the other parties thereto, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Intermediate Parent” has the meaning assigned to such term in the preamble to
this Agreement.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means all “Obligations” as defined in the Credit Agreement.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the chief financial officer and the
chief legal officer of the Borrower.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Secured Parties” means “Secured Parties” as defined in the Credit Agreement.

“Securities Account Control Agreement” means a control agreement, in form and
substance reasonably satisfactory to the Collateral Agent, executed and
delivered by one or more Domestic Grantors, the Collateral Agent, the applicable
securities intermediary (with respect to a Securities Account) and, if
applicable, the First Priority Collateral Agent (as defined in the Intercreditor
Agreement).

“Securities Accounts” means, collectively, with respect to each Domestic
Grantor, all “securities accounts” (as such term is defined in the UCC) located
in the United States or any of its States or territories.

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Subsidiary Parties” means (a) the entities identified on Schedule I and
(b) each other Restricted Subsidiary that becomes a party to this Agreement as a
Subsidiary Party after the Closing Date.

“TDS Intermediate Parent” has the meaning assigned to such term in the preamble
to this Agreement.

ARTICLE II

Pledge of Securities

SECTION 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Obligations, including the Guaranties, each Grantor hereby
assigns and pledges to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all of such Grantor’s right, title and interest in, to and under:

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) all Equity Interests owned by it, including those listed opposite its name
on Schedule II, and any other Equity Interests obtained in the future by such
Grantor and the certificates representing all such Equity Interests (the
“Pledged Equity”); provided that the Pledged Equity shall not include (A) more
than 65% of the issued and outstanding voting Equity Interests in any Foreign
Subsidiary of Holdings (provided that this clause (A) will not apply to any
Foreign Subsidiary listed on Schedule V and any Foreign Subsidiary which shall
have its Equity Interests pledged in accordance with clause (j) of the
definition of Collateral and Guarantee Requirement (with the Grantors hereby
agreeing to identify each such Foreign Subsidiary in accordance with such clause
(j) in a written notice delivered to the Collateral Agent)), (B) Equity
Interests in any Unrestricted Subsidiaries, (C) Equity Interests in any
Subsidiary (x) of a Foreign Subsidiary of the Borrower or (y) of a Foreign
Subsidiary of Travelport (Bermuda) Ltd., (D) Equity Interests in any Subsidiary
acquired pursuant to a Permitted Acquisition financed with Indebtedness incurred
pursuant to Section 7.03(g) of the Credit Agreement if such Equity Interests
serve as security for such Indebtedness or if, and only for so long as, the
terms of such Indebtedness prohibit the creation of any other lien on such
Equity Interests, (E) Equity Interests in any Person that is not a direct or
indirect, wholly owned Subsidiary of Holdings, (F) Equity Interests of any
Subsidiary with respect to which the Administrative Agent has confirmed in
writing to the Borrower its determination that the costs or other consequences
(including adverse tax consequences) of providing a pledge of its Equity
Interests is excessive in view of the benefits to be obtained by the Lenders and
(G) Equity Interests of the Subsidiaries listed on Schedule IV;

(ii) other than in the case of each Foreign Grantor, (A) all debt securities
owned by it, including those listed opposite its name on Schedule II, and any
debt securities obtained in the future by such Grantor and (B) the promissory
notes and any other instruments evidencing such debt securities (collectively,
the “Pledged Debt”); provided that the Pledged Debt shall not include (x) the
Second Lien Notes held by any Grantor, (y) the First Lien Tranche S Collateral
Account or any assets of any Grantor credited to the First Lien Tranche S
Collateral Account or (z) the Second Lien Tranche A Intercompany Note until the
Permitted Transfer Date;

(iii) all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 2.01;

(iv) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above;

(v) subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in
clauses (i), (ii), (iii) and (iv) above; and

(vi) all Proceeds of any of the foregoing (the items referred to in clauses (i)
through (vi) above being collectively referred to as the “Pledged Collateral”);
provided that Pledged Collateral shall not include any asset with respect to
which a Lien or other security interest has been granted pursuant to a Foreign
Collateral Agreement to the extent that a Lien and security interest hereunder
is not permitted under the law governing such Foreign Collateral Agreement;

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided further that, notwithstanding any of the foregoing, the Pledged Equity
shall, in any event, include all Equity Interests described on Schedule II.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 2.02 Delivery of the Pledged Collateral.

(a) Each Grantor agrees promptly to deliver or cause to be delivered to the
Collateral Agent, for the benefit of the Secured Parties, any and all Pledged
Securities (other than any uncertificated securities, but only for so long as
such securities remain uncertificated) to the extent such Pledged Securities, in
the case of promissory notes or other instruments evidencing Indebtedness, are
required to be delivered pursuant to paragraph (b) of this Section 2.02.

(b) Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5,000,000 owed to such Domestic Grantor
by any Person to be evidenced by a duly executed promissory note that is pledged
and delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by undated stock powers duly executed in blank or other undated
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
shall be accompanied by proper undated instruments of assignment duly executed
by the applicable Grantor and such other undated instruments or documents as the
Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities, which schedule
shall be attached hereto as Schedule II and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Securities. Each schedule so delivered shall supplement
any prior schedules so delivered.

SECTION 2.03 Representations, Warranties and Covenants. Holdings and the
Borrower jointly and severally represent, warrant and covenant, as to themselves
and the other Grantors, to and with the Collateral Agent, for the benefit of the
Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity and includes all Equity Interests, debt
securities, promissory notes and other instruments required to be pledged
hereunder in order to satisfy the Collateral and Guaranty Requirement;

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) the Pledged Equity and Pledged Debt (solely with respect to Pledged Debt
issued by a Person other than Holdings or a Subsidiary of Holdings, to the best
of Holdings’ and the Borrower’s knowledge) have been duly and validly authorized
and issued by the issuers thereof and (i) in the case of Pledged Equity, are
fully paid and nonassessable and (ii) in the case of Pledged Debt (solely with
respect to Pledged Debt issued by a Person other than Holdings or a Subsidiary
of Holdings, to the best of Holdings’ and the Borrower’s knowledge), are legal,
valid and binding obligations of the issuers thereof;

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantors,
(ii) holds the same free and clear of all Liens, other than (A) Liens created by
the Collateral Documents and (B) Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than (A) Liens created by the
Collateral Documents and (B) Liens expressly permitted pursuant to Section 7.01
of the Credit Agreement and transfers or other transactions permitted under the
Credit Agreement, and (iv) will defend its title or interest thereto or therein
against any and all Liens (other than the Liens permitted pursuant to this
Section 2.03(c)), however arising, of all Persons whomsoever;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally and except as described on Schedule II or in the
Perfection Certificate, the Pledged Collateral is and will continue to be freely
transferable and assignable, and none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Collateral Agent
of rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement (or, prior to the Discharge of First Priority Claims, are
delivered to the First Priority Collateral Agent), the Collateral Agent will
obtain a legal, valid and perfected lien upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations; and

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

SECTION 2.04 Certification of Limited Liability Company and Limited Partnership
Interests. Each certificate representing an interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 2.01 shall be delivered to the Collateral Agent.

SECTION 2.05 Registration in Nominee Name; Denominations. If an Event of Default
shall occur and be continuing and the Collateral Agent shall give the Borrower
notice of its intent to exercise such rights, (a) the Collateral Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent, and
each Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

SECTION 2.06 Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have notified the Borrower that the rights of the
Grantors under this Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as each Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be forthwith delivered to the Collateral Agent
in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under paragraph (a)(iii) of this Section 2.06, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.06 shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.02. After all Events of Default have been cured or waived, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that, unless otherwise directed by the Required Lenders, the Collateral
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that such Grantor would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) of this Section 2.06.

(d) Any notice given by the Collateral Agent to the Borrower suspending the
rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01 Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Obligations, including the Guaranties, each Domestic Grantor hereby assigns
and pledges to the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all right, title or interest in, to or
under any and all of the following assets and properties now owned or at any
time hereafter acquired by such Domestic Grantor or in which such Domestic
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

(i) all Property and Goods;

(ii) all Accounts;

(iii) all Chattel Paper;

(iv) all Commercial Tort Claims listed on Schedule III hereto;

(v) all Money and Deposit Accounts;

(vi) all Documents;

(vii) all Equipment;

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(viii) all General Intangibles;

(ix) all Instruments;

(x) all Inventory;

(xi) all Investment Property;

(xii) all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (A) motor
vehicles the perfection of a security interest in which is excluded from the
Uniform Commercial Code in the relevant jurisdiction, (B) any Equity Interests
in any Unrestricted Subsidiary or any Equity Interests in any Subsidiary
acquired pursuant to a Permitted Acquisition financed with Indebtedness incurred
pursuant to Section 7.03(g) of the Credit Agreement if, and only for so long as,
such Equity Interests serve as security for such Indebtedness or if, and only
for so long as, the terms of such Indebtedness prohibit the creation of any
other lien on such Equity Interests, (C) more than 65% of the issued and
outstanding voting Equity Interests in any Foreign Subsidiary of Holdings
(provided that this clause (C) will not apply to any Foreign Subsidiary listed
on Schedule V and any Foreign Subsidiary which shall have its Equity Interests
pledged in accordance with clause (j) of the definition of Collateral and
Guarantee Requirement), (D) any asset with respect to which the Administrative
Agent has confirmed in writing to the Borrower its determination that the costs
or other consequences (including adverse tax consequences) of providing a
security interest in such asset is excessive in view of the benefits to be
obtained by the Lenders, (E) any General Intangible, Investment Property or
other rights of a Grantor arising under any contract, lease, instrument, license
or other document if (but only to the extent that) the grant of a security
interest therein would (x) constitute a violation of a valid and enforceable
restriction in respect of such General Intangible, Investment Property or other
such rights in favor of a third party or under any law, regulation, permit,
order or decree of any Governmental Authority, unless and until all required
consents shall have been obtained (for the avoidance of doubt, the restrictions
described herein shall not include negative pledges or similar undertakings in
favor of a lender or other financial counterparty) or (y) expressly give any
other party in respect of any such contract, lease, instrument, license or other
document the right to terminate its obligations thereunder, provided, however,
that the limitation set forth in clause (E) above shall not affect, limit,
restrict or impair the grant by a Grantor of a security interest pursuant to
this Agreement in any such Collateral to the extent that an otherwise applicable
prohibition or restriction on such grant is rendered ineffective by any
applicable law, including the Uniform Commercial Code, (F) Equity Interests in
any Subsidiary (x) of a Foreign Subsidiary of the Borrower or (y) of a Foreign
Subsidiary of Travelport (Bermuda) Ltd., (G) Equity Interests of any Person that
is not a direct or indirect, wholly owned Subsidiary of Holdings, (H) Equity
Interests of the Subsidiaries listed on Schedule IV, (I) the First Lien Tranche
S Collateral Account or any assets of any Grantor credited to the First Lien
Tranche S Collateral Account, (J) the Second Lien Notes, (K) the

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Second Lien Tranche A Intercompany Note until the Permitted Transfer Date or
(L) any asset with respect to which a Lien or other security interest has been
granted pursuant to a Foreign Collateral Agreement to the extent that a Lien and
security interest hereunder is not permitted under the law governing such
Foreign Collateral Agreement. Each Domestic Grantor shall, if requested to do so
by the Administrative Agent, use commercially reasonable efforts to obtain any
such required consent that is reasonably obtainable with respect to Collateral
which the Administrative Agent reasonably determines to be material.

(b) Each Domestic Grantor hereby irrevocably authorizes the Collateral Agent for
the benefit of the Secured Parties at any time and from time to time to file in
any relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto or continuation statements without the signature of the
Domestic Grantor in respect thereof that (i) indicate the Collateral as “all
assets whether now owned or hereafter acquired” of such Domestic Grantor, or
words of similar effect as being of an equal or lesser scope or with greater
detail, and (ii) contain the information required by Article 9 of the Uniform
Commercial Code or the analogous legislation of each applicable jurisdiction for
the filing of any financing statement or amendment, including (A) whether such
Domestic Grantor is an organization, the type of organization and any
organizational identification number issued to such Domestic Grantor and (B) in
the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates.
Each Domestic Grantor agrees to provide such information to the Collateral Agent
promptly upon request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

SECTION 3.02 Representations and Warranties. Holdings and the Borrower jointly
and severally represent and warrant, as to themselves and the other Grantors, to
the Collateral Agent and the Secured Parties that:

(a) Each Domestic Grantor has good and valid rights in and title to the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Closing
Date. The UCC financing statements (including fixture filings, as applicable) or
other appropriate filings, recordings or registrations prepared by the
Collateral Agent based upon the information provided to the Collateral Agent in
the Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 2 to the Perfection

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Certificate (or specified by notice from the Borrower to the Collateral Agent
after the Closing Date in the case of filings, recordings or registrations
required by Section 6.11 of the Credit Agreement), are all the filings,
recordings and registrations that are necessary to establish a legal, valid and
perfected security interest in favor of the Collateral Agent, for the benefit of
the Secured Parties, in respect of all Article 9 Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code in the relevant jurisdiction
or by filing with the United States Patent and Trademark Office or the United
States Copyright Office, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations and (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code in the relevant jurisdiction. The Security Interest (to the
extent such Security Interest can be perfected by making the filings and
recordations described in the immediately preceding sentence) is and shall be
prior to any other Lien on any of the Article 9 Collateral, other than Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement (other than
Junior Liens or Second Liens).

(d) The Article 9 Collateral is owned by the Domestic Grantors free and clear of
any Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Domestic Grantors has filed or consented to the
filing of (i) any financing statement or analogous document under the New York
UCC or any other applicable laws covering any Article 9 Collateral or (ii) any
assignment in which any Domestic Grantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
any foreign governmental, municipal or other office, which financing statement
or analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.

(e) With respect to any Collateral consisting of a Deposit Account (other than
any Excluded Accounts), upon execution and delivery by the applicable Domestic
Grantor or Domestic Grantors, the applicable bank and the Collateral Agent of a
Deposit Account Control Agreement with respect to such Collateral, the
Collateral Agent shall have a perfected security interest in such Collateral.
Each Domestic Grantor hereby represents and warrants that as of the Closing
Date, such Domestic Grantor has neither opened nor maintains any Deposit
Accounts other than the Excluded Accounts and the accounts listed on Schedule
VI. As of the date hereof and until the termination of this Agreement pursuant
to Section 6.13, no Domestic Grantor has granted or shall grant Control of any
Deposit Account to any Person other than the Collateral Agent or the First
Priority Collateral Agent or pursuant to the First Lien Debt Documents or any
First Lien Credit Agreement Permitted Refinancing Indebtedness Documentation.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) With respect to any Collateral consisting of a Securities Account (other
than any Excluded Accounts), upon execution and delivery by the applicable
Domestic Grantor or Domestic Grantors, the applicable Securities Intermediary
and the Collateral Agent of a Securities Account Control Agreement with respect
to such Collateral, the Collateral Agent shall have a perfected security
interest in such Collateral. Each Domestic Grantor hereby represents and
warrants that as of the Closing Date, such Domestic Grantor has neither opened
nor maintains any Securities Accounts other than the Excluded Accounts and the
accounts listed on Schedule VI. As of the date hereof and until the termination
of this Agreement pursuant to Section 6.13, no Domestic Grantor has granted or
shall grant Control of any Securities Account to any Person other than the
Collateral Agent or the First Priority Collateral Agent or pursuant to the First
Lien Debt Documents or any First Lien Credit Agreement Permitted Refinancing
Indebtedness Documentation.

(g) Schedule III sets forth Commercial Tort Claims held by any Domestic Grantor
with a value in excess of $5,000,000.

SECTION 3.03 Covenants.

 

(a) The Borrower agrees promptly to notify the Collateral Agent in writing of
any change (i) in legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, or (iii) in the jurisdiction
of organization of any Grantor.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Borrower shall deliver to the Collateral Agent a certificate
executed by the chief financial officer and the chief legal officer of the
Borrower setting forth the information required pursuant to Schedules 1(a),
1(c), 1(e), 1(f), 2(b), 8(a) and 8(b) of the Perfection Certificate or
confirming that there has been no change in such information since the date of
such certificate or the date of the most recent certificate delivered pursuant
to this Section 3.03(c) and certifying that all UCC financing statements and
other appropriate filings, recordings or registrations have been filed of record
in each governmental, municipal or other appropriate office in each jurisdiction
necessary to protect and perfect the Security Interests and Liens under this
Agreement (in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code in the relevant jurisdiction)

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and the Intellectual Property Security Agreement (to the extent required
thereby) for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).

(d) The Grantors agree, at their own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith. If any amount payable under or in connection with any of the
Article 9 Collateral that is in excess of $5,000,000 shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be promptly pledged and delivered to the Collateral Agent, for the benefit
of the Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent.

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and the
Grantors agree, jointly and severally, to reimburse the Collateral Agent within
10 days after demand for any payment made or any reasonable expense incurred by
the Collateral Agent pursuant to the foregoing authorization. Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Collateral Agent or any other Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person, the value of which is in excess of
$5,000,000, to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent for the benefit
of the Secured Parties. Such assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.

(g) Each Grantor (rather than the Collateral Agent or any other Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the other Secured Parties from and against any and all
liability for such performance.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) If any Grantor shall at any time hold or acquire a Commercial Tort Claim
with a value in excess of $5,000,000, such Grantor shall promptly notify the
Collateral Agent in writing signed by such Grantor of the brief details thereof
and grant to the Collateral Agent a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement pursuant to a document in
form and substance reasonably satisfactory to the Collateral Agent.

SECTION 3.04 Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount in excess of
$5,000,000, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent for the benefit of the Secured Parties, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent for the benefit of the Secured Parties, accompanied by such
undated instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request. If any securities now
or hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, upon the Collateral
Agent’s request and following the occurrence of an Event of Default such Grantor
shall promptly notify the Collateral Agent thereof and, at the Collateral
Agent’s reasonable request, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (i) cause the issuer to
agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
investment property are held by any Grantor or its nominee through a securities
intermediary or commodity intermediary, upon the Collateral Agent’s request and
following the occurrence of an Event of Default, such Grantor shall immediately
notify the Collateral Agent thereof and at the Collateral Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent, shall either (i) cause such securities intermediary or
(as the case may be) commodity intermediary to agree to comply with entitlement
orders or other instructions from the Collateral Agent to such securities
intermediary as to such security entitlements, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Collateral Agent to such commodity intermediary, in each case without further
consent of any Grantor or such nominee, or (ii) in the case of financial assets
or other Investment Property held through a securities intermediary, arrange for
the Collateral Agent to become the entitlement holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent,

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to exercise rights to withdraw or otherwise deal with such Investment Property.
The Collateral Agent agrees with each of the Grantors that the Collateral Agent
shall not give any such entitlement orders or instructions or directions to any
such issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by any
Grantor, unless an Event of Default has occurred and is continuing. The
provisions of this paragraph shall not apply to any financial assets credited to
a securities account for which the Collateral Agent is the securities
intermediary.

(c) Control Agreements. Within sixty (60) days after the Closing Date, or such
longer period that is reasonably acceptable to the Administrative Agent, the
applicable Loan Party (other than a Foreign Grantor) shall deliver to the
Collateral Agent executed control agreements and ensure that the Collateral
Agent has “control” (within the meaning of Section 9-104 of the New York Uniform
Commercial Code) over each deposit account and securities account that the
Collateral Agent is entitled to have “control” over pursuant to clause (f) of
the Collateral and Guarantee Requirement, to the extent required thereby.

SECTION 3.05 Tranche S Collateral Account. Each Lender hereby acknowledges that
(a) pursuant to the First Lien Tranche S Collateral Account Agreement the
Borrower has granted to the First Lien Synthetic L/C Issuer a first priority
perfected Lien on the First Lien Tranche S Collateral Account and the assets
credited thereto to secure the Borrower’s obligations in respect of the
Synthetic L/C Letters of Credit (as defined in the First Lien Credit Agreement
as in effect on the date hereof), which Lien inures to the sole benefit of the
First Lien Synthetic L/C Issuer in its capacity as the First Lien Synthetic L/C
Issuer, and not in its capacities as the administrative agent or the collateral
agent, (b) no Lien created under the Collateral Documents on the First Lien
Tranche S Collateral Account and the assets credited thereto will be perfected
as a result of the First Lien Tranche S Collateral Account Agreement or any
agreements of the Borrower set forth therein and (c) any Liens created under the
Collateral Documents on the First Lien Tranche S Collateral Account and the
assets credited thereto that are unperfected are effectively subordinated to the
Lien thereon for the benefit of the First Lien Synthetic L/C Issuer created
under the First Lien Tranche S Collateral Account Agreement to the extent such
Lien is perfected.

ARTICLE IV

Remedies

SECTION 4.01 Remedies Upon Default. (a) Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Obligations under the Uniform Commercial Code or other applicable
law and also may (i) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place and time to be designated by the
Collateral Agent that is reasonably convenient to both parties; (ii) occupy any
premises owned or, to the extent lawful and permitted, leased by any of the
Grantors where the Collateral or any part thereof is

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

assembled or located for a reasonable period in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; provided that the Collateral Agent shall provide the
applicable Grantor with notice thereof prior to or promptly after such
occupancy; (iii) exercise any and all rights and remedies of any of the Grantors
under or in connection with the Collateral, or otherwise in respect of the
Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such exercise; and
(iv) subject to the mandatory requirements of applicable law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Obligations at a public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. The Collateral
Agent shall be authorized at any such sale of securities (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to Persons
that will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any sale of Collateral shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

(b) The Collateral Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

(c) Each Grantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Borrower of its
intent to exercise such rights, for the purpose of (i) making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance, (ii) making all
determinations and decisions with respect thereto and (iii) obtaining or
maintaining the policies of insurance required by Section 6.07 of the Credit
Agreement or paying any premium in whole or in part relating thereto. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, within 10 days of demand, by the Grantors to the
Collateral Agent and shall be additional Obligations secured hereby.

SECTION 4.02 Application of Proceeds.

(a) The Collateral Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, in accordance with
Section 8.04 of the Credit Agreement. The Collateral Agent shall have absolute
discretion as to the time of application of any such proceeds, moneys or
balances in accordance with this Agreement. Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) In making the determinations and allocations required by this Section 4.02,
the Collateral Agent may conclusively rely upon information supplied by the
Administrative Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Obligations, and the Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. All distributions made by the Collateral Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error), and the Collateral Agent
shall have no duty to inquire as to the application by the Administrative Agent
of any amounts distributed to it.

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01 Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 5.03), the Borrower agrees that, in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Collateral Document to
satisfy in whole or in part an Obligation owed to any Secured Party, the
Borrower shall indemnify such Grantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

SECTION 5.02 Contribution and Subrogation. Each Subsidiary Party (a
“Contributing Party”) agrees (subject to Section 5.03) that, in the event assets
of any other Subsidiary Party shall be sold pursuant to any Collateral Document
to satisfy any Obligation owed to any Secured Party, and such other Subsidiary
Party (the “Claiming Party”) shall not have been fully indemnified by the
Borrower as provided in Section 5.01, the Contributing Party shall indemnify the
Claiming Party in an amount equal to the greater of the book value or the fair
market value of such assets, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Contributing
Parties together with the net worth of the Claiming Party on the date hereof
(or, in the case of any Grantor becoming a party hereto pursuant to
Section 6.14, the date of the Security Agreement Supplement hereto executed and
delivered by such Grantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 5.02 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.

SECTION 5.03 Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors under Sections 5.01 and 5.02 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations. No
failure on the part of

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Borrower or any Grantor to make the payments required by Sections 5.01 and
5.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Grantor with respect to
its obligations hereunder, and each Grantor shall remain liable for the full
amount of the obligations of such Grantor hereunder.

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.

ARTICLE VI

Miscellaneous

SECTION 6.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower as provided
in Section 10.02 of the Credit Agreement.

SECTION 6.02 Waivers; Amendment.

(a) No failure or delay by the Administrative Agent, the Collateral Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 6.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Collateral Agent, any Arranger or any Lender may have had notice or knowledge of
such Default at the time. No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.03 Collateral Agent’s Fees and Expenses; Indemnification.

(a) The Grantors, jointly and severally, agree to reimburse the Collateral Agent
for its costs and expenses as provided in Section 10.04 of the Credit Agreement
as if each reference in such Section to the “Borrower” were a reference to “each
Grantor” and with the same force and effect as if such Grantor (if not a party
to the Credit Agreement) were a party to the Credit Agreement. Without
limitation of the indemnification obligations under the other Loan Documents,
the Grantors, jointly and severally, agree to indemnify the Collateral Agent and
each other Indemnitee (as defined in Section 10.05 of the Credit Agreement)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating to any of the foregoing
agreement or instrument contemplated hereby, or to the Collateral, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from the gross negligence or
willful misconduct of such Indemnitee or of any Affiliate, director, officer,
partner, member, trustee, employee, counsel, agent, administrator, manager,
representative, advisor or attorney-in-fact of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 6.03 shall be payable within 10 days of written demand therefor.

(d) No Indemnitee shall be liable for any damages arising from the use by others
of any information or other materials obtained through IntraLinks or other
similar information transmission systems in connection with this Agreement, nor
shall any Indemnitee or any Loan Party have any liability (on any theory of
liability) for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith; provided, however, that nothing contained in
this sentence will limit the indemnity obligations of the Grantors set forth in
this Section 6.03 or in any other Loan Document.

SECTION 6.04 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Agents and the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by or on behalf of any Agent or any Lender
and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document is outstanding and
unpaid.

SECTION 6.06 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic image transmission (e.g. “PDF” or “TIF” via electronic mail) shall be
as effective as delivery of a manually signed counterpart of this Agreement.
This Agreement shall become effective as to any Loan Party when a counterpart
hereof executed on behalf of such Loan Party shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon such Loan Party and
the Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Loan Party, the Collateral Agent and the
other Secured Parties and their respective successors and assigns, except that
no Loan Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly permitted by this
Agreement and the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

SECTION 6.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 6.08 Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

owing by, such Lender and its Affiliates to or for the credit or the account of
the respective Loan Parties and their Subsidiaries against any and all
Obligations owing to such Lender and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section 6.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.

SECTION 6.09 GOVERNING LAW; SERVICE OF PROCESS.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 6.01. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

(c) EACH OF HOLDINGS, INTERMEDIATE PARENT, TDS INTERMEDIATE PARENT AND EACH
OTHER FOREIGN GRANTOR HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE
BORROWER AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE
FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
THAT MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. SUCH SERVICE MAY BE MADE BY
MAILING OR DELIVERING A COPY OF SUCH PROCESS TO HOLDINGS, INTERMEDIATE PARENT,
TDS INTERMEDIATE PARENT OR SUCH FOREIGN GRANTOR IN CARE OF THE BORROWER AT THE
BORROWER’S ADDRESS USED FOR PURPOSES OF GIVING NOTICES UNDER SECTION 6.01, AND
EACH OF HOLDINGS, INTERMEDIATE PARENT AND TDS INTERMEDIATE PARENT AND EACH OTHER
FOREIGN GRANTOR HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE BORROWER TO ACCEPT
SUCH SERVICE ON ITS BEHALF.

(d) IN THE EVENT HOLDINGS, INTERMEDIATE PARENT, TDS INTERMEDIATE PARENT OR ANY
OTHER FOREIGN GRANTOR OR ANY OF ITS ASSETS HAS OR HEREAFTER ACQUIRES, IN ANY
JURISDICTION IN WHICH JUDICIAL PROCEEDINGS MAY AT ANY TIME BE COMMENCED WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, ANY IMMUNITY FROM
JURISDICTION, LEGAL PROCEEDINGS, ATTACHMENT (WHETHER BEFORE OR AFTER JUDGMENT),
EXECUTION, JUDGMENT OR SETOFF, HOLDINGS, INTERMEDIATE PARENT, TDS INTERMEDIATE
PARENT OR SUCH OTHER FOREIGN GRANTOR, AS APPLICABLE, HEREBY IRREVOCABLY AGREES
NOT TO CLAIM AND HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES SUCH IMMUNITY.

SECTION 6.10 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 6.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 6.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 6.12 Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) subject to the terms of
Section 6.13, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor in respect of the Obligations or
this Agreement.

SECTION 6.13 Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate when all the outstanding Obligations (other than
contingent indemnification obligations not yet accrued and payable) have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement. Notwithstanding anything herein or in any other Loan
Document to the contrary, if any of the Administrative Agent, the Collateral
Agent or any other Secured Party is required to turn over or pay over any
payment, or any part thereof, of any Obligation to any other holder of any
Indebtedness or other obligation of the Borrower or any other Loan Party
pursuant to any intercreditor agreement (including the Intercreditor Agreement)
entered into by the Administrative Agent and/or the Collateral Agent, on behalf
of the Secured Parties, then, for all purposes of this Agreement and the other
Loan Documents, to the extent of such turnover or payover the amount of such
payment of such Obligation shall be disregarded and deemed not to have been
made, and such Obligation shall continue to be due and outstanding and shall not
be deemed to have been discharged or paid.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder, and Liens created hereunder on any Collateral shall automatically be
released, in each case as provided in Section 9.11(c) of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 6.13, the Collateral Agent shall execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 6.13 shall be without recourse to
or warranty by the Collateral Agent.

SECTION 6.14 Additional Restricted Subsidiaries. Pursuant to Section 6.11 of the
Credit Agreement, certain Restricted Subsidiaries that were not in existence or
not Restricted Subsidiaries on the date of the Credit Agreement are required to
enter in this Agreement as Subsidiary Parties. Upon execution and delivery by
the Collateral Agent and a Restricted Subsidiary of a Security Agreement
Supplement, such Restricted Subsidiary shall become a Subsidiary Party hereunder
with the same force and effect as if originally named as a Subsidiary Party
herein. The execution and delivery of any such instrument shall not require the

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.

SECTION 6.15 Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Borrower of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct or that of any of their Affiliates, directors,
officers, employees, counsel, agents or attorneys-in-fact.

SECTION 6.16 General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any Grantor’s obligations with respect thereto, (c) to agree that it shall not
take any action to enforce any provisions of this Agreement or any other
Collateral Document against any Grantor, to exercise any remedy hereunder or
thereunder or to give any consents or approvals hereunder or thereunder except
as expressly provided in this Agreement or any other Collateral Document and
(d) to agree to be bound by the terms of this Agreement and any other Collateral
Documents.

ARTICLE VII

Intercreditor Agreement

SECTION 7.01 Intercreditor Agreement Controls. Notwithstanding anything herein
to the contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.

SECTION 7.02 Possession or Control of Collateral. Notwithstanding anything
herein to the contrary, for so long as the Discharge of First Priority Claims
shall not have occurred and the First Lien Documents shall require the delivery
of possession or control to the First Priority Collateral Agent of any
Collateral, any covenant hereunder requiring (or any representation or warranty
hereunder to the extent that it would have the effect of requiring) the delivery
of possession or control to the Collateral Agent of such Collateral shall be
deemed to have been satisfied (or, in the case of any representation and
warranty, shall be deemed to be true) if, prior to the Discharge of First
Priority Claims, such possession or control shall have been delivered to the
First Priority Collateral Agent.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRAVELPORT LLC By:   /s/ Rochelle J. Boas   Name: Rochelle J. Boas   Title:
Authorized Person

 

TRAVELPORT LIMITED By:   /s/ Rochelle J. Boas   Name: Rochelle J. Boas  

Title:  Senior Vice President

           and Assistant Secretary

 

WALTONVILLE LIMITED By:   /s/ Rochelle J. Boas   Name: Rochelle J. Boas   Title:
Director

 

TDS INVESTOR (LUXEMBOURG) S.À R.L. By:   /s/ John Sutherland   Name: John
Sutherland   Title: Manager

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT INC.

GALILEO TECHNOLOGIES LLC

TRAVELPORT NORTH AMERICA, INC.

OWW2, LLC

TRAVEL INDUSTRIES, INC.

TRAVELPORT HOLDINGS, INC.

TRAVELPORT HOLDINGS, LLC

TRAVELPORT INTERNATIONAL SERVICES, INC.

TRAVELPORT OPERATIONS, INC.

WORLDSPAN LLC

WORLDSPAN BBN HOLDINGS, LLC

WORLDSPAN DIGITAL HOLDINGS, LLC

WORLDSPAN IJET HOLDINGS, LLC

WORLDSPAN OPENTABLE HOLDINGS, LLC

WORLDSPAN S.A. HOLDINGS II, L.L.C.

WORLDSPAN SOUTH AMERICAN HOLDINGS LLC

WORLDSPAN STOREMAKER HOLDINGS, LLC

WORLDSPAN TECHNOLOGIES INC.

WORLDSPAN VIATOR HOLDINGS, LLC

WORLDSPAN XOL LLC

WS FINANCING CORP.

By:    /s/ Rochelle J. Boas   Name: Rochelle J. Boas   Title: Senior Vice
President and Secretary

TRAVELPORT, LP

 

TRAVELPORT, LP

 

BY: TRAVELPORT HOLDINGS, LLC, as General Partner

By:    /s/ Rochelle J. Boas   Name: Rochelle J. Boas  

Title: Senior Vice President and Secretary of

          Travelport Holdings, LLC, as General Partner

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Collateral Agent

By:   /s/ Judith E. Smith   Name: Judith E. Smith   Title: Managing Director By:
  /s/ Tyler R. Smith   Name: Tyler R. Smith   Title: Associate

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule I to the

Security Agreement

SUBSIDIARY PARTIES

 

Name of Subsidiary Party

  

Jurisdiction of

Formation

Galileo Technologies LLC

   Delaware

OWW2, LLC

   Delaware

Travel Industries, Inc.

   Delaware

TDS Investor (Luxembourg) S.à r.l.

   Luxembourg

Travelport Holdings, Inc.

   Delaware

Travelport Holdings, LLC

   Delaware

Travelport Inc.

   Delaware

Travelport International Services, Inc.

   Delaware

Travelport Operations, Inc.

   Delaware

Travelport North America, Inc.

   Delaware

Travelport, LP

   Delaware

Waltonville Limited

   Gibraltar

WORLDSPAN BBN Holdings, LLC

   California

WORLDSPAN Digital Holdings, LLC

   Delaware

WORLDSPAN IJET HOLDINGS, LLC

   Delaware

Worldspan LLC

   Delaware

WORLDSPAN OPENTABLE HOLDINGS, LLC

   Georgia

WORLDSPAN S.A. HOLDINGS II, L.L.C.

   Georgia

WORLDSPAN South American Holdings LLC

   Georgia

Worldspan StoreMaker Holdings, LLC

   Delaware

Worldspan Technologies Inc.

   Delaware

Worldspan Viator Holdings, LLC

   Delaware

WORLDSPAN XOL LLC

   Georgia

WS Financing Corp.

   Delaware

 

 

Schedule I



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule II to the

Security Agreement

EQUITY INTERESTS

 

Entity

   Number
of
Certificate   

Registered

Owner(s)

  

Number and Class Equity Interests

   Percentage
of Equity
Interests

Bastion Surety Limited

      Travelport Inc.   

Auth: 900

Issued: 900

   65%

Covia Canada Partnership Corp.

   11    Travelport Inc.    100    65%

Galileo International B.V.

      Travelport Limited   

Auth: 900

Issued: 182

   100%

Galileo Technologies LLC

   5    Travelport Inc.   

Auth: 1,000

Issued: 100

   100%

GI Worldwide Holdings C.V.

      Galileo Technologies LLC – 10%, Travelport Inc. – 90%    N/A    65%

Travelport North America, Inc.

   4    Travelport Inc.   

Auth: 3,000

Issued: 100

   100%

Travelport Jersey 1 Limited

   3    Travelport Inc.   

Auth: 100,000

Issued: 353

   65%

OWW2, LLC

   6    TDS Investor (Luxembourg) S.à r.l.    100%    100%

TDS Investor (Luxembourg) S.a.r.l

      Waltonville Limited   

Class A-F Total

Auth: 1,139,184

or 189,864 each

Class A-F Total

Issued 1,139,184

or 189,864 each

   100%

Travel Industries, Inc.

   2    Travelport Inc.   

Auth: 1,000

Issued: 1,000

   100%

Travelport (Bermuda) Ltd.

   2    Travelport Limited   

Auth: 12,000

Issued: 12,000

   100%

Travelport Argentina S.R.L.

      Travelport, LP – 1%, Worldspan South American Holdings LLC – 99%   

Auth: 1,000

Issued: 1,000

   65%

Travelport Gulf LLC

      Travelport International Services, Inc.; Worldspan Technologies, Inc.   

Auth: 150,000

Issued: 150,000

   65%

Travelport Holdings, Inc.

   1    Travelport LLC   

Auth: 1,000

Issued: 100

   100%

Travelport Holdings, LLC

      Worldspan Technologies, Inc.   

Auth: 100

Issued: 100

   100%

 

Schedule II



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule II to the

Security Agreement

 

Entity

   Number of
Certificate   

Registered

Owner(s)

  

Number and Class Equity Interests

   Percentage
of Equity
Interests

Travelport Inc.

   4    Travelport LLC   

Auth: 1,000

Issued: 100

   100%

Travelport International Services, Inc.

   2    Travelport Inc.   

Auth: 1,000

Issued: 1,000

   100%

Travelport LLC

   4    TDS Investor (Luxembourg) S.à r.l.   

Auth: 1,000

Issued: 100

   100%

Travelport Mexico S.A. de C.V.

      Travelport, LP    A: 50,000 B: 133,296,938    65%

Travelport Operations, Inc.

   4    Travelport Inc.   

Auth: 1,000

Issued: 100

   100%

Travelport Peru S.R.L.

      Worldspan S.A. Holdings II LLC; Worldspan South American Holdings LLC   

Auth: 2,636,510

Issued: 2,636,510

   65%

Travelport Services Limited

      Travelport, LP   

Auth: 5,000,000

Issued: 577,450

   65%

Travelport, LP

   5 –Travelport
Holdings, LLC

 

6 – Worldspan
LLC

   99.996% – Travelport Holdings, LLC, .004% – Worldspan LLC    N/A    100%

Waltonville Limited

   2    Travelport Limited   

Auth: 2,100

Issued: 2,100

   100%

WORLDSPAN BBN Holdings, LLC

      Travelport, LP   

Auth: 100

Issued: 100

   100%

WORLDSPAN Digital Holdings, LLC

      Travelport, LP   

Auth: 100

Issued: 100

   100%

WORLDSPAN IJET HOLDINGS, LLC

      Travelport, LP   

Auth: 100

Issued: 100

   100%

Worldspan LLC

   2    Travelport Holdings, LLC    N/A    100%

WORLDSPAN OPENTABLE HOLDINGS, LLC

      Travelport, LP    N/A    100%

WORLDSPAN S.A. HOLDINGS II, L.L.C.

      Travelport, LP    N/A    100%

Worldspan Services Chile Limitada

     

Worldspan South American Holdings LLC;

Travelport, LP

  

5,494,000 units belonging to WSAH

5,500 units belonging to

Travelport, LP

   65%

 

Schedule II



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule II to the

Security Agreement

 

Entity

   Number of
Certificate   

Registered

Owner(s)

  

Number and Class Equity Interests

   Percentage
of Equity
Interests

Worldspan Services Costa Rica, SRL

   1    Worldspan South American Holdings LLC   

Auth: 10

Issued: 10

   65%

WORLDSPAN South American Holdings LLC

      Travelport, LP    N/A    100%

Worldspan StoreMaker Holdings, LLC

      Travelport, LP    N/A    100%

Worldspan Technologies Inc.

   1    Travelport Inc.    100 shares    100%

Worldspan Viator Holdings, LLC

      Travelport, LP    N/A    100%

WORLDSPAN XOL LLC

      Travelport, LP    N/A    100%

WS Financing Corp.

   1    Travelport, LP    100    100%

DEBT SECURITIES

 

Holder

  

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

Travelport North America, Inc. (f/k/a GTA North America, Inc.)    Travelport
Inc.    $60,000,000    September 10, 2009    March 10, 2020 Travelport LLC
(f/k/a TDS Investor Corporation)    Travelport (Bermuda) Ltd.    $2,051,415,455
   August 23, 2006    N/A Travelport Inc.    Travelport Investor (Luxembourg)
Partnership S.E.C.S.    €9,479,663    March 27, 2009    March 31, 2039
Travelport LLC    Travelport Inc. (f/k/a B2B Newco, Inc.)    $725,211,331   
January 29, 2007    7.5 years from August 23, 2006 Travelport Limited (f/k/a TDS
Investor (Bermuda) Ltd.)    Travelport (Luxembourg) S.à r.l.    $22,493,281   
August 23, 2006    N/A Travelport LLC    Travelport Limited    $207,500,000   
September 30, 2011    December 1, 2016

 

Schedule II



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule III to the

Security Agreement

COMMERCIAL TORT CLAIMS

A claim was brought against the Air Transport Association in ICC arbitration
proceedings for unauthorized use of our ticketing data in its “PaxIS” product.
The claim is based on breach of contract and breach of Dutch and European law in
respect of database rights, claiming approximately $19.5 million in lost
revenues. This action is brought in ICC Netherlands where the ICC arbitration
tribunal will hear the matter between July 2, 2012 through July 6, 2012.

 

Schedule III



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule IV to the

Security Agreement

PERMITTED SUBSIDIARY DISPOSITIONS, DISSOLUTIONS AND LIQUIDATIONS

4Oceans Limited

Worldspan Services Hong Kong Limited

 

Schedule IV



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule V to the

Security Agreement

100% PLEDGED FOREIGN SUBSIDIARIES

Waltonville Limited

TDS Investor (Luxembourg) S.à r.l.

Galileo International BV

Travelport (Bermuda) Ltd.

 

Schedule V



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule VI to the

Security Agreement

DEPOSIT ACCOUNTS

 

Owner

  

Type Of Account

  

Bank

  

Account Number

Travelport Inc

   Demand Deposit Acct    Bank of America    4426474711

Travelport LLC

   Demand Deposit Acct    Citibank, NY    30717635

SECURITIES ACCOUNTS

None.

 

Schedule VI



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit I to the

Security Agreement

SUPPLEMENT NO. __, dated as of [•] (this “Supplement”), to the Security
Agreement, dated as of May 8, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), TRAVELPORT LLC, a Delaware corporation (the “Borrower”),
WALTONVILLE LIMITED, a company incorporated under the laws of Gibraltar
(“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.À R.L., a société à
responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), the other Subsidiaries of Holdings from time to time
party thereto and Credit Suisse AG, as Collateral Agent.

A. Reference is made to the Credit Agreement, dated as of May 8, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, Intermediate
Parent, TDS Intermediate Parent, Credit Suisse AG, as Administrative Agent,
Credit Suisse AG, as Collateral Agent, and each Lender from time to time party
thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans. Section 6.14 of the Security Agreement provides that
additional Restricted Subsidiaries of Holdings may become Subsidiary Parties
under the Security Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Restricted Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Party under the Security Agreement
and as consideration for Loans previously made continuing to be outstanding.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 6.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and Grantor under
the Security Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and Grantor and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Security Agreement applicable
to it as a Subsidiary Party and Grantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations, including the Guaranties, does hereby create and
grant to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in, to and under the Collateral (as
defined in the Security Agreement) of the New Subsidiary. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include the New
Subsidiary and each reference to a “Domestic Grantor” in the Security Agreement
shall be deemed to include any New Subsidiary that is a Domestic Subsidiary. The
Security Agreement is hereby incorporated herein by reference.

 

Exhibit I-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws, fraudulent transfer,
preference or similar laws and by general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic image transmission (e.g. “PDF” or “TIF” via
electronic mail) shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) Schedule I
attached hereto sets forth, as of the date hereof, a true and complete list of
(i) all the Pledged Equity owned by the New Subsidiary and the percentage of the
issued and outstanding units of each class of the Equity Interests of the issuer
thereof represented by the Pledged Equity owned by the New Subsidiary and
(ii) all the Pledged Debt owned by the New Subsidiary and (b) set forth under
its signature hereto is the true and correct legal name of the New Subsidiary,
its jurisdiction of formation, any organizational identification number issued
to such New Subsidiary and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

 

Exhibit I-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

SECTION 10. Notwithstanding anything herein to the contrary, the lien and
security interest granted to the Collateral Agent pursuant to this Supplement
and the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Supplement,
the terms of the Intercreditor Agreement shall govern and control.

 

Exhibit I-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY] By:       Name:   Title:

 

Jurisdiction of Formation:

Address of Chief Executive Office:

Organizational ID Number:

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH,

as Collateral Agent

By:       Name:   Title:

 

By:       Name:   Title:

 

Exhibit I-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule I

to the Supplement No         

to the Security Agreement

EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interests

  

Percentage

of Equity Interests

DEBT SECURITIES

 

Issuer

  

Principal

Amount

  

Date of Note

  

Maturity Date

 

Exhibit I - 5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit II to the

Security Agreement

FORM OF

PERFECTION CERTIFICATE

[Date]

Reference is made to the Credit Agreement, dated as of May 8, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Travelport Limited, a company incorporated under the
laws of Bermuda (“Holdings”), Travelport LLC, a Delaware corporation (the
“Borrower”), Waltonville Limited, a company incorporated under the laws of
Gibraltar (“Intermediate Parent”), TDS Investor (Luxembourg) S.À R.L., a société
à responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), Credit Suisse AG, as the Administrative Agent, Credit
Suisse AG, as the Collateral Agent, and each Lender from time to time party
thereto. Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement or the Security Agreement or Guaranty referred
to therein, as applicable.

The undersigned, the Chief Financial Officer and the Chief Legal Officer,
respectively, of the Borrower, hereby certify to the Administrative Agent and
each other Secured Party as of the date hereof as follows:

1. Names. (a) The exact legal name of each Loan Party, as such name appears in
its certificate of incorporation or formation, is as follows:

(b) Set forth in Schedule 1 is each other legal name that, to our knowledge,
each Loan Party has had in the past five years, together with the date of the
relevant change:

(c) Except as set forth in Schedule 1 hereto, to our knowledge, no Loan Party
has changed its identity or corporate structure in any way within the past five
years. Changes in identity or corporate structure would include mergers,
consolidations and acquisitions, as well as any change in the form, nature or
jurisdiction of organization. If any such change has occurred, include in
Schedule 1 the information required by Sections 1 and 2 of this certificate as
to each acquiree or constituent party to a merger or consolidation to the extent
such information is available to the Borrower.

(d) To our knowledge, Schedule 1 sets forth a list of all other names (including
trade names or similar appellations) used by each Loan Party or any of its
divisions or other business units in connection with the conduct of its business
or the ownership of its properties at any time during the past five years:

(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Loan Party that is a registered
organization:

(f) Set forth below is the Federal Taxpayer Identification Number of each Loan
Party:

 

Exhibit II - 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2. Current Locations. (a) The chief executive office of each Loan Party is
located at the address set forth opposite its name below:

(b) The jurisdiction of formation of each Loan Party that is a registered
organization is set forth opposite its name below:

(c) Set forth below is a list of all real property owned by each Loan Party that
has a book value in excess of $7,250,000 and the name of the Loan Party that
owns such real property:

3. Unusual Transactions. All Accounts have been originated by the applicable
Loan Party and all Inventory has been acquired by the applicable Loan Party in
the ordinary course of business (other than Accounts acquired in connection with
a business acquisition).

4. Schedule of Filings. Attached hereto as Schedule 4 is a schedule setting
forth the proper Uniform Commercial Code filing office in the jurisdiction in
which each Loan Party is located and, to the extent any of the Collateral is
comprised of fixtures, in the proper local jurisdiction, in each case as set
forth with respect to such Loan Party in Section 2 hereof.

5. Stock Ownership and other Equity Interests. Attached hereto as Schedule 5 is
a true and correct list of all the issued and outstanding Equity Interests of
the Borrower and of each Subsidiary that are owned by Holdings, the Borrower or
any other Loan Party and the record and beneficial owners of such Equity
Interests. Also set forth on Schedule 5 is each Investment of Holdings, the
Borrower or any other Loan Party that represents 50% or less of the Equity
Interests of the Person in which such Investment was made.

6. Debt Instruments. Attached hereto as Schedule 6 is a true and correct list of
all promissory notes and other evidence of Indebtedness for borrowed money held
by Holdings, the Borrower or any other Loan Party having a principal amount in
excess of $5,000,000 that are required to be pledged under the Security
Agreement.

7. Mortgage Filings. Attached hereto as Schedule 7 is a schedule setting forth,
with respect to each Mortgaged Property, (a) the exact name of the Person that
owns such property as such name appears in its certificate of incorporation or
other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current mortgagor/grantor of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Collateral Agent to obtain a perfected security interest therein.

8. Intellectual Property. (a) Attached hereto as Schedule 8(a) in proper form
for filing with the United States Patent and Trademark Office is a schedule
setting forth all of each Loan Party’s: (i) Trademarks and Trademark
Applications (such terms, as used herein, as defined in the Intellectual
Property Security Agreement), including the name of the registered owner, and
the registration or application number of each Trademark and

 

Exhibit II - 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Trademark application owned by any Loan Party; and (ii) Patents and Patent
Applications (such terms, as used herein, as defined in the Intellectual
Property Security Agreement), including the name of the registered owner, type,
and registration or application number of each Patent and Patent Application
owned by any Loan Party.

(b) Attached hereto as Schedule 8(b) in proper form for filing with the United
States Copyright Office is a schedule setting forth all of each Loan Party’s
Copyrights (as used herein, as defined in the Intellectual Property Security
Agreement), including the name of the registered owner, title, and the
registration number of each Copyright owned by any Loan Party.

 

Exhibit II - 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned have duly executed this certificate as of
the date first set above.

 

TRAVELPORT LLC,     by:       Name:   Title:

 

    by:       Name:   Title:

Perfection Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1

 

Loan Party

  

Each Legal Name

in Past Five Years

(with date of relevant

change

  

Changes in Identity or

Corporate Structure in Past

Five Years (including

Mergers, Consolidations

and Acquisitions, and any

change in form, nature or
jurisdiction)

  

List of all other Names

(including Trade Names)

in Past Five Years

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

Exhibit II - 5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4

 

Loan Parties

  

Filing Location

 

  

 

 

  

 

 

  

 

 

  

 

 

Exhibit II - 6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 5

 

Entity

  

Jurisdiction of

Incorporation

or Formation

  

Issued and

Outstanding

Equity

Interests

  

Owner(s)

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

 

Investment of 50% or Less

  

Percentage of Ownership

  

Owner(s)

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

 

Exhibit II - 7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 6

 

Lender

  

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

 

Exhibit II - 8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 7

 

Owner

  

Mortgagor

  

Filing Office

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

Exhibit II - 9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 8(a)(i)

Trademarks and Trademark Applications

 

Jurisdiction

  

Trademark:

  

Owner Name:

  

App. No.

  

App. Date

  

Reg. No.

  

Reg. Date

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

Exhibit II - 10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 8(a)(ii)

Patents and Published Pending Patent Applications

 

Jurisdiction

  

Title

  

Inventor(s)

  

Owner Name:

  

App. No.

  

App. Date

  

Patent No.

  

Issue Date

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

Exhibit II - 11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 8(b)

Registered Copyrights

 

Jurisdiction

  

Copyright

  

Owner Name:

  

Reg. No.

  

Reg. Date

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

 

Exhibit II - 12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit G

EXECUTION VERSION

 

 

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

dated as of

May 8, 2012,

among

TRAVELPORT LLC,

as the Borrower,

TRAVELPORT LIMITED,

as Holdings,

WALTONVILLE LIMITED,

as Intermediate Parent,

TDS INVESTOR (LUXEMBOURG) S.À R.L,

as TDS Intermediate Parent,

CERTAIN OTHER SUBSIDIARIES OF HOLDINGS

IDENTIFIED HEREIN

and

CREDIT SUISSE AG,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

   Credit Agreement      1   

SECTION 1.02.

   Other Defined Terms      1   

ARTICLE II SECURITY INTERESTS

     4   

SECTION 2.01.

   Security Interest      4   

SECTION 2.02.

   Representations and Warranties      5   

SECTION 2.03.

   Covenants      7   

SECTION 2.04.

   As to Intellectual Property Collateral      8   

ARTICLE III REMEDIES

     10   

SECTION 3.01.

   Remedies Upon Default      10   

SECTION 3.02.

   Application of Proceeds      11   

SECTION 3.03.

   Grant of License to Use Intellectual Property      11   

ARTICLE IV INDEMNITY, SUBROGATION AND SUBORDINATION

     12   

SECTION 4.01.

   Indemnity      12   

SECTION 4.02.

   Contribution and Subrogation      12   

SECTION 4.03.

   Subordination      12   

ARTICLE V MISCELLANEOUS

     12   

SECTION 5.01.

   Notices      12   

SECTION 5.02.

   Waivers; Amendment      13   

SECTION 5.03.

   Collateral Agent’s Fees and Expenses; Indemnification      13   

SECTION 5.04.

   Successors and Assigns      14   

SECTION 5.05.

   Survival of Agreement      14   

SECTION 5.06.

   Counterparts; Effectiveness; Several Agreement      15   

SECTION 5.07.

   Severability      15   

SECTION 5.08.

   Right of Set-Off      15   

SECTION 5.09.

   GOVERNING LAW; SERVICE OF PROCESS      15   

SECTION 5.10.

   WAIVER OF RIGHT TO TRIAL BY JURY      17   

SECTION 5.11.

   Headings      17   

SECTION 5.12.

   Security Interest Absolute      17   

SECTION 5.13.

   Termination or Release      17   

SECTION 5.14.

   Additional Restricted Subsidiaries      18   

SECTION 5.15.

   General Authority of the Collateral Agent      18   

SECTION 5.16.

   Collateral Agent Appointed Attorney-in-Fact      19   

ARTICLE VI INTERCREDITOR AGREEMENT

     19   

SECTION 6.01.

   Intercreditor Agreement Controls      19   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedules    Schedule I    Subsidiary Parties Schedule II    Intellectual
Property Exhibits    Exhibit I    Form of Supplement Exhibit II    Form of
Copyright Security Agreement Exhibit III    Form of Trademark Security Agreement
Exhibit IV    Form of Patent Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INTELLECTUAL PROPERTY SECURITY AGREEMENT dated as of May 8, 2012, among
TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), TRAVELPORT LLC, a Delaware corporation (the “Borrower”),
WALTONVILLE LIMITED, a company incorporated under the laws of Gibraltar
(“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.À R.L., a société à
responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), the other Subsidiaries of Holdings from time to time
party hereto and CREDIT SUISSE AG, as Collateral Agent (as defined below) for
the Secured Parties (as defined below).

Reference is made to the Credit Agreement dated as of May 8, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, Intermediate Parent, TDS
Intermediate Parent, Credit Suisse AG, as Administrative Agent and Collateral
Agent, and each Lender from time to time party thereto. The Lenders have agreed
to extend credit to the Borrower subject to the terms and conditions set forth
in the Credit Agreement. The obligations of the Lenders to extend such credit
are conditioned upon, among other things, the execution and delivery of this
Agreement. Holdings and the Subsidiary Parties are affiliates of the Borrower,
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Administrative Agent” means Credit Suisse AG, in its capacity as administrative
agent hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article IX of the Credit Agreement.

“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 2.04(e).

“Agreement” means this Intellectual Property Security Agreement.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Claiming Party” has the meaning assigned to such term in Section 4.02.

“Collateral” has the meaning assigned to such term in Section 2.01.

“Collateral Agent” means Credit Suisse AG, in its capacity as collateral agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article IX of the Credit Agreement.

“Contributing Party” has the meaning assigned to such term in Section 4.02.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule II.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Grantor” means each of Holdings, Intermediate Parent, TDS Intermediate Parent,
the Borrower and each Subsidiary Party that is a Domestic Subsidiary.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“Intellectual Property Collateral” means Collateral consisting of Intellectual
Property.

“Intellectual Property Security Agreement Supplement” means an instrument in the
form of Exhibit I hereto.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Intermediate Parent” has the meaning assigned to such term in the preamble to
this Agreement.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of May 8,
2012, among UBS AG, Stamford Branch, in its capacity as First Priority
Collateral Agent, UBS AG, Stamford Branch, in its capacity as First Priority
Administrative Agent, Credit Suisse AG, in its capacity as Second Priority
Collateral Agent, Credit Suisse AG, in its capacity as Second Priority
Administrative Agent, and the other parties thereto, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, including those listed on Schedule II.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means all “Obligations” as defined in the Credit Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule II, and (b) all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

“Perfection Certificate” has the meaning specified in the Security Agreement.

“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.

“Secured Parties” means “Secured Parties” as defined in the Credit Agreement.

“Security Interest” has the meaning assigned to such term in Section 2.01(a).

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“TDS Intermediate Parent” has the meaning assigned to such term in the preamble
to this Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule II, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.

ARTICLE II

Security Interests

SECTION 2.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, including the Guaranties, each
Grantor hereby assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all right, title or
interest in, to or under any and all of the following assets and properties now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”):

(i) all Copyrights;

(ii) all Patents;

(iii) all Trademarks;

(iv) all Licenses;

(v) all other Intellectual Property; and

(vi) all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding anything herein to the contrary, the Collateral shall not
include any intent-to-use application for a Trademark that may be deemed
invalidated, cancelled or abandoned due to the grant and/or enforcement of such
Security Interest unless and until such time that the acceptable evidence of use
of such Trademark is filed with the United States Patent and Trademark Office
and grant and/or enforcement of the Security Interest will not affect the status
or validity of such application for such Trademark or the resulting
registration, except in the event that the collateral securing any Senior Lien
Indebtedness or any Pari Passu Lien Indebtedness includes such application.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements with respect to the
Collateral or any part thereof and amendments thereto or continuation statements
without the signature of such Grantor in respect thereof that (i) indicate the
Collateral as “all assets whether now owned or hereafter acquired” of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor. Each Grantor agrees
to provide such information to the Collateral Agent promptly upon request.

(c) The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country or state) such documents as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Collateral Agent as secured party.

(d) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

SECTION 2.02. Representations and Warranties. Holdings, the Intermediate Parent
and the Borrower jointly and severally represent and warrant, as to themselves
and the other Grantors, to the Collateral Agent and the other Secured Parties
that:

(a) Each Grantor has good and valid rights in and title to the Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Collateral Agent the Security Interest
in such Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Closing
Date. The UCC financing statements (including fixture filings, as applicable) or
other appropriate filings, recordings or

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

registrations prepared by the Collateral Agent based upon the information
provided to the Collateral Agent in the Perfection Certificate for filing in
each governmental, municipal or other office specified in Schedule 2 to the
Perfection Certificate (or specified by notice from the Borrower to the
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations required by Section 6.11 of the Credit Agreement), are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in Collateral consisting of
United States Patents, Trademarks and Copyrights) that are necessary to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent, for the benefit of the Secured Parties, in respect of all
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. Each Grantor represents and warrants that a fully
executed agreement in the form hereof (or, in lieu thereof, one or more
Copyright Security Agreements, Trademark Security Agreements or Patent Security
Agreement in the forms of Exhibits II, III and IV) and containing a description
of all Collateral consisting of Intellectual Property with respect to United
States Patents and United States registered Trademarks (and Trademarks for which
United States registration applications are pending) and United States
registered Copyrights have been delivered to the Collateral Agent for recording
by the United States Patent and Trademark Office and the United States Copyright
Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent, for the benefit of the Secured Parties, in respect of all
Collateral consisting of Patents, Trademarks and Copyrights, as applicable, in
which a security interest may be perfected by filing, recording or registration
in the United States (or any political subdivision thereof) and its territories
and possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Collateral consisting of Patents, Trademarks and Copyrights (or registration or
application for registration thereof) acquired or developed after the date
hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Collateral securing the payment and performance of the Obligations,
including the Guaranties, (ii) subject to the filings described in
Section 2.02(b), a perfected security interest in all Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code and (iii) a security interest that shall be perfected in all
Collateral in the United States in which a security interest may be perfected
upon the receipt and recording of this Agreement with the United States Patent
and Trademark Office and the United States Copyright Office, as applicable,
within the three-month period (commencing as of the date hereof) pursuant to
35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one month period (commencing as of
the date hereof) pursuant to 17 U.S.C. § 205 and otherwise as may be required
pursuant to the laws of any other necessary jurisdiction. The Security Interest
(to the extent such Security Interest can be perfected by

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

making the filings and recordations described in the immediately preceding
sentence) is and shall be prior to any other Lien on any of the Collateral,
other than Liens expressly permitted pursuant to Section 7.01 of the Credit
Agreement (other than Junior Liens or Second Liens).

(d) The Collateral is owned by the Grantors free and clear of any Lien, except
for Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement.
None of the Grantors has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Collateral, (ii) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any Grantor
assigns any Collateral or any security agreement or similar instrument covering
any Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement.

SECTION 2.03. Covenants. (a) The Borrower agrees promptly to notify the
Collateral Agent in writing of any change (i) in legal name of any Grantor,
(ii) in the identity or type of organization or corporate structure of any
Grantor, or (iii) in the jurisdiction of organization of any Grantor.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Collateral against all
Persons and to defend the Security Interest of the Collateral Agent in the
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to Section 7.01 of the Credit Agreement.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Borrower shall deliver to the Collateral Agent a certificate
executed by the chief financial officer and the chief legal officer of the
Borrower setting forth the information required pursuant to Schedules 1(a),
1(c), 1(e), 1(f), 2(b), 8(a) and 8(b) of the Perfection Certificate or
confirming that there has been no change in such information since the date of
such certificate or the date of the most recent certificate delivered pursuant
to this Section 2.03(c).

(d) The Grantors agree, at their own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements or other documents in connection herewith or therewith. If any amount
payable under or in connection with any of the Collateral that is in excess of
$5,000,000 shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be promptly pledged and delivered to
the Collateral Agent, for the benefit of the Secured Parties, duly endorsed in a
manner reasonably satisfactory to the Collateral Agent.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule II or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided that any Grantor shall
have the right, exercisable within 10 days after it has been notified by the
Collateral Agent of the specific identification of such Collateral, to advise
the Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Grantor hereunder with respect to such Collateral. Each
Grantor agrees that it will use its best efforts to take such action as shall be
necessary in order that all representations and warranties hereunder shall be
true and correct with respect to such Collateral within 30 days after the date
it has been notified by the Collateral Agent of the specific identification of
such Collateral.

(f) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and the
Grantors agree, jointly and severally, to reimburse the Collateral Agent within
10 days after demand for any payment made or any reasonable expense incurred by
the Collateral Agent pursuant to the foregoing authorization. Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Collateral Agent or any other Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

(g) Each Grantor (rather than the Collateral Agent or any other Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Collateral, all
in accordance with the terms and conditions thereof, and each Grantor jointly
and severally agrees to indemnify and hold harmless the Collateral Agent and the
other Secured Parties from and against any and all liability for such
performance.

SECTION 2.04. As to Intellectual Property Collateral. (a) In order to facilitate
filings with United States Patent and Trademark Office and the United States
Copyright Office, each Grantor, if applicable, shall execute and deliver to
Collateral Agent one or more Copyright Security Agreements, Trademark Security
Agreements or Patent Security Agreements, or supplements thereto, in the forms
of Exhibits II, III and IV, to further evidence Collateral Agent’s Security
Interest in such Grantor’s Intellectual Property Collateral relating thereto or
represented thereby.

(b) Except to the extent failure to act could not reasonably be expected to have
a Material Adverse Effect, with respect to registration or pending application
of each item of its Intellectual Property Collateral for which such Grantor has
standing to do so, each Grantor agrees to take, at its expense, all steps,
including, without limitation, in the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other governmental authority located in the

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

United States, to (i) maintain the validity and enforceability of any registered
Intellectual Property Collateral (or applications therefor) and maintain such
Intellectual Property Collateral in full force and effect, and (ii) pursue the
registration and maintenance of each Patent, Trademark, or Copyright
registration or application, now or hereafter included in such Intellectual
Property Collateral of such Grantor, including, without limitation, the payment
of required fees and taxes, the filing of responses to office actions issued by
the U.S. Patent and Trademark Office, the U.S. Copyright Office or other
governmental authorities, the filing of applications for renewal or extension,
the filing of affidavits under Sections 8 and 15 or the U.S. Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Intellectual Property Collateral may lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or in case of a
trade secret, lose its competitive value).

(d) Except where failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Grantor shall take all steps to preserve and
protect each item of its Intellectual Property Collateral, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to the standards of quality.

(e) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property after the Closing Date (“After-Acquired Intellectual
Property”) (i) the provisions of this Agreement shall automatically apply
thereto, and (ii) any such After-Acquired Intellectual Property and, in the case
of Trademarks, the goodwill symbolized thereby, shall automatically become part
of the Intellectual Property Collateral subject to the terms and conditions of
this Agreement with respect thereto.

(f) Once every fiscal quarter of the Borrower, with respect to issued or
registered Patents (or published applications therefor) or Trademarks (or
applications therefor), and once every month, with respect to registered
Copyrights, each Grantor shall sign and deliver to the Collateral Agent an
appropriate Intellectual Property Security Agreement with respect to all
applicable Intellectual Property owned or exclusively licensed by it as of the
last day of such period, to the extent that such Intellectual Property is not
covered by any previous Intellectual Property Security Agreement so signed and
delivered by it. In each case, it will promptly cooperate as reasonably
necessary to enable the Collateral Agent to make any necessary or reasonably
desirable recordations with the U.S. Copyright Office or the U.S. Patent and
Trademark Office, as appropriate.

(g) Nothing in this Agreement prevents any Grantor from discontinuing the use or
maintenance of any or its Intellectual Property Collateral to the extent
permitted by the Credit Agreement if such Grantor determines in its reasonable
business judgment that such discontinuance is desirable in the conduct of its
business.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III

Remedies

SECTION 3.01. Remedies Upon Default. (a) Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right, at the same time or different times, with
respect to any Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Collateral by the applicable Grantors to the Collateral
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Collateral throughout
the world on such terms and conditions and in such manner as the Collateral
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), and, generally, to
exercise any and all rights afforded to a secured party with respect to the
Obligations under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law and the notice requirements described below, to sell or otherwise
dispose of all or any part of the Collateral securing the Obligations at a
public or private sale, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal which such
Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.

(b) The Collateral Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale. Any
such public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Collateral Agent may fix and state in
the notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase,

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

free (to the extent permitted by law) from any right of redemption, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent permitted by law), the Collateral or
any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 3.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

SECTION 3.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, in accordance with Section 8.04 of the Credit Agreement. The
Collateral Agent shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Agreement. Upon
any sale of Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

SECTION 3.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor shall, upon request by the
Collateral Agent at any time after and during the continuance of an Event of
Default, grant to the Collateral Agent an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to the Grantors)
to use, license or sublicense any of the Collateral consisting of Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof. The use of
such license by the Collateral Agent may be exercised, at the option of the
Collateral Agent, during the continuation of an Event of Default; provided that
any license, sublicense or other transaction entered into by the Collateral
Agent in accordance herewith shall be binding upon the Grantors notwithstanding
any subsequent cure of an Event of Default.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IV

Indemnity, Subrogation and Subordination

SECTION 4.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 4.03), the Borrower agrees that in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Collateral Document to
satisfy in whole or in part an Obligation owed to any Secured Party, the
Borrower shall indemnify such Grantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

SECTION 4.02. Contribution and Subrogation. Each Subsidiary Party (a
“Contributing Party”) agrees (subject to Section 4.03) that, in the event assets
of any other Subsidiary Party shall be sold pursuant to any Collateral Document
to satisfy any Obligation owed to any Secured Party and such other Subsidiary
Party (the “Claiming Party”) shall not have been fully indemnified by the
Borrower as provided in Section 4.01, the Contributing Party shall indemnify the
Claiming Party in an amount equal to the greater of the book value or the fair
market value of such assets, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Grantors on the
date hereof (or, in the case of any Grantor becoming a party hereto pursuant to
Section 5.14, the date of the Intellectual Property Security Agreement
Supplement executed and delivered by such Grantor). Any Contributing Party
making any payment to a Claiming Party pursuant to this Section 4.02 shall be
subrogated to the rights of such Claiming Party to the extent of such payment.

SECTION 4.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Grantors under Sections 4.01 and 4.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Grantor
to make the payments required by Sections 4.01 and 4.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Grantor with respect to its obligations
hereunder, and each Grantor shall remain liable for the full amount of the
obligations of such Grantor hereunder.

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower as provided
in Section 10.02 of the Credit Agreement.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, the Collateral Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, the Collateral Agent, any Arranger or any
Lender may have had notice or knowledge of such Default at the time. No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.

(c) Notwithstanding anything herein or in any other Loan Document to the
contrary, following the Discharge of First Priority Claims (as defined in the
Intercreditor Agreement) and upon the written request of the Borrower, the
Collateral Agent and the other parties hereto shall, without the consent of the
Administrative Agent or any Lender, execute an amendment to this Agreement to
revise the “lead-in” provision of Section 2.01(a) to read as follows: “As
security for the payment or performance, as the case may be, in full of the
Obligations, including the Guaranties, each Grantor hereby collaterally assigns
and pledges to the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in, all right, title or interest in, to or
under any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”):”

SECTION 5.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
Grantors, jointly and severally, agree to reimburse the Collateral Agent for its
costs and expenses as provided in Section 10.04 of the Credit Agreement as if
each reference in such Section to the “Borrower” were a reference to “each
Grantor” and with the same force and effect as if such Grantor (if not a party
to the Credit Agreement) were a party to the Credit Agreement.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Without limitation of the indemnification obligations under the other Loan
Documents, the Grantors, jointly and severally, agree to indemnify the
Collateral Agent and each other Indemnitee (as defined in Section 10.05 of the
Credit Agreement) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreement or instrument contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Affiliate, director, officer, partner, member, trustee, employee, counsel,
agent, administrator, manager, representative, advisor or attorney-in-fact of
such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 5.03 shall be payable within 10 days of written demand therefor.

(d) No Indemnitee shall be liable for any damages arising from the use by others
of any information or other materials obtained through IntraLinks or other
similar information transmission systems in connection with this Agreement, nor
shall any Indemnitee or any Loan Party have any liability (on any theory of
liability) for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith; provided, however, that nothing contained in
this sentence will limit the indemnity obligations of the Grantors set forth in
this Section 5.03 or in any other Loan Document.

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Agents and the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by or behalf of any Agent or any Lender and
notwithstanding that any Agent or any Lender may have had notice or knowledge of

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document is outstanding and unpaid.

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic image transmission (e.g. “PDF” or “TIF” via electronic mail) shall be
as effective as delivery of a manually signed counterpart of this Agreement.
This Agreement shall become effective as to any Loan Party when a counterpart
hereof executed on behalf of such Loan Party shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon such Loan Party and
the Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Loan Party, the Collateral Agent and the
other Secured Parties and their respective successors and assigns, except that
no Loan Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly permitted by this
Agreement and the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.08. Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its behalf and on behalf of
each Loan Party and its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or under any other Loan Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the Borrower and the Collateral Agent

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

after any such set off and application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 5.08 are in addition
to other rights and remedies (including other rights of setoff) that the
Collateral Agent and such Lender may have.

SECTION 5.09. GOVERNING LAW; SERVICE OF PROCESS. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 5.01. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

(c) EACH OF HOLDINGS, INTERMEDIATE PARENT AND TDS INTERMEDIATE PARENT HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE BORROWER AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS THAT MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. SUCH
SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO HOLDINGS,
INTERMEDIATE PARENT OR TDS INTERMEDIATE PARENT IN CARE OF THE BORROWER AT THE
BORROWER’S ADDRESS USED FOR PURPOSES OF GIVING NOTICES UNDER SECTION 5.01, AND
EACH OF HOLDINGS, INTERMEDIATE PARENT AND TDS INTERMEDIATE PARENT HEREBY
IRREVOCABLY AUTHORIZES AND DIRECTS THE BORROWER TO ACCEPT SUCH SERVICE ON ITS
BEHALF.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) IN THE EVENT HOLDINGS, INTERMEDIATE PARENT OR TDS INTERMEDIATE PARENT OR ANY
OF ITS ASSETS HAS OR HEREAFTER ACQUIRES, IN ANY JURISDICTION IN WHICH JUDICIAL
PROCEEDINGS MAY AT ANY TIME BE COMMENCED WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, ANY IMMUNITY FROM JURISDICTION, LEGAL PROCEEDINGS,
ATTACHMENT (WHETHER BEFORE OR AFTER JUDGMENT), EXECUTION, JUDGMENT OR SETOFF,
HOLDINGS, INTERMEDIATE PARENT OR TDS INTERMEDIATE PARENT, AS APPLICABLE, HEREBY
IRREVOCABLY AGREES NOT TO CLAIM AND HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES SUCH IMMUNITY.

SECTION 5.10. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 5.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) subject
to the terms of Section 5.13, any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Obligations or this Agreement.

SECTION 5.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate when all the
outstanding

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Obligations (other than contingent indemnification obligations not yet accrued
and payable) have been indefeasibly paid in full and the Lenders have no further
commitment to lend under the Credit Agreement. Notwithstanding anything herein
or in any other Loan Document to the contrary, if any of the Administrative
Agent, the Collateral Agent or any other Secured Party is required to turn over
or pay over any payment, or any part thereof, of any Obligation to any other
holder of any Indebtedness or other obligation of the Borrower or any other Loan
Party pursuant to any intercreditor agreement (including the Intercreditor
Agreement) entered into by the Administrative Agent and/or the Collateral Agent,
on behalf of the Secured Parties, then, for all purposes of this Agreement and
the other Loan Documents, to the extent of such turnover or payover the amount
of such payment of such Obligation shall be disregarded and deemed not to have
been made, and such Obligation shall continue to be due and outstanding and
shall not be deemed to have been discharged or paid.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder, and the Liens created hereunder on any Collateral shall automatically
be released, in each case as provided in Section 9.11(c) of the Credit
Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 5.13, the Collateral Agent shall execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 5.13 shall be without recourse to
or warranty by the Collateral Agent.

SECTION 5.14. Additional Restricted Subsidiaries. Pursuant to Section 6.11 of
the Credit Agreement, certain Restricted Subsidiaries that were not in existence
or not Restricted Subsidiaries on the date of the Credit Agreement are required
to enter in this Agreement as Subsidiary Parties. Upon execution and delivery by
the Collateral Agent and a Restricted Subsidiary of an Intellectual Property
Security Agreement Supplement, such Restricted Subsidiary shall become a
Subsidiary Party hereunder with the same force and effect as if originally named
as a Subsidiary Party herein. The execution and delivery of any such instrument
shall not require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

SECTION 5.15. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.16. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Borrower of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor, (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (d) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; and (e) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement, as fully and completely
as though the Collateral Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct or that of any of their Affiliates, directors,
officers, employees, counsel, agents or attorneys-in-fact.

ARTICLE VI

Intercreditor Agreement

SECTION 6.01. Intercreditor Agreement Controls. Notwithstanding anything herein
to the contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.

[Remainder of page intentionally left blank]

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRAVELPORT LIMITED By:   /s/ Rochelle J. Boas   Name: Rochelle J. Boas   Title:
Senior Vice President and Assistant Secretary WALTONVILLE LIMITED By:   /s/
Rochelle J. Boas   Name: Rochelle J. Boas   Title: Director TRAVELPORT LLC By:  
/s/ Rochelle J. Boas   Name: Rochelle J. Boas   Title: Authorized Person TDS
INVESTOR (LUXEMBOURG) S.À R.L. By:   /s/ John Sutherland       Name: John
Sutherland   Title: Manager

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT INC.

GALILEO TECHNOLOGIES LLC

TRAVELPORT NORTH AMERICA, INC.

OWW2, LLC

TRAVEL INDUSTRIES, INC.

TRAVELPORT HOLDINGS, INC.

TRAVELPORT HOLDINGS, LLC

TRAVELPORT INTERNATIONAL SERVICES, INC.

TRAVELPORT OPERATIONS, INC.

WORLDSPAN LLC

WORLDSPAN BBN HOLDINGS, LLC

WORLDSPAN DIGITAL HOLDINGS, LLC

WORLDSPAN IJET HOLDINGS, LLC

WORLDSPAN OPENTABLE HOLDINGS, LLC

WORLDSPAN S.A. HOLDINGS II, L.L.C.

WORLDSPAN SOUTH AMERICAN HOLDINGS LLC

WORLDSPAN STOREMAKER HOLDINGS, LLC

WORLDSPAN TECHNOLOGIES INC.

WORLDSPAN VIATOR HOLDINGS, LLC

WORLDSPAN XOL LLC

WS FINANCING CORP.

By:   /s/ Rochelle J. Boas  

Name: Rochelle J. Boas

Title: Senior Vice President and Secretary

 

TRAVELPORT, LP BY:   TRAVELPORT HOLDINGS, LLC, as General Partner   By:   /s/
Rochelle J. Boas   Name: Rochelle J. Boas  

Title: Senior Vice President and

          Secretary of Travelport Holdings,

          LLC, as General Partner

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By:   /s/ Judith E.
Smith   Name: Judith E. Smith   Title: Managing Director By:   /s/ Tyler R.
Smith   Name: Tyler R. Smith   Title: Associate

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule I to the

Intellectual Property

Security Agreement

SUBSIDIARY PARTIES

 

Name of Subsidiary Party

  

Jurisdiction of

Formation

Galileo Technologies LLC    Delaware OWW2, LLC    Delaware Travel Industries,
Inc.    Delaware TDS Investor (Luxembourg) S.à r.l.    Luxembourg Travelport
Holdings, Inc.    Delaware Travelport Holdings, LLC    Delaware Travelport Inc.
   Delaware Travelport International Services, Inc.    Delaware Travelport
Operations, Inc.    Delaware Travelport North America, Inc.    Delaware
Travelport, LP    Delaware Waltonville Limited    Gibraltar WORLDSPAN BBN
Holdings, LLC    California WORLDSPAN Digital Holdings, LLC    Delaware
WORLDSPAN IJET HOLDINGS, LLC    Delaware Worldspan LLC    Delaware WORLDSPAN
OPENTABLE HOLDINGS, LLC    Georgia WORLDSPAN S.A. HOLDINGS II, L.L.C.    Georgia
WORLDSPAN South American Holdings LLC    Georgia Worldspan StoreMaker Holdings,
LLC    Delaware Worldspan Technologies Inc.    Delaware Worldspan Viator
Holdings, LLC    Delaware WORLDSPAN XOL LLC    Georgia

WS Financing Corp.

   Delaware

Schedule II to the

Intellectual Property

Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

U.S. COPYRIGHTS OWNED BY TRAVELPORT, LP

 

Title

  

Jurisdiction

  

Reg. No.

  

Record Owner

Worldspan AVS database    USA    TX0005589147    Worldspan, L.P.* Worldspan
computer interface program    USA    TX0005586920    Worldspan, L.P.* Worldspan
echo availability database    USA    TX0005589168    Worldspan, L.P.*
Worldspan/Kinetics computer interface program    USA    TX0005589163   
Worldspan, L.P.* Worldspan disk drive utility computer program    USA   
TXu000688224    Worldspan, L.P.*

 

*— Worldspan, L.P. changed its name to Travelport, LP.

PATENTS AND PATENT APPLICATIONS OWNED BY TRAVELPORT OPERATIONS, INC.

 

Patent No./

Application No.

  

Country

  

Title

  

Record Owner

  

App. Date

  

Date Issued

2,338,274

   Canada    Apparatus and Method for On-line Price Competitor’s Goods and/or
Services over a Computer Network    Travelport
Operations, Inc.    03 June 1999   

2000-561573

   Japan    Apparatus and Method for On-line Price Competitor’s Goods and/or
Services over a Computer Network    Travelport
Operations, Inc.    7/16/2002
Publication Date   

712,016

   Korea    Apparatus and Method for On-line Price Competitor’s Goods and/or
Services over a Computer Network    Travelport
Operations, Inc.    03 June 1999    20 April 2007

814,895

   Korea    Computer-Implemented System and Method for Booking Airline Travel
Itineraries    Travelport
Operations, Inc.    17 September 2001    12 March 2008

6,035,288

   US    Interactive Computer-Implemented System and Method for Negotiating Sale
of Goods and/or Services    Travelport
Operations, Inc.    29 June 1998    07 March 2000

10/940979

   US    Interactive Computer-Implemented System and Method for Negotiating Sale
of Goods and/or Services    Travelport
Operations, Inc.    15 September 2004   

6,076,070

   US    Apparatus and Method for On-line Price Comparison of Competitor’s Goods
and/or Services over a Computer Network    Travelport
Operations, Inc.    23 July 1998    13 June 2000 6,304,850    US   
Computer-Implemented System and Method for Booking Airline Travel Itineraries   
Travelport
Operations, Inc.    17 March 1999    16 October 2001 12/738350    US    Systems
and Methods for Programmatic Generation of Database Statements    Travelport
Operations, Inc.    16 April 2010   

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PATENTS AND PATENT APPLICATIONS OWNED BY TRAVELPORT, LP

 

Patent No./
Application No.

  

Country

  

Title

  

Record Owner

  

App. Date

  

Date Issued

7,062,480

   US    System and method for caching and utilizing flight availability   
Travelport, LP    01 April 2002    13 June 2006

7,853,575

   US    System and method for caching and utilizing flight availability data   
Travelport, LP    10 February 2006    14 December 2010

7,693,894

   US    System and method for caching and utilizing flight availability data   
Travelport, LP    10 February 2006    06 April 2010

7,603,281

   US    Method, computer program and system for pushing flight information to
passengers.    Travelport, LP    12 October 2000    13 October 2009

7,694,012

   US    System and Method for Routing Data    Travelport, LP    28 February
2007    06 April 2010

11/778444

   US    Automated repricing of revised itineraries for ticket changes requested
after issuance    Travelport, LP    16 July 2007   

12/650227

   US    Computer-based systems and methods for collaborative travel planning   
Travelport, LP    30 December 2009   

12/027792

   US    Method and system for airline fare verification auditing    Travelport,
LP    07 February 2008   

12/721920

   US    System and Method of Travel Itinerary Creation    Travelport, LP    11
March 2010   

2008311781

   Australia    Method and system for airline fare verification auditing   
Worldspan, LP*    20 October 2008   

07 810 740.6

   European Patent Office    Automatic repricing of alternative itineraries for
ticket changes requested after issuance    Worldspan, LP*    24 February 2009   

201002554-2

   Singapore    Method and system for airline fare verification auditing   
Worldspan, LP*    20 October 2008   

 

*— Worldspan, L.P. changed its name to Travelport, LP.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PATENTS AND PATENT APPLICATIONS OWNED BY TRAVELPORT INC.

 

Patent No./

Application No.

  

Country

  

Title

  

Record Owner

  

App. Date

  

Date Issued

6,360,205

   US    Obtaining and Utilizing Commercial Information    Trip.com, Inc.*   
05 March 1999    19 March 2002

 

*— Trip.com, Inc. merged into Travelport Inc.

TRADEMARK REGISTRATIONS AND APPLICATIONS OWNED BY TRAVELPORT, LP

 

Trademark

  

App. No.

  

Reg. No.

  

Status

  

Country

  

App. Date

  

Reg. Date

  

Record Owner

WORLDSPAN    11796    11796    Registered    Andorra    26-Nov-1998   
26-Nov-1998    Worldspan* GALILEO       2116    Registered    Anguilla   
27-Nov-1987    27-Nov-1987    Galileo International LLC*** GALILEO       2941   
Registered    Antigua and Barbuda    02-Dec-1987    02-Dec-1987    Galileo
International LLC*** GLOBE DESIGN       2972    Registered    Antigua and
Barbuda    30-Mar-1988    30-Mar-1988    Galileo International LLC*** WORLDSPAN
   2288429    2007582    Registered    Argentina    26-May-2000    26-Jan-2005
   Worldspan* WORLDSPAN TRIP MANAGER    2288430    2007583    Registered   
Argentina    26-May-2000    26-Jan-2005    Worldspan* WORLDSPAN WIRED    2288431
   2007584    Registered    Argentina    26-May-2000    26-Jan-2005   
Worldspan* WORLDSPAN    IM-0001-6.12    20336    Registered    Aruba   
06-Jan-2000    08-Feb-2000    Travelport, LP TOUR SOURCE    609458    A609458   
Registered    Australia    18-Aug-1993    18-Aug-1993    Travelport, LP
WORLDSPAN    758766    758766    Registered    Australia    02-Apr-1998   
02-Apr-1998    Worldspan* WORLDSPAN WIRED    741501    741501    Registered   
Australia    15-Aug-1997    15-Aug-1997    Worldspan* GALILEO       119566   
Registered    Austria       11-May-1988    Galileo International LLC*** GALILEO
   12626    12626    Registered    Bahamas    28-Sep-1987    28-Sep-1987   
Galileo International LLC*** GLOBE DESIGN    12800    12800    Registered   
Bahamas    04-Mar-1988    04-Mar-1988    Galileo International LLC*** WORLDSPAN
   21268    21268    Registered    Bahamas    30-Dec-1998    28-Jan-2000   
Worldspan*

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WORLDSPAN    370/99       Pending    Bahrain    06-Mar- 1999       Worldspan*
WORLDSPAN    58273/98       Pending    Bangladesh    14-Dec- 1998      
Worldspan* GALILEO       81/6866    Registered    Barbados    15-Dec- 1987   
08-Mar-1998    Galileo International LLC*** GALILEO    81/21022    81/21022   
Registered    Barbados    30-Sep- 2005    15-May-2007    Galileo International
LLC*** GALILEO    81/21021    81/21021    Registered    Barbados    30-Sep- 2005
   15-May-2007    Galileo International LLC*** GLOBE DESIGN       81/4806   
Registered    Barbados    17-Mar-1988    27-Mar-1996    Galileo International
LLC*** GALILEO       11032    Registered    Bermuda    02-Nov-1987   
02-Nov-1987    Travelport International LLC*** WORLDSPAN    30345    30345   
Registered    Bermuda    11-Dec- 1998    11-Dec-1998    Worldspan* DISEÑO   
0920-2000       Pending    Bolivia    08-Mar-2000       Worldspan* WORLDSPAN   
0922-2000       Pending    Bolivia    08-Mar-2000       Worldspan* WORLDSPAN
TRIP MANAGER    2827    89673    Registered    Bolivia    08-Mar-2000   
07-Apr-2003    Worldspan* WORLDSPAN WIRED    0919-2000       Pending    Bolivia
   08-Mar-2000       Worldspan* WORLDSPAN    BAZ983282A    BAZ298282A   
Registered    Bosnia and Herzegovina    02-Dec- 1998    23-Dec-2003   
Worldspan* WORLDSPAN    822463440    822463440    Registered    Brazil   
17-Feb- 2000    27-Dec-2005    Worldspan* WORLDSPAN TRIP MANAGER    822463474   
822463474    Registered    Brazil    17-Feb- 2000    27-Dec-2005    Worldspan*
WORLDSPAN WIRED    822463482    822463482    Registered    Brazil    17-Feb-
2000    27-Dec-2005    Worldspan* APOLLO    631468    421758    Registered   
Canada    08-May-1989    07-Jan-1994    Galileo International LLC*** CAR SELECT
   753058    481626    Registered    Canada    25-Apr- 1994    26-Aug-1997   
Worldspan* CARMASTER    631470    376482    Registered    Canada    08-May-1989
   30-Nov-1990    Galileo International LLC*** FOCALPOINT (stylized)    631411
   381141    Registered    Canada    08-May-1989    08-Mar-1991    Galileo
International LLC*** GALILEO    592411    530315    Registered    Canada   
25-Sep- 1987    21-Jul-2000    Galileo International LLC*** GALILEO    1020871
   554351    Registered    Canada    30-Jun- 1999    22-Nov-2001    Galileo
International LLC*** GALILEO INTERNATIONAL & Design    1020872    558280   
Registered    Canada    30-Jun- 1999    21-Feb-2002    Galileo International
LLC***

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GALILEO VACATIONS    1298094    TMA776641    Registered    Canada    18-Apr-2006
   09-Sep-2010    Galileo International LLC*** GLOBE DESIGN    1020870    553383
   Registered    Canada    30-Jun-1999    05-Nov-2001    Galileo International
LLC*** GLOBE DESIGN    602230    563598    Registered    Canada    08-Mar-1988
   18-Jun-2002    Galileo International LLC*** INSIDE AVAILABILITY      
TMA460,207    Registered    Canada       19-Jul-2006    Galileo International
LLC*** INSIDE LINK    631467    404739    Registered    Canada    08-May-1989   
13-Nov-1992    Galileo International LLC*** POWER SHOPPER    1214592    636413
   Registered    Canada    26-Apr-2004    30-Mar-2005    Worldspan* ROOMMASTER
   639525    438914    Registered    Canada    29-Aug-1989    10-Feb-1995   
Galileo International LLC*** TRAVELPORT ROOMS AND MORE    1538402       Pending
   Canada    28-Jul-2011       Worldspan* TRAVELSCREEN    631469    376154   
Registered    Canada    08-May-1989    23-Nov-1990    Galileo International
LLC*** WORLDSPAN    650372    392001    Registered    Canada    08-Feb-1990   
20-Dec-1991    Worldspan* WORLDSPAN (Stylized w/ maple leaf)    1173618   
634859    Registered    Canada    02-Apr-2003    10-Mar-2005    Worldspan*
WORLDSPAN GO!    885993    535505    Registered    Canada    30-Jul-1998   
24-Oct-2000    Worldspan* WORLDSPAN TRIP MANAGER    1007352    TMA564491   
Registered    Canada    04-Mar-1999    09-Jul-2002    Worldspan* WORLDSPAN WIRED
   857440    TMA526262    Registered    Canada    30-Sep-1997    31-Mar-2000   
Worldspan* WORLDSPAN    493478    623859    Registered    Chile    14-Jul-2000
   05-Mar-2002    Worldspan* WORLDSPAN    9800078039    1339820    Registered   
China (People’s Republic)    13-Jul-1998    27-Nov-1999    Travelport, LP
WORLDSPAN    1019765    264473    Registered    Colombia    12-Mar-2001   
16-Apr-2002    Worldspan* WORLDSPAN TRIP MANAGER    1019767    243929   
Registered    Colombia    12-Mar-2001    01-Nov-2001    Worldspan* WORLDSPAN
WIRED    1019769    243930    Registered    Colombia    12-Mar-2001   
01-Nov-2001    Worldspan* WORLDSPAN    2001-8442    133619    Registered   
Costa Rica    08-Nov-2001    17-May-2002    Worldspan* WORLDSPAN TRIP MANAGER   
2001-8444    133620    Registered    Costa Rica    08-Nov-2001    17-May-2002   
Worldspan* WORLDSPAN WIRED    2001/8443    133618    Registered    Costa Rica   
08-Nov-2001    17-May-2002    Worldspan* WORLDSPAN    137905    223382   
Registered    Czech Republic    23-Nov-1998    23-Mar-2000    Worldspan* GALILEO
      123/08/RADM    Registered    Djibouti       22-Oct-1987    Galileo
International LLC*** GALILEO       23/88    Registered    Dominica   
17-May-1988    17-May-1988    Galileo International LLC***

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GLOBE DESIGN       35/88    Registered    Dominica    07-Jul-1988    07-Jul-1988
   Galileo International LLC*** WORLDSPAN    102882    102882    Registered   
Dominican Republic    20-Jan-1999    15-Mar-1999    Worldspan* WORLDSPAN   
101047-99    I-8972-2003    Registered    Ecuador    23-Dec-1999    27-Feb-2002
   Worldspan* WORLDSPAN    76440    76440    Registered    Egypt    13-Feb-1990
   13-Feb-1990    Travelport, LP WORLDSPAN    E-4155-0    E-4155-00   
Registered    El Salvador    08-Jun-2000    30-Aug-2001    Travelport, LP
WORLDSPAN TRIP MANAGER    E-4157-00    21 Book 137    Registered    El Salvador
   08-Jun-2000    17-Aug-2001    Worldspan* WORLDSPAN    98-02745    31455   
Registered    Estonia    20-Nov-1998    29-Jun-2000    Travelport, LP WORLDSPAN
   751107    751107    Registered    European Community    10-Feb-1998   
13-Jul-1999    Worldspan* WORLDSPAN COMMERCIAL WORLD       674630    Registered
   European Community       27-Sep-1999    Worldspan* WORLDSPAN CRUISE LINE
SOURCE       674598    Registered    European Community       18-May-1999   
Worldspan* WORLDSPAN POWER PRICING    674648    674648    Registered    European
Community    31-Oct-1997    10-May-1999    Worldspan* WORLDSPAN SECURATE   
674515    674515    Registered    European Community    31-Oct-1997   
18-May-1999    Worldspan* WORLDSPAN TRIP MANAGER    674770    674770   
Registered    European Community    31-Oct-1997    18-May-1999    Worldspan*
WORLDSPAN WIRED    619403    619403    Registered    European Community   
21-Aug-1997    16-Apr-1999    Worldspan* WORLDSPAN WORLD STP    674663    674663
   Registered    European Community    31-Oct-1997    18-May-1999    Worldspan*
WORLDSPAN WORLDGROUP    674739    674739    Registered    European Community   
31-Oct-1997    18-May-1999    Worldspan* WORLDSPAN    1894-99    106819   
Registered    Guatemala    10-Mar-1999    27-Sep-2000    Travelport, LP
WORLDSPAN    9324/2000       Pending    Honduras    28-Jun-2000       Worldspan*
WORLDSPAN TRIP MANAGER    2000-9323       Pending    Honduras    28-Jun-2000   
   Worldspan* WORLDSPAN    9805000    199913288    Registered    Hong Kong   
20-Apr-1998    29-Oct-1999    Worldspan* WORLDSPAN    M9403103    144567   
Registered    Hungary    16-Aug-1994    14-May-1997    Worldspan* WORLDSPAN   
849455    849455    Registered    India    05-Apr-1999    18-Jan-2007   
Worldspan* WORLDSPAN    764/90    138503    Registered    Ireland    09-Feb-1990
   09-Feb-1990    Worldspan* WORLDSPAN    75331    T/75331    Registered   
Israel    12-Feb-1990    11-Aug-1993    Travelport, LP WORLDSPAN TRIP MANAGER   
125746    125746    Registered    Israel    14-Feb-1999    06-Apr-2000   
Travelport, LP WORLDSPAN WIRED    125745    125745    Registered    Israel   
14-Feb-1999    07-Feb-2000    Travelport, LP GALILEO    9/1077    22338   
Registered    Jamaica    01-Oct-1987    01-Oct-1987    Galileo International
LLC***

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

APOLLO    44374/90       Pending    Japan    19-Apr-1990       Galileo
International LLC*** WORLDSPAN    041543/98    4290403    Registered    Japan   
20-May-1998    02-Jul-1999    Worldspan* WORLDSPAN WIRED    037993/99    4414965
   Registered    Japan    30-Apr-1999    08-Sep-2000    Travelport, LP WORLDSPAN
   041543/98    50544    Registered    Jordan    26-Jul-1998    26-Jul-1999   
Worldspan* WORLDSPAN    SMA/1721    SMA/1721    Registered    Kenya   
07-Jun-1999    09-Apr-2002    Worldspan* WORLDSPAN TRIP MANAGER    SMA/1725   
SMA/1725    Registered    Kenya    07-Jun-1999    09-Apr-2002    Worldspan*
WORLDSPAN WIRED    SMA/1726    SMA/1726    Registered    Kenya    07-Jun-1999   
09-Apr-2002    Worldspan* WORLDSPAN    98-3667    55409    Registered    Korea,
Republic of    11-May-1998    28-Jun-1999    Travelport, LP WORLDSPAN TRIP
MANAGER    99/1605    59168    Registered    Korea, Republic of    18-Feb-1999
   24-Jan-2000    Travelport, LP WORLDSPAN WIRED    99-1604    59167   
Registered    Korea, Republic of    18-Feb-1999    24-Jan-2000    Travelport, LP
WORLDSPAN    42584    39017    Registered    Kuwait    08-Mar-1999   
17-Aug-2004    Worldspan* SWISH Design       78733    Registered    Lebanon   
01-Jan-1999    02-Feb-1999    Worldspan* WORLDSPAN       76838    Registered   
Lebanon    24-Aug-1998    24-Aug-1998    Worldspan* WORLDSPAN    119856   
119856    Registered    Lebanon    18-Dec-2008    22-Dec-2008    Worldspan*
WORLDSPAN GLOBE    76839    76839    Registered    Lebanon    24-Aug-1998   
24-Aug-1998    Worldspan* Design only       11037    Registered    Liechtenstein
      20-Jan-1999    Worldspan* Design only       11039    Registered   
Liechtenstein       20-Jan-1999    Worldspan* WORLDSPAN    23615    23615   
Registered    Malta    26-Sep-1994    22-Nov-1994    Worldspan* APOLLO    85091
   400626    Registered    Mexico    09-Apr-1990    09-Apr-1990    Galileo
International Partnership**** COMMERCIAL WORLD       478505    Registered   
Mexico    03-Nov-1994       Worldspan* CORPORATE APOLLO    85086    381173   
Registered    Mexico    09-Apr-1990    09-Apr-1990    Galileo International
Partnership**** FOCALPOINT    85089    381268    Registered    Mexico   
09-Apr-1990    09-Apr-1990    Galileo International Partnership**** GALILEO   
242267    505353    Registered    Mexico    31-Aug-1995    31-Aug-1995   
Galileo International LLC*** GALILEO    242265    505352    Registered    Mexico
   31-Aug-1995    31-Aug-1995    Galileo International LLC*** GALILEO    242266
   906627    Registered    Mexico    31-Aug-1995    31-Oct-2005    Galileo
International LLC*** GLOBE DESIGN       356540    Registered    Mexico   
14-Mar-1988    14-Mar-1988    Galileo Distribution Systems****

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GLOBE DESIGN       355596    Registered    Mexico    14-Mar-1988    14-Mar-1988
   Galileo International LLC*** GLOBE DESIGN       365583    Registered   
Mexico    14-Mar-1988    14-Mar-1988    Galileo International LLC*** GLOBE
DESIGN       358386    Registered    Mexico    14-Mar-1988    14-Mar-1988   
Galileo International LLC*** GLOBE DESIGN       355595    Registered    Mexico
   14-Mar-1988    14-Mar-1988    Galileo International LLC*** HIGHWIRE    554405
   755406    Registered    Mexico    01-Jul-2002    23-Jul-2002    Galileo
International LLC*** HIGHWIRE    554404    755405    Registered    Mexico   
01-Jul-2002    23-Jul-2002    Galileo International LLC*** LEISURESHOPPER   
85088    381267    Registered    Mexico    09-Apr-1990    17-Aug-1995    Galileo
International Partnership**** POWER PRICING    355226    599816    Registered   
Mexico    24-Nov-1998    29-Jan-1999    Worldspan* POWER SHOPPER    355225   
599815    Registered    Mexico    24-Nov-1998    29-Jan-1999    Worldspan*
QUANTITUDE       708514    Registered    Mexico       30-Jul-2001    Galileo
International LLC*** ROOMMASTER    85081    381170    Registered    Mexico   
09-Apr-1990    09-Apr-1990    Galileo International Partnership**** WORLDSPAN   
81500    389828    Registered    Mexico    08-Feb-1990    31-Jan-1991   
Worldspan* WORLDSPAN GO!    346680    595148    Registered    Mexico   
09-Sep-1998    30-Nov-1998    Worldspan* WORLDSPAN TRIP MANAGER    355220   
601714    Registered    Mexico    24-Nov-1998    25-Feb-1999    Worldspan*
WORLDSPAN WIRED    218145    571542    Registered    Mexico    18-Dec-1997   
27-Feb-1998    Worldspan* GALILEO    1375    1375    Registered    Montserrat   
25-Jan-1988    25-Jan-1988    Galileo International LLC*** GLOBE DESIGN    1382
   1382    Registered    Montserrat    22-Apr-1988    22-Apr-1988    Galileo
International LLC*** GLOBE DESIGN       15114    Registered    Netherlands
Antilles    29-Mar-1988    29-Mar-1988    Galileo International LLC*** TOUR
SOURCE    229384    229384    Registered    New Zealand    16-Aug-1993   
03-Oct-1996    Worldspan* WORLDSPAN    303116    303116    Registered    New
Zealand    21-Dec-1998    12-Jul-1999    Worldspan* WORLDSPAN    2000-003084   
2010091875 CC    Registered    Nicaragua    28-Jun-2000    17-Nov-2010   
Worldspan, L.P. WORLDSPAN    TP-38954    64319    Registered    Nigeria   
25-Jan-1999    03-Sep-2003    Worldspan* WORLDSPAN    90.0745    148332   
Registered    Norway    09-Feb-1990    02-Jan-1992    Worldspan* WORLDSPAN TRIP
MANAGER    199901513    205971    Registered    Norway    15-Feb-1999   
08-Dec-2000    Travelport, LP

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WORLDSPAN    157319    157319    Registered    Pakistan    25-Aug-1999   
01-Oct-2005    Worldspan* WORLDSPAN    107382    107382    Registered    Panama
   22-May-2000    16-Apr-2001    Worldspan, L.P. WORLDSPAN    5426-1999   
222011    Registered    Paraguay    23-Mar-1999    19-Jan-2000    Travelport, LP
POWER PRICING    20891    20891    Registered    Peru    23-Dec-1999   
23-Mar-2000    Worldspan, L.P. POWER SHOPPER    20808    20808    Registered   
Peru    23-Dec-1999    27-Mar-2000    Worldspan, L.P. SECURATE AIR    20807   
20807    Registered    Peru    23-Dec-1997    27-Mar-2000    Worldspan, L.P.
WORLDSPAN       25612    Registered    Peru       13-Mar-2001    Worldspan+
WORLDSPAN       24366    Registered    Peru       30-Nov-2000    Worldspan+
WORLDSPAN    96788    24945    Registered    Peru    14-Dec-1999    30-Nov-2000
   Worldspan, L.P.** WORLDSPAN    97202    25612    Registered    Peru   
14-Dec-1999    13-Mar-2001    Worldspan, L.P.** WORLDSPAN       24366   
Registered    Peru       30-Nov-2000    Worldspan, L.P.** WORLDSPAN NET    96790
   24947    Registered    Peru    14-Dec-1999    30-Nov-2000    Worldspan,
L.P.** WORLDSPAN TRIP MANAGER    96786    24944    Registered    Peru   
14-Dec-1999    30-Nov-2000    Worldspan, L.P.** WORLDSPAN WIRED    96789   
24946    Registered    Peru    14-Dec-1999    30-Nov-2000    Worldspan, L.P.**
WORLDSPAN    137173    92718    Registered    Poland    18-Aug-1994   
11-Jun-1996    Worldspan* WORLDSPAN    261881    261881    Registered   
Portugal    09-Feb-1990    20-Aug-1992    Worldspan* WORLDSPAN       47,671   
Registered    Puerto Rico       31-Jan-2001    Worldspan* WORLDSPAN    20073   
20073    Registered    Qatar    22-Feb-1999    22-May-2005    Worldspan*
WORLDSPAN    39986    47417    Registered    Romania    26-Jun-1996   
23-May-2003    Worldspan* WORLDSPAN    94033977    137328    Registered   
Russian Federation    26-Sep-1994    25-Jan-1996    Worldspan* WORLDSPAN   
34144    407/4    Registered    Saudi Arabia    22-May-1996    22-May-1996   
Worldspan* WORLDSPAN TRIP MANAGER    48253    504/65    Registered    Saudi
Arabia    15-Mar-1999    15-Mar-1999    Worldspan* WORLDSPAN WIRED    48252   
555/54    Registered    Saudi Arabia    14-Mar-1999    14-Mar-1999    Worldspan*
WORLDSPAN       T98/12799B    Registered    Singapore    23-Dec-1998   
23-Dec-1998    Worldspan* WORLDSPAN    2977-98    192269    Registered   
Slovakia    24-Nov-1998    25-Sep-2000    Worldspan* WORLDSPAN    98/23079   
98/23079    Registered    South Africa    21-Dec-1998    05-Nov-2002   
Worldspan* WORLDSPAN    91081    91081    Registered    Sri Lanka    14-Jan-1999
   22-Jun-2004    Travelport, LP GLOBE DESIGN       3317    Registered    St.
Kitts and Nevis    10-Oct-1988    10-Oct-1988    Galileo International LLC***
GALILEO    112/87    112/87    Registered    St. Lucia    03-Nov-1987   
03-Nov-1987    Galileo International LLC*** GLOBE DESIGN       58/1988   
Registered    St. Lucia    13-Jun-1988    13-Jun-1988    Galileo International
LLC***

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WORLDSPAN    90-01358    230060    Registered    Sweden    12-Feb-1990   
07-Feb-1992    Worldspan* Design only       388777    Registered    Switzerland
      6-Jan-1992    Worldspan* WORLDSPAN    1113-1990.3    P-382487   
Registered    Switzerland    09-Feb-1990    18-Apr-1991    Travelport, LP
WORLDSPAN    06600/2000    P-478891    Registered    Switzerland    02-Jun-2000
   24-Nov-2000    Travelport, LP WORLDSPAN          Pending    Syria         
Worldspan* WORLDSPAN    88004124    120842    Registered    Taiwan   
30-Jan-1999    01-Feb-2000    Worldspan, L.P.** WORLDSPAN GlOBE DESIGN      
120843    Registered    Taiwan       1-Feb-2000    Worldspan* WORLDSPAN   
TO/T/00/00309    809    Registered    Tonga    01-Feb-2000    01-Feb-2000   
Travelport, LP WORLDSPAN    1222/90    117679    Registered    Turkey   
16-Feb-1990    16-Feb-1990    Travelport, LP GALILEO    10456    10456   
Registered    Turks and Caicos Islands    16-Nov-1987    16-Nov-1987    Galileo
International LLC*** GLOBE DESIGN       10479    Registered    Turks and Caicos
Islands    02-Jun-1988    03-Jun-1988    Galileo International LLC*** GALILEO   
200811242       Pending    Ukraine    28-May-2008       Galileo International
LLC*** WORLDSPAN    28647    33687    Registered    United Arab Emirates   
20-Oct-1998    09-Oct-2002    Worldspan* WORLDSPAN    1414155    B1414155   
Registered    United Kingdom    10-Feb-1990    10-Jan-1992    Worldspan* APOLLO
   73/283681    1268761    Registered    United States of America    28-Oct-1980
   28-Feb-1984    Travelport, LP APOLLO    75/982339    2770579    Registered   
United States of America    30-Apr-1999    07-Oct-2003    Travelport, LP APOLLO
   75/694975    3555633    Registered    United States of America    30-Apr-1999
   06-Jan-2009    Travelport, LP CAR SELECT    74/516307    1990503   
Registered    United States of America    25-Apr-1994    30-Jul-1996   
Travelport, LP COMMUNICATIONS INTEGRATOR    74/191414    1754967    Registered
   United States of America    05-Aug-1991    02-Mar-1993    Travelport, LP
FASTCLIP    74/556498    1924274    Registered    United States of America   
02-Aug-1994    03-Oct-1995    Travelport, LP FASTMAIL    74/556493    1924272   
Registered    United States of America    02-Aug-1994    03-Oct-1995   
Travelport, LP FOCALPOINT    73/704318    1508532    Registered    United States
of America    06-Jan-1988    11-Oct-1988    Travelport, LP FOCALPOINT   
73/821591    1599827    Registered    United States of America    25-Aug-1989   
05-Jun-1990    Travelport, LP FOCALPOINT (stylized)    74/009155    1617443   
Registered    United States of America    08-Dec-1989    16-Oct-1990   
Travelport, LP GALILEO    75/645802    2572524    Registered    United States of
America    22-Feb-1999    28-May-2002    Travelport, LP GALILEO    73/700927   
1647908    Registered    United States of America    16-Dec-1987    18-Jun-1991
   Travelport, LP GALILEO VIEWTRIP    78/761872    3192513    Registered   
United States of America    28-Nov-2005    02-Jan-2007    Travelport, LP

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GLOBE DESIGN    73/716956    1739496    Registered    United States of America
   11-Mar-1988    15-Dec-1992    Travelport, LP LEISURESHOPPER (Stylized)   
74/030113    1750832    Registered    United States of America    20-Feb-1990   
02-Feb-1993    Travelport, LP MONEYSAVER (stylized)    73/486393    1399066   
Registered    United States of America    21-Jun-1984    24-Jun-1986   
Travelport, LP POWER PRICING    74/583593    1962894    Registered    United
States of America    07-Oct-1994    19-Mar-1996    Travelport, LP POWER SHOPPER
   75/130183    2115536    Registered    United States of America    05-Jul-1996
   25-Nov-1997    Travelport, LP SCRIPTPRO    75/022125    2004517    Registered
   United States of America    20-Nov-1995    01-Oct-1996    Travelport, LP
SECURATE    74/497735    1947439    Registered    United States of America   
07-Mar-1994    09-Jan-1996    Travelport, LP TECHXCHANGE    74/496166    1955617
   Registered    United States of America    03-Mar-1994    13-Feb-1996   
Travelport, LP TRAVEL TECHNOLOGY SO ADVANCED, IT’S SIMPLE    78/611753   
3138318    Registered    United States of America    19-Apr-2005    05-Sep-2006
   Travelport, LP TRAVELPORT ROOMS AND MORE    85/372,664       Pending   
United States of America    15-Jul-2011       Travelport, LP VIEWPOINT   
78/253544    2825299    Registered    United States of America    23-May-2003   
23-Mar-2004    Travelport, LP WORLDSPAN    73/838498    1608514    Registered   
United States of America    13-Nov-1989    31-Jul-1990    Travelport, LP
WORLDSPAN AIRLINE SOURCE    74/409262    1874327    Registered    United States
of America    06-Jul-1993    17-Jan-1995    Travelport, LP WORLDSPAN and design
   75/346065    2189417    Registered    United States of America    22-Aug-1997
   15-Sep-1998    Travelport, LP WORLDSPAN CAR SOURCE    74/264777    1785867   
Registered    United States of America    13-Apr-1992    03-Aug-1993   
Travelport, LP WORLDSPAN CORPORATE FLEET    75/277795    2209715    Registered
   United States of America    21-Apr-1997    08-Dec-1998    Travelport, LP
WORLDSPAN FARESOURCE    76/592364    3204293    Registered    United States of
America    17-May-2004    30-Jan-2007    Travelport, LP WORLDSPAN GLOBE DESIGN
   74/398846    1,828,591    Registered    United States of America   
07-Jun-1993    29-Mar-1994    Worldspan, L.P.* WORLDSPAN GO!    75/435794   
2275654    Registered    United States of America    17-Feb-1998    07-Sep-1999
   Travelport, LP WORLDSPAN HOTEL SELECT    74/422004    1877037    Registered
   United States of America    09-Aug-1993    31-Jan-1995    Travelport, LP
WORLDSPAN HOTEL SOURCE    74/264828    1784474    Registered    United States of
America    13-Apr-1992    27-Jul-1993    Travelport, LP WORLDSPAN INTERCHANGE   
78/518375    3089656    Registered    United States of America    17-Nov-2004   
09-May-2006    Travelport, LP WORLDSPAN RAPID REPRICE    76/458064    2971585   
Registered    United States of America    15-Oct-2002    19-Jul-2005   
Travelport, LP WORLDSPAN RATE RUNNER    78/661508    3209726    Registered   
United States of America    30-Jun-2005    13-Feb-2007    Travelport, LP
WORLDSPAN TOUR SOURCE    74/264795    1785868    Registered    United States of
America    13-Apr-1992    03-Aug-1993    Travelport, LP

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Design only       315427    Pending    Uruguay    10-Aug-1999       Galileo
International LLC*** WORLDSPAN    321444    416711    Registered    Uruguay   
24-Mar-2000    12-Oct-2000    Travelport, LP WORLDSPAN    MGU2010 0382   
MGU20261    Registered    Uzbekistan    26-Feb-2010    15-Nov-2010   
Travelport, LP GALILEO    12636-95    N-039161    Registered    Venezuela   
22-Aug-1995    06-Aug-1999    The Galileo Company Limited**** GALILEO       2236
   Registered    Virgin Islands (British)    28-Dec-1987    28-Dec-1987   
Galileo International LLC*** GLOBE DESIGN       2241    Registered    Virgin
Islands (British)    08-Jun-1988    08-Jun-1988    Galileo International LLC***
WORLDSPAN    3982    3982    Registered    Western Samoa    31-Jan-2000   
24-Sep-2001    Worldspan* WORLDSPAN TRIP MANAGER    3985    3985    Registered
   Western Samoa    31-Jan-2000    24-Sep-2001    Worldspan* WORLDSPAN WIRED   
3986    3986    Registered    Western Samoa    31-Jan-2000    24-Sep-2001   
Worldspan* WORLDSPAN    15230    12819    Registered    Yemen, Republic of   
27-Dec-1999    21-Jan-2001    Worldspan*

 

+- Instructions have been given to update records to reflect Travelport, LP as
the record owner.

*- “Worldspan” refers to “Worldspan, L.P.”, which changed its name to
Travelport, LP.

**- Worldspan, L.P. changed its name to Travelport, LP.

***- The trademarks of Galileo International, LLC and Travelport International,
LLC, through merger and contributions, are now owned by Travelport, LP.

****- Through mergers and name changes, the trademarks became owned by Galileo
International, LLC, and are now owned by Travelport, LP.

TRADEMARK REGISTRATIONS AND APPLICATIONS OWNED BY

TRAVELPORT INC.

 

Trademark

  

App. No.

  

Reg. No.

  

Status

  

Country

  

App. Date

  

Reg. Date

  

Record Owner

TRAVELPORT    3200601306    54413    Registered    African Union Territories
(OAPI)    17-Jul-2006    15-Nov-2006    Travelport Inc. TRAVELPORT    3200601305
   54412    Registered    African Union Territories (OAPI)    17-Jul-2006   
15-Nov-2006    Travelport Inc. Travelport Strata Design    3200601303    54410
   Registered    African Union Territories (OAPI)    17-Jul-2006    15-Nov-2006
   Travelport Inc.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Travelport Strata Design    3200601303    54411    Registered    African Union
Territories (OAPI)    17-Jul-2006    15-Nov-2006    Travelport Inc. TRAVELPORT
   102913       Pending    Algeria    14-Oct-2010       Travelport Inc.
TRAVELPORT    22559/09       Pending    Angola    14-Aug-2009       Travelport
Inc. TRAVELPORT    22560/09       Pending    Angola    14-Aug-2009      
Travelport Inc. TRAVELPORT    22558/09       Pending    Angola    14-Aug-2009   
   Travelport Inc. TRAVELPORT    2.687.375    2.184.159    Registered   
Argentina    19-Jul-2006    26-Sep-2007    Travelport Inc. TRAVELPORT   
2.687.376    2.252.436    Registered    Argentina    19-Jul-2006    03-Oct-2008
   Travelport Inc. TRAVELPORT    2.687.372    2.369.531    Registered   
Argentina    19-Jul-2006    20-May-2010    Travelport Inc. TRAVELPORT   
2.687.373    2.184.164    Registered    Argentina    19-Jul-2006    26-Sep-2007
   Travelport Inc. TRAVELPORT    2.687.374    2.252.435    Registered   
Argentina    19-Jul-2006    03-Oct-2008    Travelport Inc. TRAVELPORT   
2.687.370    2.184.157    Registered    Argentina    19-Jul-2006    26-Sep-2007
   Travelport Inc. TRAVELPORT    2.687.371    2.184.158    Registered   
Argentina    19-Jul-2006    26-Sep-2007    Travelport Inc. Travelport Strata
Design    2.687.382    2.252.438    Registered    Argentina    19-Jul-2006   
03-Oct-2008    Travelport Inc. Travelport Strata Design    2.687.377   
2.184.163    Registered    Argentina    19-Jul-2006    26-Sep-2007    Travelport
Inc. Travelport Strata Design    2.687.381    2.184.161    Registered   
Argentina    19-Jul-2006    26-Sep-2007    Travelport Inc. Travelport Strata
Design    2.687.380    2.252.437    Registered    Argentina    19-Jul-2006   
03-Oct-2008    Travelport Inc. Travelport Strata Design    2.687.378    2273241
   Registered    Argentina    19-Jul-2006    25-Feb-09    Travelport Inc.
Travelport Strata Design    2.687.385    2.184.166    Registered    Argentina   
19-Jul-2006    26-Sep-2007    Travelport Inc. Travelport Strata Design   
2.687.379    2.184.160    Registered    Argentina    19-Jul-2006    26-Sep-2007
   Travelport Inc. TRAVELPORT    20060923    12019    Registered    Armenia   
28-Jul-2006    07-Sep-2007    Travelport Inc.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Travelport Strata Design    20060924    12020    Registered    Armenia   
28-Jul-2006    07-Sep-2007    Travelport Inc. TRAVELPORT    26091    26091   
Registered    Aruba    14-Apr-2006    02-Nov-2006    Travelport Inc. Travelport
Strata Design    26092    26092    Registered    Aruba    08-Sep-2006   
02-Nov-2006    Travelport Inc. TRAVELPORT    1012231    1012231    Registered   
Australia    23-Jul-2004    23-Jul-2004    Travelport Inc. TRAVELPORT (subway
logo)    1012232    1012232    Registered    Australia    23-Jul-2004   
23-Jul-2004    Travelport Inc. Travelport Strata Design    1125163    1125163   
Registered    Australia    20-Jul-2006    24-Sep-2007    Travelport Inc.
TRAVELPORT    2006 0930    2007 1105    Registered    Azerbaijan    07-Jul-2006
   30-Dec-2007    Travelport Inc. Travelport Strata Design    20060939    2008
0491    Registered    Azerbaijan    11-Jul-2006    05-May-2008    Travelport
Inc. TRAVELPORT WORD & STRATA DESIGN    52228    52228    Registered    Bahrain
   20-Dec-2006    09-Jun-2009    Travelport Americas, Inc.* TRAVELPORT WORD &
STRATA DESIGN    52230    52230    Registered    Bahrain    20-Dec-2006   
09-Jun-2009    Travelport Americas, Inc.* TRAVELPORT WORD & STRATA DESIGN   
52231    52231    Registered    Bahrain    20-Dec-2006    09-Jun-2009   
Travelport Americas, Inc.* TRAVELPORT WORD & STRATA DESIGN    52233    52233   
Registered    Bahrain    20-Dec-2006    09-Jun-2009    Travelport Americas,
Inc.* TRAVELPORT WORD & STRATA DESIGN    52232    52232    Registered    Bahrain
   20-Dec-2006    09-Jun-2009    Travelport Americas, Inc.* TRAVELPORT WORD &
STRATA DESIGN    52234    52234    Registered    Bahrain    20-Dec-2006   
09-Jun-2009    Travelport Americas, Inc.* TRAVELPORT WORD & STRATA DESIGN   
52229    52229    Registered    Bahrain    20-Dec-2006    09-Jun-2009   
Travelport Americas, Inc.* TRAVELPORT    119811       Pending    Bangladesh   
30-Nov-2008       Travelport Inc. TRAVELPORT    119812       Pending   
Bangladesh    30-Nov-2008       Travelport Inc. TRAVELPORT    119813      
Pending    Bangladesh    30-Nov-2008       Travelport Inc. TRAVELPORT    45985
   45985    Registered    Bermuda    01-Sep-2006    05-Sep-2007    Travelport
Inc. TRAVELPORT    45986    45986    Registered    Bermuda    01-Sep-2006   
05-Sep-2007    Travelport Inc.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT    45988    45988    Registered    Bermuda    01-Sep-2006   
05-Sep-2007    Travelport Inc. TRAVELPORT    45987    45987    Registered   
Bermuda    01-Sep-2006    05-Sep-2007    Travelport Inc. TRAVELPORT    45989   
45989    Registered    Bermuda    01-Sep-2006    05-Sep-2007    Travelport Inc.
TRAVELPORT    45990    45990    Registered    Bermuda    01-Sep-2006   
05-Sep-2007    Travelport Inc. TRAVELPORT    45991    45991    Registered   
Bermuda    01-Sep-2006    05-Sep-2007    Travelport Inc. Travelport Strata
Design    45992    45992    Registered    Bermuda    01-Sep-2006    05-Sep-2007
   Travelport Inc. Travelport Strata Design    45993    45993    Registered   
Bermuda    01-Sep-2006    05-Sep-2007    Travelport Inc. Travelport Strata
Design    45994    45994    Registered    Bermuda    01-Sep-2006    05-Sep-2007
   Travelport Inc. Travelport Strata Design    45995    45995    Registered   
Bermuda    01-Sep-2006    05-Sep-2007    Travelport Inc. Travelport Strata
Design    45996    45996    Registered    Bermuda    01-Sep-2006    05-Sep-2007
   Travelport Inc. Travelport Strata Design    45997    45997    Registered   
Bermuda    01-Sep-2006    05-Sep-2007    Travelport Inc. Travelport Strata
Design    45998    45998    Registered    Bermuda    01-Sep-2006    05-Sep-2007
   Travelport Inc. Travelport Strata Design          Pending    BES Islands   
10-Oct-2011       Travelport Inc. TRAVELPORT    BW/M/09/00011    BW/M/2009/00011
   Registered    Botswana    12-Jan-2009    12-Jan-2009    Travelport Inc.
TRAVELPORT    828.572.429    828.572.429    Registered    Brazil    21-Jul-2006
   09-Aug-2011    Travelport Inc. TRAVELPORT    828.572.755    828.572.755   
Registered    Brazil    21-Jul-2006    18-Aug-2009    Travelport Inc. TRAVELPORT
   828.572.798    828.572.798    Registered    Brazil    21-Jul-2006   
18-Aug-2009    Travelport Inc. TRAVELPORT    828.572.453    828.572.453   
Registered    Brazil    21-Jul-2006    18-Aug-2009    Travelport Inc. TRAVELPORT
   828.572.771    828.572.771    Registered    Brazil    21-Jul-2006   
18-Aug-2009    Travelport Inc. TRAVELPORT    828.572.780    828.572.780   
Registered    Brazil    21-Jul-2006    18-Aug-2009    Travelport Inc.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT    828.572.496    828.572.496    Registered    Brazil    21-Jul-2006
   09-Aug-2011    Travelport Inc. Travelport Strata Design    828.572.690   
828.572.690    Registered    Brazil    21-Jul-2006    25-May-2010    Travelport
Inc. Travelport Strata Design    828.572.720    828.572.720    Registered   
Brazil    21-Jul-2006    23-Feb-2010    Travelport Inc. Travelport Strata Design
   828.572.607    828.572.607    Registered    Brazil    21-Jul-2006   
23-Feb-2010    Travelport Inc. Travelport Strata Design    828.572.542   
828.572.542    Registered    Brazil    21-Jul-2006    23-Feb-2010    Travelport
Inc. Travelport Strata Design    828.572.518    828.572.518    Registered   
Brazil    21-Jul-2006    23-Feb-2010    Travelport Inc. Travelport Strata Design
   828.572.577    828.572.577    Registered    Brazil    21-Jul-2006   
23-Feb-2010    Travelport Inc. Travelport Strata Design    828.572.623   
828.572.623    Registered    Brazil    21-Jul-2006    23-Feb-2010    Travelport
Inc. TRAVELPORT    32620    KH/31535/09    Registered    Cambodia    28-Nov-2008
   28-May-2009    Travelport Inc. TRAVELPORT    32621    KH/31536/09   
Registered    Cambodia    28-Nov-2008    28-May-2009    Travelport Inc.
TRAVELPORT    32622    KH/31537/09    Registered    Cambodia    28-Nov-2008   
28-May-2009    Travelport Inc. TRAVELPORT    1254462    714523    Registered   
Canada    18-Apr-2005    15-May-2008    Travelport Inc. TRAVELPORT ROOMS AND
MORE    1538402       Pending    Canada    28-Jul-2011       Travelport Inc.
Travelport Strata Design    1308727    TMA773,659    Registered    Canada   
13-Jul-2006    04-Aug-2010    Travelport Inc. TRAVELPORT TRAVERSA    1504567   
   Pending    Canada    19-Nov-2010       Travelport Inc. TRAVELPORT         
Pending    Cape Verde    18-Mar-2009       Travelport Inc. TRAVELPORT    12332
         Caribbean Netherlands (Bonaire, St. Eustatius, Saba)    20-Sep-2006   
   Travelport Inc. Travelport Strata Design    12420          Caribbean
Netherlands (Bonaire, St. Eustatius, Saba)    20-Oct-2006       Travelport Inc.
TRAVELPORT          Pending    Cayman Islands          Travelport Inc.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT    737848    786813    Registered    Chile    25-Jul-2006   
10-May-2007    Travelport Inc. TRAVELPORT    737477    859049    Registered   
Chile    25-Jul-2006    01-Sep-2009    Travelport Inc. Travelport Strata Design
   737849    786814    Registered    Chile    25-Jul-2006    10-May-2007   
Travelport Inc. Travelport Strata Design    737478    783544    Pending    Chile
   25-Jul-2006    3-Apr-2007    Travelport Inc. TRAVELPORT    5527192    5527192
   Registered    China (People’s Republic)    07-Aug-2006    28-Nov-2009   
Travelport Inc. TRAVELPORT    5527208    5527208    Registered    China
(People’s Republic)    07-Aug-2006    28-Dec-2009    Travelport Inc. TRAVELPORT
   5527209       Pending    China (People’s Republic)    07-Aug-2006      
Travelport Inc. TRAVELPORT    5527193       Pending    China (People’s Republic)
   07-Aug-2006       Travelport Inc. TRAVELPORT    5527207    5527207   
Registered    China (People’s Republic)    07-Aug-2006    28-Nov-2009   
Travelport Inc. TRAVELPORT    5527210    5527210    Registered    China
(People’s Republic)    07-Aug-2006    28-Nov-2009    Travelport Inc. TRAVELPORT
   5527194    5527194    Registered    China (People’s Republic)    07-Aug-2006
   21-Jul-2009    Travelport Inc. TRAVELPORT IN CHINESE CHARACTERS    5557562   
5557562    Registered    China (People’s Republic)    22-Aug-2006    28-Jul-2009
   Travelport Inc. TRAVELPORT IN CHINESE CHARACTERS    5557557    5557557   
Registered    China (People’s Republic)    22-Aug-2006    7-Oct-2009   
Travelport Inc. TRAVELPORT IN CHINESE CHARACTERS    5557556    5557556   
Pending    China (People’s Republic)    22-Aug-2006    7-Dec-2009    Travelport
Inc. TRAVELPORT IN CHINESE CHARACTERS    5557561    5557561    Pending    China
(People’s Republic)    22-Aug-2006    7-Sep-2007    Travelport Inc. TRAVELPORT
IN CHINESE CHARACTERS    5557558    5557558    Pending    China (People’s
Republic)    22-Aug-2006    7-Oct-2009    Travelport Inc. TRAVELPORT IN CHINESE
CHARACTERS    5557560    5557560    Pending    China (People’s Republic)   
22-Aug-2006    7-Oct-2009    Travelport Inc. TRAVELPORT IN CHINESE CHARACTERS   
5557559    5557559    Pending    China (People’s Republic)    22-Aug-2006   
7-Dec-2009    Travelport Inc. Travelport Strata Design    5527196    5527196   
Registered    China (People’s Republic)    07-Aug-2006    28-Sep-2009   
Travelport Inc. Travelport Strata Design    5527197    5527197    Registered   
China (People’s Republic)    07-Aug-2006    28-Sep-2009    Travelport Inc.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Travelport Strata Design    5527198    5527198    Registered    China (People’s
Republic)    07-Aug-2006    28-Nov-2009    Travelport Inc. Travelport Strata
Design    5527201    5527201    Registered    China (People’s Republic)   
07-Aug-2006    21-Feb-2010    Travelport Inc. Travelport Strata Design   
5527200    5527200    Registered    China (People’s Republic)    07-Aug-2006   
28-Aug-2009    Travelport Inc. Travelport Strata Design    5527199    5527199   
Registered    China (People’s Republic)    07-Aug-2006    28-Sep-2009   
Travelport Inc. Travelport Strata Design    5527195    5527195    Registered   
China (People’s Republic)    07-Aug-2006    28-May-2010    Travelport Inc.
TRAVELPORT    6103998    333090    Registered    Colombia    13-Oct-2006   
28-May-2007    Travelport Americas, Inc.* TRAVELPORT    6104003    333092   
Registered    Colombia    13-Oct-2006    28-May-2007    Travelport Americas,
Inc.* TRAVELPORT    6104007    333094    Registered    Colombia    13-Oct-2006
   28-May-2007    Travelport Americas, Inc.* TRAVELPORT    6104009    333095   
Registered    Colombia    13-Oct-2006    28-May-2007    Travelport Americas,
Inc.* TRAVELPORT    6104010    333096    Registered    Colombia    13-Oct-2006
   28-May-2007    Travelport Americas, Inc.* TRAVELPORT    6103996    333088   
Registered    Colombia    13-Oct-2006    28-May-2007    Travelport Americas,
Inc.* TRAVELPORT    6104012    333097    Registered    Colombia    13-Oct-2006
   28-May-2007    Travelport Americas, Inc.* Travelport Strata Design      
333087    Registered    Colombia       22-May-2007    Travelport Americas, Inc.*
Travelport Strata Design    6103997    333089    Registered    Colombia   
13-Oct-2006    28-May-2007    Travelport Americas, Inc.* Travelport Strata
Design    6104014    333098    Registered    Colombia    13-Oct-2006   
28-May-2007    Travelport Americas, Inc.* Travelport Strata Design    6104005   
333093    Registered    Colombia    13-Oct-2006    28-May-2007    Travelport
Americas, Inc.* Travelport Strata Design    6104018    333100    Registered   
Colombia    13-Oct-2006    28-May-2007    Travelport Americas, Inc.* Travelport
Strata Design    6104002    333091    Registered    Colombia    13-Oct-2006   
28-May-2007    Travelport Americas, Inc.* Travelport Strata Design    6103995   
333087    Registered    Colombia    13-Oct-2006    28-May-2007    Travelport
Americas, Inc.* Travelport Strata Design    6104016    333099    Registered   
Colombia    13-Oct-2006    28-May-2007    Travelport Americas, Inc.*

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT    D-600549    12332    Registered    Curacao    31-Aug-2006   
20-Sep-2006    Travelport Inc.* Travelport Strata Design    D-600505    12420   
Registered    Curacao    15-Aug-2006    20-Oct-2006    Travelport Inc.*
TRAVELPORT    493/08/RADM    493/08/RADM    Registered    Djibouti   
17-Dec-2008    17-Dec-2008    Travelport Inc.* TRAVELPORT    207447    207447   
Registered    Egypt    30-Sep-2007    13-Jun-2010    Travelport Americas, Inc.*
TRAVELPORT    207442    207442    Registered    Egypt    30-Sep-2007   
16-Jun-2010    Travelport Americas, Inc.* TRAVELPORT    207444    207444   
Registered    Egypt    30-Sep-2007    13-Jun-2010    Travelport Americas, Inc.*
TRAVELPORT    207445    207445    Registered    Egypt    30-Sep-2007   
10-Jun-2010    Travelport Americas, Inc.* TRAVELPORT    207448    207448   
Registered    Egypt    30-Sep-2007    16-Aug-2010    Travelport Americas, Inc.*
TRAVELPORT    207443    207443    Registered    Egypt    30-Sep-2007   
13-Jun-2010    Travelport Americas, Inc.* TRAVELPORT    207446    207446   
Registered    Egypt    30-Sep-2007    22-Sep-2010    Travelport Americas, Inc.*
Travelport Strata Design    207449    207449    Registered    Egypt   
30-Sep-2007    16-Aug-2010    Travelport Americas, Inc.* Travelport Strata
Design    207452    207452    Registered    Egypt    30-Sep-2007    16-Aug-2010
   Travelport Americas, Inc.* Travelport Strata Design    207453       Pending
   Egypt    30-Sep-2007       Travelport Americas, Inc.* Travelport Strata
Design    207454       Pending    Egypt    30-Sep-2007       Travelport
Americas, Inc.* Travelport Strata Design    207451       Pending    Egypt   
30-Sep-2007       Travelport Americas, Inc.* Travelport Strata Design    207455
      Pending    Egypt    30-Sep-2007       Travelport Americas, Inc.*
Travelport Strata Design    207450       Pending    Egypt    30-Sep-2007      
Travelport Americas, Inc.* TRAVELPORT          Pending    Ethiopia         
Travelport Inc. ASK TRAVELPORT    7015019    7015019    Registered    European
Community    25-Jun-2008    10-Jun-2009    Travelport Inc. CARBO2N TRACKER BY
TRAVELPORT    6892004    6892004    Registered    European Community   
06-May-2008    22-Nov-2009    Travelport Inc.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CARBO2N TRACKER BY TRAVELPORT

(stylized in color)

   6892079    6892079    Registered    European Community    06-May-2008   
22-Nov-2009    Travelport Inc.

CARBON TRACKER BY TRAVELPORT

   6891238    6891238    Registered    European Community    06-May-2008   
31-Jan-2010    Travelport Inc.

GALILEO BY TRAVELPORT

   6833991       Pending    European Community    15-Apr-2008       Travelport
Inc.

GALILEO BY TRAVELPORT AND DESIGN in color

   6778931       Pending    European Community    25-Mar-2008       Travelport
Inc.

HOTELPORT

      4586591    Registered    European Community       04-Dec-2006   
HotelPort, Inc.**

INTELLITRIP

   1640424       Pending    European Community    04-May-2008      
Trip.com, Inc.***

IT SERVICES AND SOFTWARE BY TRAVELPORT

   6778682    6778682    Registered    European Community    25-Mar-2008   
10-Jul-2009    Travelport Inc.

THETRIPCOM

      984641    Registered    European Community       17-Jun-2000    Trip.com,
Inc.***

TRAVELPORT

   3321643       Pending    European Community    20-Aug-2003       Travelport
Inc.

TRAVELPORT

   9702580    9702580    Registered    European Community    20-Aug-2003   
18-Jan-2011    Travelport Inc.

TRAVELPORT (subway logo in color)

   3321676    3321676    Registered    European Community    20-Aug-2003   
03-Jul-2005    Travelport Inc.

TRAVELPORT BUSINESS INTELLIGENCE

   7370381    7370381    Registered    European Community    05-Nov-2008   
29-Jul-2009    Travelport Inc.

TRAVELPORT CACHE CONTROL

   6586895    6586895    Registered    European Community    16-Jan-2008   
25-Sep-2010    Travelport Inc.

TRAVELPORT CRUISE & TOUR

   6586937    6586937    Registered    European Community    16-Jan-2008   
25-Sep-2009    Travelport Inc.

TRAVELPORT FARE VERIFIED

   6586821    6586821    Registered    European Community    16-Jan-2008   
25-Sep-2009    Travelport Inc.

TRAVELPORT LEISURE

   6587414    6587414    Registered    European Community    16-Jan-2008   
25-Sep-2009    Travelport Inc.

TRAVELPORT RAPID REPRICE

   6587364    6587364    Registered    European Community    16-Jan-2008   
25-Sep-2010    Travelport Inc.

TRAVELPORT ROOMS AND MORE

   129211       Pending    European Community    18-Jul-2011       Travelport
Inc.

Travelport Strata Design

   5190293    5190293    Registered    European Community    11-Jul-2006   
19-Feb-2008    Travelport Inc.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT TRAVERSA

   6734297    6734297    Registered    European Community    10-Mar-2008   
23-Feb-2010    Travelport Inc.

TRAVELPORT UK RAIL

   7102379    7102379    Registered    European Community    28-Jul-2008   
22-Feb-2010    Travelport Inc.

TRAVELPORT VIEWTRIP

   6594675    6594675    Registered    European Community    18-Jan-2008   
10-Jul-2009    Travelport Inc.

WORLDSPAN BY TRAVELPORT

   6833651    6833651    Registered    European Community    15-Apr-2008   
10-Jan-2011    Travelport Inc.

WORLDSPAN BY TRAVELPORT & DESIGN

   6778872    6778872    Registered    European Community    25-Mar-2008   
04-Aug-2009    Travelport Inc.

TRAVELPORT

   39130/03-
2006    17683    Registered    Georgia    10-Jul-2006    25-Jul-2007   
Travelport Inc.

Travelport Strata Design

   39129/03-
2006    17682    Registered    Georgia    10-Jul-2006    25-Jul-2007   
Travelport Inc.

TRAVELPORT

   1959/08    38825    Registered    Ghana    11-Dec-2008    11-Dec-2008   
Travelport Inc.

TRAVELPORT

   1960/08    38826    Registered    Ghana    11-Dec-2008    11-Dec-2008   
Travelport Inc.

TRAVELPORT

   1961/08    38827    Registered    Ghana    11-Dec-2008    11-Dec-2008   
Travelport Inc.

TRAVELPORT

   300675991    300675991    Registered    Hong Kong    07-Jul-2006   
07-Jul-2006    Travelport Inc.

Travelport Strata Design

   300677719    300677719    Registered    Hong Kong    10-Jul-2006   
30-Apr-2007    Travelport Inc.

TRAVELPORT

   1470774       Pending    India    18-Jul-2006       Travelport Inc.

TRAVELPORT

   1470775    773575    Registered    India    18-Jul-2006    25-Feb-2009   
Travelport Inc.

TRAVELPORT

   1470778       Pending    India    18-Jul-2006       Travelport Inc.

TRAVELPORT

   1470777       Pending    India    18-Jul-2006       Travelport Inc.

TRAVELPORT

   1470776       Pending    India    18-Jul-2006       Travelport Inc.

TRAVELPORT

   1470773       Pending    India    18-Jul-2006       Travelport Inc.

Travelport Strata Design

   1474012    763638    Registered    India    28-Jul-2006    13-Nov-2008   
Travelport Inc.

Travelport Strata Design

   1474013    748590    Registered    India    28-Jul-2006    25-Aug-2008   
Travelport Inc.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Travelport Strata Design

   1474011    747707    Registered    India    28-Jul-2006    23-Aug-2008   
Travelport Inc.

Travelport Strata Design

   1474015    742345    Registered    India    28-Jul-2006    08-Apr-2008   
Travelport Inc.

Travelport Strata Design

   1474010    749689    Registered    India    28-Jul-2006    29-Aug-2008   
Travelport Inc.

Travelport Strata Design

   1474014    759843    Registered    India    28-Jul-2006    20-Oct-2008   
Travelport Inc.

TRAVELPORT

   D00.2006.023170    IDM000155091    Registered    Indonesia    21-Jul-2006   
19-Feb-2008    Travelport Inc.

TRAVELPORT

   D00.2006.023171    IDM000155092    Registered    Indonesia    21-Jul-2006   
19-Feb-2008    Travelport Inc.

TRAVELPORT

   J00.2006.023156    IDM000155082    Registered    Indonesia    21-Jul-2006   
19-Feb-2008    Travelport Inc.

TRAVELPORT

   J00.2006.023157    IDM000155083    Registered    Indonesia    21-Jul-2006   
19-Feb-2008    Travelport Inc.

TRAVELPORT

   J00.2006.023173    IDM000155093    Registered    Indonesia    21-Jul-2006   
19-Feb-2008    Travelport Inc.

TRAVELPORT

   J00.2006.023155    IDM000155081    Registered    Indonesia    21-Jul-2006   
19-Feb-2008    Travelport Inc.

TRAVELPORT

   J00.2006.023154    IDM000155080    Registered    Indonesia    21-Jul-2006   
19-Feb-2008    Travelport Inc.

Travelport Strata Design

   D00.2006.023158    IDM000155084    Registered    Indonesia    21-Jul-2006   
19-Feb-2008    Travelport Inc.

Travelport Strata Design

   J00.2006.023165    IDM000155089    Registered    Indonesia    21-Jul-2006   
19-Feb-2008    Travelport Inc.

Travelport Strata Design

   J00.2006.023164    IDM000155088    Registered    Indonesia    21-Jul-2006   
19-Feb-2008    Travelport Inc.

Travelport Strata Design

   J00.2006.023163    IDM000155087    Registered    Indonesia    21-Jul-2006   
19-Feb-2008    Travelport Inc.

Travelport Strata Design

   J00.2006.023160    IDM000155086    Registered    Indonesia    21-Jul-2006   
19-Feb-2008    Travelport Inc.

Travelport Strata Design

   D00.2006.023159    IDM000155085    Registered    Indonesia    21-Jul-2006   
19-Feb-2008    Travelport Inc.

Travelport Strata Design

   J00.2006.023166    IDM000155090    Registered    Indonesia    21-Jul-2006   
19-Feb-2008    Travelport Inc.

TRAVELPORT

   191657    191657    Registered    Israel    09-Jul-2006    3-Sep-2008   
Travelport Inc.

TRAVELPORT

   191659    191659    Registered    Israel    09-Jul-2006    14-Feb-2008   
Travelport Inc.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT

   191656    191656    Registered    Israel    09-Jul-2006    1-May-2008   
Travelport Inc.

TRAVELPORT

   191653    191653    Registered    Israel    09-Jul-2006    14-Feb-2008   
Travelport Inc.

TRAVELPORT

   191655    191655    Registered    Israel    09-Jul-2006    06-Aug-2008   
Travelport Inc.

TRAVELPORT

   191658    191658    Registered    Israel    09-Jul-2006    1-May-2008   
Travelport Inc.

TRAVELPORT

   191654    191654    Registered    Israel    09-Jul-2006    14-Feb-2008   
Travelport Inc.

Travelport Strata Design

   191662    191662    Registered    Israel    09-Jul-2006    06-Aug-2008   
Travelport Inc.

Travelport Strata Design

   191663    191663    Registered    Israel    09-Jul-2006    1-May-2008   
Travelport Inc.

Travelport Strata Design

   191661    191661    Registered    Israel    09-Jul-2006    14-Feb-2008   
Travelport Inc.

Travelport Strata Design

   191664    191664    Registered    Israel    09-Jul-2006    3-Sep-2008   
Travelport Inc.

Travelport Strata Design

   191660    191660    Registered    Israel    09-Jul-2006    14-Feb-2008   
Travelport Inc.

Travelport Strata Design

   191665    191665    Registered    Israel    09-Jul-2006    1-May-2008   
Travelport Inc.

Travelport Strata Design

   191666    191666    Registered    Israel    09-Jul-2006    14-Feb-2008   
Travelport Inc.

TRAVELPORT

   2006-074431    5078887    Registered    Japan    09-Aug-2006    21-Sep-2007
   Travelport Inc.

Travelport Strata Design

   2006-074432    5078888    Registered    Japan    09-Aug-2006    21-Sep-2007
   Travelport Inc.

TRAVELPORT & Strata design

   104719    104719    Registered    Jordan    21-Dec-2008    21-Dec-2008   
Travelport Inc.

TRAVELPORT and Strata design

   103935    103935    Registered    Jordan    28-Sep-2008    28-Sep-2008   
Travelport Inc.

TRAVELPORT and Strata design

   104487    104487    Registered    Jordan    28-Sep-2008    28-Sep-2008   
Travelport Inc.

TRAVELPORT and Strata design

   103937    103937    Registered    Jordan    28-Sep-2008    28-Sep-2008   
Travelport Inc.

TRAVELPORT and Strata design

   104539    104539    Registered    Jordan    28-Sep-2008    28-Sep-2008   
Travelport Inc.

TRAVELPORT and Strata design

   103936    103936    Registered    Jordan    28-Sep-2008    28-Sep-2008   
Travelport Inc.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT and Strata design

   105362    105362    Registered    Jordan    28-Sep-2008    28-Sep-2008   
Travelport Inc.

TRAVELPORT

   45618    32238    Registered    Kazakhstan    25-Dec-2008    15-Jun-2010   
Travelport Inc.

TRAVELPORT

   64668    64668    Registered    Kenya    17-Dec-2008    19-Dec-2008   
Travelport Inc.

TRAVELPORT

   45/2006/2526       Pending    Korea, Republic of    12-Jul-2006    —   
Travelport Inc.

Travelport Strata Design

   45/2006/2486    —    Registered    Korea, Republic of    11-Jul-2006    —   
Travelport Inc.

TRAVELPORT

   98204    98204    Registered    Kuwait    28-Sep-2008    29-Sep-2008   
Travelport Inc.

TRAVELPORT

   98205    90244    Registered    Kuwait    29-Sep-2008    29-Sep-2008   
Travelport Inc.

TRAVELPORT

   98206       Pending    Kuwait    29-Sep-2008       Travelport Inc.

TRAVELPORT

   201002663    10665    Registered    Kyrgyz Republic    24-Jun-2010   
29-Jul-2011    Travelport Inc.

TRAVELPORT

   15173    14757    Registered    Laos    17-Oct-2006    15-Jun-2007   
Travelport Americas,Inc.*

TRAVELPORT

   15174    14758    Registered    Laos    17-Oct-2006    15-Jun-2007   
Travelport Americas, Inc.*

TRAVELPORT

   15175    14759    Registered    Laos    17-Oct-2006    15-Jun-2007   
Travelport Americas, Inc.*

TRAVELPORT

   15176    14760    Registered    Laos    17-Oct-2006    15-Jun-2007   
Travelport Americas, Inc.*

TRAVELPORT

   15178    14762    Registered    Laos    17-Oct-2006    15-Jun-2007   
Travelport Americas, Inc.*

TRAVELPORT

   15177    14761    Registered    Laos    17-Oct-2006    15-Jun-2007   
Travelport Americas, Inc.*

TRAVELPORT

   15179    14763    Registered    Laos    17-Oct-2006    15-Jun-2007   
Travelport Americas, Inc.*

Travelport Strata Design

   15201    14785    Registered    Laos    18-Oct-2006    21-Jun-2007   
Travelport Americas, Inc.*

Travelport Strata Design

   15202    14786    Registered    Laos    18-Oct-2006    21-Jun-2007   
Travelport Americas, Inc.*

Travelport Strata Design

   15203    14787    Registered    Laos    18-Oct-2006    21-Jun-2007   
Travelport Americas, Inc.*

Travelport Strata Design

   15204    14788    Registered    Laos    18-Oct-2006    21-Jun-2007   
Travelport Americas, Inc.*

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Travelport Strata Design

   15205    14789    Registered    Laos    18-Oct-2006    21- Jun- 2007   
Travelport Americas, Inc.*

Travelport Strata Design

   15206    14790    Registered    Laos    18-Oct-2006    21- Jun- 2007   
Travelport Americas, Inc.*

Travelport Strata Design

   15207    14791    Registered    Laos    18-Oct-2006    21- Jun- 2007   
Travelport Americas, Inc.*

TRAVELPORT

   8746    119857    Registered    Lebanon    18-Dec-2008    22-Dec-2008   
Travelport Inc.

TRAVELPORT

   MW/TM/


2008/00711

   MW/TM/


2008/00711

   Registered    Malawi    11-Dec-2008    15- Sep-2009    Travelport Inc.

TRAVELPORT

   MW/TM/
2008/00712    MW/TM/
2008/00712    Registered    Malawi    11-Dec-2008    11- Dec-2008   
Travelport Inc.

TRAVELPORT

   6014580       Pending    Malaysia    16-Aug-2006       Travelport Inc.

TRAVELPORT

   6014581    6014581    Registered    Malaysia    16-Aug-2006    14- Apr-2006
   Travelport Inc.

TRAVELPORT

   6014582       Pending    Malaysia    16-Aug-2006       Travelport Inc.

TRAVELPORT

   6014583       Pending    Malaysia    16-Aug-2006       Travelport Inc.

TRAVELPORT

   6014584       Pending    Malaysia    16-Aug-2006       Travelport Inc.

TRAVELPORT

   6014585    6014585    Registered    Malaysia    16-Aug-2006    10- Dec-2010
   Travelport Inc.

TRAVELPORT

   6014586       Pending    Malaysia    16-Aug-2006       Travelport Inc.

Travelport Strata Design

   6014577       Pending    Malaysia    16-Aug-2006       Travelport Inc.

Travelport Strata Design

   6014578    6014578    Registered    Malaysia    16-Aug-2006    16-Aug-2006   
Travelport Inc.

Travelport Strata Design

   6014573    6014573    Registered    Malaysia    16-Aug-2006    25- May-2009
   Travelport Inc.

Travelport Strata Design

   6014579    6014579    Registered    Malaysia    16-Aug-2006    16- Aug-2006
   Travelport Inc.

Travelport Strata Design

   6014574       Pending    Malaysia    16-Aug-2006       Travelport Inc.

Travelport Strata Design

   6014575    6014575    Registered    Malaysia    16-Aug-2006    16- Aug-2006
   Travelport Inc.

Travelport Strata Design

   6014576    6014576    Registered    Malaysia    16-Aug-2006    02-Sep-2008   
Travelport Inc.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT

   MU/M/06/04731    3613/2007    Registered    Mauritius    14-Apr-2006   
08-Aug-2007    Travelport Inc.

Travelport Strata Design

   MU/M/06/04753    3617/2007    Registered    Mauritius    12-Jul-2006   
08-Aug-2007    Travelport Inc.

TRAVELPORT

   793897    1108784    Registered    Mexico    12-Jul-2006    03-Jul-2009   
Travelport Inc.

TRAVELPORT

   793899    1131782    Registered    Mexico    12-Jul-2006    25-Nov-2009   
Travelport Inc.

TRAVELPORT

   793894    978466    Registered    Mexico    12-Jul-2006    26-Mar-2007   
Travelport Inc.

TRAVELPORT

   793898    961716    Registered    Mexico    12-Jul-2006    17-Nov-2006   
Travelport Inc.

TRAVELPORT

   793895    974887    Registered    Mexico    12-Jul-2006    27-Feb-2007   
Travelport Inc.

TRAVELPORT

   793893    961714    Registered    Mexico    12-Jul-2006    17-Nov-2006   
Travelport Inc.

TRAVELPORT

   793896    1258258    Registered    Mexico    12-Jul-2006    14-Dec-2011   
Travelport Inc.

Travelport Strata Design

   793904    956000    Registered    Mexico    12-Jul-2006    28-Sep-2006   
Travelport Inc.

Travelport Strata Design

   793908    963006    Registered    Mexico    12-Jul-2006    23-Nov-2006   
Travelport Inc.

Travelport Strata Design

   793906    963005    Registered    Mexico    12-Jul-2006    23-Nov-2006   
Travelport Inc.

Travelport Strata Design

   793905    963004    Registered    Mexico    12-Jul-2006    23-Nov-2006   
Travelport Inc.

Travelport Strata Design

   793901    963003    Registered    Mexico    12-Jul-2006    23-Nov-2006   
Travelport Inc.

Travelport Strata Design

   793902    1009751    Registered    Mexico    12-Jul-2006    31-Oct-2007   
Travelport Inc.

Travelport Strata Design

   793900    963002    Registered    Mexico    12-Jul-2006    23-Nov-2006   
Travelport Inc.

TRAVELPORT

   8238    7492    Registered    Mongolia    01-Dec-2008    01-Dec-2008   
Travelport Inc.

TRAVELPORT

   14399/2008       Pending    Mozambique    29-Dec-2008       Travelport Inc.

TRAVELPORT

   14400/2008       Pending    Mozambique    29-Dec-2008       Travelport Inc.

TRAVELPORT

   14401/2008       Pending    Mozambique    29-Dec-2008       Travelport Inc.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT

   33102       Pending    Nepal    03-Feb-2009       Travelport Inc.

TRAVELPORT

   33103       Pending    Nepal    03-Feb-2009       Travelport Inc.

TRAVELPORT

   33104       Pending    Nepal    03-Feb-2009       Travelport Inc.

TRAVELPORT

   D-600549    12332    Registered    Netherlands Antilles    31-Aug-2006   
20-Sep-2006    Travelport Inc.

Travelport Strata Design

   D-600505    12420    Registered    Netherlands Antilles    15-Aug-2006   
20-Oct-2006    Travelport Inc.

TRAVELPORT

   750931    750931    Registered    New Zealand    10-Jul-2006    08-Feb-2008
   Travelport Inc.

Travelport Strata Design

   751011    751011    Registered    New Zealand    10-Jul-2006    08-Feb-2008
   Travelport Inc.

TRAVELPORT

   F/TM/
2008/15387    82792    Registered    Nigeria    16-Dec-2008    16-Dec-2008   
Travelport Inc.

TRAVELPORT

   F/TM/
2008/15388    82793    Registered    Nigeria    16-Dec-2008    16-Dec-2008   
Travelport Inc.

TRAVELPORT

   F/TM/
2008/15389    82791    Registered    Nigeria    16-Dec-2008    16-Dec-2008   
Travelport Inc.

TRAVELPORT

   200607103    238434    Registered    Norway    10-Jul-2006    21-Mar-2007   
Travelport Inc.

Travelport Strata Design

   200607526    238678    Pending    Norway    19-Jul-2006    10-Apr-2007   
Travelport Inc.

TRAVELPORT

   42018    42018    Registered    Oman    28-Oct-2006    08-Mar-2009   
Travelport Americas, Inc.*

TRAVELPORT

   42019    42019    Registered    Oman    28-Oct-2006    08-Mar-2009   
Travelport Americas, Inc.*

TRAVELPORT

   42022    42022    Registered    Oman    28-Oct-2006    08-Mar-2009   
Travelport Americas, Inc.*

TRAVELPORT

   42020    42020    Registered    Oman    28-Oct-2006    08-Mar-2009   
Travelport Americas, Inc.*

TRAVELPORT

   42023    42023    Registered    Oman    28-Oct-2006    10-May-2009   
Travelport Americas, Inc.*

TRAVELPORT

   42021    42021    Registered    Oman    28-Oct-2006    08-Mar-2009   
Travelport Americas, Inc.*

TRAVELPORT

   42024    42024    Registered    Oman    28-Oct-2006    08-Mar-2009   
Travelport Americas, Inc.*

Travelport Strata Design

   42028    42028    Registered    Oman    28-Oct-2006    08-Mar-2009   
Travelport Americas, Inc.*

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Travelport Strata Design

   42025    42025    Registered    Oman    28-Oct-2006    10-May-2009   
Travelport Americas, Inc.*

Travelport Strata Design

   42027    42027    Registered    Oman    28-Oct-2006    08-Mar-2009   
Travelport Americas, Inc.*

Travelport Strata Design

   42030    42030    Registered    Oman    28-Oct-2006    07-Aug-2007   
Travelport Americas, Inc.*

Travelport Strata Design

   42031    42031    Registered    Oman    28-Oct-2006    07-Aug-2007   
Travelport Americas, Inc.*

Travelport Strata Design

   42026    42026    Registered    Oman    28-Oct-2006    08-Mar-2009   
Travelport Americas, Inc.*

Travelport Strata Design

   42029    42029    Registered    Oman    28-Oct-2006    08-Mar-2009   
Travelport Americas, Inc.*

GALILEO BY TRAVELPORT

   264180       Pending    Pakistan    03-Apr-2009       Travelport Inc.

GALILEO BY TRAVELPORT

   264181       Pending    Pakistan    03-Apr-2009       Travelport Inc.

TRAVELPORT

   A68084    A68084    Registered    Papua New Guinea    04-Dec-2008   
04-Dec-2008    Travelport Inc.

TRAVELPORT

   A68085    A68085    Registered    Papua New Guinea    04-Dec-2008   
04-Dec-2008    Travelport Inc.

TRAVELPORT

   A68086    A68086    Registered    Papua New Guinea    04-Dec-2008   
04-Dec-2008    Travelport Inc.

TRAVELPORT

   285277    125860    Registered    Peru    18-Jul-2006    30-Mar-2007   
Travelport Inc.

TRAVELPORT

   285278    125136    Registered    Peru    18-Jul-2006    28-Feb-2007   
Travelport Inc.

TRAVELPORT

   285279    45333    Registered    Peru    18-Jul-2006    22-Feb-2007   
Travelport Inc.

TRAVELPORT

   285280    45291    Registered    Peru    18-Jul-2006    19-Feb-2007   
Travelport Inc.

TRAVELPORT

   285281    45775    Registered    Peru    18-Jul-2006    09-Apr-2007   
Travelport Inc.

TRAVELPORT

   285282    45334    Registered    Peru    18-Jul-2006    22-Feb-2007   
Travelport Inc.

TRAVELPORT

   285283    45867    Registered    Peru    18-Jul-2006    16-Apr-2007   
Travelport Inc.

Travelport Strata Design

   285270    127599    Registered    Peru    18-Jul-2006    28-May-2007   
Travelport Inc.

Travelport Strata Design

   285271    127135    Registered    Peru    18-Jul-2006    28-Feb-2007   
Travelport Inc.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Travelport Strata Design

   285272    45394    Registered    Peru    18-Jul-2006    28-Feb-2007   
Travelport Inc.

Travelport Strata Design

   285273    45395    Registered    Peru    18-Jul-2006    28-Feb-2007   
Travelport Inc.

Travelport Strata Design

   285274    46320    Registered    Peru    18-Jul-2006    28-May-2007   
Travelport Inc.

Travelport Strata Design

   285275    45396    Registered    Peru    18-Jul-2006    28-Feb-2007   
Travelport Inc.

Travelport Strata Design

   285276    46321    Registered    Peru    18-Jul-2006    28-May-2007   
Travelport Inc.

TRAVELPORT

   4-2006-009296       Pending    Philippines    23-Aug-2006       Travelport
Inc.

Travelport Strata Design

   4-2006-009297    4-2006-009297    Registered    Philippines    23-Aug-2006   
29-Oct-2007    Travelport Inc.

TRAVELPORT

   44732    44732    Registered    Qatar    16-May-2007    30-Jul-2009   
Travelport Americas, Inc.*

TRAVELPORT

   44731    44731    Registered    Qatar    16-May-2007    30-Jul-2009   
Travelport Americas, Inc.*

TRAVELPORT

   44734    44734    Registered    Qatar    16-May-2007    30-Jul-2009   
Travelport Americas, Inc.*

TRAVELPORT

   44735    44734    Registered    Qatar    16-May-2007    30-Jul-2009   
Travelport Americas, Inc.*

TRAVELPORT

   44736    44736    Registered    Qatar    16-May-2007    30-Jul-2009   
Travelport Americas, Inc.*

TRAVELPORT

   44733    44733    Registered    Qatar    16-May-2007    30-Jul-2009   
Travelport Americas, Inc.*

Travelport Strata Design

   44737    44737    Registered    Qatar    16-May-2007    30-Jul-2009   
Travelport Americas, Inc.*

Travelport Strata Design

   44741    44741    Registered    Qatar    16-May-2007    30-Jul-2009   
Travelport Americas, Inc.*

Travelport Strata Design

   44742    44742    Registered    Qatar    16-May-2007    30-Jul-2009   
Travelport Americas, Inc.*

Travelport Strata Design

   44738    44738    Registered    Qatar    16-May-2007    30-Jul-2009   
Travelport Americas, Inc.*

Travelport Strata Design

   44739    44739    Registered    Qatar    16-May-2007    30-Sep-2009   
Travelport Americas, Inc.*

Travelport Strata Design

   44740    44740    Registered    Qatar    16-May-2007    30-Sep-2009   
Travelport Americas, Inc.*

TRAVELPORT

   2006719462    370294    Registered    Russian Federation    13-Jul-2006   
22-Jan-2009    Travelport Inc.

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT

   2008709393    390555    Registered    Russian
Federation    28-Mar-2008    05-Oct-2009    Travelport
Inc.

Travelport Strata Design

   2006719463    342000    Registered    Russian
Federation    13-Jul-2007    23-Jan-2008    Travelport
Inc.

TRAVELPORT

   6541/JRK       Pending    Rwanda    11-Dec-2008       Travelport
Inc.

TRAVELPORT

   109646    1120/25    Registered    Saudi Arabia    26-Sep-2006    27-Dec-2009
   Travelport
Inc.

TRAVELPORT

   109647    1120/26    Registered    Saudi Arabia    26-Sep-2006    27-Dec-2009
   Travelport
Inc.

TRAVELPORT

   109648    1120/27    Registered    Saudi Arabia    26-Sep-2006    27-Dec-2009
   Travelport
Inc.

TRAVELPORT

   109649    1120/28    Registered    Saudi Arabia    26-Sep-2006    27-Dec-2009
   Travelport
Inc.

TRAVELPORT

   109650    1120/29    Registered    Saudi Arabia    26-Sep-2006    27-Dec-2009
   Travelport
Inc.

TRAVELPORT

   109651    1123/47    Registered    Saudi Arabia    26-Sep-2006    30-Dec-2009
   Travelport
Inc.

TRAVELPORT

   109652    1123/48    Registered    Saudi Arabia    26-Sep-2006    30-Dec-2009
   Travelport
Inc.

Travelport Strata Design

   109653       Pending    Saudi Arabia    26-Sep-2007       Travelport
Inc.

Travelport Strata Design

   109654    969-82    Registered    Saudi Arabia    26-Sep-2007    16-Jan-2008
   Travelport
Inc.

Travelport Strata Design

   109655    1131/46    Registered    Saudi Arabia    26-Sep-2007    10-Feb-2010
   Travelport
Inc.

Travelport Strata Design

   109656    951/3/    Registered    Saudi Arabia    26-Sep-2007    21-Oct-2007
   Travelport
Inc.

Travelport Strata Design

   109657       Pending    Saudi Arabia    26-Sep-2007       Travelport
Inc.

Travelport Strata Design

   109658       Pending    Saudi Arabia    26-Sep-2007       Travelport
Inc.

Travelport Strata Design

   109659    951/57    Registered    Saudi Arabia    26-Sep-2007    21-Oct-2007
   Travelport
Inc.

TRAVELPORT

   T06/13592A    T06/13592A    Registered    Singapore    11-Jul-2006   
11-Jul-2006    Travelport
Inc.

TRAVELPORT

   T06/13593Z    T06/13593Z    Registered    Singapore    11-Jul-2006   
11-Jul-2006    Travelport
Inc.

TRAVELPORT

   T06/13595F    T06/13595F    Registered    Singapore    11-Jul-2006   
11-Jul-2006    Travelport
Inc.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT

   T06/13598J    T06/13598J    Registered    Singapore    11-Jul-2006   
11-Jul-2006    Travelport Inc.

TRAVELPORT

   T06/13597B    T06/13597B    Registered    Singapore    11-Jul-2006   
11-Jul-2006    Travelport Inc.

TRAVELPORT

   T06/13596D    T06/13596D    Registered    Singapore    11-Jul-2006   
11-Jul-2006    Travelport Inc.

TRAVELPORT

   T06/13594H    T06/13594H    Registered    Singapore    11-Jul-2006   
11-Jul-2006    Travelport Inc.

Travelport Strata Design

   T06/13783E    T06/13783E    Registered    Singapore    13-Jul-2006   
13-Jul-2006    Travelport Inc.

Travelport Strata Design

   T06/13779G    T06/13779G    Registered    Singapore    13-Jul-2006   
13-Jul-2006    Travelport Inc.

Travelport Strata Design

   T06/13778I    T06/13778I    Registered    Singapore    13-Jul-2006   
13-Jul-2006    Travelport Inc.

Travelport Strata Design

   T06/13785A    T06/13785A    Registered    Singapore    13-Jul-2006   
13-Jul-2006    Travelport Inc.

Travelport Strata Design

   T06/13784C    T06/13784C    Registered    Singapore    13-Jul-2006   
13-Jul-2006    Travelport Inc.

Travelport Strata Design

   T06/13782G    T06/13782G    Registered    Singapore    13-Jul-2006   
13-Jul-2006    Travelport Inc.

Travelport Strata Design

   T06/13780J    T06/13780J    Registered    Singapore    13-Jul-2006   
13-Jul-2006    Travelport Inc.

TRAVELPORT

   2006/15183    2006/15183    Registered    South Africa    07-Jul-2006   
07-Jul-2006    Travelport Inc.

TRAVELPORT

   2006/15187    2006/15187    Registered    South Africa    07-Jul-2006   
07-Jul-2006    Travelport Inc.

TRAVELPORT

   2006/15184    2006/15184    Registered    South Africa    07-Jul-2006   
07-Jul-2006    Travelport Inc.

TRAVELPORT

   2006/15185    2006/15185    Registered    South Africa    07-Jul-2006   
02-Feb-2010    Travelport Inc.

TRAVELPORT

   2006/15186    2006/15186    Registered    South Africa    07-Jul-2006   
07-Jul-2006    Travelport Inc.

TRAVELPORT

   2006/15188    2006/15188    Registered    South Africa    07-Jul-2006   
07-Jul-2006    Travelport Inc.

TRAVELPORT

   2006/15189    2006/15189    Registered    South Africa    07-Jul-2006   
07-Jul-2006    Travelport Inc.

Travelport Strata Design

   2006/15302    2006/15302    Registered    South Africa    10-Jul-2006   
10-Jul-2006    Travelport Inc.

Travelport Strata Design

   2006/15300    2006/15300    Registered    South Africa    10-Jul-2006   
10-Jul-2006    Travelport Inc.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Travelport Strata Design

   2006/15304    2006/15304    Registered    South Africa    10-Jul-2006   
10-Jul-2006    Travelport Inc.

Travelport Strata Design

   2006/15299    2006/15299    Registered    South Africa    10-Jul-2006   
10-Jul-2006    Travelport Inc.

Travelport Strata Design

   2006/15301    2006/15301    Registered    South Africa    10-Jul-2006   
10-Jul-2006    Travelport Inc.

Travelport Strata Design

   2006/15305    2006/15305    Registered    South Africa    10-Jul-2006   
10-Jul-2006    Travelport Inc.

Travelport Strata Design

   2006/15303    2006/15303    Registered    South Africa    10-Jul-2006   
10-Jul-2006    Travelport Inc.

TRAVELPORT

   147268       Pending    Sri Lanka    24-Sep-2008       Travelport Inc.

TRAVELPORT

   147272       Pending    Sri Lanka    24-Sep-2008       Travelport Inc.

TRAVELPORT

   147273       Pending    Sri Lanka    24-Sep-2008       Travelport Inc.

TRAVELPORT

   147271       Pending    Sri Lanka    24-Sep-2008       Travelport Inc.

TRAVELPORT

   147270       Pending    Sri Lanka    24-Sep-2008       Travelport Inc.

TRAVELPORT

   147269       Pending    Sri Lanka    24-Sep-2008       Travelport Inc.

TRAVELPORT

   D-600549    12332    Registered    St. Maarten    31-Aug-2006    20-Sep-2006
   Travelport Inc.

Travelport Strata Design

   D-600505    12420    Registered    St. Maarten    15-Aug-2006    20-Oct-2006
   Travelport Inc.

TRAVELPORT

   36264       Pending    Sudan    28-Oct-2006       Travelport Americas, Inc.*

TRAVELPORT

   36267       Pending    Sudan    28-Oct-2006       Travelport Americas, Inc.*

TRAVELPORT

   36265       Pending    Sudan    28-Oct-2006       Travelport Americas, Inc.*

TRAVELPORT

   36268       Pending    Sudan    28-Oct-2006       Travelport Americas, Inc.*

TRAVELPORT

   36269       Pending    Sudan    28-Oct-2006       Travelport Americas, Inc.*

TRAVELPORT

   36270       Pending    Sudan    28-Oct-2006       Travelport Americas, Inc.*

TRAVELPORT

   36266       Pending    Sudan    28-Oct-2006       Travelport Americas, Inc.*

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Travelport Strata Design

   36258       Pending    Sudan    28-Oct-2007       Travelport Americas, Inc.*

Travelport Strata Design

   36262       Pending    Sudan    28-Oct-2007       Travelport Americas, Inc.*

Travelport Strata Design

   36263       Pending    Sudan    28-Oct-2007       Travelport Americas, Inc.*

Travelport Strata Design

   36257       Pending    Sudan    28-Oct-2007       Travelport Americas, Inc.*

Travelport Strata Design

   36259       Pending    Sudan    28-Oct-2007       Travelport Americas, Inc.*

Travelport Strata Design

   36260       Pending    Sudan    28-Oct-2007       Travelport Americas, Inc.*

Travelport Strata Design

   36261       Pending    Sudan    28-Oct-2007       Travelport Americas, Inc.*

TRAVELPORT

   21716    21716    Registered    Suriname    24-Dec-2008    24-Dec-2008   
Travelport Inc.

TRAVELPORT

   56024/2006    553361    Registered    Switzerland    07-Jul-2006   
03-Jan-2007    Travelport Inc.

Travelport Strata Design

   56069    553377    Registered    Switzerland    10-Jul-2006    03-Jan-2007   
Travelport Inc.

TRAVELPORT

   151       Pending    Syria    09-Jan-2007       Travelport Americas, Inc.*

TRAVELPORT

   153       Pending    Syria    09-Jan-2007       Travelport Americas, Inc.*

TRAVELPORT

   154       Pending    Syria    09-Jan-2007       Travelport Americas, Inc.*

TRAVELPORT

   150       Pending    Syria    09-Jan-2007       Travelport Americas, Inc.*

TRAVELPORT

   152       Pending    Syria    09-Jan-2007       Travelport Americas, Inc.*

TRAVELPORT

   155       Pending    Syria    09-Jan-2007       Travelport Americas, Inc.*

TRAVELPORT

   156       Pending    Syria    09-Jan-2007       Travelport Americas, Inc.*

Travelport Strata Design

   160       Pending    Syria    09-Jan-2007       Travelport Americas, Inc.*

Travelport Strata Design

   161       Pending    Syria    09-Jan-2007       Travelport Americas, Inc.*

Travelport Strata Design

   159       Pending    Syria    09-Jan-2007       Travelport Americas, Inc.*

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Travelport Strata Design

   163       Pending    Syria    09-Jan-2007       Travelport Americas, Inc.*

Travelport Strata Design

   162       Pending    Syria    09-Jan-2007       Travelport Americas, Inc.*

Travelport Strata Design

   157       Pending    Syria    09-Jan-2007       Travelport Americas, Inc.*

Travelport Strata Design

   158       Pending    Syria    09-Jan-2007       Travelport Americas, Inc.*

TRAVELPORT

   95047747    1311785    Registered    Taiwan    19-Sep-2006    16-May-2008   
Travelport Inc.

Travelport Strata Design

   95047746    1303548    Registered    Taiwan    19-Sep-2006    1-Mar-2008   
Travelport Inc.

TRAVELPORT

   10010541    TJ 9749    Registered    Tajikistan    21-Jun-2010    21-Jun-2010
   Travelport Inc.

TRAVELPORT

   TZ/S/2008/520       Pending    Tanganyika    10-Dec-2008       Travelport
Inc.

TRAVELPORT

   TZ/S/2008/521       Pending    Tanganyika    10-Dec-2008       Travelport
Inc.

TRAVELPORT

   TZ/S/2008/522       Pending    Tanganyika    10-Dec-2008       Travelport
Inc.

TRAVELPORT

         Pending    Tanzania          Travelport Inc.

TRAVELPORT

   638310    Kor282262    Registered    Thailand    08-Sep-2006    08-Sep-2006
   Travelport Inc.

TRAVELPORT

   638312    BOR36191    Registered    Thailand    08-Sep-2006    08-Sep-2006   
Travelport Inc.

TRAVELPORT

   638311    269621    Registered    Thailand    08-Sep-2006    08-Sep-2006   
Travelport Inc.

TRAVELPORT

   638313    BOR36197    Registered    Thailand    08-Sep-2006    08-Sep-2006   
Travelport Inc.

TRAVELPORT

   638314       Pending    Thailand    08-Sep-2006       Travelport Inc.

TRAVELPORT

   638315    BOR36618    Registered    Thailand    08-Sep-2006    08-Sep-2006   
Travelport Inc.

TRAVELPORT

   638316    BOR36151    Registered    Thailand    08-Sep-2006    08-Sep-2006   
Travelport Inc.

Travelport Strata Design

   638322    35654    Registered    Thailand    08-Sep-2006    08-Sep-2006   
Travelport Inc.

Travelport Strata Design

   638323    35653    Registered    Thailand    08-Sep-2006    08-Sep-2006   
Travelport Inc.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Travelport Strata Design    638319    269620    Registered    Thailand   
08-Sep-2006    08-Sep-2006    Travelport Inc.

Travelport Strata Design

   638324    bOR36323    Registered    Thailand    08-Sep-2006    08-Sep-2006   
Travelport Inc.

Travelport Strata Design

   638318    Kor295821    Registered    Thailand    08-Sep-2006    07-Apr-2009
   Travelport Inc.

Travelport Strata Design

   638320    BOR36216    Registered    Thailand    08-Sep-2006    07-Sep-2006   
Travelport Inc.

Travelport Strata Design

   638321    BOR35613    Registered    Thailand    08-Sep-2006    08-Sep-2006   
Travelport Inc.

TRAVELPORT

   EE062750    EE062750    Registered    Tunisia    16-Oct-2006    16-Apr-2008
   Travelport Americas, Inc.*

Travelport Strata Design

   EE062751    EE062751    Registered    Tunisia    16-Oct-2006    16-Apr-2008
   Travelport Americas, Inc.*

TRAVELPORT

   2006/50039    2006/50039    Registered    Turkey    16-Aug-2006   
16-Oct-2006    Travelport Americas, Inc.*

Travelport Strata Design

   2006-50514    2006/50514    Registered    Turkey    18-Oct-2006   
18-Oct-2006    Travelport Americas, Inc.*

TRAVELPORT

   31833    31833    Registered    Uganda    16-Dec-2008    16-Dec-2008   
Travelport Inc.

TRAVELPORT

   31834    31834    Registered    Uganda    16-Dec-2008    25-May-2011   
Travelport Inc.

TRAVELPORT

   2008 22129    127335    Registered    Ukraine    25-Dec-2008    25-Aug-2010
   Travelport Inc.

TRAVELPORT

   85408    102648    Registered    United Arab Emirates    14-Sep-2006   
28-Apr-2010    Travelport Inc.

TRAVELPORT

   85407       Pending    United Arab Emirates    14-Sep-2006       Travelport
Inc.

TRAVELPORT

   85413    102639    Registered    United Arab Emirates    14-Sep-2006   
27-Apr-2010    Travelport Inc.

TRAVELPORT

   85410       Pending    United Arab Emirates    14-Sep-2006       Travelport
Inc.

TRAVELPORT

   85411    102641    Registered    United Arab Emirates    14-Sep-2006   
28-Apr-2010    Travelport Inc.

TRAVELPORT

   85412       Pending    United Arab Emirates    14-Sep-2006       Travelport
Inc.

TRAVELPORT

   85409    102642    Registered    United Arab Emirates    14-Sep-2006   
28-Apr-2010    Travelport Inc.

Travelport Strata Design

   85400    87872    Registered    United Arab Emirates    14-Sep-2006   
20-Apr-2008    Travelport Inc.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Travelport Strata Design    85401    87966    Registered    United Arab Emirates
   14-Sep-2006    22-Apr-2008    Travelport Inc.

Travelport Strata Design

   85403    90894    Registered    United Arab Emirates    14-Sep-2006   
29-Jul-2008    Travelport Inc.

Travelport Strata Design

   85405    87967    Registered    United Arab Emirates    14-Sep-2006   
22-Apr-2008    Travelport Inc.

Travelport Strata Design

   85402    88765    Registered    United Arab Emirates    14-Sep-2006   
25-May-2008    Travelport Inc.

Travelport Strata Design

   85404    90896    Registered    United Arab Emirates    14-Sep-2006   
29-Jul-2008    Travelport Inc.

Travelport Strata Design

   85406    90898    Registered    United Arab Emirates    14-Sep-2006   
29-Jul-2008    Travelport Inc.

ASK TRAVELPORT

   77/519455    3753654    Registered    United States of America    10-Jul-2008
   02-Mar-2010    Travelport Inc.

THOR

   75/693851    2533290    Registered    United States of America    28-Apr-1999
   29-Jan-2002    Travelport Inc.

THOR

   75/344802    2252615    Registered    United States of America    21-Aug-1997
   15-Jun-1999    Trip.com, Inc.***

THOR & Design

   76/104845    2613296    Registered    United States of America    08-Aug-2000
   27-Aug-2002    Travelport Inc.

THOR DESIGN

   76/104844    2479890    Registered    United States of America    08-Aug-2000
   21-Aug-2001    Travelport Inc.

TRAVELPORT

   76/251034    2679926    Registered    United States of America    04-May-2001
   28-Jan-2003    Travelport Inc.

TRAVELPORT

   78/861891    3843199    Registered    United States of America    14-Apr-2006
   31-Aug-2010    Travelport Inc.

TRAVELPORT EXPRESS

   78/282397    2,958,286    Registered    United States of America   
04-Aug-2003    31-May-2005    Travelport Inc.

TRAVELPORT FARE VERIFIED

   77/373306    3699677    Registered    United States of America    16-Jan-2008
   20-Oct-2009    Travelport Inc.

TRAVELPORT RAPID REPRICE

   77/375381    3617030    Registered    United States of America    18-Jan-2008
   05-May-2009    Travelport Inc.

Travelport Strata Design

   78/920241    3720208    Registered    United States of America    29-Jun-2006
   01-Dec-2009    Travelport Inc.

TRAVELPORT TRAVERSA

   77/415986    3842009    Registered    United States of America    07-Mar-2008
   31-Aug-2010    Travelport Inc.

TRAVELPORT VIEWTRIP

   77/375692    3617033    Registered    United States of America    18-Jan-2008
   05-May-2009    Travelport Inc.

TRAVELPORT

   MGU 20260    MGU 20260    Registered    Uzbekistan    26-Feb-2010   
15-Nov-2010    Travelport Inc.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT    2006-15661    293574    Registered    Venezuela    19-Jul-2006   
6-May-2009    Travelport Inc.

TRAVELPORT

   2006-15660    293573    Registered    Venezuela    19-Jul-2006    6-May-2009
   Travelport Inc.

TRAVELPORT

   2006-15663    41490    Registered    Venezuela    19-Jul-2006    6-May-2009
   Travelport Inc.

TRAVELPORT

   2006-15665    41492    Registered    Venezuela    19-Jul-2006    6-May-2009
   Travelport Inc.

TRAVELPORT

   2006-15664    41491    Registered    Venezuela    19-Jul-2006    6-May-2009
   Travelport Inc.

TRAVELPORT

   2006-15666    41493    Registered    Venezuela    19-Jul-2006    6-May-2009
   Travelport Inc.

TRAVELPORT

   2006-15667    41494    Registered    Venezuela    19-Jul-2006    6-May-2009
   Travelport Inc.

Travelport Strata Design

   2006-15659    293572    Registered    Venezuela    19-Jul-2006    6-May-2009
   Travelport Inc.

Travelport Strata Design

   2006-015670    41497    Registered    Venezuela    19-Jul-2006    6-May-2009
   Travelport Inc.

Travelport Strata Design

   2006-15672    41498    Registered    Venezuela    19-Jul-2006    6-May-2009
   Travelport Inc.

Travelport Strata Design

   2006-15668    41495    Registered    Venezuela    19-Jul-2006    6-May-2009
   Travelport Inc.

Travelport Strata Design

   2006-15669    41496    Registered    Venezuela    19-Jul-2006    6-May-2009
   Travelport Inc.

Travelport Strata Design

   2006-15658    293571    Registered    Venezuela    19-Jul-2006    6-May-2009
   Travelport Inc.

Travelport Strata Design

   2006-15673    41499    Registered    Venezuela    19-Jul-2006    6-May-2009
   Travelport Inc.

TRAVELPORT

   4-2006-17375    4-0101685-000    Registered    Viet Nam    17-Oct-2006   
22-May-2008    Travelport Americas, Inc.*

Travelport Strata Design

   4-2006-17429    108393    Registered    Viet Nam    17-Oct-2006   
30-Jul-2009    Travelport Americas, Inc.*

TRAVELPORT

   46833    37962    Registered   

Yemen,

Republic of

   28-Feb-2009    16-Jan-2010    Travelport Inc.

TRAVELPORT

   46834    37963    Registered   

Yemen,

Republic of

   28-Feb-2009    16-Jan-2010    Travelport Inc.

TRAVELPORT

   46835    37964    Registered   

Yemen,

Republic of

   28-Feb-2009    16-Jan-2010    Travelport Inc.

TRAVELPORT

   46836    37965    Registered   

Yemen,

Republic of

   28-Feb-2009    16-Jan-2010    Travelport Inc.

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT    46837    37966    Registered    Yemen, Republic of    28-Feb-2009
   16-Jan-2010    Travelport Inc.

TRAVELPORT

   46838    38676    Registered    Yemen, Republic of    28-Feb-2009   
16-Jan-2010    Travelport Inc.

TRAVELPORT

   46839    39767    Registered    Yemen, Republic of    28-Feb-2009   
16-Jan-2010    Travelport Inc.

TRAVELPORT

   1028/2008    1028/2008    Registered    Zambia    16-Dec-2008    16-Dec-2008
   Travelport Inc.

TRAVELPORT

   1029/2008    1029/2008    Registered    Zambia    16-Dec-2008    16-Dec-2008
   Travelport Inc.

TRAVELPORT

   ZN/S/2008/000246    ZN/S/2008/000246    Registered    Zanzibar    16-Dec-2008
   27-May-2009    Travelport Inc.

TRAVELPORT

   ZN/S/2008/000247    ZN/S/2008/000247    Registered    Zanzibar    16-Dec-2008
   27-May-2009    Travelport Inc.

TRAVELPORT

   ZN/S/2008/000248    ZN/S/2008/000248    Registered    Zanzibar    16-Dec-2008
   27-May-2009    Travelport Inc.

TRAVELPORT

   1448/2008       Pending    Zimbabwe    15-Dec-2008       Travelport Inc.

TRAVELPORT

   1449/2008       Pending    Zimbabwe    15-Dec-2008       Travelport Inc.

TRAVELPORT

   1450/2008       Pending    Zimbabwe    15-Dec-2008       Travelport Inc.

 

*- Travelport Americas, Inc. assigned rights to its trademarks to Travelport
Inc.

**- The trademark of HotelPort, Inc, is now owned by Travelport Inc.

***- Trip.com, Inc. merged into Travelport Inc.

TRADEMARK REGISTRATIONS AND APPLICATIONS OWNED BY

WORLDSPAN TECHNOLOGIES INC.

 

Trademark

  

App.

No.

  

Reg.

No.

  

Status

  

Country

  

App.

Date

  

Reg. Date

  

Record Owner

TRAVELPORTSAVER

   78/679732    3345399    Registered   

United States

of America

   27-Jul-2005    27-Nov-2007    Worldspan Technologies Inc.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit I to the

Intellectual Property

Security Agreement

SUPPLEMENT NO. __, dated as of [•] (this “Supplement”), to the Intellectual
Property Security Agreement, dated as of May 8, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the
“Intellectual Property Security Agreement”), among TRAVELPORT LIMITED, a company
incorporated under the laws of Bermuda (“Holdings”), TRAVELPORT LLC, a Delaware
corporation (the “Borrower”), WALTONVILLE LIMITED, a company incorporated under
the laws of Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.À
R.L., a société à responsabilité limitée incorporated under the laws of
Luxembourg (“TDS Intermediate Parent”), the other Subsidiaries of Holdings from
time to time party thereto and CREDIT SUISSE AG, as Collateral Agent.

A. Reference is made to the Credit Agreement, dated as of May 8, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, Intermediate
Parent, TDS Intermediate Parent, Credit Suisse AG, as Administrative Agent,
Credit Suisse AG, as Collateral Agent, and each Lender from time to time party
thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Intellectual Property Security Agreement.

C. The Grantors have entered into the Intellectual Property Security Agreement
in order to induce the Lenders to make Loans. Section 5.14 of the Intellectual
Property Security Agreement provides that additional Restricted Subsidiaries of
Holdings may become Subsidiary Parties under the Intellectual Property Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Party under the Intellectual Property Security
Agreement and as consideration for Loans previously made continuing to be
outstanding.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 5.14 of the Intellectual Property Security
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Party
and Grantor under the Intellectual Property Security Agreement with the same
force and effect as if originally named therein as a Subsidiary Party and
Grantor and the New Subsidiary hereby (a) agrees to all the terms and provisions
of the Intellectual Property Security Agreement applicable to it as a Subsidiary
Party and Grantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor thereunder are true and
correct on and as of the date hereof. In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations, including the Guaranties, does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in and lien on all of the New Subsidiary’s right,
title and interest in, to and under the Collateral (as defined in the
Intellectual Property Security Agreement) of the New



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary. Each reference to a “Grantor” in the Intellectual Property Security
Agreement shall be deemed to include the New Subsidiary. The Intellectual
Property Security Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws, fraudulent transfer,
preference or similar laws and by general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic image transmission (e.g. “PDF” or “TIF” via
electronic mail) shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of any and all
Collateral of the New Subsidiary consisting of Intellectual Property and (b) set
forth under its signature hereto, is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation, any organizational identification
number issued to such New Subsidiary and the location of its chief executive
office.

SECTION 5. Except as expressly supplemented hereby, the Intellectual Property
Security Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intellectual Property Security Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intellectual Property Security
Agreement.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

SECTION 10. Notwithstanding anything herein to the contrary, the lien and
security interest granted to the Collateral Agent pursuant to this Supplement
and the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Supplement,
the terms of the Intercreditor Agreement shall govern and control.

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Intellectual Property Security Agreement as of
the day and year first above written.

 

[NAME OF NEW SUBSIDIARY], By:       Name:   Title:  

Legal Name:

Jurisdiction of Formation:

Location of Chief Executive Office:

Organizational ID Number:

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Collateral Agent

By:       Name:   Title: By:       Name:   Title:

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule I to the

Supplement No.          to

the Intellectual Property

Security Agreement

INTELLECTUAL PROPERTY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT II

GRANT OF

SECURITY INTEREST IN COPYRIGHTS

This GRANT OF SECURITY INTEREST IN COPYRIGHTS (this “Agreement”), effective as
of [            ], [            ], is made by [            ], a [            ]
with offices located at [            ] (the “Grantor”), in favor of CREDIT
SUISSE AG, as Collateral Agent (the “Agent”) for Secured Parties under the
Credit Agreement, dated as of May 8, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among TRAVELPORT LLC, a Delaware limited liability company (the “Borrower”),
TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), WALTONVILLE LIMITED, a company incorporated under the laws of
Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.À R.L., a société
à responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), the Agent and each Lender from time to time party
thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth therein;

WHEREAS, in connection with the Credit Agreement, Holdings, Borrower,
Intermediate Parent, TDS Intermediate Parent, the Grantor and certain other
related entities of the Borrower have executed and delivered that certain
Intellectual Property Security Agreement, dated as of May 8, 2012, in favor of
the Agent (together with all amendments and modifications, if any, from time to
time thereafter made thereto, the “IP Security Agreement”);

WHEREAS, pursuant to the IP Security Agreement, as security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guaranties, the Grantor assigned and pledged, to the Agent, its successors and
assigns, for the benefit of the Secured Parties, and granted to the Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all right, title or interest in, to and under any and all of the
Collateral, including the Copyrights; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees, for the benefit of the Agent and the
Secured Parties, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement and
the IP Security Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guaranties, the Grantor hereby assigns



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and pledges to the Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in, all of the Grantor’s
right, title and interest in, to and under the Copyrights (including, without
limitation, those items listed on Schedule A hereto) (collectively, the
“Copyright Collateral”).

SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Copyright Office. The security interest granted hereby has
been granted to the Agent in connection with the IP Security Agreement and is
expressly subject to the terms and conditions thereof. The IP Security Agreement
(and all rights and remedies of the Agent thereunder) shall remain in full force
and effect in accordance with its terms.

SECTION 4. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Agent pursuant to this
Agreement and the exercise of any right or remedy by the Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.

SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or other electronic image transmission (e.g.
“PDF” or “TIF” via electronic email) shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 6. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers as of the date first above
written.

 

[GRANTOR] By:       Name:   Title:

 

Accepted and Agreed:

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Collateral Agent

By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

Copyrights

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT III

GRANT OF

SECURITY INTEREST IN TRADEMARKS

This GRANT OF SECURITY INTEREST IN TRADEMARKS (this “Agreement”), effective as
of [                     ], [            ], is made by [            ], a
[            ] with offices located at [            ] (the “Grantor”), in favor
of CREDIT SUISSE AG, as Collateral Agent (the “Agent”) for Secured Parties under
the Credit Agreement, dated as of May 8, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among TRAVELPORT LLC, a Delaware limited liability company (the “Borrower”),
TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), WALTONVILLE LIMITED, a company incorporated under the laws of
Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.À R.L., a société
à responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), the Agent and each Lender from time to time party
thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth therein;

WHEREAS, in connection with the Credit Agreement, Holdings, Borrower,
Intermediate Parent, TDS Intermediate Parent, the Grantor and certain other
related entities of the Borrower have executed and delivered that certain
Intellectual Property Security Agreement, dated as of May 8, 2012, in favor of
the Agent (together with all amendments and modifications, if any, from time to
time thereafter made thereto, the “IP Security Agreement”);

WHEREAS, pursuant to the IP Security Agreement, as security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guaranties, the Grantor assigned and pledged, to the Agent, its successors and
assigns, for the benefit of the Secured Parties, and granted to the Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in all right, title or interest in, to and under any and all of the
Collateral, including the Trademarks; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees, for the benefit of the Agent and the
Secured Parties, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement and
the IP Security Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guaranties, the Grantor hereby assigns



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and pledges to the Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in, all of the Grantor’s
right, title and interest in, to and under the Trademarks (including, without
limitation, those items listed on Schedule A hereto). Notwithstanding anything
herein to the contrary, the Collateral shall not include any intent-to-use
application for a Trademark that may be deemed invalidated, cancelled or
abandoned due to the grant and/or enforcement of such security interest unless
and until such time that the acceptable evidence of use of such Trademark is
filed with the United States Patent and Trademark Office and grant and/or
enforcement of the security interest will not affect the status or validity of
such application for such Trademark or the resulting registration, except in the
event that the collateral securing any Senior Lien Indebtedness or any Pari
Passu Lien Indebtedness includes such application.

SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office. The security interest granted
hereby has been granted to the Agent in connection with the IP Security
Agreement and is expressly subject to the terms and conditions thereof. The IP
Security Agreement (and all rights and remedies of the Agent thereunder) shall
remain in full force and effect in accordance with its terms.

SECTION 4. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Agent pursuant to this
Agreement and the exercise of any right or remedy by the Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.

SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or other electronic image transmission (e.g.
“PDF” or “TIF” via electronic email) shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 6. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers as of the date first above
written.

 

[GRANTOR] By:       Name:   Title:

 

Accepted and Agreed:

CREDIT SUISSE AG, CAYMAN ISLANDS

Branch, as Collateral Agent

By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

Trademarks

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT IV

GRANT OF

SECURITY INTEREST IN PATENTS

This GRANT OF SECURITY INTEREST IN PATENTS (this “Agreement”), effective as of
[                     ], [            ], is made by [            ], a
[            ] with offices located at [            ] (the “Grantor”), in favor
of CREDIT SUISSE AG, as Collateral Agent (the “Agent”) for Secured Parties under
the Credit Agreement, dated as of May 8, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among TRAVELPORT LLC, a Delaware limited liability company (the “Borrower”),
TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), WALTONVILLE LIMITED, a company incorporated under the laws of
Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.À R.L., a société
à responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), the Agent and each Lender from time to time party
thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth therein;

WHEREAS, in connection with the Credit Agreement, Holdings, Borrower,
Intermediate Parent, TDS Intermediate Parent, the Grantor and certain other
related entities of the Borrower have executed and delivered that certain
Intellectual Property Security Agreement, dated as of May 8, 2012, in favor of
the Agent (together with all amendments and modifications, if any, from time to
time thereafter made thereto, the “IP Security Agreement”);

WHEREAS, pursuant to the IP Security Agreement, as security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guaranties, the Grantor assigned and pledged, to the Agent, its successors and
assigns, for the benefit of the Secured Parties, and granted to the Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in all right, title or interest in, to and under any and all of the
Collateral, including the Patents; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees, for the benefit of the Agent and the
Secured Parties, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement and
the IP Security Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guaranties, the Grantor hereby assigns



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and pledges to the Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in, all of the Grantor’s
right, title and interest in, to and under the Patents (including, without
limitation, those items listed on Schedule A hereto) (collectively, the “Patent
Collateral”).

SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office. The security interest granted
hereby has been granted to the Agent in connection with the IP Security
Agreement and is expressly subject to the terms and conditions thereof. The IP
Security Agreement (and all rights and remedies of the Agent thereunder) shall
remain in full force and effect in accordance with its terms.

SECTION 4. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Agent pursuant to this
Agreement and the exercise of any right or remedy by the Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.

SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or other electronic image transmission (e.g.
“PDF” or “TIF” via electronic email) shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 6. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers as of the date first above
written.

 

[GRANTOR] By:       Name:   Title:

 

Accepted and Agreed:

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Collateral Agent

By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

Patents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit H

EXECUTION VERSION

INTERCREDITOR AGREEMENT

Dated as of

May 8, 2012,

among

UBS AG, STAMFORD BRANCH,

as First Priority Collateral Agent,

UBS AG, STAMFORD BRANCH,

as First Priority Administrative Agent,

CREDIT SUISSE AG,

as Second Priority Collateral Agent,

CREDIT SUISSE AG,

as Second Priority Administrative Agent,

TRAVELPORT LLC,

as the Borrower,

TRAVELPORT LIMITED,

as Holdings,

WALTONVILLE LIMITED,

as Intermediate Parent,

TDS INVESTOR (LUXEMBOURG) S.A.R.L.,

as TDS Intermediate Parent,

and

CERTAIN SUBSIDIARIES OF HOLDINGS

IDENTIFIED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

         Page  

Section 1. Definitions

     2   

        1.1

  Defined Terms      2   

        1.2

  Terms Generally      8   

Section 2. Lien Priorities

     9   

        2.1

  Relative Priorities      9   

        2.2

  Prohibition on Contesting Liens      9   

        2.3

  No New Liens      9   

        2.4

  Nature of First Priority Obligations      10   

Section 3. Enforcement

     10   

        3.1

  Exercise of Remedies      10   

        3.2

  Cooperation      14   

        3.3

  Notices of Default      14   

Section 4. Payments

     14   

        4.1

  Application of Proceeds      14   

        4.2

  Payments Over      15   

Section 5. Other Agreements

     15   

        5.1

  Releases      15   

        5.2

  Insurance      16   

        5.3

  Amendments to Second Priority Documents, etc.      17   

        5.4

  Rights as Unsecured Creditors      19   

        5.5

  Bailee and Agent for Perfection      19   

Section 6. Insolvency Proceedings

     20   

        6.1

  Finance and Sale Issues      20   

        6.2

  Adequate Protection      21   

        6.3

  No Waiver      21   

        6.4

  Reinstatement      21   

        6.5

  Post-Petition Interest      22   

        6.6

  Separate Grants of Security and Separate Classification      22   

        6.7

  Voting for Plan of Reorganization      22   

        6.8

  X Clause      23   

        6.9

  Determination of Distributions on Account of Lien on Collateral      23   

        6.10

  Plan of Reorganization      24   

        6.11

  Turnover Provisions      24   

Section 7. Reliance; Waivers; etc.

     24   

        7.1

  Reliance      24   

        7.2

  No Warranties or Liability      25   

        7.3

  No Waiver of Lien Priorities      25   

        7.4

  Obligations Unconditional      27   

Section 8. Miscellaneous

     27   

        8.1

  Conflicts      27   

        8.2

  Continuing Nature of this Agreement      27   

        8.3

  Amendments; Waivers      27   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

        8.4

  Information Concerning Financial Condition of the Obligors and their
Subsidiaries      28   

        8.5

  Certain Successors      29   

        8.6

  Application of Payments      29   

        8.7

  Marshalling of Assets      29   

        8.8

  No Purchase Option in Favor of Second Priority Secured Parties      29   

        8.9

  Notices      29   

        8.10

  Further Assurances      30   

        8.11

  Governing Law      30   

        8.12

  Binding on Successors and Assigns; No Third Party Beneficiaries      30   

        8.13

  Specific Performance      30   

        8.14

  Section Titles      31   

        8.15

  Counterparts      31   

        8.16

  Authorization      31   

        8.17

  Effectiveness      31   

        8.18

  Provisions Solely to Define Relative Rights      31   

        8.19

  Exclusive Means of Exercising Rights under this Agreement      32   

        8.20

  Right of First Priority Collateral Agent to Continue      32   

        8.21

  Interpretation      33   

        8.22

  Forum Selection and Consent to Jurisdiction      33   

        8.23

  WAIVER OF RIGHT TO TRIAL BY JURY      33   

        8.24

  No Contest      33   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT, dated as of May 8, 2012, is among UBS AG, STAMFORD
BRANCH, as collateral agent for the First Priority Secured Parties under the
First Priority Documents referenced below (in such capacity, the “First Priority
Collateral Agent”), UBS AG, STAMFORD BRANCH, as administrative agent under the
First Priority Documents referenced below (in such capacity, the “First Priority
Administrative Agent”), CREDIT SUISSE AG, as collateral agent for the Second
Priority Secured Parties under the Second Priority Documents referenced below
(in such capacity, the “Second Priority Collateral Agent”), CREDIT SUISSE AG, as
administrative agent under the Second Priority Documents referenced below (in
such capacity, the “Second Priority Administrative Agent”), TRAVELPORT LIMITED,
a Bermuda company (“Holdings”), TRAVELPORT LLC, a Delaware corporation (the
“Borrower”), and the other undersigned Obligors (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, the Borrower, the Person or Persons from time to time party thereto as
lenders, the First Priority Administrative Agent (as hereinafter defined), the
First Priority Collateral Agent, Holdings and the other “Guarantors” specified
therein previously entered into a Fourth Amended and Restated Credit Agreement,
dated as of August 23, 2006, as amended and restated as of May 8, 2012 (as
further amended, supplemented, amended and restated or otherwise modified from
time to time, the “First Priority Credit Agreement”);

WHEREAS, the Obligors have granted to the First Priority Collateral Agent, for
the benefit of the First Priority Secured Parties (as hereinafter defined),
security interests in the Collateral (as hereinafter defined) as security for
payment and performance of the First Priority Claims (as hereinafter defined);

WHEREAS, the Borrower, the Person or Persons from time to time party thereto as
lenders, the Second Priority Administrative Agent (as hereinafter defined), the
Second Priority Collateral Agent, Holdings and the other “Guarantors” specified
therein are entering into a Credit Agreement, dated as of May 8, 2012 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Second Priority Credit Agreement”); and

WHEREAS, the Obligors will grant to the Second Priority Collateral Agent, for
the benefit of the Second Priority Secured Parties, security interests in the
Collateral as security for payment and performance of the Second Priority Claims
(as hereinafter defined).

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and the plural forms of the terms indicated):

“Agreement” means this Intercreditor Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms hereof.

“Bailment Collateral” is defined in Section 5.5.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. 101 et
seq.).

“Borrower” is defined in the preamble.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, NY or the state where any of the First Priority Collateral
Agent’s, the Second Priority Collateral Agent’s, the First Priority
Administrative Agent’s or the Second Priority Administrative Agent’s office for
notices pursuant to Section 8.9 is located.

“Collateral” means any property, real, personal or mixed, of any Obligor in
which the First Priority Collateral Agent, any First Priority Secured Party, the
Second Priority Collateral Agent or any Second Priority Secured Party has a
security interest pursuant to any First Priority Collateral Document or Second
Priority Collateral Document, as the case may be; provided that “Collateral”
shall not include, for all purposes under this Agreement, the Tranche S
Collateral Account (as defined in the First Priority Credit Agreement).

“Collateral Documents” means the First Priority Collateral Documents and the
Second Priority Collateral Documents (and including, for sake of clarity, this
Agreement).

“Comparable Collateral Document” means, in relation to any Collateral subject to
any Lien created under any First Priority Collateral Document, the Second
Priority Collateral Document that creates a Lien in the same Collateral, granted
by the same Obligor, as applicable.

“Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

“DIP Financing” is defined in Section 6.1.

“Discharge of First Priority Claims” means, except to the extent otherwise
provided in Section 6.4, (a) payment in full in cash of (i) the principal of and
interest (including interest accruing on or after the commencement of any
Insolvency Proceeding, whether or not such interest would be allowed in such
Insolvency Proceeding) and premium, if any, on all Indebtedness outstanding
under the First Priority Documents and, with respect to letters of credit
outstanding thereunder, if any, termination thereof or delivery of cash
collateral or backstop letters of credit in respect thereof and for the full
amount thereof (or such greater amount as may be required under the First
Priority Documents) in compliance with such First Priority

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Documents, in each case after or concurrently with termination of all
commitments to extend credit thereunder, and (ii) any other First Priority
Claims that are due and payable or otherwise accrued and owing at or prior to
the time such principal and interest are paid, in each case other than
obligations that constitute Unasserted Contingent Obligations at the time such
principal and interest is paid; and (b) delivery by the First Priority
Administrative Agent to the First Priority Collateral Agent (with copies to the
Second Priority Administrative Agent and Second Priority Collateral Agent) of a
written notice that the Discharge of First Priority Claims has occurred.

“Discharge of Second Priority Claims” means, except to the extent otherwise
provided in the last sentence of Section 4.2 or in Section 6.4, (a) payment in
full in cash of (i) the principal of and interest (including interest accruing
on or after the commencement of any Insolvency Proceeding, whether or not such
interest would be allowed in such Insolvency Proceeding) and premium, if any, on
all Indebtedness outstanding under the Second Priority Documents, after or
concurrently with termination of all commitments to extend credit thereunder,
and (ii) any other Second Priority Claims that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid,
in each case other than obligations that constitute Unasserted Contingent
Obligations at the time such principal and interest is paid; and (b) delivery by
the Second Priority Administrative Agent to the Second Priority Collateral Agent
of a written notice that the Discharge of Second Priority Claims has occurred.

“First Lien Deficiency Claim” shall mean that portion, if any, of the First
Priority Claims that are unsecured claims under Section 506(a)(i) of the
Bankruptcy Code, with such determination to be made based upon the value of all
of the Collateral securing the First Priority Claims irrespective of whether the
Obligor that has pledged such Collateral is a debtor in the Insolvency
Proceeding.

“First Priority Administrative Agent” shall include, in addition to the First
Priority Administrative Agent defined in the preamble, any successor thereto
appointed by the requisite First Priority Secured Parties exercising
substantially the same rights and powers.

“First Priority Claims” means (a) all First Priority Credit Agreement
Obligations and (b) all other Indebtedness or other obligations of the Borrower
or any other Obligor under any First Priority Document. First Priority Claims
shall include all interest accrued or accruing (or which would, absent the
commencement of an Insolvency Proceeding, accrue) after the commencement of an
Insolvency Proceeding in accordance with and at the rate specified in the
relevant First Priority Document, whether or not the claim for such interest is
allowed as a claim in such Insolvency Proceeding. For the avoidance of any
doubt, First Priority Claims shall include the fees, expenses, disbursements and
indemnities of the First Priority Collateral Agent. To the extent any payment
with respect to the First Priority Claims (whether by or on behalf of any
Obligor, as proceeds of security, enforcement of any right of set-off or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred. Notwithstanding the foregoing, the term “First Priority
Claims” shall not include (i) the Second Priority Claims or (ii) any other
Indebtedness or other obligations of the Borrower or any other Obligor if
(A) the holders of such Indebtedness or other obligations, or an administrative
agent, a collateral agent, a collateral trustee or a similar representative on
their

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

behalf, have agreed pursuant to an intercreditor agreement that the Liens
securing such Indebtedness or other obligations are pari passu in priority with,
or junior in priority to, the Second Priority Liens or (B) such Indebtedness or
other obligations are unsecured pursuant to their terms.

“First Priority Collateral Agent” shall include, in addition to the First
Priority Collateral Agent defined in the preamble, any successor thereto
appointed by the requisite First Priority Secured Parties exercising
substantially the same rights and powers.

“First Priority Collateral Documents” mean collectively, the First Priority
Security Agreement, any other “Collateral Document” (as defined in the First
Priority Credit Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted to secure (or perfect, preserve or maintain
the security of) any First Priority Claim or under which rights or remedies with
respect to such Liens are governed.

“First Priority Credit Agreement” is defined in the first recital; provided that
the term “First Priority Credit Agreement” shall (a) also include any renewal,
extension, refunding, restructuring, replacement or refinancing thereof (whether
with the original lenders or with an administrative agent or agents or other
lenders, whether provided under the original First Priority Credit Agreement or
any other credit or other agreement or indenture and whether entered into
concurrently with or subsequent to the termination of the prior First Priority
Agreement), and (b) exclude (i) the Second Priority Documents and (ii) any other
agreements, documents and instruments providing for, evidencing or otherwise
relating to any Indebtedness or other obligations of the Borrower or any other
Obligor if (A) the holders of such Indebtedness or other obligations, or an
administrative agent, a collateral agent, a collateral trustee or a similar
representative on their behalf, have agreed pursuant to an intercreditor
agreement that the Liens securing such Indebtedness or other obligations are
pari passu in priority with, or junior in priority to, the Second Priority Liens
or (B) such Indebtedness or other obligations are unsecured pursuant to their
terms.

“First Priority Credit Agreement Obligations” means all “Obligations” as defined
in the First Priority Credit Agreement and all other Obligations under the First
Priority Documents.

“First Priority Documents” means the First Priority Credit Agreement, the First
Priority Collateral Documents, the other “Loan Documents” (as defined in the
First Priority Credit Agreement), and each of the other agreements, documents
and instruments providing for or evidencing any First Priority Claims, and any
other related document or instrument executed or delivered pursuant to any of
the foregoing at any time or otherwise evidencing any First Priority Claims
thereunder, as any such document or instrument may be amended, supplemented,
amended and restated or otherwise modified from time to time.

“First Priority Liens” means all Liens that secure the First Priority Claims.

“First Priority Secured Parties” means the “Secured Parties” as defined in the
First Priority Credit Agreement.

“First Priority Security Agreement” means the Security Agreement, dated as of
August 23, 2006, among Holdings, the Borrower, certain of their affiliates and
the First Priority Collateral Agent, as the same may be amended, supplemented,
amended and restated or otherwise modified from time to time.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Holdings” is defined in the preamble.

“Indebtedness” means “Indebtedness” as defined in the First Priority Credit
Agreement as in effect on the date hereof or as amended or otherwise modified
from time to time to the extent permitted by this Agreement.

“Insolvency Proceeding” means (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to any Obligor as a debtor,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Obligor as a debtor or with
respect to any substantial part of its assets, (c) any liquidation, dissolution,
reorganization or winding up of any Obligor, whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy, or (d) any assignment for
the benefit of creditors or any other marshaling of assets and liabilities of
any Obligor.

“Junior Priority Bankruptcy Payments” is defined in Section 6.2.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property).

“Non-Conforming Plan of Reorganization” any Plan of Reorganization whose
provisions are inconsistent with or in contravention of the provisions of this
Agreement, including any plan of reorganization that purports to re-order
(whether by subordination, invalidation, or otherwise) or otherwise disregard,
in whole or part, the provisions of Section 2 (including the Lien priorities of
Section 2.1), the provisions of Section 4 or the provisions of Section 6.

“Obligations” means any and all obligations with respect to the payment of
(a) any principal of or interest (including interest accruing on or after the
commencement of any Insolvency Proceeding, whether or not a claim for
post-filing interest is allowed in such proceeding) or premium on any
Indebtedness, including any reimbursement obligation in respect of any letter of
credit, (b) any fees, indemnification obligations, damages, expense
reimbursement obligations (including, without limitation, reasonable and
documented attorneys’ fees and expenses) or other liabilities payable under the
documentation governing any Indebtedness and (c) any obligation to post cash
collateral in respect of letters of credit and any other obligations.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Obligors” means Holdings, the Borrower and each of their Subsidiaries that is
obligated under any First Priority Document or Second Priority Document.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan Distribution” is defined in Section 6.8.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency Proceeding.

“Recovery” is defined in Section 6.4.

“Second Lien Deficiency Claim” shall mean that portion, if any, of the Second
Priority Claims that are unsecured claims under Section 506(a)(i) of the
Bankruptcy Code, with such determination to be made based upon the value of all
of the Collateral securing the Second Priority Claims irrespective of whether
the Obligor that has pledged such Collateral is a debtor in the Insolvency
Proceeding.

“Second Priority Administrative Agent” shall include, in addition to the Second
Priority Administrative Agent defined in the preamble, any successor thereto
appointed by the requisite Second Priority Secured Parties exercising
substantially the same rights and powers.

“Second Priority Claims” means (a) all Second Priority Credit Agreement
Obligations and (b) all other Indebtedness or other obligations of the Borrower
or any other Obligor under any Second Priority Document. Second Priority Claims
shall include all interest accrued or accruing (or which would, absent the
commencement of an Insolvency Proceeding, accrue) after the commencement of an
Insolvency Proceeding in accordance with and at the rate specified in the
relevant Second Priority Document, whether or not the claim for such interest is
allowed as a claim in such Insolvency Proceeding. For the avoidance of any
doubt, Second Priority Claims shall include the fees, expenses, disbursements
and indemnities of the Second Priority Collateral Agent. To the extent any
payment with respect to the Second Priority Claims (whether by or on behalf of
any Obligor, as proceeds of security, enforcement of any right of set-off or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred.

“Second Priority Collateral Agent” shall include, in addition to the Second
Priority Collateral Agent defined in the preamble, any successor thereto
appointed by the requisite Second Priority Secured Parties exercising
substantially the same rights and powers.

“Second Priority Collateral Documents” mean collectively, the Second Priority
Security Agreement, any other “Collateral Document” (as defined in the Second
Priority Credit Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted to secure (or perfect, preserve or maintain
the security of) any Second Priority Claim or under which rights or remedies
with respect to such Liens are governed.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Second Priority Credit Agreement” is defined in the third recital; provided
that the term “Second Priority Credit Agreement” shall (a) also include any
renewal, extension, refunding, restructuring, replacement or refinancing thereof
(whether with the original lenders or with an administrative agent or agents or
other lenders, whether provided under the original Second Priority Credit
Agreement or any other credit or other agreement or indenture and whether
entered into concurrently with or subsequent to the termination of the prior
Second Priority Agreement, and (b) exclude the First Priority Documents.

“Second Priority Credit Agreement Obligations” means all “Obligations” as
defined in the Second Priority Credit Agreement and all other Obligations under
the Second Priority Documents.

“Second Priority Documents” means the Second Priority Credit Agreement, the
Second Priority Collateral Documents, the other “Loan Documents” (as defined in
the Second Priority Credit Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any Second Priority
Claims, and any other related document or instrument executed or delivered
pursuant to any of the foregoing at any time or otherwise evidencing any Second
Priority Claims thereunder, as any such document or instrument may be amended,
supplemented, amended and restated or otherwise modified from time to time.

“Second Priority Liens” means all Liens that secure the Second Priority Claims.

“Second Priority Secured Parties” means the “Secured Parties” as defined in the
Second Priority Credit Agreement.

“Second Priority Security Agreement” means the Security Agreement, dated as of
May 8, 2012, among Holdings, the Borrower, certain of their affiliates and the
Second Priority Collateral Agent, as the same may be amended, supplemented,
amended and restated, replaced or otherwise modified from time to time.

“Secured Parties” means collectively, the First Priority Secured Parties and the
Second Priority Secured Parties.

“Senior Note Documents” means (a) the Indenture, dated as of August 23, 2006, by
and among Travelport LLC, the guarantors listed herein and the Bank of Nova
Scotia Trust Company of New York, as amended by Supplemental Indenture No. 1,
dated as of January 11, 2007, between Warpspeed Sub Inc. and The Bank of Nova
Scotia Trust Company of New York and Supplemental Indenture No. 2, dated as of
March 13, 2007, among Travelport LLC, TDS Investor (Luxembourg) S.à r.l.,
Travelport Inc., Orbitz Worldwide, Inc., Travelport Holdings, Inc. and The Bank
of Nova Scotia Trust Company of New York and (b) the Indenture, dated as of
August 18, 2010, by and among Travelport Limited, Travelport LLC, Travelport
Inc., the guarantors named therein, and The Bank of Nova Scotia Trust Company of
New York.

“Senior Note Obligations” means, in connection with any Insolvency Proceeding,
the unpaid principal amount, plus any accrued but unpaid interest thereon, of
any of the Senior Dollar Floating Rate Notes due 2014, Senior Euro Floating Rate
Notes due 2014, 97/8% Senior Dollar Fixed Rate Notes due 2014 and 9% Senior
Notes Due 2016 issued prior to the date hereof under the applicable Senior Note
Document as in effect on the date hereof.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Turnover Proceeds” is defined in Section 6.11.

“Unasserted Contingent Obligations” shall mean, at any time, Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(except for (a) the principal of and interest and premium (if any) on, and fees
relating to, any Indebtedness and (b) contingent reimbursement obligations in
respect of amounts that may be drawn under letters of credit) in respect of
which no claim or demand for payment has been made (or, in the case of
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

“Use of Cash Collateral” is defined in Section 6.1.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
document or other writing herein shall be construed as referring to such
agreement, document or other writing as from time to time amended, supplemented
or otherwise modified, (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns to the extent that such
successors and assigns are permitted pursuant to the applicable agreement,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Exhibits or Sections
shall be construed to refer to Exhibits or Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and general intangibles,
(f) terms defined in the UCC but not otherwise defined herein shall have the
same meanings herein as are assigned thereto in the UCC, (g) reference to any
law means such law as amended, modified, codified, replaced or re-enacted, in
whole or in part, and in effect on the date hereof, including rules,
regulations, enforcement procedures and any interpretation promulgated
thereunder and (h) underscored references to Sections or clauses shall refer to
those portions of this Agreement, and any underscored references to a clause
shall, unless otherwise identified, refer to the appropriate clause within the
same Section in which such reference occurs.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2. Lien Priorities.

2.1 Relative Priorities. Irrespective of the date, time, method, manner or order
of grant, attachment or perfection of any Lien granted to the First Priority
Collateral Agent, the Second Priority Collateral Agent, any First Priority
Secured Party, any Second Priority Secured Party or any other Person on the
Collateral (including, in each case, irrespective of whether any such Lien is
granted, or secures obligations relating to the period, before or after the
commencement of any Insolvency Proceeding) and notwithstanding (i) any provision
of the UCC or any other applicable law or the Second Priority Documents, or any
defect or deficiency in, or failure to attach or perfect any aspect or portion
of any First Priority Lien, to the contrary, (ii) the fact that any First
Priority Lien may have been subordinated, voided, avoided, set aside,
invalidated or lapsed or (iii) any other circumstance whatsoever, including a
circumstance that might be a defense available to, or a discharge of, a Grantor
in respect of a First Priority Claim or a Second Priority Claim or any holder of
such claims, each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, hereby agrees that: (A) any Lien on the Collateral securing any
First Priority Claim now or hereafter held by the First Priority Secured Parties
shall be senior in priority in all respects to any Lien on the Collateral
securing the Second Priority Claims; and (B) any Lien on the Collateral now or
hereafter securing any Second Priority Claim regardless of how or when acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in priority in all respects to all Liens on the
Collateral securing the First Priority Claims. All Liens on the Collateral
securing the First Priority Claims shall be and remain first in priority in all
respects to all Liens on the Collateral securing the Second Priority Claims for
all purposes, whether or not such First Priority Liens are subordinated to any
Lien securing any other obligation of any Obligor.

2.2 Prohibition on Contesting Liens. Each of the First Priority Collateral Agent
and the First Priority Administrative Agent, on behalf of itself and the other
First Priority Secured Parties, and each of the Second Priority Collateral Agent
and the Second Priority Administrative Agent, on behalf of itself and the other
Second Priority Secured Parties, agrees that it shall not (and hereby waives any
right to) contest or support, directly or indirectly, any other Person in
contesting, in any proceeding (including any Insolvency Proceeding), the
priority, validity, perfection or enforceability of (a) the First Priority
Claims or any Lien held by the First Priority Secured Parties in the Collateral
securing the First Priority Claims or (b) the Second Priority Claims or any Lien
held by the Second Priority Secured Parties in the Collateral securing the
Second Priority Claims, as the case may be.

2.3 No New Liens. So long as the Discharge of First Priority Claims has not
occurred, the parties hereto agree that no Obligor shall (a) grant or permit any
Lien on any asset or property to secure any Second Priority Claim unless it has
granted Liens on such asset or property to secure the First Priority Claims; or
(b) grant or permit any additional Lien on any asset to secure any First
Priority Claim unless it has granted a Lien on such asset to secure the Second
Priority Claims; provided that no Liens on the Tranche S Collateral Account (as
defined in the First Priority Credit Agreement) to secure any Second Priority
Claim shall be required or permitted hereunder. To the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available to the First Priority Collateral Agent, the First
Priority Administrative Agent and/or the First Priority Secured Parties, each of

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Second Priority Collateral Agent and the Second Priority Administrative
Agent, on behalf of itself and the other Second Priority Secured Parties, agrees
that any amount received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.

2.4 Nature of First Priority Obligations. Each of the Second Priority Collateral
Agent and the Second Priority Administrative Agent, on behalf of itself and the
other Second Priority Secured Parties, acknowledges that a portion of the First
Priority Claims are revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed without affecting the lien subordination or other
provisions of this Agreement.

Section 3. Enforcement.

3.1 Exercise of Remedies.

(a) (i) So long as the Discharge of First Priority Claims has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
Obligor, none of the Second Priority Administrative Agent, the Second Priority
Collateral Agent or any other Second Priority Secured Party will (and each such
Person hereby waives any right to) (A) exercise or seek to exercise any rights
or remedies (including the exercise of any right of setoff or any right under
any lockbox agreement, account control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which the Second Priority
Administrative Agent, the Second Priority Collateral Agent or any such Second
Priority Secured Party is a party and including the exercise of any right to
direct or provide direction or orders with respect to the Collateral or to any
account bank, securities intermediary or any other custodian as to the
disposition of the asset or property on deposit in, carried in or otherwise
credited to any deposit accounts or securities accounts) with respect to any
Collateral, (B) institute any action or proceeding with respect to such rights
or remedies, including any action of foreclosure, any exercise of any right
under any control agreement in respect of a deposit account, securities account,
security entitlement or other investment property constituting Collateral
(including, without limitation, any right to direct or provide direction or
orders with respect to the Collateral or to any account bank, securities
intermediary or other custodian as to the disposition of the asset or property
on deposit in, carried in or otherwise credited to any deposit accounts or
securities accounts), or any bailee’s letter or similar agreement or arrangement
to which the Second Priority Administrative Agent, the Second Priority
Collateral Agent or any other Second Priority Secured Party is a party,
(C) exercise any other rights or remedies relating to the Collateral under the
Second Priority Documents or otherwise, (D) contest, protest or object to any
foreclosure proceeding or other action brought by the First Priority Collateral
Agent, the First Priority Administrative Agent or any other First Priority
Secured Party or (E) object to the forbearance by the First Priority Collateral
Agent, the First Priority Administrative Agent or any First Priority Secured
Party from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any right or remedy relating to the Collateral; and (ii) so
long as the Discharge of First Priority Claims has not occurred, whether or not
any Insolvency Proceeding has been commenced by or against any Obligor, the
First Priority Collateral Agent, the First Priority Administrative Agent and the
other First Priority Secured Parties shall have the exclusive right to enforce
rights, exercise remedies (including the exercise of any right of setoff,

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any right to credit bid or any right under any lockbox agreement, account
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the Second Priority Collateral Agent or any other Second
Priority Secured Party is a party and including the exercise of any right to
direct or provide direction or orders with respect to the Collateral or to any
account bank, securities intermediary or any other custodian as to the
disposition of the asset or property on deposit in, carried in or otherwise
credited to any deposit accounts or securities accounts), refrain from enforcing
or exercising remedies, make determinations in connection with any enforcement
of rights and remedies regarding release or disposition of, or restrictions with
respect to, the Collateral, and otherwise enforce the rights and remedies of a
secured creditor under the UCC and the bankruptcy laws of any applicable
jurisdiction without the consent of or any consultation with the Second Priority
Administrative Agent, the Second Priority Collateral Agent or any other Second
Priority Secured Party; provided that with respect to clauses (i) and
(ii) above, (1) in any Insolvency Proceeding commenced by or against any
Obligor, any Second Priority Secured Party may file a claim or statement of
interest with respect to the Second Priority Claims, (2) the Second Priority
Collateral Agent may take any action not adverse to the Liens on the Collateral
securing the First Priority Claims or the rights of the First Priority
Collateral Agent, the First Priority Administrative Agent or any other First
Priority Secured Party to exercise remedies in respect thereof in order to
establish, preserve, or perfect its rights in the Collateral, (3) any Second
Priority Secured Party shall be entitled to (u) file any necessary responsive or
defensive pleading in opposition to any motion, claim, adversary proceeding or
other pleading made by any Person objecting to or otherwise seeking the
disallowance of the Second Priority Claims, including any claim secured by the
Collateral, if any, in each case in accordance with the terms of this Agreement,
(v) file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Obligors arising under the
Bankruptcy Code (including exercising the right, if any, to file an involuntary
petition against any Obligor), any similar law or any applicable non-bankruptcy
law, in each case to the extent not inconsistent with the other terms of this
Agreement (it being understood that no Second Priority Secured Party shall be
entitled to assert any right or interest of an unsecured creditor (or otherwise)
that they would not be entitled to assert hereunder as a secured creditor, and,
specifically, that no Second Priority Secured Party shall be entitled to assert
any right or interest of an unsecured creditor (or otherwise), of any kind or
nature, in respect of any Use of Cash Collateral, DIP Financing or sale of any
assets of an Obligor, in each case to which holders of a majority of First
Priority Claims have consented), (w) exercise any rights and remedies as an
unsecured creditor against the Borrower or any other Obligor in accordance with
the Second Priority Documents and applicable law, in each case to the extent not
inconsistent with the other terms of this Agreement (it being understood that no
Second Priority Secured Party shall be entitled to assert any right or interest
of an unsecured creditor (or otherwise) that they would not be entitled to
assert hereunder as a secured creditor) and excluding the filing of pleadings,
objections, motions or agreements covered by the preceding clause (v), (x) bid
(but only for cash, and not by way of credit bid or otherwise) for or purchase
(but only for cash, and not by way of credit bid or otherwise) Collateral at any
private or judicial foreclosure upon such Collateral initiated by any secured
party in respect thereof, (y) file any notice of or vote any claim in any
Insolvency Proceeding of any Obligor but solely in accordance with Section 6.7
and (z) file any proof of claim and other filings, appear and be heard on any
matter in connection therewith and make any arguments and motions that are, in
each case, not inconsistent with the other terms of this Agreement, with respect
to the Second Priority Claims

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and the Collateral (it being understood that no Second Priority Secured Party
shall be entitled to assert any right or interest of an unsecured creditor (or
otherwise) that they would not be entitled to assert hereunder as a secured
creditor) and excluding the filing of pleadings, objections, motions or
agreements covered by the preceding clause (v), (4) nothing herein shall be
construed to limit or impair in any way the right of any Second Priority Secured
Party to receive any remaining Collateral and proceeds of Collateral after the
Discharge of First Priority Claims has occurred and (5) in the event any Second
Priority Secured Party, or an administrative agent, a collateral agent, a
collateral trustee or a similar representative on its behalf, shall be a party
to any intercreditor agreement (other than this Agreement) with any other
holders of Indebtedness or other obligations of the Borrower or any other
Obligor, such Second Priority Secured Party may seek performance by the other
parties to such intercreditor agreement of their obligations thereunder and may
institute any action or proceeding, and take any other action, in furtherance
thereof or otherwise exercise its rights and remedies thereunder, in each case
to the extent not adverse to the Liens on the Collateral securing the First
Priority Claims or the rights of the First Priority Collateral Agent, the First
Priority Administrative Agent or any other First Priority Secured Party. In
exercising rights and remedies with respect to the Collateral, the First
Priority Collateral Agent, the First Priority Administrative Agent or any other
First Priority Secured Party may enforce the provisions of the First Priority
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion except that,
following the Discharge of First Priority Claims and until the Discharge of
Second Priority Claims has occurred, the Second Priority Collateral Agent, the
Second Priority Administrative Agent or the other Second Priority Secured
Parties may enforce the provisions of the Second Priority Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by the First Priority Collateral Agent,
the First Priority Administrative Agent and the other First Priority Secured
Parties (or, following the Discharge of First Priority Claims and until the
Discharge of Second Priority Claims has occurred, the Second Priority Collateral
Agent, the Second Priority Administrative Agent and the other Second Priority
Secured Parties) to sell or otherwise dispose of Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured party under the UCC of any applicable
jurisdiction and of a secured creditor under bankruptcy or similar laws of any
applicable jurisdiction.

(b) (i) Until the Discharge of First Priority Claims has occurred, each of the
Second Priority Collateral Agent and the Second Priority Administrative Agent,
on behalf of itself and the other Second Priority Secured Parties, agrees that
it will not, in connection with the exercise of any right or remedy (including
the exercise of any right of setoff or any right under any lockbox agreement,
account control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement to which the Second Priority Administrative Agent, the
Second Priority Collateral Agent or any other Second Priority Secured Party is a
party) with respect to any Collateral (but instead shall be deemed to have
hereby irrevocably, absolutely, and unconditionally waived until after the
Discharge of First Priority Claims any right to) take or receive any Collateral
or any proceeds of any Collateral; provided that in the event any Second
Priority Secured Party, or an administrative agent, a collateral agent, a
collateral trustee or a similar representative on its behalf, shall be a party
to any intercreditor agreement (other than this Agreement) with any other
holders of Indebtedness or other obligations of the Borrower or any other
Obligor, such Second Priority Secured Party may receive any Collateral or any
proceeds of any Collateral pursuant to the turnover provisions of such
intercreditor agreement (it being understood and agreed that any such Collateral
or proceeds shall be subject to Section 4.2).

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Without limiting the generality of the foregoing clause (i), unless and
until the Discharge of First Priority Claims has occurred, except as expressly
provided in the proviso in Section 3.1(a), the sole right of the Second Priority
Administrative Agent, the Second Priority Collateral Agent and the other Second
Priority Secured Parties as secured parties with respect to the Collateral is to
hold a perfected Lien on the Collateral pursuant to the Second Priority
Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of First Priority
Claims has occurred.

(c) Each of the Obligors agrees that it will not, and will not permit any of its
Subsidiaries to, in connection with the exercise of any right or remedy with
respect to any Collateral by the Second Priority Administrative Agent, the
Second Priority Collateral Agent or any other Second Priority Secured Party,
transfer, deliver or pay, as applicable, to the Second Priority Administrative
Agent, the Second Priority Collateral Agent or any other Second Priority Secured
Party, any Collateral or any proceeds of Collateral unless and until the
Discharge of First Priority Claims has occurred.

(d) (i) Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, agrees that the Second Priority Secured Parties will not (and instead
shall be deemed to have hereby irrevocably, absolutely, and unconditionally
waived any right to) take any action (other than as provided in Section 3.1(a))
that would hinder or cause to delay any exercise of remedies undertaken by the
First Priority Collateral Agent, the First Priority Administrative Agent or any
other First Priority Secured Party under the First Priority Documents as secured
parties in respect of any Collateral, including any sale, lease, exchange,
transfer or other disposition of the Collateral, whether by foreclosure or
otherwise.

(ii) Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, hereby irrevocably, absolutely and unconditionally waives any and all
rights it or the Second Priority Secured Parties may have as a junior lien
creditor or otherwise (whether arising under the UCC or any other law) to object
to the manner (including by judicial foreclosure, non-judicial foreclosure,
strict foreclosure or otherwise) in which the First Priority Collateral Agent,
the First Priority Administrative Agent or the other holders of First Priority
Claims seek to enforce the Liens granted in any of the Collateral, except that
there shall be no waiver of the obligation, if any, of the First Priority
Collateral Agent or the First Priority Administrative Agent to dispose of the
Collateral in a “commercially reasonable” manner within the meaning of any
applicable UCC.

(e) Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in the Second Priority Collateral Documents or any other
Second Priority Document (other than this Agreement) is intended to restrict in
any way the rights and remedies of the First Priority Collateral Agent, the
First Priority Administrative Agent or the First Priority Secured Parties with
respect to the Collateral as set forth in this Agreement and the First Priority
Documents.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.2 Cooperation. Subject to the proviso in Section 3.1(a), each of the Second
Priority Collateral Agent and the Second Priority Administrative Agent, on
behalf of itself and the other Second Priority Secured Parties, agrees that,
unless and until the Discharge of First Priority Claims has occurred, it will
not, and shall be deemed to have waived any right to, commence, or join with any
Person in commencing any enforcement, collection, execution, levy or foreclosure
action or proceeding with respect to any Lien held by it under any Second
Priority Document.

3.3 Notices of Default. Each of the First Priority Collateral Agent, the Second
Priority Collateral Agent, the First Priority Administrative Agent and the
Second Priority Administrative Agent will provide such information as it may
have to the others as the others may from time to time reasonably request
concerning the status of the exercise of any enforcement action against the
Collateral, and each of the First Priority Collateral Agent, the Second Priority
Collateral Agent, the First Priority Administrative Agent and the Second
Priority Administrative Agent shall be available on a reasonable basis during
normal business hours to review with each other alternatives available in
exercising such rights; provided that the failure of any of them to do any of
the foregoing shall not affect the relative priorities of the First Priority
Liens or the Second Priority Liens as provided herein or the validity or
effectiveness of any notice or demand as against any Obligor. The Obligors
hereby consent and agree to each of the First Priority Collateral Agent, the
Second Priority Collateral Agent, the First Priority Administrative Agent and
the Second Priority Administrative Agent providing any such information to the
other and to such actions by any of them and waives any right or claim against
any of them arising as a result of such information or actions.

Section 4. Payments.

4.1 Application of Proceeds.

(a) As long as the Discharge of First Priority Claims has not occurred, whether
or not any Insolvency Proceeding has been commenced by or against any Obligor,
the cash proceeds of Collateral received in connection with the sale or other
disposition of, or collection on, such Collateral upon the exercise of remedies
shall, after payment of all outstanding fees, expenses (including reasonable
fees and expenses of counsel), disbursements and indemnities of the First
Priority Collateral Agent, be delivered by the First Priority Collateral Agent
to the First Priority Administrative Agent for application against the First
Priority Claims in such order as the First Priority Administrative Agent may
determine in its sole discretion and in accordance with the First Priority
Documents until the Discharge of First Priority Claims has occurred. Upon the
Discharge of First Priority Claims, (i) the First Priority Administrative Agent
shall promptly deliver to the First Priority Collateral Agent (with copies to
the Second Priority Collateral Agent and the Second Priority Administrative
Agent) a written notice stating that the Discharge of First Priority Claims has
occurred and (ii) promptly following receipt of such notice referred to in
clause (i), the First Priority Collateral Agent or First Priority Administrative
Agent, as applicable, shall deliver at the joint and several cost of the
Obligors, to the Second Priority Collateral Agent for distribution to the Second
Priority Administrative Agent for the benefit of the Second Priority Secured
Parties (or as may otherwise have been agreed by the Second Priority Secured
Parties) any proceeds of Collateral held by it in the same form as received,
with any necessary endorsement or as a court of competent jurisdiction may
otherwise direct.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Following the Discharge of First Priority Claims and until the Discharge of
Second Priority Claims has occurred, whether or not any Insolvency Proceeding
has been commenced by or against any Obligor, the cash proceeds of Collateral
received in connection with the sale or other disposition of, or collection on,
such Collateral upon the exercise of remedies shall, after payment of all
outstanding fees, expenses (including reasonable fees and expenses of counsel),
disbursements and indemnities of the Second Priority Collateral Agent, be
delivered by the Second Priority Collateral Agent to the Second Priority
Administrative Agent for application against the Second Priority Claims in such
order as is specified in the Second Priority Documents (or for such other
application as may otherwise have been agreed by the Second Priority Secured
Parties) until the Discharge of Second Priority Claims has occurred.

4.2 Payments Over. Except as expressly provided in Section 6.8, so long as the
Discharge of First Priority Claims has not occurred, whether or not any
Insolvency Proceeding has been commenced by or against any Obligor, any
Collateral or proceeds thereof (including assets or proceeds subject to Liens
referred to in the final sentence of Section 2.3(a)) received by the Second
Priority Administrative Agent, the Second Priority Collateral Agent or any other
Second Priority Secured Party in connection with the exercise of any right or
remedy (including set-off) relating to the Collateral in contravention of this
Agreement or any distribution received on account of or by virtue of any Lien on
the Collateral in any Insolvency Proceeding (including any distribution on
account of or otherwise by virtue of any Lien on the Collateral under any Plan
of Reorganization) shall be segregated and held in trust and forthwith paid over
to the First Priority Collateral Agent for the benefit of the First Priority
Secured Parties in the same form as received, with any necessary endorsement, or
as a court of competent jurisdiction may otherwise direct. The First Priority
Collateral Agent is hereby authorized to make any such endorsement as agent for
the Second Priority Administrative Agent, the Second Priority Collateral Agent
or any other Second Priority Secured Party. This authorization is coupled with
an interest and is irrevocable until the Discharge of First Priority Claims has
occurred. For the avoidance of doubt, the Second Priority Claims shall not be
reduced or satisfied by any amounts or distributions required to be paid over to
the First Priority Collateral Agent, the First Priority Administrative Agent or
otherwise for the benefit of the First Priority Secured Parties, in each case,
pursuant hereto (including this Section 4.2 and Sections 6.6 and 6.11).

Section 5. Other Agreements.

5.1 Releases.

(a) If, in connection with (i) the exercise of any remedies by the First
Priority Collateral Agent or any other First Priority Secured Party in respect
of the Collateral provided for in Section 3.1, including any sale, lease,
exchange, transfer or other disposition of any such Collateral, or (ii) any
sale, lease, exchange, transfer or other disposition of any Collateral (other
than to another Obligor) permitted under the terms of the First Priority
Documents and the Second Priority Documents (in each case, as in effect on the
date hereof), the First Priority Collateral Agent, on behalf of itself and the
other First Priority Secured Parties, releases any of its Liens on any part of
the Collateral, the Lien of the Second Priority Collateral Agent for the benefit
of the Second Priority Secured Parties on such Collateral (but not on any
proceeds of such Collateral not required to be paid to the First Priority
Secured Parties for application to the First Priority Claims) shall be
automatically and unconditionally released with no further consent

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or action of any Person, and each of the Second Priority Collateral Agent and
the Second Priority Administrative Agent, on behalf of itself and the other
Second Priority Secured Parties, shall promptly execute and deliver, at the
joint and several expense of the Obligors, to the First Priority Collateral
Agent and the First Priority Administrative Agent and the Obligors such
termination statements, releases and other documents as the First Priority
Collateral Agent, the First Priority Administrative Agent and the Obligors (in
the case of the Obligors, to the extent permitted by the First Priority
Documents) may reasonably request to effectively confirm such release at the
joint and several expense of the Obligors.

(b) Until the Discharge of First Priority Claims occurs, each of the Second
Priority Collateral Agent and the Second Priority Administrative Agent, on
behalf of itself and the other Second Priority Secured Parties, hereby
irrevocably constitutes and appoints the First Priority Collateral Agent and any
officer or agent of the First Priority Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Person or in the First
Priority Collateral Agent’s own name, from time to time in the First Priority
Collateral Agent’s discretion (as directed by the First Priority Administrative
Agent in writing), for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute any and all
releases, documents and instruments which may be necessary to accomplish the
purposes of this Section 5.1, including any financing statements, mortgage
releases, intellectual property releases, endorsements or other instruments of
transfer or release.

5.2 Insurance.

(a) Unless and until the Discharge of First Priority Claims has occurred, the
First Priority Collateral Agent, the First Priority Administrative Agent and the
other holders of the First Priority Claims shall have the sole and exclusive
right, subject to the rights of the Obligors under the First Priority Documents,
to adjust settlement for any award under any insurance policy relating to an
insured loss in respect of Collateral and to approve any award granted in any
condemnation or similar proceeding affecting the Collateral. Following the
Discharge of First Priority Claims and until such time that the Discharge of
Second Priority Claims has occurred, the Second Priority Collateral Agent, the
Second Priority Administrative Agent and the other holders of the Second
Priority Claims shall have the sole and exclusive right, subject to the rights
of the Obligors under the Second Priority Documents, to adjust settlement for
any award under any insurance policy relating to an insured loss relating to the
Collateral and to approve any award granted in any condemnation or similar
proceeding affecting the Collateral.

(b) Unless and until the Discharge of First Priority Claims has occurred, all
proceeds of any such insurance policy and any such award if in respect to the
Collateral shall, after payment of all outstanding fees, expenses (including
reasonable fees and expenses of counsel), disbursements and indemnities of the
First Priority Collateral Agent, be delivered by the First Priority Collateral
Agent to the First Priority Administrative Agent for the benefit of the First
Priority Secured Parties to the extent required under the First Priority Credit
Agreement and pursuant to the terms of the First Priority Documents; and
thereafter, following the Discharge of First Priority Claims and until the
Discharge of Second Priority Claims has occurred, and after payment of all
outstanding fees, expenses (including reasonable fees and expenses of counsel),
disbursements and indemnities of the Second Priority Collateral Agent, be
delivered by the

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Second Priority Collateral Agent to the Second Priority Administrative Agent for
the benefit of the Second Priority Secured Parties to the extent required under
the applicable Second Priority Documents; and finally, to the owner of the
subject property or as a court of competent jurisdiction may otherwise direct.

(c) Unless the Discharge of First Priority Claims has occurred, if the Second
Priority Administrative Agent, the Second Priority Collateral Agent or any other
Second Priority Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award or payment thereunder in contravention
of this Agreement, it shall pay such proceeds, award or payment over to the
First Priority Collateral Agent in accordance with Section 4.2.

5.3 Amendments to Second Priority Documents, etc.

(a) Unless and until the Discharge of First Priority Claims has occurred,
without the prior written consent of the First Priority Administrative Agent
(and the First Priority Collateral Agent, to the extent an amendment, supplement
or modification would affect its respective rights, protections or obligations),
no Second Priority Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Priority Collateral Document, would
be inconsistent with any of the terms of this Agreement or the First Priority
Documents.

(b) Each of the Second Priority Administrative Agent and the Second Priority
Collateral Agent agrees that each Second Priority Collateral Document granting a
Lien on any Collateral shall include the following language (or similar language
satisfactory to the First Priority Administrative Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Priority Collateral Agent pursuant to this Agreement and
the exercise of any right or remedy by the Second Priority Collateral Agent
hereunder are subject to the provisions of the Intercreditor Agreement, dated as
of May 8, 2012 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Intercreditor Agreement”), among UBS AG,
Stamford Branch, in its capacity as First Priority Collateral Agent, UBS AG,
Stamford Branch, in its capacity as First Priority Administrative Agent, Credit
Suisse AG, in its capacity as Second Priority Collateral Agent, Credit Suisse
AG, in its capacity as Second Priority Administrative Agent, and the other
parties thereto. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”

(c) Unless and until the Discharge of First Priority Claims has occurred, in the
event the First Priority Collateral Agent or the First Priority Administrative
Agent enters into any amendment, waiver or consent in respect of any First
Priority Collateral Document for the purpose of adding to, or deleting from, or
waiving or consenting to any departure from any provision of, any First Priority
Collateral Document or changing in any manner the rights of the First Priority
Collateral Agent, the First Priority Administrative Agent, the other First
Priority Secured Parties or the Obligors thereunder, then such amendment, waiver
or consent shall apply

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

automatically to any comparable provision of each Comparable Collateral Document
without the consent of the Second Priority Collateral Agent, the Second Priority
Administrative Agent or the Second Priority Secured Parties and without any
action by any of them or any Obligor; provided that (i) no such amendment,
waiver or consent shall have the effect of (A) removing assets subject to the
Lien of the Second Priority Collateral Documents, except to the extent that a
release of such Lien is permitted by Section 5.1 and provided there is a
corresponding release of the Lien securing the First Priority Claims,
(B) imposing duties or adding liabilities on the Second Priority Collateral
Agent or any other Second Priority Secured Party without its consent or
(C) permitting other Liens on the Collateral which are prohibited under the
terms of the Second Priority Documents or Section 6, (ii) any such amendment,
waiver or consent that materially and adversely affects the rights of the Second
Priority Collateral Agent or any other Second Priority Secured Party (and not
the First Priority Secured Parties in a like or similar manner) shall not apply
to the Second Priority Collateral Documents without the consent of the Second
Priority Collateral Agent (acting at the written direction of the Second
Priority Administrative Agent (itself acting at the written direction of the
requisite Second Priority Secured Parties in accordance with the Second Priority
Credit Agreement)), and (iii) notice of such amendment, waiver or consent shall
have been given by the First Priority Administrative Agent to the Second
Priority Collateral Agent (unless it is the same Person as the First Priority
Collateral Agent), within 10 Business Days after the effective date thereof;
provided, further, that (x) nothing contained in this clause (c) shall impair
the rights of the First Priority Collateral Agent, the First Priority
Administrative Agent and the holders of First Priority Claims, or the
obligations and agreements of the Second Priority Collateral Agent and the other
Second Priority Secured Parties, under Sections 3 and 5.1 and (y) the First
Priority Collateral Documents and the Second Priority Collateral Documents may,
without the consent of any Second Priority Secured Party, be amended or modified
pursuant to this Section 5.3(c) to secure additional extensions of credit and
add additional secured creditors as long as such amendments or modifications do
not violate the express provisions of any Second Priority Document.

(d) The First Priority Documents may be amended, supplemented or otherwise
modified in accordance with their terms and the First Priority Credit Agreement
may be refinanced, in each case, without notice to, or the consent of, the
Second Priority Collateral Agent or the other Second Priority Secured Parties,
and in each case subject to the terms hereof, all without affecting the lien
subordination or other provisions of this Agreement.

(e) Without the written consent of the First Priority Administrative Agent, none
of the Second Priority Administrative Agent, the Second Priority Collateral
Agent or any other Second Priority Secured Party will be entitled to agree (and
none of them will agree) to any amendment to, or modification of, or consent to
any waiver of departure from, the Second Priority Documents, whether in a
refinancing or otherwise, that is prohibited by or in contravention of the First
Priority Documents as in effect on the date hereof or this Agreement.

(f) Unless and until the Discharge of First Priority Claims has occurred, the
Second Priority Secured Parties shall not consent to the release of any Second
Priority Lien on any Collateral without the written consent of the First
Priority Administrative Agent, except for releases in connection with the
Discharge of Second Priority Claims (or a refinancing thereof) to the extent
permitted under the First Priority Credit Agreement or with respect to such
Collateral for which the First Priority Lien is also released.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.4 Rights as Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second Priority Secured Parties may exercise rights and
remedies as unsecured creditors against the Obligors in accordance with the
terms of the Second Priority Documents and applicable law only to the extent set
forth in the proviso of Section 3.1(a). Nothing in this Agreement shall prohibit
the receipt by any Second Priority Secured Party of any payment of interest and
principal on the Second Priority Claims, together with any reimbursable fees and
expenses and other amounts (including premiums, if any) due in respect thereof,
so long as such receipt is not (a) the direct or indirect result of the exercise
by any Second Priority Secured Party of rights and remedies as a secured
creditor in respect of the Second Priority Claims or enforcement of any Second
Priority Lien, in either case in contravention of this Agreement, or (b) a
distribution in any Insolvency Proceeding on account of or otherwise by virtue
of any Second Priority Lien (including any distribution on account of or
otherwise by virtue of any Lien on the Collateral under any Plan of
Reorganization), other than as permitted by Section 6.8. In the event that any
Second Priority Secured Party becomes a judgment lien creditor in respect of
Collateral as a result of its enforcement of its rights as an unsecured creditor
in respect of the Second Priority Claims, such judgment lien shall be subject to
the terms of this Agreement (including in relation to the First Priority Liens
and the First Priority Claims and including in relation to the Second Priority
Liens and the Second Priority Claims) to the same extent as the other Liens
securing the Second Priority Claims (created pursuant to the Second Priority
Collateral Documents) are subject to the terms of this Agreement. Nothing in
this Agreement modifies any right or remedy the holders of First Priority Claims
or, after the Discharge of First Priority Claims has occurred, the holders of
Second Priority Claims may have with respect to the Collateral.

5.5 Bailee and Agent for Perfection. The First Priority Collateral Agent hereby
acknowledges that, to the extent that it holds, or a third party holds on its
behalf, physical possession of or control over Collateral pursuant to any of the
First Priority Collateral Documents (any such Collateral, as updated from time
to time in accordance with the relevant Collateral Document, the “Bailment
Collateral”), such possession or control is also held as a bailee and agent for
perfection for, on behalf of and for the benefit of, the Second Priority
Collateral Agent (as collateral agent for the Second Priority Secured Parties),
such bailment and agency for perfection being intended, among other things, to
satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of
the UCC, and in each case solely to the extent required to perfect and enforce
their security interests in such Bailment Collateral. Nothing in the preceding
sentence shall be construed to impose any duty on the First Priority Collateral
Agent, the First Priority Administrative Agent or any First Priority Secured
Party (or any third party acting on their behalf) with respect to such Bailment
Collateral or provide the Second Priority Administrative Agent, the Second
Priority Collateral Agent or any other Second Priority Secured Party with any
rights with respect to such Bailment Collateral beyond those specified in this
Agreement or the Second Priority Collateral Documents (it being understood that
the First Priority Collateral Agent’s duty under this Section 5.5 shall be
limited solely to holding or controlling any such Collateral as bailee and agent
for perfection); provided that promptly following the Discharge of First
Priority Claims, the First Priority Collateral Agent (upon the written direction
of the First Priority Administrative Agent) shall deliver to the Second Priority
Collateral Agent, at the Obligors’ joint and several cost and expense, any
Bailment Collateral held in its possession, together with any necessary
endorsements, or direct and deliver such Bailment Collateral as a court of
competent jurisdiction may otherwise direct.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6. Insolvency Proceedings.

6.1 Finance and Sale Issues.

(a) Until the Discharge of First Priority Claims has occurred, if any Obligor
shall be subject to any Insolvency Proceeding and the First Priority
Administrative Agent shall desire to permit the use of cash collateral (as such
term is defined in Section 363(a) of the Bankruptcy Code) under Section 363 of
the Bankruptcy Code (“Use of Cash Collateral”) or to permit an Obligor to obtain
financing, whether from the First Priority Secured Parties, any other Person, or
any combination thereof, under Section 364 of the Bankruptcy Code (“DIP
Financing”), then each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, agrees that (i) it shall not be entitled to raise (and will not
raise), but instead shall be deemed to have otherwise irrevocably, absolutely,
and unconditionally waived any right to raise, any objection to such Use of Cash
Collateral or DIP Financing (and instead will be deemed to have consented to
such Use of Cash Collateral or DIP Financing), (ii) it shall not be entitled to
request (and will not request) adequate protection or any other relief in
connection therewith (except as expressly agreed by the First Priority
Administrative Agent or to the extent permitted by Section 6.2), and (iii) to
the extent the First Priority Liens are junior in priority to or pari passu in
priority with Liens granted in connection with such Use of Cash Collateral or
such DIP Financing (including adequate protection Liens), the Second Priority
Liens in the Collateral shall be maintained as junior in priority to the First
Priority Liens as contemplated hereunder and to such Liens granted in connection
with such Use of Cash Collateral or such DIP Financing on the same basis as the
Second Priority Liens are junior in priority to the First Priority Liens under
this Agreement. Without limiting the other provisions of this Agreement, nothing
in this Section 6.1(a) is intended to limit the ability of the First Priority
Secured Parties or the Second Priority Secured Parties to participate in,
support, or object to any Use of Cash Collateral or DIP Financing that does not
involve the Collateral. Each of the Lenders (as defined in the Second Priority
Credit Agreement) agrees that none of them shall offer to provide, administer or
syndicate any DIP Financing to any Obligor unless (A) the application of the
proceeds of such DIP Financing would result in the Discharge of the First
Priority Claims or (B) consented to by the First Priority Administrative Agent.

(b) Until the Discharge of First Priority Claims has occurred, the Second
Priority Secured Parties, in any Insolvency Proceeding, shall not be entitled to
oppose (and shall not oppose) (i) any sale or disposition of any assets of any
of the Obligors or (ii) any procedure governing sale or disposition of any
assets of any of the Obligors, in each case that is supported by the First
Priority Administrative Agent, and the Second Priority Secured Parties will be
deemed to have consented under Section 363 of the Bankruptcy Code to any sale,
and any procedure for sale (and in each case any motion in support hereof),
supported by the First Priority Administrative Agent and to have released (and
to have consented to the release of) their Liens in such assets so long as and
to the extent that (A) the First Priority Secured Parties shall have likewise
released their Liens and (B) the First Priority Liens and the Second Priority
Liens shall attach to the proceeds of any Collateral sold or disposed of in the
priorities set forth herein. For the avoidance of doubt, and without limitation
of the generality of the foregoing, in any Insolvency Proceeding, the Second
Priority Secured Parties irrevocably waive any right to object to any sale, or
any procedure for sale, or any motion for sale or for bid procedures regarding
the

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

sale, of any Collateral under Section 363 of the Bankruptcy Code on the grounds
of inadequate time for marketing of such asset, inopportune time for sale of
such asset (based on market conditions or otherwise), inadequate purchase
price/value to be received for such asset, or any expense reimbursement,
break-up fee or other condition or covenant contained in any stalking horse bid
for such asset.

6.2 Adequate Protection. If and only if directed to do so by Second Priority
Secured Parties holding at least a majority of the principal amount of the
Second Priority Claims, the Second Priority Administrative Agent or the Second
Priority Collateral Agent, on behalf of itself and the Second Priority Secured
Parties, may seek or request adequate protection in the form of a Lien on any
additional collateral as to which the First Priority Secured Parties have
received adequate protection in the form of a Lien (including by way of
objecting to any DIP Financing that does not provide for such Lien), which Lien
will be junior in priority to the First Priority Liens (including any adequate
protection Lien in favor of the First Priority Secured Parties) and any Lien
securing such DIP Financing (and all Obligations relating thereto) on the same
basis as the other Liens securing the Second Priority Claims are junior in
priority to the First Priority Liens under this Agreement and subject in all
respects to the release obligations set forth in this Agreement, including in
Sections 5.1 and 6.1. If the Second Priority Secured Parties are granted
post-petition interest and/or adequate protection payments in an Insolvency
Proceeding (“Junior Priority Bankruptcy Payments”), such amounts shall be deemed
Collateral, shall be turned over to the First Priority Collateral Agent in
accordance with Section 4.2 (or, following the Discharge of First Priority
Claims and prior to the Discharge of Second Priority Claims, to the Second
Priority Collateral Agent) and shall be applied according to the terms thereof
(regardless of whether or not any order of a bankruptcy court authorizing and/or
directing any Junior Priority Bankruptcy Payments shall expressly provide for
such direct payment to the First Priority Collateral Agent or the Second
Priority Collateral Agent, as applicable).

6.3 No Waiver. Subject to Section 3.1(a), nothing contained herein shall
prohibit or in any way limit the First Priority Collateral Agent, the First
Priority Administrative Agent or any other First Priority Secured Party from
objecting in any Insolvency Proceeding or otherwise to any action taken by any
Second Priority Secured Party, including the seeking by any Second Priority
Secured Party of adequate protection or the asserting by any Second Priority
Secured Party of any of its rights and remedies under the Second Priority
Documents or otherwise. Following the Discharge of First Priority Claims,
nothing contained herein shall prohibit or in any way limit the Second Priority
Administrative Agent, the Second Priority Collateral Agent or any other Second
Priority Secured Party from objecting in any Insolvency Proceeding.

6.4 Reinstatement. If, in any Insolvency Proceeding or otherwise, all or part of
any payment with respect to the First Priority Claims previously made shall be
rescinded for any reason whatsoever (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law) (a
“Recovery”), then the First Priority Claims shall be reinstated to the extent of
such Recovery. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement. If
any Second Priority Secured Party is required in any Insolvency Proceeding or
otherwise to turn over all or part of any payment with respect to the Second
Priority Claims, then the Second Priority Claims shall be reinstated to the
extent of such turnover.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.5 Post-Petition Interest. No Second Priority Secured Party shall oppose or
seek to challenge any claim by the First Priority Collateral Agent, the First
Priority Administrative Agent or any other First Priority Secured Party for
allowance or payment in any Insolvency Proceeding of the First Priority Claims
consisting of post-petition interest, fees or expenses to the extent of the
value of any First Priority Lien on the Collateral, such value to be determined
without regard to the existence of the Second Priority Liens on the Collateral.

6.6 Separate Grants of Security and Separate Classification. Each of the First
Priority Collateral Agent and the First Priority Administrative Agent, on behalf
of itself and the other First Priority Secured Parties, and each of the Second
Priority Collateral Agent and the Second Priority Administrative Agent, on
behalf of itself and the other Second Priority Secured Parties, acknowledge and
agree that:

(a) the grants of Liens pursuant to the First Priority Collateral Documents and
the Second Priority Collateral Documents constitute two separate and distinct
grants of Liens; and

(b) because of, among other things, their differing rights in the Collateral,
the First Priority Claims and the Second Priority Claims are fundamentally
different from one another and must be separately classified in any Plan of
Reorganization proposed or confirmed in an Insolvency Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that, contrary to the intention of the
parties, the claims of the First Priority Secured Parties and/or the Second
Priority Secured Parties in respect of the Collateral constitute only one
secured claim (rather than separate classes of first priority and second
priority secured claims), then (i) each of the parties hereto hereby
acknowledges and agrees that, subject to Sections 2.1 and 4.1, all distributions
shall be made as if there were separate classes of first priority and second
priority secured claims against the Obligors in respect of the Collateral and
(ii) the First Priority Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, including any additional interest payable pursuant to the First
Priority Documents, arising from or related to a default, which is disallowed as
a claim in any Insolvency Proceeding, and reimbursement of all fees and expenses
of the First Priority Collateral Agent’s and the First Priority Administrative
Agent’s respective attorneys, financial consultants, and other agents, before
any distribution is made in respect of or by virtue of the Second Priority
Liens, with each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, hereby acknowledging and agreeing to turn over to the First Priority
Collateral Agent amounts otherwise received or receivable by them in respect of
or by virtue of the Second Priority Liens to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Second Priority Secured Parties.

6.7 Voting for Plan of Reorganization. The First Priority Secured Parties and
the Second Priority Secured Parties, in each case in such capacity, shall be
entitled to vote to accept

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or reject any Plan of Reorganization in connection with any Insolvency
Proceeding so long as such Plan of Reorganization is a Conforming Plan of
Reorganization and shall be entitled to vote to reject any such Plan of
Reorganization that is a Non-Conforming Plan of Reorganization; provided that
each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, agrees that none of the Second Priority Secured Parties, in such
capacity, shall be entitled to take any action or vote in any way that supports
any Non-Conforming Plan of Reorganization or to object to a Plan of
Reorganization to which the requisite holders of First Priority Claims have
consented on the grounds that any sale of Collateral thereunder or pursuant
thereto is for inadequate consideration, or that the sale process in respect
thereof was inadequate. Without limiting the generality of the foregoing or of
the other provisions of this Agreement, any vote to accept, and any other act to
support the confirmation or approval of, any Non-Conforming Plan of
Reorganization by any Second Priority Secured Party, in such capacity, shall be
inconsistent with and accordingly, a violation of the terms of this Agreement,
and the First Priority Administrative Agent shall be entitled (and hereby
authorized by the Second Priority Secured Parties) to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any such Non-Conforming Plan of Reorganization withdrawn.

6.8 X Clause. Notwithstanding Section 4.2 or any other provision of this
Agreement, regardless of whether a Discharge of First Priority Claims shall
occur in connection with a confirmed Plan of Reorganization, the Second Priority
Secured Parties shall be permitted to receive or retain any debt or equity
securities or other obligations of the Obligors to be distributed to them under
any such confirmed Plan of Reorganization on account of or otherwise by virtue
of the Second Priority Liens on the Collateral (collectively, a “Plan
Distribution”), so long as (a) any lien granted on the Collateral (or any other
assets of an Obligor) to secure such Plan Distributions shall be junior in
priority to any liens granted to secure any Plan Distribution to the First
Priority Secured Parties under any such Plan of Reorganization on account of the
First Priority Liens to the same extent as the Second Priority Liens are junior
in priority to the First Priority Liens on the Collateral hereunder and such
liens shall otherwise be subject to the terms and conditions of this Agreement
(or an analogous agreement), and (b) any Plan Distribution received by a Second
Priority Secured Party shall not be entitled to receive cash interest (but may
accrue interest or contain pay-in-kind interest), any Plan Distribution may not
be subject to amortization, redemption or other principal or preference paydown,
in each case prior to the Discharge of First Priority Claims (including by way
of full payment of any Plan Distribution received by the First Priority Secured
Parties); provided, however, that, absent a Discharge of the First Priority
Claims, any Plan Distribution received by a Second Priority Secured Party under
a Plan of Reorganization which the class of First Priority Claims has voted to
reject (and which was implemented despite such rejection), or which does not
satisfy the criteria set forth in clauses (a) and (b) above, shall be turned
over to the First Priority Administrative Agent in accordance with Section 4.2.

6.9 Determination of Distributions on Account of Lien on Collateral. For the
purposes of this Agreement, including for the purposes of Sections 4.2, 5.4, and
6.8, there shall be a presumption that any distribution to or for the benefit of
the Second Priority Secured Parties under any Plan of Reorganization for any
Obligor shall be on account of or by virtue of the Second Priority Liens on the
Collateral. Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Parties, shall have the burden of rebutting that presumption, and of proving the
portion (if any) of any distribution under any Plan of Reorganization to, or for
the benefit of, the Second Priority Secured Parties that does not consist of
proceeds of (or is not otherwise on account of or by virtue of) such Lien on the
Collateral, in each case by clear and convincing evidence.

6.10 Plan of Reorganization. Neither the Second Priority Administrative Agent
nor any other Second Priority Secured Party will sponsor, fund or otherwise
facilitate, or support or vote in favor of in an Insolvency Proceeding, any Plan
of Reorganization that does not contemplate the payment in full, in cash of the
First Priority Claims upon the effective date of such Plan of Reorganization
unless the First Lien Administrative Agent shall have otherwise consented.
Neither the Second Priority Administrative Agent nor any other Second Priority
Secured Party will raise or support any objection to any Plan of Reorganization
on the basis that the rate of interest payable on any Plan Distribution to the
First Priority Secured Parties is excessive or over-compensatory.

6.11 Turnover Provisions. If, in connection with an Insolvency Proceeding, a
First Lien Deficiency Claim exists and any Second Priority Secured Party
receives a distribution (whether in cash or in-kind) solely on account of its
Second Lien Deficiency Claim out of property not constituting Collateral or
otherwise not subject to Section 4.2, Section 6.2 or Section 6.8 (such amount,
the “Turnover Proceeds”), then such Second Priority Secured Party’s interest in
such Turnover Proceeds shall be subject and subordinate to the First Lien
Deficiency Claim until such First Lien Deficiency Claim shall have been paid in
full, and, subject to the immediately following proviso, such Second Priority
Secured Party shall segregate and hold in trust such Turnover Proceeds for the
benefit of the First Priority Secured Parties and shall forthwith pay over such
Turnover Proceeds in the form received to the First Priority Administrative
Agent for application to the First Lien Deficiency Claim until the First Lien
Deficiency Claim shall have been paid in full; provided that, to the extent, and
only to the extent, required by the last paragraph of Section 4.09 of the Senior
Note Documents, each Second Priority Secured Party hereby agrees that (a) its
Second Lien Deficiency Claim shall be subject and subordinate to the Senior Note
Obligations to the extent and in the same manner as its Second Lien Deficiency
Claim is subject and subordinate to the First Lien Deficiency Claim under this
Section 6.11, (b) it shall, subject to the preceding provisions of this
paragraph, segregate and hold in trust Turnover Proceeds for the benefit of the
holders of the Senior Note Obligations and (c) it shall, subject to the
preceding provisions of this Section 6.11, forthwith pay over Turnover Proceeds
in the form received to the trustee(s) under the Senior Note Documents. The
First Lien Secured Parties and the Second Lien Secured Parties agree that the
foregoing shall not be deemed to restrict the Second Priority Secured Parties
from acquiring or repaying and discharging in full (other than out of Turnover
Proceeds) the First Lien Deficiency Claim. For the avoidance of doubt, nothing
in this Section 6.11 shall otherwise impact the rights of the First Priority
Secured Parties or the Second Priority Secured Parties to the Collateral, the
proceeds of Collateral or any property or distribution contemplated by
Section 4.2, 6.2 or 6.8.

Section 7. Reliance; Waivers; etc.

7.1 Reliance. Each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the Second Priority
Secured Parties, acknowledges that the Second Priority Secured Parties have,
independently and without reliance on the First

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Priority Collateral Agent, the First Priority Administrative Agent or any other
First Priority Secured Party, and based on documents and information deemed by
them appropriate, made their own credit analysis and decision to enter into the
Second Priority Credit Agreement, any other applicable Second Priority Document,
this Agreement and the transactions contemplated hereby and thereby and they
will continue to make their own credit decisions in taking or not taking any
action under the Second Priority Credit Agreement, any such other Second
Priority Document or this Agreement.

7.2 No Warranties or Liability. Each of the Second Priority Collateral Agent and
the Second Priority Administrative Agent, on behalf of itself and the Second
Priority Secured Parties, acknowledges and agrees that each of the First
Priority Collateral Agent, the First Priority Administrative Agent and the other
holders of First Priority Claims have made no express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the First Priority
Documents or the ownership of any Collateral or the perfection or priority of
any Lien thereon. The holders of First Priority Claims will be entitled to
manage and supervise their respective loans and extensions of credit to the
Obligors in accordance with applicable law and as they may otherwise, in their
sole discretion, deem appropriate, and the holders of First Priority Claims may
manage their loans and extensions of credit without regard to any right or
interest that any Second Priority Secured Party may have in the Collateral or
otherwise, except as otherwise provided in this Agreement. None of the First
Priority Collateral Agent, the First Priority Administrative Agent or any other
First Priority Secured Party shall have any duty to any Second Priority Secured
Party to act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreement
with any Obligor (including the Second Priority Documents), regardless of any
knowledge thereof which they may have or be charged with.

7.3 No Waiver of Lien Priorities.

(a) To the fullest extent permitted under applicable law, no right of the First
Priority Collateral Agent, the First Priority Administrative Agent, the other
First Priority Secured Parties or any of them to enforce any provision of this
Agreement shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of any Obligor or by any act or failure to act by any
First Priority Secured Party, or by any noncompliance by any Person with the
terms, provisions and covenants of this Agreement or any of the First Priority
Documents or the Second Priority Documents, regardless of any knowledge thereof
which the First Priority Collateral Agent, the First Priority Administrative
Agent or the other First Priority Secured Parties, or any of them, may have or
be otherwise charged with. To the fullest extent permitted under applicable law,
no right of the Second Priority Collateral Agent, the Second Priority
Administrative Agent, the other Second Priority Secured Parties or any of them
to enforce any provision of this Agreement shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any Obligor
or by any act or failure to act by any Second Priority Secured Party, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement or any of the Second Priority Documents, regardless of any knowledge
thereof which the Second Priority Collateral Agent, the Second Priority
Administrative Agent or the other Second Priority Secured Parties, or any of
them, may have or be otherwise charged with.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Obligors under the First Priority Documents), the
First Priority Secured Parties and any of them may, to the fullest extent
permitted under applicable law, at any time and from time to time, without the
consent of, or notice to, any Second Priority Secured Party, without incurring
any liability to any Second Priority Secured Party and without impairing or
releasing the lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of any Second
Priority Secured Party is affected, impaired or extinguished thereby), do any
one or more of the following:

(i) make loans and advances to any Obligor or issue, guaranty or obtain letters
of credit for account of any Obligor or otherwise extend credit to any Obligor,
in any amount and on any terms, whether pursuant to a commitment or as a
discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

(ii) change the manner, place or terms of payment or change or extend the time
of payment of, or renew, exchange, amend, increase or alter, the terms of any of
the First Priority Claims or any First Priority Lien or guaranty thereof or any
liability of the Obligors, or any liability incurred directly or indirectly in
respect thereof (including any increase in or extension of the First Priority
Claims), without any restriction as to the amount, tenor or terms of any such
increase or extension or otherwise amend, renew, exchange, extend, modify or
supplement in any manner any Liens held by the holders of First Priority Claims,
the First Priority Claims or any of the First Priority Documents;

(iii) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Collateral or any
liability of any Obligor to the First Priority Secured Parties, or any liability
incurred directly or indirectly in respect thereof;

(iv) settle or compromise any First Priority Claim or any other liability of any
Obligor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sum by whomsoever paid and however
realized to any liability (including the First Priority Claims) in any manner or
order; and

(v) exercise or delay in or refrain from exercising any right or remedy against
any Obligor or any security or any other Person, elect any remedy and otherwise
deal freely with the Obligors and the Collateral and any security or any
liability of any Obligor to the holders of First Priority Claims or any
liability incurred directly or indirectly in respect thereof.

(c) Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, also agrees, to the fullest extent permitted under applicable law, that
no First Priority Secured Party shall have any liability to any of them, and
each of them, to the fullest extent permitted under applicable law, hereby
waives any claim against any First Priority Secured Party, arising out of any
action which such holders of First Priority Claims may take or permit or omit to
take with respect to the foreclosure upon, or sale, liquidation or other
disposition of, the Collateral. Each of the Second Priority Collateral Agent and
the Second Priority Administrative Agent, on behalf of itself and the other
Second Priority Secured Parties, agrees that none of the First Priority
Collateral Agent, the First Priority Administrative Agent or any other First
Priority Secured Party shall have any duty to them, express or implied,
fiduciary or otherwise, in respect of the maintenance or preservation of the
Collateral, the First Priority Claims or otherwise.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, agrees not to assert and hereby waives, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of, any marshaling, appraisal, valuation or other similar
right that may otherwise be available under applicable law or any other similar
right a junior secured creditor may have under applicable law.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the First Priority Secured Parties and the Second Priority Secured Parties
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Priority Document or
Second Priority Document or any setting aside or avoidance of any First Priority
Lien or Second Priority Lien;

(b) any change in the time, manner or place of payment of, or in any other terms
of, any First Priority Claim or Second Priority Claim, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of the First Priority
Documents or the Second Priority Documents;

(c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of any First Priority Claim or Second
Priority Claim or any guarantee thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Obligor; or

(e) any other circumstance which otherwise might constitute a defense available
to, or a discharge of, any Obligor in respect of the First Priority Claims or
Second Priority Claims or of any First Priority Secured Party or Second Priority
Secured Party in respect of this Agreement.

Section 8. Miscellaneous.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Priority Documents and the Second
Priority Documents, the provisions of this Agreement shall govern and control.

8.2 Continuing Nature of this Agreement. This Agreement shall continue to be
effective until the Discharge of First Priority Claims shall have occurred. This
is a continuing agreement of lien priority. Each of the Second Priority
Collateral Agent and the Second Priority Administrative Agent, on behalf of
itself and the other Second Priority Secured Parties, hereby irrevocably,
absolutely, and unconditionally waives any right it may have under applicable
law to revoke this Agreement or any provisions hereof.

8.3 Amendments; Waivers. No amendment, modification or waiver of any provision
of this Agreement shall be deemed to be made unless the same shall be in writing
signed by the

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

First Priority Collateral Agent, the First Priority Administrative Agent, the
Second Priority Collateral Agent and the Second Priority Administrative Agent
and, subject to the final sentence of this Section 8.3, each Obligor and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. In the event the Second Priority Liens shall be subject to (or
are proposed to be subject to) an intercreditor agreement (other than this
Agreement) with holders of any other Indebtedness or other obligations of the
Borrower or any other Obligor, pursuant to which the Second Priority Liens are
(or shall be) junior in priority to, or pari passu in priority with, Liens
securing such other Indebtedness or other obligations, then each of the First
Priority Administrative Agent and the First Priority Collateral Agent agrees to
cooperate with the Second Priority Administrative Agent and the Second Priority
Collateral Agent in effecting (and are hereby authorized to effect) such
amendments or modifications to this Agreement as may be reasonably requested by
the Second Priority Administrative Agent or the Second Priority Collateral Agent
solely in order to eliminate any conflicting requirements between this Agreement
and such other intercreditor agreement, but, in each case only if such
amendments or modifications are reasonably acceptable to the First Priority
Administrative Agent and the First Priority Collateral Agent. Notwithstanding
the foregoing, no Obligor shall have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights are directly affected (which includes any amendment to
such Obligor’s ability to cause additional obligations to constitute First
Priority Claims or Second Priority Claims as such Obligor may designate).

8.4 Information Concerning Financial Condition of the Obligors and their
Subsidiaries.

(a) Each of the First Priority Secured Parties and the Second Priority Secured
Parties, as separate groups of secured creditors, shall be responsible for
keeping themselves informed of (i) the financial condition of the Obligors and
their Subsidiaries and all endorsers and/or guarantors of the First Priority
Claims or the Second Priority Claims and (ii) all other circumstances bearing
upon the risk of nonpayment of the First Priority Claims or the Second Priority
Claims.

(b) None of the First Priority Collateral Agent, the First Priority
Administrative Agent or any other First Priority Secured Party shall have any
duty to advise the Second Priority Collateral Agent, the Second Priority
Administrative Agent or any other Second Priority Secured Party of information
known to it or them regarding such condition or any such circumstance or
otherwise. In the event the First Priority Collateral Agent or the First
Priority Administrative Agent or any other First Priority Secured Party
undertakes at any time or from time to time to provide any such information to
any Second Priority Secured Party, it or they shall be under no obligation
(i) to provide any additional information or to provide any such information on
any subsequent occasion, (ii) to undertake any investigation or (iii) to
disclose any information which, pursuant to accepted or reasonable commercial
finance practices, such party wishes to maintain confidential.

(c) None of the Second Priority Collateral Agent, the Second Priority
Administrative Agent or any other Second Priority Secured Party shall have any
duty to advise the First Priority

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Collateral Agent, the First Priority Administrative Agent or any other First
Priority Secured Party of information known to it or them regarding such
condition or any such circumstance or otherwise. In the event the Second
Priority Collateral Agent or the Second Priority Administrative Agent or any
other Second Priority Secured Party undertakes at any time or from time to time
to provide any such information to any First Priority Secured Party, it or they
shall be under no obligation (i) to provide any additional information or to
provide any such information on any subsequent occasion, (ii) to undertake any
investigation or (iii) to disclose any information which, pursuant to accepted
or reasonable commercial finance practices, such party wishes to maintain
confidential.

8.5 Certain Successors. Each successor First Priority Collateral Agent and
Second Priority Collateral Agent shall execute and deliver a counterpart of and
become a party to this Agreement (but the failure to execute such counterpart
shall not diminish such Person’s obligations under this Agreement).

8.6 Application of Payments. All payments received by the holders of First
Priority Claims may be applied, reversed and reapplied, in whole or in part, to
such part of the First Priority Claims as the holders of First Priority Claims,
in their sole discretion, deem appropriate. Following the Discharge of First
Priority Claims and until the Discharge of Second Priority Claims has occurred,
all payments received by the holders of Second Priority Claims may be applied,
reversed and reapplied, in whole or in part, to such part of the Second Priority
Claims as the holders of Second Priority Claims, in their sole discretion, deem
appropriate.

8.7 Marshalling of Assets. Each of the Second Priority Collateral Agent and the
Second Priority Administrative Agent, on behalf of itself and the other Second
Priority Secured Parties, hereby irrevocably, absolutely, and unconditionally
waives any and all rights or powers any Second Priority Secured Party may have
at any time under applicable law or otherwise to have the Collateral, or any
part thereof, marshaled upon any foreclosure or other enforcement of the First
Priority Liens or the Second Priority Liens.

8.8 No Purchase Option in Favor of Second Priority Secured Parties. Without in
any manner limiting the other provisions of this Agreement (including as to the
enforcement of the rights, powers and/or remedies of the First Priority
Collateral Agent, the First Priority Administrative Agent or the other First
Priority Secured Parties in and to the Collateral), nothing herein is intended
to grant the Second Priority Secured Parties the option to purchase the
aggregate amount (or any other portion) of the outstanding First Priority
Claims, whether at par or at any other price or under any other terms or
conditions.

8.9 Notices. (a) All notices to the First Priority Secured Parties permitted or
required under this Agreement may be sent to the First Priority Administrative
Agent at UBS AG, Stamford Branch, 677 Washington Boulevard, Stamford,
Connecticut 06901, Attention of Banking Products Services (Fax No. (203)
719-3180), with a copy to the First Priority Collateral Agent at UBS AG,
Stamford Branch, 677 Washington Boulevard, Stamford, Connecticut 06901,
Attention of Banking Products Services (Fax No. (203) 719-3180). All notices to
the Second Priority Secured Parties permitted or required under this Agreement
may be sent to the Second Priority Administrative Agent at Credit Suisse AG,
Eleven Madison Avenue, New York, New York 10010, Attention of Sean Portrait
(Fax No. (212) 322-2291), with a copy to the Second

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Priority Collateral Agent at Credit Suisse AG, Eleven Madison Avenue, New York,
New York 10010, Attention of Sean Portrait (Fax No. (212) 322-2291). All notices
to the Obligors permitted or required under this Agreement may be sent to the
Borrower at Travelport LLC, 300 Galleria Parkway, Atlanta, Georgia 30339,
Attention of Chief Legal Officer (Fax No. (770) 563-7878). Unless otherwise
expressly provided herein, all notices and other communications provided for
hereunder shall be in writing (including by facsimile transmission or other
electronic means). All such written notices shall be mailed, faxed or delivered
to the applicable address, facsimile number or electronic mail address as set
forth above or, as to each party, at such other address as may be designated by
such party in a written notice to all of the other parties. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four (4) Business Days after deposit in
the mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt
has been confirmed by telephone; and (D) if delivered by electronic mail, when
delivered. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

8.10 Further Assurances. Each of the First Priority Administrative Agent, on
behalf of itself and the other First Priority Secured Parties, the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, and each Obligor, agrees that each of them shall take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as any other party may reasonably
request to effect the terms of this Agreement (including, in the case of the
First Priority Administrative Agent and the Second Priority Administrative
Agent, to direct the First Priority Collateral Agent and the Second Priority
Collateral Agent to do the same). Each of Holdings and the Borrower shall cause
each of its Subsidiaries that becomes an Obligor to execute and deliver a
counterpart of and become a party to this Agreement.

8.11 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Binding on Successors and Assigns; No Third Party Beneficiaries. This
Agreement shall be binding upon and inure to the benefit of the First Priority
Collateral Agent, the First Priority Administrative Agent, the other First
Priority Secured Parties (including to the benefit of any successors to the
First Priority Secured Parties by virtue of any refinancing), the Second
Priority Collateral Agent, the Second Priority Administrative Agent, the other
Second Priority Secured Parties (including to the benefit of any successors to
the Second Priority Secured Parties by virtue of any refinancing), and their
respective successors and assigns. No other Person shall have or be entitled to
assert rights or benefits hereunder. This Agreement shall be binding upon the
Obligors and their successors and assigns; provided that no Obligor or any
successor or assign thereof shall be entitled to enforce any provision of this
Agreement (other than any provision hereof expressly preserving any right of any
Obligor under any First Priority Document or Second Priority Document).

8.13 Specific Performance. Each of the First Priority Collateral Agent, the
First Priority Administrative Agent, the Second Priority Collateral Agent and
the Second Priority Administrative Agent may demand specific performance of this
Agreement. Each of the Second

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Priority Collateral Agent and the Second Priority Administrative Agent, on
behalf of itself and the other Second Priority Secured Parties, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by the First Priority Collateral Agent, the
First Priority Administrative Agent or any other First Priority Secured Party
(other than the defense that the obligation for which specific performance is
being sought has been performed in accordance with this Agreement). Without
limiting the generality of the foregoing or of the other provisions of this
Agreement, in seeking specific performance in any Insolvency Proceeding, the
First Priority Collateral Agent and the First Priority Administrative Agent may
seek such relief as if it were the “holder” of the claims of the Second Priority
Secured Parties under Section 1126(a) of the Bankruptcy Code or otherwise had
been granted an irrevocable power of attorney by the Second Priority Secured
Parties.

8.14 Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by facsimile of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement.

8.16 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties listed below. This Agreement shall be effective both
before and after the commencement of any Insolvency Proceeding. Consistent with,
but not in limitation of, the preceding sentence, each of the First Priority
Collateral Agent and the First Priority Administrative Agent, on behalf of
itself and the other First Priority Secured Parties, and each of the Second
Priority Collateral Agent and the Second Priority Administrative Agent, on
behalf of itself and the other Second Priority Secured Parties, irrevocably
acknowledges that this Agreement constitutes a “subordination agreement” within
the meaning of both New York law and Section 510(a) of the Bankruptcy Code. All
references to any Obligor shall include any Obligor as debtor and
debtor-in-possession and any receiver or trustee for such Obligor (as the case
may be) in any Insolvency Proceeding.

8.18 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Priority Secured Parties and the Second Priority Secured
Parties as separate groups of secured creditors. Neither the Borrower nor any
other Obligor (including any Guarantor) or any other creditor thereof shall have
any right hereunder. Nothing in this Agreement is intended to or shall impair
the obligations of the Borrower or any other Obligor, which are absolute and
unconditional, to pay and perform the First Priority Claims and the other
obligations under the First Priority Documents and the Second Priority Claims
and the other obligations under the Second Priority Documents, in each case, in
accordance with their terms. Each provision hereunder applicable to the First
Priority Secured Parties and the Second Priority Secured Parties shall be
applicable to, and binding upon them, solely in their respective capacities as
such.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.19 Exclusive Means of Exercising Rights under this Agreement. The First
Priority Secured Parties shall be deemed to have irrevocably appointed the First
Priority Administrative Agent as their exclusive agent hereunder. The Second
Priority Secured Parties shall be deemed to have irrevocably appointed the
Second Priority Administrative Agent as their exclusive agent hereunder.
Consistent with such appointment, (a) the First Priority Secured Parties further
shall be deemed to have agreed that only the First Priority Administrative Agent
(and not any individual claimholder or group of claimholders) as agent for the
First Priority Secured Parties, or any of the First Priority Administrative
Agent’s agents (including the First Priority Collateral Agent), shall have the
right on their behalf to exercise any rights, powers, and/or remedies under or
in connection with this Agreement (including bringing any action to interpret or
otherwise enforce the provisions of this Agreement); provided that (i) First
Priority Secured Parties holding obligations in respect of hedging agreements
may exercise customary netting rights with respect thereto, (ii) cash collateral
may be held pursuant to the terms of the First Priority Documents (including any
relating to hedging agreements) and any such individual First Priority Secured
Party may act against such cash collateral, and (iii) First Priority Secured
Parties may exercise customary rights of setoff against depository or other
accounts maintained with them; and (b) the Second Priority Secured Parties
further shall be deemed to have agreed that only the Second Priority
Administrative Agent (and not any individual claimholder or group of
claimholders), as the agent of the Second Priority Secured Parties, or any of
the Second Priority Administrative Agent’s agents (including the Second Priority
Collateral Agent), shall have the right on their behalf to exercise any rights,
powers, and/or remedies under or in connection with this Agreement (including
bringing any action to interpret or otherwise enforce the provisions of this
Agreement). Specifically, but without limiting the generality of the foregoing,
each First Priority Secured Party or group of First Priority Secured Parties and
each Second Priority Secured Party or group of Second Priority Secured Parties
shall not be entitled to take or file, but instead shall be precluded from
taking or filing (whether in any Insolvency Proceeding or otherwise), any
action, judicial or otherwise, to enforce any right or power or pursue any
remedy under this Agreement (including any declaratory judgment or other action
to interpret or otherwise enforce the provisions of this Agreement), except
solely as provided in the proviso in the immediately preceding sentence.

8.20 Right of First Priority Collateral Agent to Continue. Any Person serving as
First Priority Collateral Agent shall be entitled to continue, including to
continue to perform his, her or its rights, obligations and duties, as the First
Priority Collateral Agent, notwithstanding whether any such Person has served or
is serving as the Second Priority Collateral Agent. Without limiting the
generality of the preceding sentence of this Section 8.20, any Person serving as
First Priority Collateral Agent shall be entitled to continue to so serve in
such capacity (including to continue to perform any of such First Priority
Collateral Agent’s rights, obligations, and/or duties) even if any such Person
has resigned as the Second Priority Collateral Agent, but such resignation has
not become effective for any reason, including because a successor Second
Priority Collateral Agent has not been appointed or has accepted such
appointment, without any liability to any of the Second Priority Secured Parties
by virtue of any such resignation and any of the circumstances relating in any
manner whatsoever to such resignation.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.21 Interpretation. This Agreement is a product of negotiations among
representatives of, and has been reviewed by counsel to, each of the First
Priority Collateral Agent, the Second Priority Collateral Agent, the First
Priority Administrative Agent, the Second Priority Administrative Agent and each
Obligor and is the product of those Persons on behalf of themselves and the
First Priority Secured Parties (in the case of the First Priority Administrative
Agent) and the Second Priority Secured Parties (in the case of the Second
Priority Administrative Agent). Accordingly, this Agreement’s provisions shall
not be construed against, or in favor of, any party or other Person merely by
virtue of the extent of that party or other Person’s involvement, or lack of
involvement, in the preparation of this Agreement and of any of its specific
provisions.

8.22 Forum Selection and Consent to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED THERETO.

8.23 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 8.23 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

8.24 No Contest. Each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, agrees that none of them shall contest, in an Insolvency
Proceeding or otherwise, the enforceability of any provision of this Agreement.

[Signature Pages Follow]

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

UBS AG, STAMFORD BRANCH, as First Priority Collateral Agent By:   /s/ Irja R.
Otsa   Name: Irja R. Otsa  

Title: Associate Director, Banking Products Services, U.S.

By:   /s/ David Urban   Name: David Urban  

Title: Associate Director, Banking Products Services, U.S.

UBS AG, STAMFORD BRANCH, as First Priority Administrative Agent By:   /s/ Irja
R. Otsa   Name: Irja R. Otsa  

Title: Associate Director, Banking Products Services, U.S.

By:   /s/ David Urban   Name: David Urban  

Title: Associate Director, Banking Products Services, U.S.

[Additional Signature Pages Follow]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Second Priority Administrative Agent
By:   /s/ Judith E. Smith   Name: Judith E. Smith   Title: Managing Director By:
  /s/ Tyler R. Smith   Name: Tyler R. Smith   Title: Associate CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Second Priority Collateral Agent By:   /s/ Judith E.
Smith   Name: Judith E. Smith   Title: Managing Director By:   /s/ Tyler R.
Smith   Name: Tyler R. Smith   Title: Associate

[Additional Signature Page Follows]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Obligors: TRAVELPORT LLC, as the Borrower By:   /s/ Rochelle J. Boas   Name:
Rochelle J. Boas   Title: Authorized Person TRAVELPORT LIMITED, as Holdings By:
  /s/ Rochelle J. Boas   Name: Rochelle J. Boas   Title: Senior Vice President
and Assistant             Secretary WALTONVILLE LIMITED By:   /s/ Rochelle J.
Boas   Name: Rochelle J. Boas   Title: Director TDS INVESTOR (LUXEMBOURG) S.À
R.L. By:   /s/ John Sutherland   Name: John Sutherland   Title: Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT INC.

GALILEO TECHNOLOGIES LLC

TRAVELPORT NORTH AMERICA, INC.

OWW2, LLC

TRAVEL INDUSTRIES, INC.

TRAVELPORT HOLDINGS, INC.

TRAVELPORT HOLDINGS, LLC

TRAVELPORT INTERNATIONAL SERVICES, INC.

TRAVELPORT OPERATIONS, INC.

WORLDSPAN LLC

WORLDSPAN BBN HOLDINGS, LLC

WORLDSPAN DIGITAL HOLDINGS, LLC

WORLDSPAN IJET HOLDINGS, LLC

WORLDSPAN OPENTABLE HOLDINGS, LLC

WORLDSPAN S.A. HOLDINGS II, L.L.C.

WORLDSPAN SOUTH AMERICAN HOLDINGS LLC

WORLDSPAN STOREMAKER HOLDINGS, LLC

WORLDSPAN TECHNOLOGIES INC.

WORLDSPAN VIATOR HOLDINGS, LLC

WORLDSPAN XOL LLC

WS FINANCING CORP.

By:   /s/ Rochelle J. Boas   Name: Rochelle J. Boas   Title: Senior Vice
President and Secretary TRAVELPORT, LP BY: TRAVELPORT HOLDINGS, LLC, as General
Partner By:   /s/ Rochelle J. Boas   Name: Rochelle J. Boas   Title:   Senior
Vice President and Secretary of               Travelport Holdings, LLC, as
General               Partner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit I

EXECUTION VERSION

INTERCREDITOR AGREEMENT

Dated as of

May 8, 2012,

among

CREDIT SUISSE AG,

as First Priority Collateral Agent,

CREDIT SUISSE AG,

as First Priority Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Second Priority Collateral Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Second Priority Trustee,

TRAVELPORT LLC,

as the Borrower,

TRAVELPORT LIMITED,

as Holdings,

WALTONVILLE LIMITED,

as Intermediate Parent,

TDS INVESTOR (LUXEMBOURG) S.A.R.L.,

as TDS Intermediate Parent,

and

CERTAIN SUBSIDIARIES OF HOLDINGS

IDENTIFIED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

         Page  

Section 1. Definitions

     1   

1.1

  Defined Terms      1   

1.2

  Terms Generally      8   

Section 2. Lien Priorities

     9   

2.1

  Relative Priorities      9   

2.2

  Prohibition on Contesting Liens      9   

2.3

  No New Liens      9   

Section 3. Enforcement

     10   

3.1

  Exercise of Remedies      10   

3.2

  Cooperation      13   

3.3

  Notices of Default      13   

Section 4. Payments

     14   

4.1

  Application of Proceeds      14   

4.2

  Payments Over      15   

Section 5. Other Agreements

     15   

5.1

  Releases      15   

5.2

  Insurance      16   

5.3

  Amendments to Second Priority Documents, etc.      17   

5.4

  Rights as Unsecured Creditors      18   

5.5

  Bailee and Agent for Perfection      19   

Section 6. Insolvency Proceedings

     19   

6.1

  Finance and Sale Issues      19   

6.2

  Adequate Protection      20   

6.3

  No Waiver      21   

6.4

  Reinstatement      21   

6.5

  Post-Petition Interest      21   

6.6

  Separate Grants of Security and Separate Classification      21   

6.7

  Voting for Plan of Reorganization      22   

6.8

  X Clause      23   

6.9

  Determination of Distributions on Account of Lien on Collateral      23   

6.10

  Plan of Reorganization      23   

6.11

  Turnover Provisions      24   

Section 7. Reliance; Waivers; etc.

     24   

7.1

  Reliance      24   

7.2

  No Warranties or Liability      24   

7.3

  No Waiver of Lien Priorities      25   

7.4

  Obligations Unconditional      26   

Section 8. Miscellaneous

     27   

8.1

  Conflicts      27   

8.2

  Continuing Nature of this Agreement      27   

8.3

  Amendments; Waivers      27   

8.4

  Information Concerning Financial Condition of the Obligors and their
Subsidiaries      28   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.5

  Certain Successors      28   

8.6

  Application of Payments      29   

8.7

  Marshalling of Assets      29   

8.8

  No Purchase Option in Favor of Second Priority Secured Parties      29   

8.9

  Notices      29   

8.10

  Further Assurances      30   

8.11

  Governing Law      30   

8.12

  Binding on Successors and Assigns; No Third Party Beneficiaries      30   

8.13

  Specific Performance      30   

8.14

  Section Titles      31   

8.15

  Counterparts      31   

8.16

  Authorization      31   

8.17

  Effectiveness      31   

8.18

  Provisions Solely to Define Relative Rights      31   

8.19

  Exclusive Means of Exercising Rights under this Agreement      31   

8.20

  Right of First Priority Collateral Agent to Continue      32   

8.21

  Interpretation      32   

8.22

  Forum Selection and Consent to Jurisdiction      33   

8.23

  WAIVER OF RIGHT TO TRIAL BY JURY      33   

8.24

  No Contest      33   

8.25

  Concerning the Existing First Lien/Second Lien Intercreditor Agreement      33
  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT, dated as of May 8, 2012, is among CREDIT SUISSE
AG, as collateral agent for the First Priority Secured Parties under the First
Priority Documents referenced below (in such capacity, the “First Priority
Collateral Agent”), CREDIT SUISSE AG, as administrative agent under the First
Priority Documents referenced below (in such capacity, the “First Priority
Administrative Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral
agent for the Second Priority Secured Parties under the Second Priority
Documents referenced below (in such capacity, the “Second Priority Collateral
Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as trustee under the Second
Priority Documents referenced below (in such capacity, the “Second Priority
Trustee”), TRAVELPORT LIMITED, a Bermuda company (“Holdings”), TRAVELPORT LLC, a
Delaware corporation (the “Borrower”), and the other undersigned Obligors (as
hereinafter defined).

W I T N E S S E T H:

WHEREAS, the Borrower, the Person or Persons from time to time party thereto as
lenders, the First Priority Administrative Agent (as hereinafter defined), the
First Priority Collateral Agent, Holdings and the other “Guarantors” specified
therein are entering into a Credit Agreement, dated as of May 8, 2012 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “First Priority Credit Agreement”);

WHEREAS, the Obligors will grant to the First Priority Collateral Agent, for the
benefit of the First Priority Secured Parties (as hereinafter defined), security
interests in the Collateral (as hereinafter defined) as security for payment and
performance of the First Priority Claims (as hereinafter defined);

WHEREAS, the Borrower, the Second Priority Trustee (as hereinafter defined), the
Second Priority Collateral Agent, Holdings and the other “Guarantors” specified
therein previously entered into an Indenture, dated as of November 30, 2011 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Second Priority Indenture”); and

WHEREAS, the Obligors have granted to the Second Priority Collateral Agent, for
the benefit of the Second Priority Secured Parties, security interests in the
Collateral as security for payment and performance of the Second Priority Claims
(as hereinafter defined).

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and the plural forms of the terms indicated):



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Agreement” means this Intercreditor Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms hereof.

“Bailment Collateral” is defined in Section 5.5.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. 101 et
seq.).

“Borrower” is defined in the preamble.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, NY or the state where any of the First Priority Collateral
Agent’s, the Second Priority Collateral Agent’s, the First Priority
Administrative Agent’s or the Second Priority Trustee’s office for notices
pursuant to Section 8.9 is located.

“Collateral” means any property, real, personal or mixed, of any Obligor in
which the First Priority Collateral Agent, any First Priority Secured Party, the
Second Priority Collateral Agent or any Second Priority Secured Party has a
security interest pursuant to any First Priority Collateral Document or Second
Priority Collateral Document, as the case may be.

“Collateral Documents” means the First Priority Collateral Documents and the
Second Priority Collateral Documents (and including, for sake of clarity, this
Agreement).

“Comparable Collateral Document” means, in relation to any Collateral subject to
any Lien created under any First Priority Collateral Document, the Second
Priority Collateral Document that creates a Lien in the same Collateral, granted
by the same Obligor, as applicable.

“Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

“DIP Financing” is defined in Section 6.1.

“Discharge of First Priority Claims” means, except to the extent otherwise
provided in Section 6.4, (a) payment in full in cash of (i) the principal of and
interest (including interest accruing on or after the commencement of any
Insolvency Proceeding, whether or not such interest would be allowed in such
Insolvency Proceeding) and premium, if any, on all Indebtedness outstanding
under the First Priority Documents and, with respect to letters of credit
outstanding thereunder, if any, termination thereof or delivery of cash
collateral or backstop letters of credit in respect thereof and for the full
amount thereof (or such greater amount as may be required under the First
Priority Documents) in compliance with such First Priority Documents, in each
case after or concurrently with termination of all commitments to extend credit
thereunder, and (ii) any other First Priority Claims that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid, in each case other than obligations that constitute Unasserted
Contingent Obligations at the time such principal and interest is paid; and
(b) delivery by the First Priority Administrative Agent to the First Priority
Collateral Agent (with copies to the Second Priority Trustee and Second Priority
Collateral Agent) of a written notice that the Discharge of First Priority
Claims has occurred.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Discharge of Second Priority Claims” means, except to the extent otherwise
provided in the last sentence of Section 4.2 or in Section 6.4, (a) payment in
full in cash of (i) the principal of and interest (including interest accruing
on or after the commencement of any Insolvency Proceeding, whether or not such
interest would be allowed in such Insolvency Proceeding) and premium, if any, on
all Indebtedness outstanding under the Second Priority Documents, after or
concurrently with termination of all commitments to extend credit thereunder,
and (ii) any other Second Priority Claims that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid,
in each case other than obligations that constitute Unasserted Contingent
Obligations at the time such principal and interest is paid; and (b) delivery by
the Second Priority Trustee to the Second Priority Collateral Agent of a written
notice that the Discharge of Second Priority Claims has occurred.

“Existing First Lien/Second Lien Intercreditor Agreement” means the
Intercreditor Agreement dated as of September 30, 2011, among UBS AG, Stamford
Branch, as First Priority Collateral Agent (as defined therein), UBS AG,
Stamford Branch, as First Priority Administrative Agent (as defined therein),
Wells Fargo Bank, National Association, as Second Priority Collateral Agent (as
defined therein), Wells Fargo Bank, National Association, as Second Priority
Administrative Agent (as defined therein), the Borrower and the other Obligors.

“First Lien Deficiency Claim” shall mean that portion, if any, of the First
Priority Claims that are unsecured claims under Section 506(a)(i) of the
Bankruptcy Code, with such determination to be made based upon the value of all
of the Collateral securing the First Priority Claims irrespective of whether the
Obligor that has pledged such Collateral is a debtor in the Insolvency
Proceeding.

“First Priority Administrative Agent” shall include, in addition to the First
Priority Administrative Agent defined in the preamble, any successor thereto
appointed by the requisite First Priority Secured Parties exercising
substantially the same rights and powers.

“First Priority Claims” means (a) all First Priority Credit Agreement
Obligations and (b) all other Indebtedness or other obligations of the Borrower
or any other Obligor under any First Priority Document. First Priority Claims
shall include all interest accrued or accruing (or which would, absent the
commencement of an Insolvency Proceeding, accrue) after the commencement of an
Insolvency Proceeding in accordance with and at the rate specified in the
relevant First Priority Document, whether or not the claim for such interest is
allowed as a claim in such Insolvency Proceeding. For the avoidance of any
doubt, First Priority Claims shall include the fees, expenses, disbursements and
indemnities of the First Priority Collateral Agent. To the extent any payment
with respect to the First Priority Claims (whether by or on behalf of any
Obligor, as proceeds of security, enforcement of any right of set-off or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred. Notwithstanding the foregoing, the term “First Priority
Claims” shall not include (i) the Second Priority Claims or (ii) any other
Indebtedness or other obligations of the Borrower or any other Obligor if
(A) the holders of such Indebtedness or other obligations, or an administrative
agent, a collateral agent, a collateral trustee or a similar representative on
their behalf, have agreed pursuant to an intercreditor agreement that the Liens
securing such

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Indebtedness or other obligations are pari passu in priority with, or junior in
priority to, the Second Priority Liens or (B) such Indebtedness or other
obligations are unsecured pursuant to their terms.

“First Priority Collateral Agent” shall include, in addition to the First
Priority Collateral Agent defined in the preamble, any successor thereto
appointed by the requisite First Priority Secured Parties exercising
substantially the same rights and powers.

“First Priority Collateral Documents” mean collectively, the First Priority
Security Agreement, any other “Collateral Document” (as defined in the First
Priority Credit Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted to secure (or perfect, preserve or maintain
the security of) any First Priority Claim or under which rights or remedies with
respect to such Liens are governed.

“First Priority Credit Agreement” is defined in the first recital; provided that
the term “First Priority Credit Agreement” shall (a) also include any renewal,
extension, refunding, restructuring, replacement or refinancing thereof (whether
with the original lenders or with an administrative agent or agents or other
lenders, whether provided under the original First Priority Credit Agreement or
any other credit or other agreement or indenture and whether entered into
concurrently with or subsequent to the termination of the prior First Priority
Agreement), and (b) exclude (i) the Second Priority Documents and (ii) any other
agreements, documents and instruments providing for, evidencing or otherwise
relating to any Indebtedness or other obligations of the Borrower or any other
Obligor if (A) the holders of such Indebtedness or other obligations, or an
administrative agent, a collateral agent, a collateral trustee or a similar
representative on their behalf, have agreed pursuant to an intercreditor
agreement that the Liens securing such Indebtedness or other obligations are
pari passu in priority with, or junior in priority to, the Second Priority Liens
or (B) such Indebtedness or other obligations are unsecured pursuant to their
terms.

“First Priority Credit Agreement Obligations” means all “Obligations” as defined
in the First Priority Credit Agreement and all other Obligations under the First
Priority Documents.

“First Priority Documents” means the First Priority Credit Agreement, the First
Priority Collateral Documents, the other “Loan Documents” (as defined in the
First Priority Credit Agreement), and each of the other agreements, documents
and instruments providing for or evidencing any First Priority Claims, and any
other related document or instrument executed or delivered pursuant to any of
the foregoing at any time or otherwise evidencing any First Priority Claims
thereunder, as any such document or instrument may be amended, supplemented,
amended and restated or otherwise modified from time to time.

“First Priority Liens” means all Liens that secure the First Priority Claims.

“First Priority Secured Parties” means the “Secured Parties” as defined in the
First Priority Credit Agreement.

“First Priority Security Agreement” means the Security Agreement, dated as of
May 8, 2012, among Holdings, the Borrower, certain of their affiliates and the
First Priority Collateral Agent, as the same may be amended, supplemented,
amended and restated or otherwise modified from time to time.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Holdings” is defined in the preamble.

“Indebtedness” means “Indebtedness” as defined in the First Priority Credit
Agreement as in effect on the date hereof.

“Insolvency Proceeding” means (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to any Obligor as a debtor,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Obligor as a debtor or with
respect to any substantial part of its assets, (c) any liquidation, dissolution,
reorganization or winding up of any Obligor, whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy, or (d) any assignment for
the benefit of creditors or any other marshaling of assets and liabilities of
any Obligor.

“Junior Priority Bankruptcy Payments” is defined in Section 6.2.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property).

“Non-Conforming Plan of Reorganization” any Plan of Reorganization whose
provisions are inconsistent with or in contravention of the provisions of this
Agreement, including any plan of reorganization that purports to re-order
(whether by subordination, invalidation, or otherwise) or otherwise disregard,
in whole or part, the provisions of Section 2 (including the Lien priorities of
Section 2.1), the provisions of Section 4 or the provisions of Section 6.

“Obligations” means any and all obligations with respect to the payment of
(a) any principal of or interest (including interest accruing on or after the
commencement of any Insolvency Proceeding, whether or not a claim for
post-filing interest is allowed in such proceeding) or premium on any
Indebtedness, including any reimbursement obligation in respect of any letter of
credit, (b) any fees, indemnification obligations, damages, expense
reimbursement obligations (including, without limitation, reasonable and
documented attorneys’ fees and expenses) or other liabilities payable under the
documentation governing any Indebtedness and (c) any obligation to post cash
collateral in respect of letters of credit and any other obligations.

“Obligors” means Holdings, the Borrower and each of their Subsidiaries that is
obligated under any First Priority Document or Second Priority Document.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan Distribution” is defined in Section 6.8.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency Proceeding.

“Recovery” is defined in Section 6.4.

“Second Lien Deficiency Claim” shall mean that portion, if any, of the Second
Priority Claims that are unsecured claims under Section 506(a)(i) of the
Bankruptcy Code, with such determination to be made based upon the value of all
of the Collateral securing the Second Priority Claims irrespective of whether
the Obligor that has pledged such Collateral is a debtor in the Insolvency
Proceeding.

“Second Priority Claims” means (a) all Second Priority Indenture Obligations and
(b) all other Indebtedness or other obligations of the Borrower or any other
Obligor under any Second Priority Document. Second Priority Claims shall include
all interest accrued or accruing (or which would, absent the commencement of an
Insolvency Proceeding, accrue) after the commencement of an Insolvency
Proceeding in accordance with and at the rate specified in the relevant Second
Priority Document, whether or not the claim for such interest is allowed as a
claim in such Insolvency Proceeding. For the avoidance of any doubt, Second
Priority Claims shall include the fees, expenses, disbursements and indemnities
of the Second Priority Collateral Agent. To the extent any payment with respect
to the Second Priority Claims (whether by or on behalf of any Obligor, as
proceeds of security, enforcement of any right of set-off or otherwise) is
declared to be fraudulent or preferential in any respect, set aside or required
to be paid to a debtor in possession, trustee, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall be
deemed to be reinstated and outstanding as if such payment had not occurred.

“Second Priority Collateral Agent” shall include, in addition to the Second
Priority Collateral Agent defined in the preamble, any successor thereto
appointed by the requisite Second Priority Secured Parties exercising
substantially the same rights and powers.

“Second Priority Collateral Documents” mean collectively, the Second Priority
Security Agreement, any other “Collateral Document” (as defined in the Second
Priority Indenture) and any other agreement, document or instrument pursuant to
which a Lien is granted to secure (or perfect, preserve or maintain the security
of) any Second Priority Claim or under which rights or remedies with respect to
such Liens are governed.

“Second Priority Documents” means the Second Priority Indenture, the Second
Priority Collateral Documents, the other “Note Documents” (as defined in the
Second Priority Indenture), and each of the other agreements, documents and
instruments providing for or evidencing any Second Priority Claims, and any
other related document or instrument executed or delivered pursuant to any of
the foregoing at any time or otherwise evidencing any Second Priority Claims
thereunder, as any such document or instrument may be amended, supplemented,
amended and restated or otherwise modified from time to time.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Second Priority Indenture” is defined in the third recital; provided that the
term “Second Priority Indenture” shall (a) also include any renewal, extension,
refunding, restructuring, replacement or refinancing thereof (whether with the
original holders or with a trustee or trustees or other holders, whether
provided under the original Second Priority Indenture or any other credit or
other agreement or indenture and whether entered into concurrently with or
subsequent to the termination of the prior Second Priority Indenture), and
(b) exclude the First Priority Documents.

“Second Priority Indenture Obligations” means all “Obligations” as defined in
the Second Priority Indenture and all other Obligations under the Second
Priority Documents.

“Second Priority Liens” means all Liens that secure the Second Priority Claims.

“Second Priority Secured Parties” means the “Secured Parties” as defined in the
Second Priority Indenture.

“Second Priority Security Agreement” means the Second Lien Security Agreement,
dated as of September 30, 2011, among Holdings, the Borrower, certain of their
affiliates and the Second Priority Collateral Agent, as the same may be amended,
supplemented, amended and restated, replaced or otherwise modified from time to
time.

“Second Priority Trustee” shall include, in addition to the Second Priority
Trustee defined in the preamble, any successor thereto appointed by the
requisite Second Priority Secured Parties exercising substantially the same
rights and powers.

“Secured Parties” means collectively, the First Priority Secured Parties and the
Second Priority Secured Parties.

“Senior Note Documents” means (a) the Indenture, dated as of August 23, 2006, by
and among Travelport LLC, the guarantors listed herein and the Bank of Nova
Scotia Trust Company of New York, as amended by Supplemental Indenture No. 1,
dated as of January 11, 2007, between Warpspeed Sub Inc. and The Bank of Nova
Scotia Trust Company of New York and Supplemental Indenture No. 2, dated as of
March 13, 2007, among Travelport LLC, TDS Investor (Luxembourg) S.à r.l.,
Travelport Inc., Orbitz Worldwide, Inc., Travelport Holdings, Inc. and The Bank
of Nova Scotia Trust Company of New York and (b) the Indenture, dated as of
August 18, 2010, by and among Travelport Limited, Travelport LLC, Travelport
Inc., the guarantors named therein, and The Bank of Nova Scotia Trust Company of
New York.

“Senior Note Obligations” means, in connection with any Insolvency Proceeding,
the unpaid principal amount, plus any accrued but unpaid interest thereon, of
any of the Senior Dollar Floating Rate Notes due 2014, Senior Euro Floating Rate
Notes due 2014, 9-7/8% Senior Dollar Fixed Rate Notes due 2014 and 9% Senior
Notes Due 2016 issued prior to the date hereof under the applicable Senior Note
Document as in effect on the date hereof.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Turnover Proceeds” is defined in Section 6.11.

“Unasserted Contingent Obligations” shall mean, at any time, Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(except for (a) the principal of and interest and premium (if any) on, and fees
relating to, any Indebtedness and (b) contingent reimbursement obligations in
respect of amounts that may be drawn under letters of credit) in respect of
which no claim or demand for payment has been made (or, in the case of
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

“Use of Cash Collateral” is defined in Section 6.1.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
document or other writing herein shall be construed as referring to such
agreement, document or other writing as from time to time amended, supplemented
or otherwise modified, (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns to the extent that such
successors and assigns are permitted pursuant to the applicable agreement,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Exhibits or Sections
shall be construed to refer to Exhibits or Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and general intangibles,
(f) terms defined in the UCC but not otherwise defined herein shall have the
same meanings herein as are assigned thereto in the UCC, (g) reference to any
law means such law as amended, modified, codified, replaced or re-enacted, in
whole or in part, and in effect on the date hereof, including rules,
regulations, enforcement procedures and any interpretation promulgated
thereunder and (h) underscored references to Sections or clauses shall refer to
those portions of this Agreement, and any underscored references to a clause
shall, unless otherwise identified, refer to the appropriate clause within the
same Section in which such reference occurs.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2. Lien Priorities.

2.1 Relative Priorities. Irrespective of the date, time, method, manner or order
of grant, attachment or perfection of any Lien granted to the First Priority
Collateral Agent, the Second Priority Collateral Agent, any First Priority
Secured Party, any Second Priority Secured Party or any other Person on the
Collateral (including, in each case, irrespective of whether any such Lien is
granted, or secures obligations relating to the period, before or after the
commencement of any Insolvency Proceeding) and notwithstanding (i) any provision
of the UCC or any other applicable law or the Second Priority Documents, or any
defect or deficiency in, or failure to attach or perfect any aspect or portion
of any First Priority Lien, to the contrary, (ii) the fact that any First
Priority Lien may have been subordinated, voided, avoided, set aside,
invalidated or lapsed or (iii) any other circumstance whatsoever, including a
circumstance that might be a defense available to, or a discharge of, a Grantor
in respect of a First Priority Claim or a Second Priority Claim or any holder of
such claims, each of the Second Priority Collateral Agent and the Second
Priority Trustee, on behalf of itself and the other Second Priority Secured
Parties, hereby agrees that: (A) any Lien on the Collateral securing any First
Priority Claim now or hereafter held by the First Priority Secured Parties shall
be senior in priority in all respects to any Lien on the Collateral securing the
Second Priority Claims; and (B) any Lien on the Collateral now or hereafter
securing any Second Priority Claim regardless of how or when acquired, whether
by grant, statute, operation of law, subrogation or otherwise, shall be junior
and subordinate in priority in all respects to all Liens on the Collateral
securing the First Priority Claims. All Liens on the Collateral securing the
First Priority Claims shall be and remain first in priority in all respects to
all Liens on the Collateral securing the Second Priority Claims for all
purposes, whether or not such First Priority Liens are subordinated to any Lien
securing any other obligation of any Obligor.

2.2 Prohibition on Contesting Liens. Each of the First Priority Collateral Agent
and the First Priority Administrative Agent, on behalf of itself and the other
First Priority Secured Parties, and each of the Second Priority Collateral Agent
and the Second Priority Trustee, on behalf of itself and the other Second
Priority Secured Parties, agrees that it shall not (and hereby waives any right
to) contest or support, directly or indirectly, any other Person in contesting,
in any proceeding (including any Insolvency Proceeding), the priority, validity,
perfection or enforceability of (a) the First Priority Claims or any Lien held
by the First Priority Secured Parties in the Collateral securing the First
Priority Claims or (b) the Second Priority Claims or any Lien held by the Second
Priority Secured Parties in the Collateral securing the Second Priority Claims,
as the case may be.

2.3 No New Liens. So long as the Discharge of First Priority Claims has not
occurred, the parties hereto agree that no Obligor shall (a) grant or permit any
Lien on any asset or property to secure any Second Priority Claim unless it has
granted Liens on such asset or property to secure the First Priority Claims; or
(b) grant or permit any additional Lien on any asset to secure any First
Priority Claim unless it has granted a Lien on such asset to secure the Second
Priority Claims. To the extent that the foregoing provisions are not complied
with for any reason, without limiting any other rights and remedies available to
the First Priority Collateral Agent, the First Priority Administrative Agent
and/or the First Priority Secured Parties, each of the Second Priority
Collateral Agent and the Second Priority Trustee, on behalf of itself and the
other Second Priority Secured Parties, agrees that any amount received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 4.2.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3. Enforcement.

3.1 Exercise of Remedies.

(a) (i) So long as the Discharge of First Priority Claims has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
Obligor, none of the Second Priority Trustee, the Second Priority Collateral
Agent or any other Second Priority Secured Party will (and each such Person
hereby waives any right to) (A) exercise or seek to exercise any rights or
remedies (including the exercise of any right of setoff or any right under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement to which the Second Priority Trustee, the
Second Priority Collateral Agent or any such Second Priority Secured Party is a
party and including the exercise of any right to direct or provide direction or
orders with respect to the Collateral or to any account bank, securities
intermediary or any other custodian as to the disposition of the asset or
property on deposit in, carried in or otherwise credited to any deposit accounts
or securities accounts) with respect to any Collateral, (B) institute any action
or proceeding with respect to such rights or remedies, including any action of
foreclosure, any exercise of any right under any control agreement in respect of
a deposit account, securities account, security entitlement or other investment
property constituting Collateral (including, without limitation, any right to
direct or provide direction or orders with respect to the Collateral or to any
account bank, securities intermediary or other custodian as to the disposition
of the asset or property on deposit in, carried in or otherwise credited to any
deposit accounts or securities accounts), or any bailee’s letter or similar
agreement or arrangement to which the Second Priority Trustee, the Second
Priority Collateral Agent or any other Second Priority Secured Party is a party,
(C) exercise any other rights or remedies relating to the Collateral under the
Second Priority Documents or otherwise, (D) contest, protest or object to any
foreclosure proceeding or other action brought by the First Priority Collateral
Agent, the First Priority Administrative Agent or any other First Priority
Secured Party or (E) object to the forbearance by the First Priority Collateral
Agent, the First Priority Administrative Agent or any First Priority Secured
Party from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any right or remedy relating to the Collateral; and (ii) so
long as the Discharge of First Priority Claims has not occurred, whether or not
any Insolvency Proceeding has been commenced by or against any Obligor, the
First Priority Collateral Agent, the First Priority Administrative Agent and the
other First Priority Secured Parties shall have the exclusive right to enforce
rights, exercise remedies (including the exercise of any right of setoff, any
right to credit bid or any right under any lockbox agreement, account control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the Second Priority Collateral Agent or any other Second
Priority Secured Party is a party and including the exercise of any right to
direct or provide direction or orders with respect to the Collateral or to any
account bank, securities intermediary or any other custodian as to the
disposition of the asset or property on deposit in, carried in or otherwise
credited to any deposit accounts or securities accounts), refrain from enforcing
or exercising remedies, make determinations in connection with any enforcement
of rights and remedies regarding release or disposition of, or restrictions with
respect to, the Collateral, and otherwise enforce the rights and remedies of a
secured creditor under the UCC and the bankruptcy laws of any applicable

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

jurisdiction without the consent of or any consultation with the Second Priority
Trustee, the Second Priority Collateral Agent or any other Second Priority
Secured Party; provided that with respect to clauses (i) and (ii) above, (1) in
any Insolvency Proceeding commenced by or against any Obligor, any Second
Priority Secured Party may file a claim or statement of interest with respect to
the Second Priority Claims, (2) the Second Priority Collateral Agent may take
any action not adverse to the Liens on the Collateral securing the First
Priority Claims or the rights of the First Priority Collateral Agent, the First
Priority Administrative Agent or any other First Priority Secured Party to
exercise remedies in respect thereof in order to establish, preserve, or perfect
its rights in the Collateral, (3) any Second Priority Secured Party shall be
entitled to (u) file any necessary responsive or defensive pleading in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the Second
Priority Claims, including any claim secured by the Collateral, if any, in each
case in accordance with the terms of this Agreement, (v) file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Obligors arising under the Bankruptcy Code (including
exercising the right, if any, to file an involuntary petition against any
Obligor), any similar law or any applicable non-bankruptcy law, in each case to
the extent not inconsistent with the other terms of this Agreement (it being
understood that no Second Priority Secured Party shall be entitled to assert any
right or interest of an unsecured creditor (or otherwise) that they would not be
entitled to assert hereunder as a secured creditor, and, specifically, that no
Second Priority Secured Party shall be entitled to assert any right or interest
of an unsecured creditor (or otherwise), of any kind or nature, in respect of
any Use of Cash Collateral, DIP Financing or sale of any assets of an Obligor,
in each case to which holders of a majority of First Priority Claims have
consented), (w) exercise any rights and remedies as an unsecured creditor
against the Borrower or any other Obligor in accordance with the Second Priority
Documents and applicable law, in each case to the extent not inconsistent with
the other terms of this Agreement (it being understood that no Second Priority
Secured Party shall be entitled to assert any right or interest of an unsecured
creditor (or otherwise) that they would not be entitled to assert hereunder as a
secured creditor) and excluding the filing of pleadings, objections, motions or
agreements covered by the preceding clause (v), (x) bid (but only for cash, and
not by way of credit bid or otherwise) for or purchase (but only for cash, and
not by way of credit bid or otherwise) Collateral at any private or judicial
foreclosure upon such Collateral initiated by any secured party in respect
thereof, (y) file any notice of or vote any claim in any Insolvency Proceeding
of any Obligor but solely in accordance with Section 6.7 and (z) file any proof
of claim and other filings, appear and be heard on any matter in connection
therewith and make any arguments and motions that are, in each case, not
inconsistent with the other terms of this Agreement, with respect to the Second
Priority Claims and the Collateral (it being understood that no Second Priority
Secured Party shall be entitled to assert any right or interest of an unsecured
creditor (or otherwise) that they would not be entitled to assert hereunder as a
secured creditor) and excluding the filing of pleadings, objections, motions or
agreements covered by the preceding clause (v), (4) nothing herein shall be
construed to limit or impair in any way the right of any Second Priority Secured
Party to receive any remaining Collateral and proceeds of Collateral after the
Discharge of First Priority Claims has occurred and (5) in the event any Second
Priority Secured Party, or an administrative agent, a collateral agent, a
collateral trustee or a similar representative on its behalf, shall be a party
to any intercreditor agreement (other than this Agreement) with any other
holders of Indebtedness or other obligations of the Borrower or any other
Obligor, such Second Priority Secured Party

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

may seek performance by the other parties to such intercreditor agreement of
their obligations thereunder and may institute any action or proceeding, and
take any other action, in furtherance thereof and, to the extent not adverse to
the Liens on the Collateral securing the First Priority Claims or the rights of
the First Priority Collateral Agent, the First Priority Administrative Agent or
any other First Priority Secured Party, may otherwise exercise its rights and
remedies thereunder. In exercising rights and remedies with respect to the
Collateral, the First Priority Collateral Agent, the First Priority
Administrative Agent or any other First Priority Secured Party may enforce the
provisions of the First Priority Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in the exercise of their
sole discretion except that, following the Discharge of First Priority Claims
and until the Discharge of Second Priority Claims has occurred, the Second
Priority Collateral Agent, the Second Priority Trustee or the other Second
Priority Secured Parties may enforce the provisions of the Second Priority
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by the First
Priority Collateral Agent, the First Priority Administrative Agent and the other
First Priority Secured Parties (or, following the Discharge of First Priority
Claims and until the Discharge of Second Priority Claims has occurred, the
Second Priority Collateral Agent, the Second Priority Trustee and the other
Second Priority Secured Parties) to sell or otherwise dispose of Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured party under the UCC of any
applicable jurisdiction and of a secured creditor under bankruptcy or similar
laws of any applicable jurisdiction.

(b) (i) Until the Discharge of First Priority Claims has occurred, each of the
Second Priority Collateral Agent and the Second Priority Trustee, on behalf of
itself and the other Second Priority Secured Parties, agrees that it will not,
in connection with the exercise of any right or remedy (including the exercise
of any right of setoff or any right under any lockbox agreement, account control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the Second Priority Trustee, the Second Priority Collateral
Agent or any other Second Priority Secured Party is a party) with respect to any
Collateral (but instead shall be deemed to have hereby irrevocably, absolutely,
and unconditionally waived until after the Discharge of First Priority Claims
any right to) take or receive any Collateral or any proceeds of any Collateral;
provided that in the event any Second Priority Secured Party, or an
administrative agent, a collateral agent, a collateral trustee or a similar
representative on its behalf, shall be a party to any intercreditor agreement
(other than this Agreement) with any other holders of Indebtedness or other
obligations of the Borrower or any other Obligor, such Second Priority Secured
Party may receive any Collateral or any proceeds of any Collateral pursuant to
the turnover provisions of such intercreditor agreement (it being understood and
agreed that any such Collateral or proceeds shall be subject to Section 4.2).

(i) Without limiting the generality of the foregoing clause (i), unless and
until the Discharge of First Priority Claims has occurred, except as expressly
provided in the proviso in Section 3.1(a), the sole right of the Second Priority
Trustee, the Second Priority Collateral Agent and the other Second Priority
Secured Parties as secured parties with respect to the Collateral is to hold a
perfected Lien on the Collateral pursuant to the Second Priority Documents for
the period and to the extent granted therein and to receive a share of the
proceeds thereof, if any, after the Discharge of First Priority Claims has
occurred.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Each of the Obligors agrees that it will not, and will not permit any of its
Subsidiaries to, in connection with the exercise of any right or remedy with
respect to any Collateral by the Second Priority Trustee, the Second Priority
Collateral Agent or any other Second Priority Secured Party, transfer, deliver
or pay, as applicable, to the Second Priority Trustee, the Second Priority
Collateral Agent or any other Second Priority Secured Party, any Collateral or
any proceeds of Collateral unless and until the Discharge of First Priority
Claims has occurred.

(d) (i) Each of the Second Priority Collateral Agent and the Second Priority
Trustee, on behalf of itself and the other Second Priority Secured Parties,
agrees that the Second Priority Secured Parties will not (and instead shall be
deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right to) take any action (other than as provided in Section 3.1(a)) that would
hinder or cause to delay any exercise of remedies undertaken by the First
Priority Collateral Agent, the First Priority Administrative Agent or any other
First Priority Secured Party under the First Priority Documents as secured
parties in respect of any Collateral, including any sale, lease, exchange,
transfer or other disposition of the Collateral, whether by foreclosure or
otherwise.

(i) Each of the Second Priority Collateral Agent and the Second Priority
Trustee, on behalf of itself and the other Second Priority Secured Parties,
hereby irrevocably, absolutely and unconditionally waives any and all rights it
or the Second Priority Secured Parties may have as a junior lien creditor or
otherwise (whether arising under the UCC or any other law) to object to the
manner (including by judicial foreclosure, non-judicial foreclosure, strict
foreclosure or otherwise) in which the First Priority Collateral Agent, the
First Priority Administrative Agent or the other holders of First Priority
Claims seek to enforce the Liens granted in any of the Collateral, except that
there shall be no waiver of the obligation, if any, of the First Priority
Collateral Agent or the First Priority Administrative Agent to dispose of the
Collateral in a “commercially reasonable” manner within the meaning of any
applicable UCC.

(e) Each of the Second Priority Collateral Agent and the Second Priority
Trustee, on behalf of itself and the other Second Priority Secured Parties,
hereby acknowledges and agrees that no covenant, agreement or restriction
contained in the Second Priority Collateral Documents or any other Second
Priority Document (other than this Agreement) is intended to restrict in any way
the rights and remedies of the First Priority Collateral Agent, the First
Priority Administrative Agent or the First Priority Secured Parties with respect
to the Collateral as set forth in this Agreement and the First Priority
Documents.

3.2 Cooperation. Subject to the proviso in Section 3.1(a), each of the Second
Priority Collateral Agent and the Second Priority Trustee, on behalf of itself
and the other Second Priority Secured Parties, agrees that, unless and until the
Discharge of First Priority Claims has occurred, it will not, and shall be
deemed to have waived any right to, commence, or join with any Person in
commencing any enforcement, collection, execution, levy or foreclosure action or
proceeding with respect to any Lien held by it under any Second Priority
Document.

3.3 Notices of Default. Each of the First Priority Collateral Agent, the Second
Priority Collateral Agent, the First Priority Administrative Agent and the
Second Priority Trustee will provide such information as it may have to the
others as the others may from time to time

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reasonably request concerning the status of the exercise of any enforcement
action against the Collateral, and each of the First Priority Collateral Agent,
the Second Priority Collateral Agent, the First Priority Administrative Agent
and the Second Priority Trustee shall be available on a reasonable basis during
normal business hours to review with each other alternatives available in
exercising such rights; provided that the failure of any of them to do any of
the foregoing shall not affect the relative priorities of the First Priority
Liens or the Second Priority Liens as provided herein or the validity or
effectiveness of any notice or demand as against any Obligor. The Obligors
hereby consent and agree to each of the First Priority Collateral Agent, the
Second Priority Collateral Agent, the First Priority Administrative Agent and
the Second Priority Trustee providing any such information to the other and to
such actions by any of them and waives any right or claim against any of them
arising as a result of such information or actions.

Section 4. Payments.

4.1 Application of Proceeds.

(a) As long as the Discharge of First Priority Claims has not occurred, whether
or not any Insolvency Proceeding has been commenced by or against any Obligor,
the cash proceeds of Collateral received in connection with the sale or other
disposition of, or collection on, such Collateral upon the exercise of remedies
shall, after payment of all outstanding fees, expenses (including reasonable
fees and expenses of counsel), disbursements and indemnities of the First
Priority Collateral Agent, be delivered by the First Priority Collateral Agent
to the First Priority Administrative Agent for application against the First
Priority Claims in such order as the First Priority Administrative Agent may
determine in its sole discretion and in accordance with the First Priority
Documents until the Discharge of First Priority Claims has occurred. Upon the
Discharge of First Priority Claims, (i) the First Priority Administrative Agent
shall promptly deliver to the First Priority Collateral Agent (with copies to
the Second Priority Collateral Agent and the Second Priority Trustee) a written
notice stating that the Discharge of First Priority Claims has occurred and
(ii) promptly following receipt of such notice referred to in clause (i), the
First Priority Collateral Agent or First Priority Administrative Agent, as
applicable, shall deliver at the joint and several cost of the Obligors, to the
Second Priority Collateral Agent for distribution to the Second Priority Trustee
for the benefit of the Second Priority Secured Parties (or as may otherwise have
been agreed by the Second Priority Secured Parties) any proceeds of Collateral
held by it in the same form as received, with any necessary endorsement or as a
court of competent jurisdiction may otherwise direct.

(b) Following the Discharge of First Priority Claims and until the Discharge of
Second Priority Claims has occurred, whether or not any Insolvency Proceeding
has been commenced by or against any Obligor, the cash proceeds of Collateral
received in connection with the sale or other disposition of, or collection on,
such Collateral upon the exercise of remedies shall, after payment of all
outstanding fees, expenses (including reasonable fees and expenses of counsel),
disbursements and indemnities of the Second Priority Collateral Agent, be
delivered by the Second Priority Collateral Agent to the Second Priority Trustee
for application against the Second Priority Claims in such order as is specified
in the Second Priority Documents (or for such other application as may otherwise
have been agreed by the Second Priority Secured Parties) until the Discharge of
Second Priority Claims has occurred.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.2 Payments Over. Except as expressly provided in Section 6.8, so long as the
Discharge of First Priority Claims has not occurred, whether or not any
Insolvency Proceeding has been commenced by or against any Obligor, any
Collateral or proceeds thereof (including assets or proceeds subject to Liens
referred to in the final sentence of Section 2.3(a)) received by the Second
Priority Trustee, the Second Priority Collateral Agent or any other Second
Priority Secured Party in connection with the exercise of any right or remedy
(including set-off) relating to the Collateral in contravention of this
Agreement or any distribution received on account of or by virtue of any Lien on
the Collateral in any Insolvency Proceeding (including any distribution on
account of or otherwise by virtue of any Lien on the Collateral under any Plan
of Reorganization) shall be segregated and held in trust and forthwith paid over
to the First Priority Collateral Agent for the benefit of the First Priority
Secured Parties in the same form as received, with any necessary endorsement, or
as a court of competent jurisdiction may otherwise direct. The First Priority
Collateral Agent is hereby authorized to make any such endorsement as agent for
the Second Priority Trustee, the Second Priority Collateral Agent or any other
Second Priority Secured Party. This authorization is coupled with an interest
and is irrevocable until the Discharge of First Priority Claims has occurred.
For the avoidance of doubt, the Second Priority Claims shall not be reduced or
satisfied by any amounts or distributions required to be paid over to the First
Priority Collateral Agent, the First Priority Administrative Agent or otherwise
for the benefit of the First Priority Secured Parties, in each case, pursuant
hereto (including this Section 4.2 and Sections 6.6 and 6.11).

Section 5. Other Agreements.

5.1 Releases.

(a) If, in connection with (i) the exercise of any remedies by the First
Priority Collateral Agent or any other First Priority Secured Party in respect
of the Collateral provided for in Section 3.1, including any sale, lease,
exchange, transfer or other disposition of any such Collateral, or (ii) any
sale, lease, exchange, transfer or other disposition of any Collateral (other
than to another Obligor) permitted under the terms of the First Priority
Documents and the Second Priority Documents (in each case, as in effect on the
date hereof), the First Priority Collateral Agent, on behalf of itself and the
other First Priority Secured Parties, releases any of its Liens on any part of
the Collateral, the Lien of the Second Priority Collateral Agent for the benefit
of the Second Priority Secured Parties on such Collateral (but not on any
proceeds of such Collateral not required to be paid to the First Priority
Secured Parties for application to the First Priority Claims) shall be
automatically and unconditionally released with no further consent or action of
any Person, and each of the Second Priority Collateral Agent and the Second
Priority Trustee, on behalf of itself and the other Second Priority Secured
Parties, shall promptly execute and deliver, at the joint and several expense of
the Obligors, to the First Priority Collateral Agent and the First Priority
Administrative Agent and the Obligors such termination statements, releases and
other documents as the First Priority Collateral Agent, the First Priority
Administrative Agent and the Obligors (in the case of the Obligors, to the
extent permitted by the First Priority Documents) may reasonably request to
effectively confirm such release at the joint and several expense of the
Obligors.

(b) Until the Discharge of First Priority Claims occurs, each of the Second
Priority Collateral Agent and the Second Priority Trustee, on behalf of itself
and the other Second

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Priority Secured Parties, hereby irrevocably constitutes and appoints the First
Priority Collateral Agent and any officer or agent of the First Priority
Collateral Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Person or in the First Priority Collateral Agent’s own name, from
time to time in the First Priority Collateral Agent’s discretion (as directed by
the First Priority Administrative Agent in writing), for the purpose of carrying
out the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all releases, documents and instruments which may be necessary
to accomplish the purposes of this Section 5.1, including any financing
statements, mortgage releases, intellectual property releases, endorsements or
other instruments of transfer or release.

5.2 Insurance.

(a) Unless and until the Discharge of First Priority Claims has occurred, the
First Priority Collateral Agent, the First Priority Administrative Agent and the
other holders of the First Priority Claims shall have the sole and exclusive
right, subject to the rights of the Obligors under the First Priority Documents,
to adjust settlement for any award under any insurance policy relating to an
insured loss in respect of Collateral and to approve any award granted in any
condemnation or similar proceeding affecting the Collateral. Following the
Discharge of First Priority Claims and until such time that the Discharge of
Second Priority Claims has occurred, the Second Priority Collateral Agent, the
Second Priority Trustee and the other holders of the Second Priority Claims
shall have the sole and exclusive right, subject to the rights of the Obligors
under the Second Priority Documents, to adjust settlement for any award under
any insurance policy relating to an insured loss relating to the Collateral and
to approve any award granted in any condemnation or similar proceeding affecting
the Collateral.

(b) Unless and until the Discharge of First Priority Claims has occurred, all
proceeds of any such insurance policy and any such award if in respect to the
Collateral shall, after payment of all outstanding fees, expenses (including
reasonable fees and expenses of counsel), disbursements and indemnities of the
First Priority Collateral Agent, be delivered by the First Priority Collateral
Agent to the First Priority Administrative Agent for the benefit of the First
Priority Secured Parties to the extent required under the First Priority Credit
Agreement and pursuant to the terms of the First Priority Documents; and
thereafter, following the Discharge of First Priority Claims and until the
Discharge of Second Priority Claims has occurred, and after payment of all
outstanding fees, expenses (including reasonable fees and expenses of counsel),
disbursements and indemnities of the Second Priority Collateral Agent, be
delivered by the Second Priority Collateral Agent to the Second Priority Trustee
for the benefit of the Second Priority Secured Parties to the extent required
under the applicable Second Priority Documents; and finally, to the owner of the
subject property or as a court of competent jurisdiction may otherwise direct.

(c) Unless the Discharge of First Priority Claims has occurred, if the Second
Priority Trustee, the Second Priority Collateral Agent or any other Second
Priority Secured Party shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment thereunder in contravention of
this Agreement, it shall pay such proceeds, award or payment over to the First
Priority Collateral Agent in accordance with Section 4.2.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.3 Amendments to Second Priority Documents, etc.

(a) Unless and until the Discharge of First Priority Claims has occurred,
without the prior written consent of the First Priority Administrative Agent
(and the First Priority Collateral Agent, to the extent an amendment, supplement
or modification would affect its respective rights, protections or obligations),
no Second Priority Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Priority Collateral Document, would
be inconsistent with any of the terms of this Agreement or the First Priority
Documents.

(b) Each of the Second Priority Trustee and the Second Priority Collateral Agent
agrees that each Second Priority Collateral Document granting a Lien on any
Collateral entered into after the date hereof shall include the following
language (or similar language satisfactory to the First Priority Administrative
Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Priority Collateral Agent pursuant to this Agreement and
the exercise of any right or remedy by the Second Priority Collateral Agent
hereunder are subject to the provisions of the Intercreditor Agreement, dated as
of May 8, 2012 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Intercreditor Agreement”), among Credit Suisse
AG, in its capacity as First Priority Collateral Agent, Credit Suisse AG, in its
capacity as First Priority Administrative Agent, Wells Fargo Bank, National
Association, in its capacity as Second Priority Collateral Agent, Wells Fargo
Bank, National Association, in its capacity as Second Priority Trustee, and the
other parties thereto. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”

(c) Unless and until the Discharge of First Priority Claims has occurred, in the
event the First Priority Collateral Agent or the First Priority Administrative
Agent enters into any amendment, waiver or consent in respect of any First
Priority Collateral Document for the purpose of adding to, or deleting from, or
waiving or consenting to any departure from any provision of, any First Priority
Collateral Document or changing in any manner the rights of the First Priority
Collateral Agent, the First Priority Administrative Agent, the other First
Priority Secured Parties or the Obligors thereunder, then such amendment, waiver
or consent shall apply automatically to any comparable provision of each
Comparable Collateral Document without the consent of the Second Priority
Collateral Agent, the Second Priority Trustee or the Second Priority Secured
Parties and without any action by any of them or any Obligor; provided that
(i) no such amendment, waiver or consent shall have the effect of (A) removing
assets subject to the Lien of the Second Priority Collateral Documents, except
to the extent that a release of such Lien is permitted by Section 5.1 and
provided there is a corresponding release of the Lien securing the First
Priority Claims, (B) imposing duties or adding liabilities on the Second
Priority Collateral Agent or any other Second Priority Secured Party without its
consent or (C) permitting other Liens on the Collateral which are prohibited
under the terms of the Second Priority Documents or Section 6, (ii) any such
amendment, waiver or consent that materially and adversely affects the rights of
the Second Priority Collateral Agent or any other Second Priority Secured Party

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(and not the First Priority Secured Parties in a like or similar manner) shall
not apply to the Second Priority Collateral Documents without the consent of the
Second Priority Collateral Agent (acting at the written direction of the Second
Priority Trustee (itself acting at the written direction of the requisite Second
Priority Secured Parties in accordance with the Second Priority Indenture)), and
(iii) notice of such amendment, waiver or consent shall have been given by the
First Priority Administrative Agent to the Second Priority Collateral Agent
(unless it is the same Person as the First Priority Collateral Agent), within 10
Business Days after the effective date thereof; provided, further, that nothing
contained in this clause (c) shall impair the rights of the First Priority
Collateral Agent, the First Priority Administrative Agent and the holders of
First Priority Claims, or the obligations and agreements of the Second Priority
Collateral Agent and the other Second Priority Secured Parties, under Sections 3
and 5.1.

(d) The First Priority Documents may be amended, supplemented or otherwise
modified in accordance with their terms and the First Priority Credit Agreement
may be refinanced, in each case, without notice to, or the consent of, the
Second Priority Collateral Agent or the other Second Priority Secured Parties,
and in each case subject to the terms hereof, all without affecting the lien
subordination or other provisions of this Agreement.

(e) Without the written consent of the First Priority Administrative Agent, none
of the Second Priority Trustee, the Second Priority Collateral Agent or any
other Second Priority Secured Party will be entitled to agree (and none of them
will agree) to any amendment to, or modification of, or consent to any waiver of
departure from, the Second Priority Documents, whether in a refinancing or
otherwise, that is prohibited by or in contravention of the First Priority
Documents as in effect on the date hereof or this Agreement.

(f) Unless and until the Discharge of First Priority Claims has occurred, the
Second Priority Secured Parties shall not consent to the release of any Second
Priority Lien on any Collateral without the written consent of the First
Priority Administrative Agent, except for releases in connection with the
Discharge of Second Priority Claims (or a refinancing thereof) to the extent
permitted under the First Priority Credit Agreement or with respect to such
Collateral for which the First Priority Lien is also released.

5.4 Rights as Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second Priority Secured Parties may exercise rights and
remedies as unsecured creditors against the Obligors in accordance with the
terms of the Second Priority Documents and applicable law only to the extent set
forth in the proviso of Section 3.1(a). Nothing in this Agreement shall prohibit
the receipt by any Second Priority Secured Party of any payment of interest and
principal on the Second Priority Claims, together with any reimbursable fees and
expenses and other amounts due in respect thereof, so long as such receipt is
not (a) the direct or indirect result of the exercise by any Second Priority
Secured Party of rights and remedies as a secured creditor in respect of the
Second Priority Claims or enforcement of any Second Priority Lien, in either
case in contravention of this Agreement, or (b) a distribution in any Insolvency
Proceeding on account of or otherwise by virtue of any Second Priority Lien
(including any distribution on account of or otherwise by virtue of any Lien on
the Collateral under any Plan of Reorganization), other than as permitted by
Section 6.8. In the event that any Second Priority Secured Party becomes a
judgment lien creditor in respect of Collateral as a result of its enforcement
of its rights as an unsecured creditor in respect of the Second Priority Claims,
such

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

judgment lien shall be subject to the terms of this Agreement (including in
relation to the First Priority Liens and the First Priority Claims and including
in relation to the Second Priority Liens and the Second Priority Claims) to the
same extent as the other Liens securing the Second Priority Claims (created
pursuant to the Second Priority Collateral Documents) are subject to the terms
of this Agreement. Nothing in this Agreement modifies any right or remedy the
holders of First Priority Claims or, after the Discharge of First Priority
Claims has occurred, the holders of Second Priority Claims may have with respect
to the Collateral.

5.5 Bailee and Agent for Perfection. The First Priority Collateral Agent hereby
acknowledges that, to the extent that it holds, or a third party holds on its
behalf, physical possession of or control over Collateral pursuant to any of the
First Priority Collateral Documents (any such Collateral, as updated from time
to time in accordance with the relevant Collateral Document, the “Bailment
Collateral”), such possession or control is also held as a bailee and agent for
perfection for, on behalf of and for the benefit of, the Second Priority
Collateral Agent (as collateral agent for the Second Priority Secured Parties),
such bailment and agency for perfection being intended, among other things, to
satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of
the UCC, and in each case solely to the extent required to perfect and enforce
their security interests in such Bailment Collateral. Nothing in the preceding
sentence shall be construed to impose any duty on the First Priority Collateral
Agent, the First Priority Administrative Agent or any First Priority Secured
Party (or any third party acting on their behalf) with respect to such Bailment
Collateral or provide the Second Priority Trustee, the Second Priority
Collateral Agent or any other Second Priority Secured Party with any rights with
respect to such Bailment Collateral beyond those specified in this Agreement or
the Second Priority Collateral Documents (it being understood that the First
Priority Collateral Agent’s duty under this Section 5.5 shall be limited solely
to holding or controlling any such Collateral as bailee and agent for
perfection); provided that promptly following the Discharge of First Priority
Claims, the First Priority Collateral Agent (upon the written direction of the
First Priority Administrative Agent) shall deliver to the Second Priority
Collateral Agent, at the Obligors’ joint and several cost and expense, any
Bailment Collateral held in its possession, together with any necessary
endorsements, or direct and deliver such Bailment Collateral as a court of
competent jurisdiction may otherwise direct.

Section 6. Insolvency Proceedings.

6.1 Finance and Sale Issues.

(a) Until the Discharge of First Priority Claims has occurred, if any Obligor
shall be subject to any Insolvency Proceeding and the First Priority
Administrative Agent shall desire to permit the use of cash collateral (as such
term is defined in Section 363(a) of the Bankruptcy Code) under Section 363 of
the Bankruptcy Code (“Use of Cash Collateral”) or to permit an Obligor to obtain
financing, whether from the First Priority Secured Parties, any other Person, or
any combination thereof, under Section 364 of the Bankruptcy Code (“DIP
Financing”), then each of the Second Priority Collateral Agent and the Second
Priority Trustee, on behalf of itself and the other Second Priority Secured
Parties, agrees that (i) it shall not be entitled to raise (and will not raise),
but instead shall be deemed to have otherwise irrevocably, absolutely, and
unconditionally waived any right to raise, any objection to such Use of Cash
Collateral or DIP Financing (and instead will be deemed to have consented to
such Use of Cash Collateral or DIP

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Financing), (ii) it shall not be entitled to request (and will not request)
adequate protection or any other relief in connection therewith (except as
expressly agreed by the First Priority Administrative Agent or to the extent
permitted by Section 6.2), and (iii) to the extent the First Priority Liens are
junior in priority to or pari passu in priority with Liens granted in connection
with such Use of Cash Collateral or such DIP Financing (including adequate
protection Liens), the Second Priority Liens in the Collateral shall be
maintained as junior in priority to the First Priority Liens as contemplated
hereunder and to such Liens granted in connection with such Use of Cash
Collateral or such DIP Financing on the same basis as the Second Priority Liens
are junior in priority to the First Priority Liens under this Agreement. Without
limiting the other provisions of this Agreement, nothing in this Section 6.1(a)
is intended to limit the ability of the First Priority Secured Parties or the
Second Priority Secured Parties to participate in, support, or object to any Use
of Cash Collateral or DIP Financing that does not involve the Collateral. Each
of the Lenders (as defined in the Second Priority Indenture) agrees that none of
them shall offer to provide, administer or syndicate any DIP Financing to any
Obligor unless (A) the application of the proceeds of such DIP Financing would
result in the Discharge of the First Priority Claims or (B) consented to by the
First Priority Administrative Agent.

(b) Until the Discharge of First Priority Claims has occurred, the Second
Priority Secured Parties, in any Insolvency Proceeding, shall not be entitled to
oppose (and shall not oppose) (i) any sale or disposition of any assets of any
of the Obligors or (ii) any procedure governing sale or disposition of any
assets of any of the Obligors, in each case that is supported by the First
Priority Administrative Agent, and the Second Priority Secured Parties will be
deemed to have consented under Section 363 of the Bankruptcy Code to any sale,
and any procedure for sale (and in each case any motion in support hereof),
supported by the First Priority Administrative Agent and to have released (and
to have consented to the release of) their Liens in such assets so long as and
to the extent that (A) the First Priority Secured Parties shall have likewise
released their Liens and (B) the First Priority Liens and the Second Priority
Liens shall attach to the proceeds of any Collateral sold or disposed of in the
priorities set forth herein. For the avoidance of doubt, and without limitation
of the generality of the foregoing, in any Insolvency Proceeding, the Second
Priority Secured Parties irrevocably waive any right to object to any sale, or
any procedure for sale, or any motion for sale or for bid procedures regarding
the sale, of any Collateral under Section 363 of the Bankruptcy Code on the
grounds of inadequate time for marketing of such asset, inopportune time for
sale of such asset (based on market conditions or otherwise), inadequate
purchase price/value to be received for such asset, or any expense
reimbursement, break-up fee or other condition or covenant contained in any
stalking horse bid for such asset.

6.2 Adequate Protection. If and only if directed to do so by Second Priority
Secured Parties holding at least a majority of the principal amount of the
Second Priority Claims, the Second Priority Trustee or the Second Priority
Collateral Agent, on behalf of itself and the Second Priority Secured Parties,
may seek or request adequate protection in the form of a Lien on any additional
collateral as to which the First Priority Secured Parties have received adequate
protection in the form of a Lien (including by way of objecting to any DIP
Financing that does not provide for such Lien), which Lien will be junior in
priority to the First Priority Liens (including any adequate protection Lien in
favor of the First Priority Secured Parties) and any Lien securing such DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens securing the Second Priority Claims are junior in priority to the First
Priority Liens

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

under this Agreement and subject in all respects to the release obligations set
forth in this Agreement, including in Sections 5.1 and 6.1. If the Second
Priority Secured Parties are granted post-petition interest and/or adequate
protection payments in an Insolvency Proceeding (“Junior Priority Bankruptcy
Payments”), such amounts shall be deemed Collateral, shall be turned over to the
First Priority Collateral Agent in accordance with Section 4.2 (or, following
the Discharge of First Priority Claims and prior to the Discharge of Second
Priority Claims, to the Second Priority Collateral Agent) and shall be applied
according to the terms thereof (regardless of whether or not any order of a
bankruptcy court authorizing and/or directing any Junior Priority Bankruptcy
Payments shall expressly provide for such direct payment to the First Priority
Collateral Agent or the Second Priority Collateral Agent, as applicable).

6.3 No Waiver. Subject to Section 3.1(a), nothing contained herein shall
prohibit or in any way limit the First Priority Collateral Agent, the First
Priority Administrative Agent or any other First Priority Secured Party from
objecting in any Insolvency Proceeding or otherwise to any action taken by any
Second Priority Secured Party, including the seeking by any Second Priority
Secured Party of adequate protection or the asserting by any Second Priority
Secured Party of any of its rights and remedies under the Second Priority
Documents or otherwise. Following the Discharge of First Priority Claims,
nothing contained herein shall prohibit or in any way limit the Second Priority
Trustee, the Second Priority Collateral Agent or any other Second Priority
Secured Party from objecting in any Insolvency Proceeding.

6.4 Reinstatement. If, in any Insolvency Proceeding or otherwise, all or part of
any payment with respect to the First Priority Claims previously made shall be
rescinded for any reason whatsoever (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law) or
shall be required to be turned over to any other holder of any Indebtedness or
other obligation of the Borrower or any other Obligor pursuant to any
intercreditor agreement (other than this Agreement) entered into by the First
Lien Administrative Agent and/or the First Lien Collateral Agent, on behalf of
the First Lien Secured Parties (a “Recovery”), then the First Priority Claims
shall be reinstated to the extent of such Recovery. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement. If any Second Priority Secured Party is required in
any Insolvency Proceeding or otherwise to turn over all or part of any payment
with respect to the Second Priority Claims, then the Second Priority Claims
shall be reinstated to the extent of such turnover.

6.5 Post-Petition Interest. No Second Priority Secured Party shall oppose or
seek to challenge any claim by the First Priority Collateral Agent, the First
Priority Administrative Agent or any other First Priority Secured Party for
allowance or payment in any Insolvency Proceeding of the First Priority Claims
consisting of post-petition interest, fees or expenses to the extent of the
value of any First Priority Lien on the Collateral, such value to be determined
without regard to the existence of the Second Priority Liens on the Collateral.

6.6 Separate Grants of Security and Separate Classification. Each of the First
Priority Collateral Agent and the First Priority Administrative Agent, on behalf
of itself and the other First Priority Secured Parties, and each of the Second
Priority Collateral Agent and the Second Priority Trustee, on behalf of itself
and the other Second Priority Secured Parties, acknowledge and agree that:

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) the grants of Liens pursuant to the First Priority Collateral Documents and
the Second Priority Collateral Documents constitute two separate and distinct
grants of Liens; and

(b) because of, among other things, their differing rights in the Collateral,
the First Priority Claims and the Second Priority Claims are fundamentally
different from one another and must be separately classified in any Plan of
Reorganization proposed or confirmed in an Insolvency Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that, contrary to the intention of the
parties, the claims of the First Priority Secured Parties and/or the Second
Priority Secured Parties in respect of the Collateral constitute only one
secured claim (rather than separate classes of first priority and second
priority secured claims), then (i) each of the parties hereto hereby
acknowledges and agrees that, subject to Sections 2.1 and 4.1, all distributions
shall be made as if there were separate classes of first priority and second
priority secured claims against the Obligors in respect of the Collateral and
(ii) the First Priority Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, including any additional interest payable pursuant to the First
Priority Documents, arising from or related to a default, which is disallowed as
a claim in any Insolvency Proceeding, and reimbursement of all fees and expenses
of the First Priority Collateral Agent’s and the First Priority Administrative
Agent’s respective attorneys, financial consultants, and other agents, before
any distribution is made in respect of or by virtue of the Second Priority
Liens, with each of the Second Priority Collateral Agent and the Second Priority
Trustee, on behalf of itself and the other Second Priority Secured Parties,
hereby acknowledging and agreeing to turn over to the First Priority Collateral
Agent amounts otherwise received or receivable by them in respect of or by
virtue of the Second Priority Liens to the extent necessary to effectuate the
intent of this sentence, even if such turnover has the effect of reducing the
claim or recovery of the Second Priority Secured Parties.

6.7 Voting for Plan of Reorganization. The First Priority Secured Parties and
the Second Priority Secured Parties, in each case in such capacity, shall be
entitled to vote to accept or reject any Plan of Reorganization in connection
with any Insolvency Proceeding so long as such Plan of Reorganization is a
Conforming Plan of Reorganization and shall be entitled to vote to reject any
such Plan of Reorganization that is a Non-Conforming Plan of Reorganization;
provided that each of the Second Priority Collateral Agent and the Second
Priority Trustee, on behalf of itself and the other Second Priority Secured
Parties, agrees that none of the Second Priority Secured Parties, in such
capacity, shall be entitled to take any action or vote in any way that supports
any Non-Conforming Plan of Reorganization or to object to a Plan of
Reorganization to which the requisite holders of First Priority Claims have
consented on the grounds that any sale of Collateral thereunder or pursuant
thereto is for inadequate consideration, or that the sale process in respect
thereof was inadequate. Without limiting the generality of the foregoing or of
the other provisions of this Agreement, any vote to accept, and any other act to
support the confirmation or approval of, any Non-Conforming Plan of
Reorganization by any Second Priority Secured Party, in such capacity, shall be
inconsistent with and accordingly, a

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

violation of the terms of this Agreement, and the First Priority Administrative
Agent shall be entitled (and hereby authorized by the Second Priority Secured
Parties) to have any such vote to accept a Non-Conforming Plan of Reorganization
changed and any such support of any such Non-Conforming Plan of Reorganization
withdrawn.

6.8 X Clause. Notwithstanding Section 4.2 or any other provision of this
Agreement, regardless of whether a Discharge of First Priority Claims shall
occur in connection with a confirmed Plan of Reorganization, the Second Priority
Secured Parties shall be permitted to receive or retain any debt or equity
securities or other obligations of the Obligors to be distributed to them under
any such confirmed Plan of Reorganization on account of or otherwise by virtue
of the Second Priority Liens on the Collateral (collectively, a “Plan
Distribution”), so long as (a) any lien granted on the Collateral (or any other
assets of an Obligor) to secure such Plan Distributions shall be junior in
priority to any liens granted to secure any Plan Distribution to the First
Priority Secured Parties under any such Plan of Reorganization on account of the
First Priority Liens to the same extent as the Second Priority Liens are junior
in priority to the First Priority Liens on the Collateral hereunder and such
liens shall otherwise be subject to the terms and conditions of this Agreement
(or an analogous agreement), and (b) any Plan Distribution received by a Second
Priority Secured Party shall not be entitled to receive cash interest (but may
accrue interest or contain pay-in-kind interest), any Plan Distribution may not
be subject to amortization, redemption or other principal or preference paydown,
in each case prior to the Discharge of First Priority Claims (including by way
of full payment of any Plan Distribution received by the First Priority Secured
Parties); provided, however, that, absent a Discharge of the First Priority
Claims, any Plan Distribution received by a Second Priority Secured Party under
a Plan of Reorganization which the class of First Priority Claims has voted to
reject (and which was implemented despite such rejection), or which does not
satisfy the criteria set forth in clauses (a) and (b) above, shall be turned
over to the First Priority Administrative Agent in accordance with Section 4.2.

6.9 Determination of Distributions on Account of Lien on Collateral. For the
purposes of this Agreement, including for the purposes of Sections 4.2, 5.4, and
6.8, there shall be a presumption that any distribution to or for the benefit of
the Second Priority Secured Parties under any Plan of Reorganization for any
Obligor shall be on account of or by virtue of the Second Priority Liens on the
Collateral. Each of the Second Priority Collateral Agent and the Second Priority
Trustee, on behalf of itself and the other Second Priority Secured Parties,
shall have the burden of rebutting that presumption, and of proving the portion
(if any) of any distribution under any Plan of Reorganization to, or for the
benefit of, the Second Priority Secured Parties that does not consist of
proceeds of (or is not otherwise on account of or by virtue of) such Lien on the
Collateral, in each case by clear and convincing evidence.

6.10 Plan of Reorganization. Neither the Second Priority Trustee nor any other
Second Priority Secured Party will sponsor, fund or otherwise facilitate, or
support or vote in favor of in an Insolvency Proceeding, any Plan of
Reorganization that does not contemplate the payment in full, in cash of the
First Priority Claims upon the effective date of such Plan of Reorganization
unless the First Lien Administrative Agent shall have otherwise consented.
Neither the Second Priority Trustee nor any other Second Priority Secured Party
will raise or support any objection to any Plan of Reorganization on the basis
that the rate of interest payable on any Plan Distribution to the First Priority
Secured Parties is excessive or over-compensatory.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.11 Turnover Provisions. If, in connection with an Insolvency Proceeding, a
First Lien Deficiency Claim exists and any Second Priority Secured Party
receives a distribution (whether in cash or in-kind) solely on account of its
Second Lien Deficiency Claim out of property not constituting Collateral or
otherwise not subject to Section 4.2, 6.2 or 6.8 (such amount, the “Turnover
Proceeds”), then such Second Priority Secured Party’s interest in such Turnover
Proceeds shall be subject and subordinate to the First Lien Deficiency Claim
until such First Lien Deficiency Claim shall have been paid in full, and,
subject to the immediately following proviso, such Second Priority Secured Party
shall segregate and hold in trust such Turnover Proceeds for the benefit of the
First Priority Secured Parties and shall forthwith pay over such Turnover
Proceeds in the form received to the First Priority Administrative Agent for
application to the First Lien Deficiency Claim until the First Lien Deficiency
Claim shall have been paid in full; provided that, to the extent, and only to
the extent, required by the last paragraph of Section 4.09 of the Senior Note
Documents, each Second Priority Secured Party hereby agrees that (a) its Second
Lien Deficiency Claim shall be subject and subordinate to the Senior Note
Obligations to the extent and in the same manner as its Second Lien Deficiency
Claim is subject and subordinate to the First Lien Deficiency Claim under this
Section 6.11, (b) it shall, subject to the preceding provisions of this
paragraph, segregate and hold in trust Turnover Proceeds for the benefit of the
holders of the Senior Note Obligations and (c) it shall, subject to the
preceding provisions of this Section 6.11, forthwith pay over Turnover Proceeds
in the form received to the trustee(s) under the Senior Note Documents. The
First Lien Secured Parties and the Second Lien Secured Parties agree that the
foregoing shall not be deemed to restrict the Second Priority Secured Parties
from acquiring or repaying and discharging in full (other than out of Turnover
Proceeds) the First Lien Deficiency Claim. For the avoidance of doubt, nothing
in this Section 6.11 shall otherwise impact the rights of the First Priority
Secured Parties or the Second Priority Secured Parties to the Collateral, the
proceeds of Collateral or any property or distribution contemplated by
Section 4.2, 6.2 or 6.8.

Section 7. Reliance; Waivers; etc.

7.1 Reliance. Each of the Second Priority Collateral Agent and the Second
Priority Trustee, on behalf of itself and the Second Priority Secured Parties,
acknowledges that the Second Priority Secured Parties have, independently and
without reliance on the First Priority Collateral Agent, the First Priority
Administrative Agent or any other First Priority Secured Party, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the Second Priority Indenture, any other
applicable Second Priority Document, this Agreement and the transactions
contemplated hereby and thereby and they will continue to make their own credit
decisions in taking or not taking any action under the Second Priority
Indenture, any such other Second Priority Document or this Agreement.

7.2 No Warranties or Liability. Each of the Second Priority Collateral Agent and
the Second Priority Trustee, on behalf of itself and the Second Priority Secured
Parties, acknowledges and agrees that each of the First Priority Collateral
Agent, the First Priority Administrative Agent and the other holders of First
Priority Claims have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the First Priority Documents or the
ownership of any Collateral or the perfection or priority of any Lien thereon.
The holders of First Priority Claims will be entitled to manage and supervise
their respective loans and

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

extensions of credit to the Obligors in accordance with applicable law and as
they may otherwise, in their sole discretion, deem appropriate, and the holders
of First Priority Claims may manage their loans and extensions of credit without
regard to any right or interest that any Second Priority Secured Party may have
in the Collateral or otherwise, except as otherwise provided in this Agreement.
None of the First Priority Collateral Agent, the First Priority Administrative
Agent or any other First Priority Secured Party shall have any duty to any
Second Priority Secured Party to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of an event of default or
default under any agreement with any Obligor (including the Second Priority
Documents), regardless of any knowledge thereof which they may have or be
charged with.

7.3 No Waiver of Lien Priorities.

(a) To the fullest extent permitted under applicable law, no right of the First
Priority Collateral Agent, the First Priority Administrative Agent, the other
First Priority Secured Parties or any of them to enforce any provision of this
Agreement shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of any Obligor or by any act or failure to act by any
First Priority Secured Party, or by any noncompliance by any Person with the
terms, provisions and covenants of this Agreement or any of the First Priority
Documents or the Second Priority Documents, regardless of any knowledge thereof
which the First Priority Collateral Agent, the First Priority Administrative
Agent or the other First Priority Secured Parties, or any of them, may have or
be otherwise charged with. To the fullest extent permitted under applicable law,
no right of the Second Priority Collateral Agent, the Second Priority Trustee,
the other Second Priority Secured Parties or any of them to enforce any
provision of this Agreement shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Obligor or by any act
or failure to act by any Second Priority Secured Party, or by any noncompliance
by any Person with the terms, provisions and covenants of this Agreement or any
of the Second Priority Documents, regardless of any knowledge thereof which the
Second Priority Collateral Agent, the Second Priority Trustee or the other
Second Priority Secured Parties, or any of them, may have or be otherwise
charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Obligors under the First Priority Documents), the
First Priority Secured Parties and any of them may, to the fullest extent
permitted under applicable law, at any time and from time to time, without the
consent of, or notice to, any Second Priority Secured Party, without incurring
any liability to any Second Priority Secured Party and without impairing or
releasing the lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of any Second
Priority Secured Party is affected, impaired or extinguished thereby), do any
one or more of the following:

(i) make loans and advances to any Obligor or issue, guaranty or obtain letters
of credit for account of any Obligor or otherwise extend credit to any Obligor,
in any amount and on any terms, whether pursuant to a commitment or as a
discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

(ii) change the manner, place or terms of payment or change or extend the time
of payment of, or renew, exchange, amend, increase or alter, the terms of any of
the First Priority

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Claims or any First Priority Lien or guaranty thereof or any liability of the
Obligors, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the First Priority Claims), without
any restriction as to the amount, tenor or terms of any such increase or
extension or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens held by the holders of First Priority Claims, the First
Priority Claims or any of the First Priority Documents;

(iii) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Collateral or any
liability of any Obligor to the First Priority Secured Parties, or any liability
incurred directly or indirectly in respect thereof;

(iv) settle or compromise any First Priority Claim or any other liability of any
Obligor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sum by whomsoever paid and however
realized to any liability (including the First Priority Claims) in any manner or
order; and

(v) exercise or delay in or refrain from exercising any right or remedy against
any Obligor or any security or any other Person, elect any remedy and otherwise
deal freely with the Obligors and the Collateral and any security or any
liability of any Obligor to the holders of First Priority Claims or any
liability incurred directly or indirectly in respect thereof.

(c) Each of the Second Priority Collateral Agent and the Second Priority
Trustee, on behalf of itself and the other Second Priority Secured Parties, also
agrees, to the fullest extent permitted under applicable law, that no First
Priority Secured Party shall have any liability to any of them, and each of
them, to the fullest extent permitted under applicable law, hereby waives any
claim against any First Priority Secured Party, arising out of any action which
such holders of First Priority Claims may take or permit or omit to take with
respect to the foreclosure upon, or sale, liquidation or other disposition of,
the Collateral. Each of the Second Priority Collateral Agent and the Second
Priority Trustee, on behalf of itself and the other Second Priority Secured
Parties, agrees that none of the First Priority Collateral Agent, the First
Priority Administrative Agent or any other First Priority Secured Party shall
have any duty to them, express or implied, fiduciary or otherwise, in respect of
the maintenance or preservation of the Collateral, the First Priority Claims or
otherwise.

(d) Each of the Second Priority Collateral Agent and the Second Priority
Trustee, on behalf of itself and the other Second Priority Secured Parties,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshaling, appraisal, valuation or other similar right that may
otherwise be available under applicable law or any other similar right a junior
secured creditor may have under applicable law.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the First Priority Secured Parties and the Second Priority Secured Parties
hereunder shall remain in full force and effect irrespective of:

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) any lack of validity or enforceability of any First Priority Document or
Second Priority Document or any setting aside or avoidance of any First Priority
Lien or Second Priority Lien;

(b) any change in the time, manner or place of payment of, or in any other terms
of, any First Priority Claim or Second Priority Claim, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of the First Priority
Documents or the Second Priority Documents;

(c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of any First Priority Claim or Second
Priority Claim or any guarantee thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Obligor; or

(e) any other circumstance which otherwise might constitute a defense available
to, or a discharge of, any Obligor in respect of the First Priority Claims or
Second Priority Claims or of any First Priority Secured Party or Second Priority
Secured Party in respect of this Agreement.

Section 8. Miscellaneous.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Priority Documents and the Second
Priority Documents, the provisions of this Agreement shall govern and control.

8.2 Continuing Nature of this Agreement. This Agreement shall continue to be
effective until the Discharge of First Priority Claims shall have occurred. This
is a continuing agreement of lien priority. Each of the Second Priority
Collateral Agent and the Second Priority Trustee, on behalf of itself and the
other Second Priority Secured Parties, hereby irrevocably, absolutely, and
unconditionally waives any right it may have under applicable law to revoke this
Agreement or any provisions hereof.

8.3 Amendments; Waivers. No amendment, modification or waiver of any provision
of this Agreement shall be deemed to be made unless the same shall be in writing
signed by the First Priority Collateral Agent, the First Priority Administrative
Agent, the Second Priority Collateral Agent and the Second Priority Trustee and,
subject to the final sentence of this Section 8.3, each Obligor and each waiver,
if any, shall be a waiver only with respect to the specific instance involved
and shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. In the event the Second Priority Liens shall be subject to (or are
proposed to be subject to) an intercreditor agreement (other than this
Agreement) with holders of any other Indebtedness or other obligations of the
Borrower or any other Obligor, pursuant to which the Second Priority Liens are
(or shall be) junior in priority to, or pari passu in priority with, Liens
securing such other Indebtedness or other obligations, then each of the First
Priority Administrative Agent and the First Priority Collateral Agent agrees to
cooperate with the Second Priority Trustee and the Second Priority Collateral
Agent in effecting (and are hereby authorized to effect) such amendments or
modifications to this Agreement as may be reasonably requested by the Second
Priority Trustee or the Second Priority Collateral Agent solely in order to
eliminate any

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

conflicting requirements between this Agreement and such other intercreditor
agreement, but, in each case, only if and to the extent the First Priority
Administrative Agent and the First Priority Collateral Agent determine that such
amendments or modifications are not adverse to the First Priority Secured
Parties in any respect deemed material by the First Priority Administrative
Agent or the First Priority Collateral Agent. Notwithstanding the foregoing, no
Obligor shall have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
its rights are directly affected (which includes any amendment to such Obligor’s
ability to cause additional obligations to constitute First Priority Claims or
Second Priority Claims as such Obligor may designate).

8.4 Information Concerning Financial Condition of the Obligors and their
Subsidiaries.

(a) Each of the First Priority Secured Parties and the Second Priority Secured
Parties, as separate groups of secured creditors, shall be responsible for
keeping themselves informed of (i) the financial condition of the Obligors and
their Subsidiaries and all endorsers and/or guarantors of the First Priority
Claims or the Second Priority Claims and (ii) all other circumstances bearing
upon the risk of nonpayment of the First Priority Claims or the Second Priority
Claims.

(b) None of the First Priority Collateral Agent, the First Priority
Administrative Agent or any other First Priority Secured Party shall have any
duty to advise the Second Priority Collateral Agent, the Second Priority Trustee
or any other Second Priority Secured Party of information known to it or them
regarding such condition or any such circumstance or otherwise. In the event the
First Priority Collateral Agent or the First Priority Administrative Agent or
any other First Priority Secured Party undertakes at any time or from time to
time to provide any such information to any Second Priority Secured Party, it or
they shall be under no obligation (i) to provide any additional information or
to provide any such information on any subsequent occasion, (ii) to undertake
any investigation or (iii) to disclose any information which, pursuant to
accepted or reasonable commercial finance practices, such party wishes to
maintain confidential.

(c) None of the Second Priority Collateral Agent, the Second Priority Trustee or
any other Second Priority Secured Party shall have any duty to advise the First
Priority Collateral Agent, the First Priority Administrative Agent or any other
First Priority Secured Party of information known to it or them regarding such
condition or any such circumstance or otherwise. In the event the Second
Priority Collateral Agent or the Second Priority Trustee or any other Second
Priority Secured Party undertakes at any time or from time to time to provide
any such information to any First Priority Secured Party, it or they shall be
under no obligation (i) to provide any additional information or to provide any
such information on any subsequent occasion, (ii) to undertake any investigation
or (iii) to disclose any information which, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential.

8.5 Certain Successors. Each successor First Priority Collateral Agent and
Second Priority Collateral Agent shall execute and deliver a counterpart of and
become a party to this Agreement (but the failure to execute such counterpart
shall not diminish such Person’s obligations under this Agreement).

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.6 Application of Payments. All payments received by the holders of First
Priority Claims may be applied, reversed and reapplied, in whole or in part, to
such part of the First Priority Claims as the holders of First Priority Claims,
in their sole discretion, deem appropriate. Following the Discharge of First
Priority Claims and until the Discharge of Second Priority Claims has occurred,
all payments received by the holders of Second Priority Claims may be applied,
reversed and reapplied, in whole or in part, to such part of the Second Priority
Claims as the holders of Second Priority Claims, in their sole discretion, deem
appropriate.

8.7 Marshalling of Assets. Each of the Second Priority Collateral Agent and the
Second Priority Trustee, on behalf of itself and the other Second Priority
Secured Parties, hereby irrevocably, absolutely, and unconditionally waives any
and all rights or powers any Second Priority Secured Party may have at any time
under applicable law or otherwise to have the Collateral, or any part thereof,
marshaled upon any foreclosure or other enforcement of the First Priority Liens
or the Second Priority Liens.

8.8 No Purchase Option in Favor of Second Priority Secured Parties. Without in
any manner limiting the other provisions of this Agreement (including as to the
enforcement of the rights, powers and/or remedies of the First Priority
Collateral Agent, the First Priority Administrative Agent or the other First
Priority Secured Parties in and to the Collateral), nothing herein is intended
to grant the Second Priority Secured Parties the option to purchase the
aggregate amount (or any other portion) of the outstanding First Priority
Claims, whether at par or at any other price or under any other terms or
conditions.

8.9 Notices. (a) All notices to the First Priority Secured Parties permitted or
required under this Agreement may be sent to the First Priority Administrative
Agent at Credit Suisse AG, Eleven Madison Avenue, New York, New York 10010,
Attention of Sean Portrait (Fax No. (212) 322-2291), with a copy to the First
Priority Collateral Agent at Credit Suisse AG, Eleven Madison Avenue, New York,
New York 10010, Attention of Sean Portrait (Fax No. (212) 322-2291). All notices
to the Second Priority Secured Parties permitted or required under this
Agreement may be sent to the Second Priority Trustee at Wells Fargo Bank,
National Association, as Trustee, 625 Marquette Avenue, 11th Floor MAC
N9311-115, Minneapolis, MN 55479, Attention of Corporate Trust
Services-Travelport Administrator (Fax No. (612) 667-2160), with a copy to the
Second Priority Collateral Agent at Wells Fargo Bank, National Association, as
Trustee, 625 Marquette Avenue, 11th Floor MAC N9311-115, Minneapolis, MN 55479,
Attention of Corporate Trust Services-Travelport Administrator (Fax No.
(612) 667-2160). All notices to the Obligors permitted or required under this
Agreement may be sent to the Borrower at Travelport LLC, 300 Galleria Parkway,
Atlanta, Georgia 30339, Attention of Chief Legal Officer (Fax No. (770)
563-7878). Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission or other electronic means). All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address as set forth above or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties. All such notices and other communications shall be deemed to
be given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto and (ii)

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(A) if delivered by hand or by courier, when signed for by or on behalf of the
relevant party hereto; (B) if delivered by mail, four (4) Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered. In no event shall a voice mail message be effective as a
notice, communication or confirmation hereunder.

8.10 Further Assurances. Each of the First Priority Administrative Agent, on
behalf of itself and the other First Priority Secured Parties, the Second
Priority Trustee, on behalf of itself and the other Second Priority Secured
Parties, and each Obligor, agrees that each of them shall take such further
action and shall execute and deliver such additional documents and instruments
(in recordable form, if requested) as any other party may reasonably request to
effect the terms of this Agreement (including, in the case of the First Priority
Administrative Agent and the Second Priority Trustee, to direct the First
Priority Collateral Agent and the Second Priority Collateral Agent to do the
same). Each of Holdings and the Borrower shall cause each of its Subsidiaries
that becomes an Obligor to execute and deliver a counterpart of and become a
party to this Agreement.

8.11 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Binding on Successors and Assigns; No Third Party Beneficiaries. This
Agreement shall be binding upon and inure to the benefit of the First Priority
Collateral Agent, the First Priority Administrative Agent, the other First
Priority Secured Parties (including to the benefit of any successors to the
First Priority Secured Parties by virtue of any refinancing), the Second
Priority Collateral Agent, the Second Priority Trustee, the other Second
Priority Secured Parties (including to the benefit of any successors to the
Second Priority Secured Parties by virtue of any refinancing), and their
respective successors and assigns. No other Person shall have or be entitled to
assert rights or benefits hereunder. This Agreement shall be binding upon the
Obligors and their successors and assigns; provided that no Obligor or any
successor or assign thereof shall be entitled to enforce any provision of this
Agreement (other than any provision hereof expressly preserving any right of any
Obligor under any First Priority Document or Second Priority Document).

8.13 Specific Performance. Each of the First Priority Collateral Agent, the
First Priority Administrative Agent, the Second Priority Collateral Agent and
the Second Priority Trustee may demand specific performance of this Agreement.
Each of the Second Priority Collateral Agent and the Second Priority Trustee, on
behalf of itself and the other Second Priority Secured Parties, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by the First Priority Collateral Agent, the
First Priority Administrative Agent or any other First Priority Secured Party
(other than the defense that the obligation for which specific performance is
being sought has been performed in accordance with this Agreement). Without
limiting the generality of the foregoing or of the other provisions of this
Agreement, in seeking specific performance in any Insolvency Proceeding, the
First Priority Collateral Agent and the First Priority Administrative Agent may
seek such relief as if it were the “holder” of the claims of the Second Priority
Secured Parties under Section 1126(a) of the Bankruptcy Code or otherwise had
been granted an irrevocable power of attorney by the Second Priority Secured
Parties.

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.14 Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by facsimile of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement.

8.16 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties listed below. This Agreement shall be effective both
before and after the commencement of any Insolvency Proceeding. Consistent with,
but not in limitation of, the preceding sentence, each of the First Priority
Collateral Agent and the First Priority Administrative Agent, on behalf of
itself and the other First Priority Secured Parties, and each of the Second
Priority Collateral Agent and the Second Priority Trustee, on behalf of itself
and the other Second Priority Secured Parties, irrevocably acknowledges that
this Agreement constitutes a “subordination agreement” within the meaning of
both New York law and Section 510(a) of the Bankruptcy Code. All references to
any Obligor shall include any Obligor as debtor and debtor-in-possession and any
receiver or trustee for such Obligor (as the case may be) in any Insolvency
Proceeding.

8.18 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Priority Secured Parties and the Second Priority Secured
Parties as separate groups of secured creditors. Neither the Borrower nor any
other Obligor (including any Guarantor) or any other creditor thereof shall have
any right hereunder. Nothing in this Agreement is intended to or shall impair
the obligations of the Borrower or any other Obligor, which are absolute and
unconditional, to pay and perform the First Priority Claims and the other
obligations under the First Priority Documents and the Second Priority Claims
and the other obligations under the Second Priority Documents, in each case, in
accordance with their terms. Each provision hereunder applicable to the First
Priority Secured Parties and the Second Priority Secured Parties shall be
applicable to, and binding upon them, solely in their respective capacities as
such.

8.19 Exclusive Means of Exercising Rights under this Agreement. The First
Priority Secured Parties shall be deemed to have irrevocably appointed the First
Priority Administrative Agent as their exclusive agent hereunder. The Second
Priority Secured Parties shall be deemed to have irrevocably appointed the
Second Priority Trustee as their exclusive agent hereunder. Consistent with such
appointment, (a) the First Priority Secured Parties further shall be deemed to
have agreed that only the First Priority Administrative Agent (and not any
individual claimholder or group of claimholders) as agent for the First Priority
Secured Parties, or any of

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the First Priority Administrative Agent’s agents (including the First Priority
Collateral Agent), shall have the right on their behalf to exercise any rights,
powers, and/or remedies under or in connection with this Agreement (including
bringing any action to interpret or otherwise enforce the provisions of this
Agreement); provided that (i) First Priority Secured Parties holding obligations
in respect of hedging agreements may exercise customary netting rights with
respect thereto, (ii) cash collateral may be held pursuant to the terms of the
First Priority Documents (including any relating to hedging agreements) and any
such individual First Priority Secured Party may act against such cash
collateral, and (iii) First Priority Secured Parties may exercise customary
rights of setoff against depository or other accounts maintained with them; and
(b) the Second Priority Secured Parties further shall be deemed to have agreed
that only the Second Priority Trustee (and not any individual claimholder or
group of claimholders), as the agent of the Second Priority Secured Parties, or
any of the Second Priority Trustee’s agents (including the Second Priority
Collateral Agent), shall have the right on their behalf to exercise any rights,
powers, and/or remedies under or in connection with this Agreement (including
bringing any action to interpret or otherwise enforce the provisions of this
Agreement). Specifically, but without limiting the generality of the foregoing,
each First Priority Secured Party or group of First Priority Secured Parties and
each Second Priority Secured Party or group of Second Priority Secured Parties
shall not be entitled to take or file, but instead shall be precluded from
taking or filing (whether in any Insolvency Proceeding or otherwise), any
action, judicial or otherwise, to enforce any right or power or pursue any
remedy under this Agreement (including any declaratory judgment or other action
to interpret or otherwise enforce the provisions of this Agreement), except
solely as provided in the proviso in the immediately preceding sentence.

8.20 Right of First Priority Collateral Agent to Continue. Any Person serving as
First Priority Collateral Agent shall be entitled to continue, including to
continue to perform his, her or its rights, obligations and duties, as the First
Priority Collateral Agent, notwithstanding whether any such Person has served or
is serving as the Second Priority Collateral Agent. Without limiting the
generality of the preceding sentence of this Section 8.20, any Person serving as
First Priority Collateral Agent shall be entitled to continue to so serve in
such capacity (including to continue to perform any of such First Priority
Collateral Agent’s rights, obligations, and/or duties) even if any such Person
has resigned as the Second Priority Collateral Agent, but such resignation has
not become effective for any reason, including because a successor Second
Priority Collateral Agent has not been appointed or has accepted such
appointment, without any liability to any of the Second Priority Secured Parties
by virtue of any such resignation and any of the circumstances relating in any
manner whatsoever to such resignation.

8.21 Interpretation. This Agreement is a product of negotiations among
representatives of, and has been reviewed by counsel to, each of the First
Priority Collateral Agent, the Second Priority Collateral Agent, the First
Priority Administrative Agent, the Second Priority Trustee and each Obligor and
is the product of those Persons on behalf of themselves and the First Priority
Secured Parties (in the case of the First Priority Administrative Agent) and the
Second Priority Secured Parties (in the case of the Second Priority Trustee).
Accordingly, this Agreement’s provisions shall not be construed against, or in
favor of, any party or other Person merely by virtue of the extent of that party
or other Person’s involvement, or lack of involvement, in the preparation of
this Agreement and of any of its specific provisions.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.22 Forum Selection and Consent to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED THERETO.

8.23 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 8.23 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

8.24 No Contest. Each of the Second Priority Collateral Agent and the Second
Priority Trustee, on behalf of itself and the other Second Priority Secured
Parties, agrees that none of them shall contest, in an Insolvency Proceeding or
otherwise, the enforceability of any provision of this Agreement.

8.25 Concerning the Existing First Lien/Second Lien Intercreditor Agreement. In
the event the Second Priority Collateral Agent, the Second Priority Trustee or
any other Second Priority Secured Party is required, pursuant to Section 4.2,
6.2, 6.6, 6.8 or 6.11, to pay over, turn over or deliver any payment, amount or
other asset to the First Lien Administrative Agent or the First Lien Collateral
Agent, then, prior to the Discharge of First Priority Claims (as defined in the
Existing First Lien/Second Lien Intercreditor Agreement), if and to the extent
the Second Priority Collateral Agent, the Second Priority Trustee or such other
Second Priority Secured Party is then also required, pursuant to the
corresponding provisions of the Existing First Lien/Second Lien Intercreditor
Agreement, to pay over, turn over or deliver such payment, amount or other
asset, or any portion thereof, to the First Lien Administrative Agent (as
defined in the Existing First Lien/Second Lien Intercreditor Agreement) or the
First Lien Collateral Agent (as defined Existing First Lien/Second Lien
Intercreditor Agreement), the Second Priority

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Collateral Agent, the Second Priority Trustee or such Second Priority Secured
Party shall be deemed to have complied with their obligations under such Section
of this Agreement to the extent it has complied with such corresponding
provisions of the Existing First Lien/Second Lien Intercreditor Agreement.

[Signature Pages Follow]

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as First Priority Collateral Agent

By:   /s/ Judith E. Smith   Name: Judith E. Smith   Title: Managing Director By:
  /s/ Tyler R. Smith   Name: Tyler R. Smith   Title: Associate

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as First Priority Administrative Agent

By:

  /s/ Judith E. Smith   Name: Judith E. Smith   Title: Managing Director

By:

  /s/ Tyler R. Smith   Name: Tyler R. Smith   Title: Associate

[Additional Signature Pages Follow]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Second Priority Trustee

By:   /s/ Richard Prokosch   Name: Richard Prokosch   Title: Vice President By:
  /s/ Jayne Sillman   Name: Jayne Sillman   Title: Vice President

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Second Priority Collateral Agent

By:   /s/ Richard Prokosch   Name: Richard Prokosch   Title: Vice President By:
  /s/ Jayne Sillman   Name: Jayne Sillman   Title: Vice President

[Additional Signature Page Follows]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Obligors:

 

TRAVELPORT LLC, as the Borrower By:   /s/ Rochelle J. Boas   Name: Rochelle J.
Boas   Title: Authorized Person TRAVELPORT LIMITED, as Holdings By:   /s/
Rochelle J. Boas   Name: Rochelle J. Boas  

Title: Senior Vice President and Assistant

Secretary

WALTONVILLE LIMITED By:   /s/ Rochelle J. Boas   Name: Rochelle J. Boas   Title:
Director TDS INVESTOR (LUXEMBOURG) S.À R.L. By:   /s/ John Sutherland   Name:
John Sutherland   Title: Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRAVELPORT INC.

GALILEO TECHNOLOGIES LLC

TRAVELPORT NORTH AMERICA, INC.

OWW2, LLC

TRAVEL INDUSTRIES, INC.

TRAVELPORT HOLDINGS, INC.

TRAVELPORT HOLDINGS, LLC

TRAVELPORT INTERNATIONAL SERVICES, INC.

TRAVELPORT OPERATIONS, INC.

WORLDSPAN LLC

WORLDSPAN BBN HOLDINGS, LLC

WORLDSPAN DIGITAL HOLDINGS, LLC

WORLDSPAN IJET HOLDINGS, LLC

WORLDSPAN OPENTABLE HOLDINGS, LLC

WORLDSPAN S.A. HOLDINGS II, L.L.C.

WORLDSPAN SOUTH AMERICAN HOLDINGS LLC

WORLDSPAN STOREMAKER HOLDINGS, LLC

WORLDSPAN TECHNOLOGIES INC.

WORLDSPAN VIATOR HOLDINGS, LLC

WORLDSPAN XOL LLC

WS FINANCING CORP.

By:   /s/ Rochelle J. Boas   Name:   Rochelle J. Boas   Title:   Senior Vice
President and Secretary

TRAVELPORT, LP

 

BY: TRAVELPORT HOLDINGS, LLC, as General Partner By:   /s/ Rochelle J. Boas  
Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary of
Travelport Holdings, LLC, as General Partner